Exhibit 10.1

 

EXECUTION VERSION

 

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

 

WINCHESTER ENERGY COMPANY, LTD.

 

PROGRESS FUELS CORPORATION

 

 

and

 

 

WGC HOLDCO, LLC

 

 

and

 

 

WINCHESTER ACQUISITION, LLC

 

 

Dated July 22, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I THE MERGER AND THE PURCHASE PRICE

2

1.1 Agreement to Merge

2

1.2 The Plan of Merger and Effective Time.

2

1.3 Base Purchase Price

3

1.4 Adjustments to the Base Purchase Price.

3

1.5 Determination of Adjusted Purchase Price; Preliminary Settlement Statement.

4

1.6 Final Settlement Statement.

5

ARTICLE II CLOSING

7

2.1 Closing

7

2.2 Deliveries by PFC and the Company

8

2.3 Deliveries by Buyer

9

ARTICLE III REPRESENTATIONS AND WARRANTIES OF PFC AND GP

9

3.1 Organization.

9

3.2 Title to Interests

9

3.3 Authority.

10

3.4 Valid and Binding Agreement

10

3.5 Non-Contravention

10

3.6 Consents and Approvals

11

3.7 Pending Litigation

11

3.8 PFC Benefit Plans.

11

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PFC AND THE COMPANY

12

4.1 Organization.

12

4.2 Governing Documents.

13

4.3 Capital Structure.

13

4.4 Authority, Valid and Binding Agreement.

14

4.5 Non-Contravention, Consents and Approvals.

14

4.6 Ownership; Capitalization of Subsidiaries.

15

4.7 Financial Statements.

16

4.8 Undisclosed Liabilities

17

4.9 Absence of Certain Changes or Events

17

4.10 Controls and Procedures.

17

4.11 Pending Litigation.

18

4.12 Compliance with Laws; Permits

18

4.13 FCC Licenses.

19

4.14 Taxes

20

4.15 Contracts.

21

4.16 Certain Real Property.

24

4.17 Oil and Gas Properties.

24

4.18 Gas Regulatory Matters.

26

4.19 Reserve Report Information

27

4.20 Tangible Midstream Assets.

27

4.21 Environmental Matters.

28

4.22 Intellectual Property.

28

4.23 Insurance

29

 

i

--------------------------------------------------------------------------------


 

4.24 Absence of Certain Business Practices

29

4.25 Employee Related Matters.

29

4.26 Brokers

30

4.27 Disclaimers.

30

4.28 Limitations on Representations and Warranties.

31

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

31

5.1 Organization

31

5.2 Power and Authority

31

5.3 Valid and Binding Agreement

31

5.4 Non-Contravention

32

5.5 Consents and Approvals

32

5.6 Proceedings

32

5.7 Financing

32

5.8 Investment Experience

32

5.9 Accredited Investor; Investment Intent

32

5.10 Independent Evaluation

32

5.11 Brokers

33

ARTICLE VI CONDUCT OF COMPANY AND THE SUBSIDIARIES PENDING CLOSING

33

6.1 Conduct and Preservation of Business.

33

6.2 Restrictions on Certain Actions

34

6.3 Conversion of Vaughan

36

6.4 Retained Legacy Hedges

36

ARTICLE VII ADDITIONAL AGREEMENTS OF THE PARTIES

36

7.1 Access

36

7.2 Cooperation and Governmental Consents

37

7.3 Notice of Litigation

37

7.4 Notification of Certain Matters

37

7.5 Resignation of Officers and Directors

38

7.6 Continued Employment; Post-Closing Compensation and Benefits.

38

7.7 Taxes.

40

7.8 Fees and Expenses.

46

7.9 Publicity

47

7.10 Books and Records

47

7.11 HSR Act Filing

47

7.12 No Amendment of Indemnification Provisions

48

7.13 Third Party Consents

48

7.14 No Solicitation of Transactions

48

7.15 Financing Cooperation; Financial Information.

49

7.16 FCC Filings.

49

7.17 PFC Guarantees.

50

7.18 New Projects and Capex Budget.

50

7.19 PFC Retained Environmental Responsibilities and Indemnification.

50

7.20 Cooperation with Audits

52

7.21 Transition Services; Horizon License.

53

7.22 PFC Assets

54

 

ii

--------------------------------------------------------------------------------


 

7.23 Buyer Put Option

54

ARTICLE VIII BUYER’S DUE DILIGENCE AND TITLE DEFECT PROCESS

54

8.1 Title Due Diligence Examination.

54

8.2 Environmental Investigation.

59

8.3 Cure of Certain Title Defects Post-Closing.

59

8.4 Buyer Indemnification

60

ARTICLE IX CONDITIONS TO OBLIGATIONS OF THE PARTIES; TERMINATION

60

9.1 Conditions to Obligations of PFC, GP and the Company

60

9.2 Conditions to Obligations of Buyer

61

9.3 Termination

63

9.4 Effect of Termination

64

9.5 Amendment

65

9.6 Waiver

65

ARTICLE X SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION

65

10.1 Survival.

65

10.2 Indemnification by PFC

66

10.3 Indemnification by Buyer.

67

10.4 Indemnification Proceedings.

68

10.5 Exclusivity.

69

10.6 Limitations on Indemnities.

70

10.7 Indemnification Despite Negligence

71

ARTICLE XI MISCELLANEOUS

71

11.1 Dispute Resolution.

71

11.2 Notices

73

11.3 Entire Agreement

74

11.4 Waiver of Compliance

75

11.5 Binding Effect; Assignment; No Third Party Benefit

75

11.6 Severability

75

11.7 Governing Law

75

11.8 Consent to Jurisdiction; Venue.

75

11.9 Further Assurances

76

11.10 Counterparts

76

11.11 Injunctive Relief

76

11.12 Schedules

76

11.13 Time of Essence

77

11.14 Confidentiality

77

11.15 Affiliate Liability

77

11.16 Waiver of Jury Trial

78

ARTICLE XII DEFINITIONS AND REFERENCES

78

12.1 Certain Defined Terms

78

12.2 References and Construction

91

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibits

 

 

 

 

 

Exhibit A –

 

Form of Transition Services Agreement

Exhibit B –

 

Form of Letter of Acknowledgment

Exhibit C –

 

Forms of Legal Opinions of Counsel to PFC, GP and the Company and Counsel to
Buyer

 

 

 

Schedules

 

 

 

 

 

Schedule 1.4(D)(1)

 

Example of Presentation of Adjusted Interim EBITDA

Schedule 1.4(D)(2)

 

Example of Presentation of Closing Date Working Capital

Schedule 7.7(C)(3)

 

Section 1060 Allocation (Post-signing)

Schedule 7.18

 

Project Plan

Schedule 9.2(L)

 

Required Third Party Consents

 

 

 

Company Schedules

 

 

 

 

 

Schedule 3.1(C)

 

GP and Holdco Foreign Qualifications

Schedule 3.2

 

Title to Interests

Schedule 3.6

 

Consents and Approvals

Schedule 3.7

 

Litigation

Schedule 3.8(A)

 

PFC Benefit Plans

Schedule 3.8(C)

 

Pension Liabilities

Schedule 3.8(D)

 

Termination Benefits and/or Compensation

Schedule 4.1(B)

 

Company Foreign Qualifications

Schedule 4.1(D)

 

Other Company Activity

Schedule 4.5(A)

 

Non-Contravention

Schedule 4.5(B)

 

Consents and Approvals

Schedule 4.6(B)

 

Ownership/Capitalization of Subsidiaries

Schedule 4.6(C)(2)

 

Subsidiary Foreign Qualifications

Schedule 4.7(A)

 

Financial Statements

Schedule 4.7(B)

 

GAAP Qualifications

Schedule 4.7(C)

 

Distributions

Schedule 4.8

 

Undisclosed Liabilities

Schedule 4.9

 

Absence of Certain Changes or Events

Schedule 4.10

 

Exceptions to Controls

Schedule 4.11

 

Litigation

Schedule 4.12

 

Exceptions to Compliance With Laws; Permits

Schedule 4.13

 

FCC Licenses

Schedule 4.13(B)

 

Exceptions to FCC Licenses

Schedule 4.14

 

Taxes

Schedule 4.15(A)

 

Company Contracts

Schedule 4.15(B)

 

Certain Oil and Gas Contracts

Schedule 4.15(C)

 

Enforceability of Company Contracts and Oil and Gas Contracts

 

iv

--------------------------------------------------------------------------------


 

Schedule 4.15(D)

 

Compliance with Company Contracts and Oil and Gas Contracts

Schedule 4.15(E)

 

Events Affecting Company Contracts and Oil and Gas Contracts

Schedule 4.15(F)

 

Notice of Termination of Company Contracts and Oil and Gas Contracts

Schedule 4.16

 

Owned Real Property, Leased Real Property

Schedule 4.17(A)

 

Oil and Gas Properties

Schedule 4.17(A)(6)

 

Suspense Funds

Schedule 4.17(A)(7)

 

Royalty Owner Claims

Schedule 4.17(B)

 

Imbalances

Schedule 4.17(C)

 

Calls on Production

Schedule 4.17(D)

 

Payment of Expenses on Properties

Schedule 4.17(E)

 

Condition of Fixtures, Facilities and Equipment

Schedule 4.17(F), Part I

 

Wells and Leases

Schedule 4.17(F), Part II

 

Non-Producing Wells

Schedule 4.19

 

Reserve Reports

Schedule 4.20(A)

 

Tangible Midstream Assets

Schedule 4.21

 

Environmental Matters

Schedule 4.23

 

Insurance

Schedule 4.25

 

Employee Related Matters

Schedule 6.2

 

Dispositions

Schedule 6.2(H)

 

Intracompany Obligations

Schedule 6.2(I)

 

Hydrocarbon Sales Agreements

Schedule 7.5

 

List of Directors and Officers

Schedule 7.6(A)

 

List of Employees

 

 

 

Buyer Schedules

 

 

 

 

 

Schedule 7.19

 

Environmental Defects

Schedule 8.1(D)

 

Examined Properties

Schedule 8.1(F)(3)

 

Allocated Values

 

v

--------------------------------------------------------------------------------


 

THIS AGREEMENT AND PLAN OF MERGER, dated as of July 22, 2006, is by and between
PROGRESS FUELS CORPORATION, a Florida corporation (“PFC”), WINCHESTER ENERGY
COMPANY, LTD., a Texas limited partnership (“Company”) and WGC HOLDCO, LLC, a
Texas limited liability company, the general partner of Company (“GP”), on the
one hand, and WINCHESTER ACQUISITION, LLC, a Delaware limited liability company
(“Buyer” which term shall also mean, from and after the Effective Time, the
entity surviving the Merger) on the other hand.

 

RECITALS:

 

A.            PFC owns, directly and indirectly, 100% of the Equity Interests of
PFC Gas Holdings, LLC, a Florida limited liability company (“Holdco”), and GP.

 

B.            Holdco and GP (collectively, the “Company Partners”) together own
100% of the partnership interests of Company (the “Interests”).

 

C.            Holdco owns, as the sole limited partner of the Company, 99% of
the partnership interests of Company. Holdco is the sole member and owns 100% of
the membership interests of GP. GP owns the remaining 1% of the partnership
interests of, and is the sole general partner of Company.

 

D.            Company owns, as sole limited partner, 96.1% of the partnership
interests of Winchester Production Company, Ltd., a Texas limited partnership
(“Winchester”). Company is the sole member and owns 100% of the membership
interests of Vaughan Holding Company, LLC, a Texas limited liability company
(“Vaughan”). Vaughan owns the remaining 3.9% of the partnership interests of,
and is the general partner of, Winchester.

 

E.             Company, owns, as sole limited partner, 99.5% of the partnership
interests of TGG Pipeline, Ltd., a Texas limited partnership (“TGG”). Vaughan
owns the remaining 0.5% of the partnership interests of, and is the general
partner of, TGG.

 

F.             Company, owns, as sole limited partner, 99.5% of the partnership
interests of Talco Midstream Assets, Ltd., a Texas limited partnership
(“Talco”). Vaughan owns the remaining 0.5% of the partnership interests of, and
is the general partner of, Talco.

 

G.            Talco owns 100% of the membership interests of Garrison Gathering,
LLC, a Texas limited liability company (“Garrison,” and, along with Winchester,
TGG and Talco, the “Operating Companies”).

 

H.            Garrison owns a 50% undivided interest in the portion of the
Midstream Assets serving certain Oil and Gas Properties of Winchester in
Nacogdoches and Shelby Counties, Texas.

 

I.              Buyer desires to acquire the Company and its Subsidiaries, and
the parties have determined that the most practical manner to give effect to
such combination is through the merger of the Company with and into Buyer.

 

1

--------------------------------------------------------------------------------


 

J.             Pursuant to the Merger (as hereafter defined), each 1% of the
outstanding Interests at the Effective Time on the Closing Date will be
converted into the right to receive 1% of the Adjusted Purchase Price payable by
Buyer as provided herein.

 

K.            Pursuant to and in consideration of this Agreement, in connection
with the Merger PFC will cause Dulcimer Land Company, an Affiliate of PFC, to
convey certain real property interests to a designee of Buyer.

 

L.            The Operating Companies and Vaughan are also referred to herein
collectively as the “Subsidiaries” and individually as a “Subsidiary.”

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, PFC, GP and the Company and Buyer agree as follows:

 

ARTICLE I

THE MERGER AND THE PURCHASE PRICE

 


1.1           AGREEMENT TO MERGE. PRIOR TO THE DATE HEREOF, PFC HAS CAUSED
HOLDCO, AS THE SOLE LIMITED PARTNER OF THE COMPANY, TO PROVIDE ITS CONSENT TO
AND APPROVAL OF THIS AGREEMENT AND THE MERGER AND THE PROVISIONS REGARDING
PAYMENT OF THE ADJUSTED PURCHASE PRICE TO GP ON BEHALF OF THE COMPANY PARTNERS,
PURSUANT TO APPLICABLE LAW AND THE COMPANY PARTNERSHIP AGREEMENT. GP AS GENERAL
PARTNER OF THE COMPANY, IN CONNECTION WITH THE CONSUMMATION OF THE CLOSING AND
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, BY ITS EXECUTION OF THIS
AGREEMENT ON BEHALF OF THE COMPANY, HEREBY CONSENTS TO AND APPROVES THIS
AGREEMENT AND THE MERGER AND WILL CAUSE THE COMPANY TO EXECUTE AND DELIVER THE
TEXAS CERTIFICATE OF MERGER.


 


1.2           THE PLAN OF MERGER AND EFFECTIVE TIME.


 


(A)          SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, ON THE CLOSING DATE GP
SHALL CAUSE THE TEXAS CERTIFICATE OF MERGER TO BE FILED WITH THE SECRETARY OF
STATE OF THE STATE OF TEXAS, AS EXECUTED BY BUYER IN ACCORDANCE WITH THE TRLPA,
BUYER SHALL CAUSE THE DELAWARE CERTIFICATE OF MERGER TO BE FILED WITH THE
SECRETARY OF STATE OF DELAWARE PURSUANT TO THE DLLCA, AND THE COMPANY AND BUYER
SHALL MAKE ALL OTHER RECORDINGS OR FILINGS REQUIRED UNDER THE TRLPA AND THE
DLLCA. THE MERGER SHALL BECOME EFFECTIVE UPON THE LATER OF FILING OF THE TEXAS
CERTIFICATE OF MERGER WITH THE SECRETARY OF STATE OF THE STATE OF TEXAS AND THE
FILING OF THE DELAWARE CERTIFICATE OF MERGER WITH THE SECRETARY OF STATE OF THE
STATE OF DELAWARE, OR AT SUCH LATER DATE AND TIME AS IS AGREED TO BY PFC AND
BUYER PRIOR TO SUCH FILING AND IS SET FORTH IN THE CERTIFICATES OF MERGER (SUCH
TIME, THE “EFFECTIVE TIME” AND SUCH DATE, THE “EFFECTIVE DATE”).


 


(B)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT AND
THE CERTIFICATE OF MERGER, AT THE EFFECTIVE TIME (1) THE SEPARATE EXISTENCE OF
THE COMPANY SHALL CEASE AND THE COMPANY SHALL BE MERGED WITH AND INTO BUYER IN
ACCORDANCE WITH THE PROVISIONS OF AND WITH THE EFFECTS PROVIDED IN THE TRLPA AND
THE DLLCA (THE “MERGER”), (2) THE CERTIFICATE OF FORMATION OF BUYER SHALL BE THE
CERTIFICATE OF FORMATION OF BUYER UNTIL FURTHER AMENDED IN ACCORDANCE WITH THE
DLLCA, (3) THE OFFICERS OF THE BUYER IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
SHALL BE THE OFFICERS OF BUYER AFTER THE EFFECTIVE TIME, AND SUCH OFFICERS SHALL

 

2

--------------------------------------------------------------------------------


 


SERVE UNTIL THEIR SUCCESSORS HAVE BEEN DULY ELECTED OR APPOINTED AND QUALIFIED
OR UNTIL THEIR EARLIER DEATH, RESIGNATION OR REMOVAL IN ACCORDANCE WITH BUYER’S
CERTIFICATE OF FORMATION, LIMITED LIABILITY COMPANY AGREEMENT OR THE DLLCA, AND
(4) THE MERGER SHALL HAVE THE EFFECTS SET FORTH HEREIN AND IN THE DLLCA. BUYER
SHALL BE THE SURVIVING ENTITY RESULTING FROM THE MERGER AND SHALL CONTINUE TO BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING (OR THE CONSEQUENCES OF THE MERGER UNDER APPLICABLE LAW), AND
SUBJECT THERETO, AT THE EFFECTIVE TIME, ALL RIGHTS, PROPERTY, PRIVILEGES,
IMMUNITIES, POWERS AND FRANCHISES OF THE COMPANY SHALL VEST IN BUYER, AND ALL
DEBTS, LIABILITY, OBLIGATIONS AND DUTIES OF THE COMPANY SHALL BECOME THE DEBTS,
LIABILITIES, OBLIGATIONS AND DUTIES OF THE BUYER.


 


(C)           AT THE EFFECTIVE TIME, BY VIRTUE OF THE MERGER AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE PARTIES, EACH 1% OF THE INTERESTS SHALL BE
AUTOMATICALLY CONVERTED INTO THE RIGHT TO RECEIVE PAYMENT OF 1% OF THE ADJUSTED
PURCHASE PRICE PAYABLE BY BUYER AS PROVIDED HEREIN WITH THE AGGREGATE AMOUNT OF
ALL SUCH PAYMENTS NOT EXCEEDING THE ADJUSTED PURCHASE PRICE. AS OF THE EFFECTIVE
TIME, ALL OF THE INTERESTS SHALL CEASE TO EXIST, AND THE COMPANY PARTNERS SHALL
CEASE TO HAVE ANY RIGHTS WITH RESPECT THERETO, EXCEPT THE RIGHT TO RECEIVE THE
PAYMENTS OF ADJUSTED PURCHASE PRICE AS PROVIDED HEREIN, AND BUYER MEMBERSHIP
INTERESTS THEN EXISTING SHALL CONTINUE WITHOUT CHANGE AND NO HOLDER OF A BUYER
MEMBERSHIP INTEREST SHALL BE ENTITLED TO ANY CONSIDERATION IN CONNECTION WITH
THE MERGER.


 


(D)          IF, PURSUANT TO SECTION 1.6, ARTICLE VIII OR SECTION 11.1, ANY
AMOUNT OF THE ADJUSTED PURCHASE PRICE PAID TO THE COMPANY PARTNERS BECOMES
REPAYABLE TO BUYER, SUCH REPAYMENT OBLIGATION SHALL BE AN OBLIGATION OF PFC AND
NOT OF THE COMPANY PARTNERS OR OF GP OR THE COMPANY.


 


1.3           BASE PURCHASE PRICE. THE CONSIDERATION PAYABLE BY BUYER IN THE
MERGER SHALL BE AN AGGREGATE CASH PURCHASE PRICE OF $1,195,000,000 (THE “BASE
PURCHASE PRICE”), AS ADJUSTED PURSUANT TO THIS AGREEMENT (THE “ADJUSTED PURCHASE
PRICE”).


 


1.4           ADJUSTMENTS TO THE BASE PURCHASE PRICE.


 


(A)          THE BASE PURCHASE PRICE SHALL BE INCREASED BY:


 

(1)           THE AMOUNT, IF ANY, BY WHICH THE CLOSING DATE WORKING CAPITAL
EXCEEDS ZERO;

 

(2)           THE INTERIM CAPITAL COSTS; AND

 

(3)           THE AMOUNT, IF ANY, BY WHICH ZERO EXCEEDS THE ADJUSTED INTERIM
EBITDA.

 


(B)           THE BASE PURCHASE PRICE SHALL BE DECREASED BY:


 

(1)           THE AMOUNT, IF ANY, BY WHICH THE ADJUSTED INTERIM EBITDA EXCEEDS
ZERO;

 

(2)           THE AMOUNT, IF ANY, BY WHICH ZERO EXCEEDS THE CLOSING DATE WORKING
CAPITAL;

 

3

--------------------------------------------------------------------------------


 

(3)           $2,160,000, IN COMPENSATION FOR THE LOSS IN VALUE OF THE
WINCHESTER HEDGES PRIOR TO JUNE 29, 2006;

 

(4)           THE AMOUNT OF ANY EXTRAORDINARY PAYMENTS PAYABLE BY THE COMPANY OR
ANY SUBSIDIARY AND NOT OTHERWISE SATISFIED BY PFC PRIOR TO CLOSING;

 

(5)           THE AMOUNT OF ANY TRANSACTION COSTS PAYABLE BY THE COMPANY OR ANY
SUBSIDIARY AND NOT OTHERWISE SATISFIED BY PFC PRIOR TO CLOSING;

 

(6)           THE ACTUAL AGGREGATE IMBALANCES, IF ANY, OWED BY THE COMPANY OR
ANY SUBSIDIARY TO THIRD PARTIES, AS OF THE VALUATION DATE, AS SET FORTH ON
COMPANY SCHEDULE 4.17(B), MULTIPLIED BY A PRICE OF $6.9843 PER MMBTU; AND

 

(7)           IF THE PUT ELECTION NOTICE IS DELIVERED TO PFC IN ACCORDANCE WITH
SECTION 7.23, THE AGGREGATE AMOUNT OF THE ALLOCATED VALUES FOR THE PUT
PROPERTIES.

 


(C)           AT LEAST 5 BUSINESS DAYS PRIOR TO THE CLOSING DATE, GP SHALL
DELIVER TO BUYER WIRE TRANSFER INSTRUCTIONS FOR THE PAYMENT TO GP ON BEHALF OF
THE COMPANY PARTNERS, AT CLOSING, OF THE CLOSING PAYMENT PURSUANT TO THIS
AGREEMENT. THE ADJUSTED PURCHASE PRICE (WHETHER PAYABLE AT CLOSING OR
THEREAFTER) WILL BE PAID BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS. GP
SHALL BE RESPONSIBLE FOR PAYING FROM SUCH ACCOUNT ALL AMOUNTS PAYABLE TO HOLDCO
AS THE OTHER COMPANY PARTNER PURSUANT TO THE MERGER AND THIS AGREEMENT.


 


(D)          THE AMOUNT OF BASE PURCHASE PRICE ADJUSTMENTS FOR CLOSING DATE
WORKING CAPITAL, INTERIM CAPITAL COSTS, ADJUSTED INTERIM EBITDA, EXTRAORDINARY
PAYMENTS AND TRANSACTION COSTS SHALL BE DETERMINED IN ACCORDANCE WITH THIS
AGREEMENT AND THE ACCOUNTING PRINCIPLES. BY WAY OF EXAMPLE ONLY, (1) ATTACHED
HERETO AS SCHEDULE 1.4(D)(1) IS A STATEMENT OF NET WORKING CAPITAL DETERMINED IN
ACCORDANCE WITH THE FOREGOING AS OF 5:00 P.M., DALLAS, TEXAS TIME ON THE
VALUATION DATE, AND (2) ATTACHED HERETO AS SCHEDULE 1.4(D)(2) IS THE CALCULATION
OF ADJUSTED INTERIM EBITDA DETERMINED IN ACCORDANCE WITH THE FOREGOING AS IF THE
RELEVANT PERIOD WERE THE SIX MONTHS ENDED JUNE 30, 2006.


 


1.5           DETERMINATION OF ADJUSTED PURCHASE PRICE; PRELIMINARY SETTLEMENT
STATEMENT.


 


(A)          PFC SHALL PREPARE AND DELIVER TO BUYER, NO LATER THAN 5 BUSINESS
DAYS PRIOR TO THE CLOSING DATE, A DETAILED STATEMENT (THE “PRELIMINARY
SETTLEMENT STATEMENT”) THAT SHALL REFLECT PFC’S GOOD FAITH ESTIMATE OF EACH
ADJUSTMENT TO BE MADE IN ACCORDANCE WITH SECTION 1.4. THE PRELIMINARY SETTLEMENT
STATEMENT SHALL INCLUDE A DETAILED STATEMENT OF THE PRELIMINARY CALCULATION OF
CLOSING DATE WORKING CAPITAL, ADJUSTED INTERIM EBITDA, INTERIM CAPITAL COSTS,
TRANSACTION COSTS AND EXTRAORDINARY COSTS.


 


(B)           BUYER MAY DISPUTE IN GOOD FAITH ANY ADJUSTMENT PROPOSED IN THE
PRELIMINARY SETTLEMENT STATEMENT BY DELIVERING TO PFC NO LATER THAN 5:00 P.M.,
DALLAS, TEXAS TIME ON THE DATE THAT IS 3 BUSINESS DAYS PRIOR TO THE CLOSING DATE
A WRITTEN NOTICE OF ANY OBJECTION, SPECIFICALLY REFERRING TO THE CALCULATION
COMPONENT IN ISSUE (E.G., THE SPECIFIC COMPONENTS OF THE ADJUSTED INTERIM EBITDA
CALCULATION TO WHICH BUYER OBJECTS) AND STATING THE REASONS FOR THE OBJECTION IN
REASONABLE DETAIL, AS WELL AS ANY CALCULATION BUYER PROPOSES AS THE CORRECT
CALCULATION (A “PRELIMINARY OBJECTION”). BUYER AND THE PFC SHALL USE
COMMERCIALLY

 

4

--------------------------------------------------------------------------------


 


REASONABLE EFFORTS TO RESOLVE ANY SUCH DISPUTE SET FORTH IN BUYER’S PRELIMINARY
OBJECTION PRIOR TO CLOSING.


 


(C)           PFC SHALL AFFORD BUYER AND ITS REPRESENTATIVES THE OPPORTUNITY TO
REVIEW THE PRELIMINARY SETTLEMENT STATEMENT AND SUCH SUPPORTING SCHEDULES,
ANALYSES, WORKPAPERS, AND OTHER UNDERLYING RECORDS OR DOCUMENTATION AS ARE
REASONABLY NECESSARY AND APPROPRIATE IN BUYER’S REVIEW OF THE PRELIMINARY
SETTLEMENT STATEMENT. EACH PARTY SHALL COOPERATE FULLY AND PROMPTLY WITH THE
OTHER AND THEIR RESPECTIVE REPRESENTATIVES IN SUCH EXAMINATION WITH RESPECT TO
ALL REASONABLE REQUESTS RELATED THERETO.


 


(D)          IF BUYER AND PFC RESOLVE A DISPUTED ITEM IN AN AMOUNT DIFFERENT
THAN PRESENTED IN THE PRELIMINARY SETTLEMENT STATEMENT, THE PRELIMINARY
SETTLEMENT STATEMENT WILL BE AMENDED ACCORDINGLY. IF BUYER AND PFC ARE NOT ABLE
TO RESOLVE A DISPUTE REGARDING AN ITEM TO WHICH BUYER OBJECTED, THE PRELIMINARY
SETTLEMENT STATEMENT WILL BE AMENDED TO DELETE THE DISPUTED PORTION IN SUCH ITEM
FROM THE PRELIMINARY SETTLEMENT STATEMENT AND TO NOTE THAT SUCH PORTION IS
DISPUTED. AT THE CLOSING BUYER SHALL PAY THE AMOUNT SET FORTH AS THE ADJUSTED
PURCHASE PRICE IN THE PRELIMINARY SETTLEMENT STATEMENT AS SO AMENDED, IF AMENDED
(THE “CLOSING PAYMENT”). THE RESOLUTION OF ANY UNPAID DISPUTED PORTION WILL
OCCUR PURSUANT TO SECTION 1.6.


 


(E)           AFTER THE CLOSING, THE PURCHASE PRICE SHALL BE SUBJECT TO FURTHER
ADJUSTMENT PURSUANT TO SECTION 1.6, AND NEITHER PFC’S DELIVERY OF AN ESTIMATE OF
ADJUSTMENTS PURSUANT TO THIS SECTION 1.5, THE DELIVERY OF A PRELIMINARY
OBJECTION BY BUYER PURSUANT TO THIS SECTION 1.5, THE SETTLEMENT OF A DISPUTED
ITEM AS REFLECTED IN AN AMENDED PRELIMINARY SETTLEMENT STATEMENT, NOR THE
FAILURE TO DELIVER ANY SUCH DISPUTE NOTICE SHALL BAR ANY SUCH FURTHER
ADJUSTMENTS PURSUANT TO SECTION 1.6.


 


1.6           FINAL SETTLEMENT STATEMENT.


 


(A)          ON OR BEFORE THE 90TH DAY AFTER THE CLOSING DATE, PFC SHALL PREPARE
AND DELIVER TO BUYER A STATEMENT (THE “FINAL SETTLEMENT STATEMENT”) SETTING
FORTH PFC’S FINAL CALCULATION OF THE ADJUSTMENTS TO BE MADE TO THE PURCHASE
PRICE PURSUANT TO SECTION 1.4. THE FINAL SETTLEMENT STATEMENT SHALL INCLUDE A
DETAILED STATEMENT OF THE (1) FINAL STATEMENT OF CLOSING DATE WORKING CAPITAL,
ADJUSTED INTERIM EBITDA, INTERIM CAPITAL COSTS, TRANSACTION COSTS AND
EXTRAORDINARY COSTS AND (2) THE AMOUNT OF ANY TITLE DEFECTS THAT PFC AND BUYER
HAVE AGREED UNDER ARTICLE VIII SHALL BE DEDUCTED FROM THE ADJUSTED PURCHASE
PRICE THEN UNPAID BY BUYER. THE FINAL SETTLEMENT STATEMENT SHALL SHOW THE NET
AMOUNT DUE TO THE COMPANY PARTNERS, OR REPAYABLE TO BUYER BY PFC, AS APPLICABLE,
GIVING EFFECT TO THE CLOSING PAYMENT PAID BY BUYER AT THE CLOSING AND THE
ADJUSTED PURCHASE PRICE AS SHOWN IN THE FINAL SETTLEMENT STATEMENT.


 


(B)           BUYER MAY DISPUTE IN GOOD FAITH ANY ADJUSTMENT PROPOSED IN THE
FINAL SETTLEMENT STATEMENT, INCLUDING THE SCHEDULES THERETO (OTHER THAN AMOUNTS
WITH RESPECT TO TITLE DEFECTS, WHICH ARE DETERMINED ACCORDING TO ARTICLE VIII
AND SECTION 11.1) BY DELIVERING TO PFC, WITHIN 30 DAYS AFTER RECEIPT OF THE
FINAL SETTLEMENT STATEMENT, A WRITTEN NOTICE OF OBJECTION SPECIFICALLY REFERRING
TO THE CALCULATION COMPONENT IN ISSUE (E.G., THE SPECIFIC COMPONENTS OF THE
ADJUSTED INTERIM EBITDA CALCULATION TO WHICH BUYER OBJECTS) AND STATING THE
REASONS FOR THE OBJECTION IN REASONABLE DETAIL, AS WELL AS ANY CALCULATION BUYER
PROPOSES AS THE CORRECT CALCULATION (THE “FINAL OBJECTION NOTICE”). IF WITHIN 30
DAYS FOLLOWING DELIVERY OF THE FINAL

 

5

--------------------------------------------------------------------------------


 


SETTLEMENT STATEMENT TO BUYER, BUYER HAS NOT DELIVERED TO PFC A FINAL OBJECTION
NOTICE, THEN THE FINAL SETTLEMENT STATEMENT SHALL BE DEEMED FINAL AND CONCLUSIVE
AS TO ALL ITEMS AND SUCH ITEMS SHALL THEREAFTER NOT BE SUBJECT TO ANY APPEAL OR
FURTHER CHALLENGE HEREUNDER OR OTHERWISE. PFC AND BUYER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO RESOLVE ANY ITEM DISPUTED IN THE FINAL OBJECTION NOTICE
FOR A PERIOD OF TIME NOT TO EXCEED 30 DAYS FROM THE DATE OF FINAL OBJECTION
NOTICE (THE “FINAL SETTLEMENT DATE”).


 


(C)           PFC SHALL AFFORD BUYER AND ITS REPRESENTATIVES THE OPPORTUNITY TO
REVIEW THE FINAL SETTLEMENT STATEMENT AND SUCH SUPPORTING SCHEDULES, ANALYSES,
WORKPAPERS, AND OTHER UNDERLYING RECORDS OR DOCUMENTATION AS ARE REASONABLY
NECESSARY AND APPROPRIATE IN BUYER’S REVIEW OF THE FINAL SETTLEMENT STATEMENT.
EACH PARTY SHALL COOPERATE FULLY AND PROMPTLY WITH THE OTHER AND THEIR
RESPECTIVE REPRESENTATIVES IN SUCH EXAMINATION WITH RESPECT TO ALL REASONABLE
REQUESTS RELATED THERETO.


 


(D)          IF BUYER AND PFC RESOLVE A DISPUTED ITEM IN AN AMOUNT DIFFERENT
THAN PRESENTED IN THE FINAL SETTLEMENT STATEMENT, THE FINAL SETTLEMENT STATEMENT
WILL BE AMENDED ACCORDINGLY. IF BUYER AND PFC ARE NOT ABLE TO RESOLVE THE
DISPUTED PORTION REGARDING AN ITEM TO WHICH BUYER OBJECTED, THE FINAL SETTLEMENT
STATEMENT WILL BE AMENDED TO DELETE SUCH DISPUTED PORTION FROM THE FINAL
SETTLEMENT STATEMENT, AND TO NOTE THAT THE ITEM IS DISPUTED AND IS TO BE
RESOLVED PURSUANT TO THIS SECTION 1.6. WITHIN 5 BUSINESS DAYS FROM THE FINAL
SETTLEMENT DATE, THE PARTY ENTITLED TO A PAYMENT AS REFLECTED IN THE FINAL
SETTLEMENT STATEMENT AS SO AMENDED, IF AMENDED, SHALL PAY SUCH AMOUNT BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.


 


(E)           IF PFC AND BUYER ARE UNABLE TO AGREE UPON AN ITEM IN THE FINAL
SETTLEMENT STATEMENT BY THE FINAL SETTLEMENT DATE, PFC AND BUYER WILL REFER ALL
SUCH DISPUTED ITEMS TO ERNST & YOUNG LLP (OR, IF SUCH FIRM IS UNABLE OR
UNWILLING TO ACT, SUCH OTHER NATIONALLY RECOGNIZED INDEPENDENT PUBLIC ACCOUNTING
FIRM AS SHALL BE AGREED UPON BY BUYER AND PFC IN WRITING) (THE “REFERRAL FIRM”).
IF ANY DISPUTED ITEM IS SUBMITTED TO THE REFERRAL FIRM FOR RESOLUTION, PFC AND
BUYER EACH SHALL PROMPTLY ENTER INTO A REASONABLE AND CUSTOMARY ENGAGEMENT
LETTER WITH THE REFERRAL FIRM AT THE TIME A DISPUTE IS FIRST SUBMITTED. THE
REFERRAL FIRM WILL BE DIRECTED TO REVIEW THE FINAL SETTLEMENT STATEMENT AND THE
RECORDS RELATING THERETO ONLY WITH RESPECT TO ITEMS IDENTIFIED IN BUYER’S FINAL
OBJECTION NOTICE THAT REMAIN DISPUTED IMMEDIATELY FOLLOWING THE FINAL SETTLEMENT
DATE, AND DETERMINE THE FINAL ADJUSTMENTS, OTHER THAN ADJUSTMENTS WITH RESPECT
TO OUTSTANDING AND UNRESOLVED TITLE DEFECTS (WHICH ARE TO BE DETERMINED
ACCORDING TO THE PROCEDURES SET FORTH IN ARTICLE VIII AND SECTION 11.1). EACH
PARTY SHALL FURNISH THE REFERRAL FIRM SUCH WORK PAPERS AND OTHER RECORDS AND
INFORMATION RELATING TO THE OBJECTIONS IN DISPUTE AS THE REFERRAL FIRM MAY
REASONABLY REQUEST AND THAT ARE AVAILABLE TO SUCH PARTY OR ITS AFFILIATES (AND
SUCH PARTIES’ INDEPENDENT PUBLIC ACCOUNTANTS).


 


(F)           THE REFERRAL FIRM WILL APPLY THE ACCOUNTING PRINCIPLES IN
ACCORDANCE WITH THIS AGREEMENT IN ASSIGNING A VALUE TO EACH DISPUTED ITEM. TO
THE EXTENT THAT A VALUE HAS BEEN ASSIGNED TO ANY ITEM THAT REMAINS IN DISPUTE,
THE REFERRAL FIRM SHALL NOT ASSIGN A VALUE TO SUCH ITEM THAT IS GREATER THAN THE
GREATEST VALUE FOR SUCH ITEM CLAIMED BY PFC OR BUYER OR LESS THAN THE SMALLEST
VALUE FOR SUCH ITEM CLAIMED BY PFC OR BUYER, EXCEPT IN A CASE WHERE PFC FAILED
TO PROVIDE TO BUYER THE INFORMATION AS REQUIRED BY THIS AGREEMENT FOR BUYER’S
ASSESSMENT OF THE FINAL SETTLEMENT STATEMENT.

 

6

--------------------------------------------------------------------------------


 


(G)           WITH RESPECT TO ANY MATTER FOR WHICH INTERPRETATION OF THIS
AGREEMENT IS REQUIRED FOR THE SETTLEMENT OF MATTERS UNDER THIS SECTION 1.6, THE
REFERRAL FIRM MUST CONSTRUE THIS AGREEMENT IN ACCORDANCE WITH THE INTERPRETATION
THEREOF MUTUALLY AGREED TO BY BUYER AND PFC. IF BUYER AND PFC CANNOT AGREE ON
SUCH INTERPRETATION, SUCH MATTER SHALL BE SUBMITTED TO ARBITRATION IN ACCORDANCE
WITH SECTION 11.1 AND THE REFERRAL FIRM SHALL DECIDE ALL OTHER MATTERS SPECIFIED
FOR ITS DETERMINATION IN THIS SECTION 1.6 (IF POSSIBLE WITHOUT AN
INTERPRETATION, OR AS SOON AS PRACTICABLE AFTER THE REFERRAL FIRM IS ADVISED OF
THE RESOLUTION OF A CONTESTED INTERPRETATION NECESSARY FOR THE REFERRAL FIRM’S
DECISION). THE DECISION OF THE REFERRAL FIRM SHALL BE BINDING AND CONCLUSIVE ON
BUYER, THE COMPANY PARTNERS, AND PFC, AND SHALL NOT BE SUBJECT TO CHALLENGE
UNDER SECTION 11.1 (EXCEPT FOR ANY CONTENTION THAT THE REFERRAL FIRM EXCEEDED
ITS AUTHORITY IN RENDERING SUCH DECISION) AND SUCH DECISION SHALL CONSTITUTE AN
ARBITRAL AWARD UPON WHICH A JUDGMENT MAY BE ENTERED BY A COURT HAVING
JURISDICTION THEREOF.


 


(H)          THE REFERRAL FIRM SHALL DELIVER ITS FINAL CALCULATION OF THE FINAL
SETTLEMENT STATEMENT AS AMENDED PURSUANT TO SECTION 1.6(D) AND AS FURTHER
AMENDED BY THE REFERRAL FIRM TO REFLECT THE REFERRAL FIRM’S DETERMINATION AS TO
EACH DISPUTED ITEM SUBMITTED TO IT PURSUANT HERETO, IN WRITING TO BUYER, GP AND
PFC AS SOON AS PRACTICABLE, AND PFC OR BUYER, AS APPLICABLE, SHALL PAY AND BUYER
OR GP (ON BEHALF OF THE COMPANY PARTNERS), AS APPLICABLE, SHALL RECEIVE THE
AMOUNT OWED AS STATED THEREIN (AFTER TAKING INTO ACCOUNT ALL AMOUNTS PREVIOUSLY
PAID BY ALL PARTIES HERETO), NO LATER THAN THE 5TH BUSINESS DAY FOLLOWING THE
OWING PARTY’S RECEIPT FROM THE REFERRAL FIRM OF ITS DECISION.


 


(I)            THE NET AMOUNT DUE FROM BUYER TO GP ON BEHALF OF THE COMPANY
PARTNERS, OR FROM PFC TO BUYER, AS A RESULT OF THE DECISION OF THE REFERRAL
FIRM, IF ANY, SHALL BE INCREASED BY INTEREST AT THE PRIME RATE, ACCRUING FROM
THE DATE SUCH AMOUNT SHOULD HAVE BEEN PAID TO THE DATE OF PAYMENT.


 


(J)            THE PARTIES WILL, AND WILL CAUSE THEIR REPRESENTATIVES TO,
COOPERATE AND ASSIST IN THE CONDUCT OF ANY REVIEW BY THE REFERRAL FIRM,
INCLUDING BUT NOT LIMITED TO MAKING AVAILABLE BOOKS, RECORDS AND, AS AVAILABLE,
PERSONNEL AS REASONABLY REQUIRED.


 


(K)          THE FEES AND EXPENSES OF THE REFERRAL FIRM SHALL BE BORNE ONE-HALF
EACH BY BUYER AND PFC.


 

ARTICLE II
CLOSING

 


2.1           CLOSING. THE CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY (THE
“CLOSING”) SHALL TAKE PLACE (A) AT THE OFFICES OF HUNTON & WILLIAMS LLP IN
DALLAS, TEXAS, AT 10:00 A.M. (LOCAL DALLAS, TEXAS TIME) ON THE LATER OF
(I) OCTOBER 2, 2006; OR (II) THE FIRST BUSINESS DAY OF THE MONTH FOLLOWING THE
SATISFACTION (OR WAIVER BY THE PARTY OR PARTIES ENTITLED TO THE BENEFIT THEREOF)
OF EACH OF THE CONDITIONS SET FORTH IN SECTIONS 9.1 AND 9.2 (OTHER THAN THOSE
CONDITIONS THAT BY THEIR NATURE ARE TO BE SATISFIED AT THE CLOSING, BUT SUBJECT
TO THE FULFILLMENT OR WAIVER OF THOSE CONDITIONS AT THE CLOSING) OR (B) AT SUCH
OTHER TIME OR PLACE OR ON SUCH OTHER DATE AS THE PARTIES HERETO SHALL AGREE. THE
DATE ON WHICH THE CLOSING IS REQUIRED TO TAKE PLACE IS HEREIN REFERRED TO AS THE
“CLOSING DATE.”  ALL CLOSING TRANSACTIONS SHALL BE DEEMED TO HAVE OCCURRED
SIMULTANEOUSLY.

 

7

--------------------------------------------------------------------------------


 


2.2           DELIVERIES BY PFC AND THE COMPANY. AT THE CLOSING, PFC AND THE
COMPANY SHALL DELIVER OR CAUSE TO BE DELIVERED TO BUYER THE FOLLOWING:


 


(A)          A COUNTERPART OF THE TRANSITION SERVICES AGREEMENT SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS EXHIBIT A (THE “TRANSITION SERVICES AGREEMENT”),
DULY EXECUTED BY PFC AND BUYER;


 


(B)           EVIDENCE OF THE FILING OF THE TEXAS CERTIFICATE OF MERGER;


 


(C)           THE LETTER OF ACKNOWLEDGMENT, DULY EXECUTED BY ALL NECESSARY
PARTIES;


 


(D)          EVIDENCE REASONABLY SATISFACTORY TO BUYER OF THE COMPLETE
CANCELLATION OF ALL INTRACOMPANY OBLIGATIONS WITHOUT FURTHER OBLIGATION BY THE
COMPANY OR ANY SUBSIDIARY THEREAFTER;


 


(E)           A CERTIFICATE OF NON-FOREIGN STATUS, DULY EXECUTED BY THE COMPANY
WHICH MEETS THE REQUIREMENTS OF THE DEPARTMENT OF TREASURY (“TREASURY”)
REGULATION SECTION 1.1445-2(B)(2);


 


(F)           THE CERTIFICATE DESCRIBED IN SECTION 9.2(D);


 


(G)           ALL DOCUMENTATION EVIDENCING THE WINCHESTER HEDGES AND THE
RETAINED LEGACY HEDGES, AND (1) WITH RESPECT TO THE RETAINED LEGACY HEDGES,
EVIDENCE REASONABLY SATISFACTORY TO BUYER THAT PRIOR TO THE CLOSING, ONE OF THE
TWO ALTERNATIVES CONTEMPLATED IN SECTION 6.4 HEREOF HAS BEEN EFFECTUATED;
(2) WITH RESPECT TO THE SET-ASIDE HEDGES, EVIDENCE REASONABLY SATISFACTORY TO
BUYER THAT PRIOR TO THE CLOSING, SUCH TRANSACTIONS HAVE BEEN TERMINATED SUCH
THAT NONE OF THE COMPANY OR ANY SUBSIDIARY HAS ANY CONTINUING OBLIGATION OR
LIABILITY WITH RESPECT TO SUCH TRANSACTIONS; AND (3) WITH RESPECT TO THE OTHER
NON-RETAINED LEGACY HEDGES (OTHER THAN THE SET-ASIDE HEDGES), EVIDENCE
REASONABLY SATISFACTORY TO BUYER THAT PRIOR TO THE CLOSING, THE COMPANY HAS
EITHER (A) TERMINATED AND LIQUIDATED SUCH TRANSACTIONS SUCH THAT THE PARTY TO
SUCH TRANSACTIONS THAT IS NET OUT-OF-THE-MONEY PAYS THE OTHER PARTY TO SUCH
TRANSACTIONS SUCH NET LIQUIDATED AMOUNT, OR (B) ASSIGNED EACH SUCH TRANSACTION
TO A THIRD PARTY OTHER THAN THE COMPANY OR ANY SUBSIDIARY, SUCH THAT IN EITHER
CASE, AS OF THE CLOSING, NONE OF THE COMPANY OR ANY SUBSIDIARY HAS ANY
CONTINUING OBLIGATION OR LIABILITY WITH RESPECT TO SUCH TRANSACTIONS;


 


(H)          AN ASSET PURCHASE AGREEMENT AND SPECIAL WARRANTY DEED OR OTHER
INSTRUMENTS OF CONVEYANCE REASONABLY ACCEPTABLE TO BUYER IN FORM AND SUBSTANCE,
CONVEYING TO BUYER (OR BUYER’S DESIGNEE(S)) INTERESTS IN OIL AND GAS OWNED BY
DULCIMER LAND COMPANY, AN AFFILIATE OF PFC, AS DESCRIBED IN SUCH SPECIAL
WARRANTY DEED (OR OTHER INSTRUMENT) EXECUTED BY DULCIMER LAND COMPANY;


 


(I)            A LEGAL OPINION RENDERED BY COUNSEL TO PFC, GP AND THE COMPANY IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT C; AND


 


(J)            THE HORIZON LICENSE.

 

8

--------------------------------------------------------------------------------


 


2.3           DELIVERIES BY BUYER. AT THE CLOSING, BUYER SHALL DELIVER OR CAUSE
TO BE DELIVERED TO PFC, THE COMPANY OR ANY SUBSIDIARY, AS APPLICABLE THE
FOLLOWING:


 


(A)          IMMEDIATELY AVAILABLE FUNDS IN AN AMOUNT EQUAL TO THE CLOSING
PAYMENT PURSUANT TO THE PROVISIONS OF SECTION 1.5(D);


 


(B)           THE CERTIFICATE DESCRIBED IN SECTION 9.1(C);


 


(C)           A LEGAL OPINION RENDERED BY COUNSEL TO BUYER IN SUBSTANTIALLY THE
FORM ATTACHED HERETO AS EXHIBIT C;


 


(D)          EVIDENCE OF THE FILING OF THE DELAWARE CERTIFICATE OF MERGER;


 


(E)           THE ASSET PURCHASE AGREEMENT IDENTIFIED IN SECTION 2.2(H), IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO BUYER, AND PAYMENT PURSUANT TO THE ASSET
PURCHASE AGREEMENT OF $5,000,000 TO GP ON BEHALF OF DULCIMER LAND COMPANY AS
CONSIDERATION FOR THE ASSETS CONVEYED BY DULCIMER LAND COMPANY.


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PFC AND GP

 

PFC and GP jointly and severally represent and warrant to Buyer as follows:

 


3.1           ORGANIZATION.


 


(A)          PFC IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF FLORIDA. HOLDCO IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF FLORIDA. GP IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF TEXAS.


 


(B)           PFC HAS FULL POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED. EACH
COMPANY PARTNER HAS FULL POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED.


 


(C)           PFC IS DULY QUALIFIED TO DO BUSINESS AS A CORPORATION AND IS IN
GOOD STANDING IN EACH JURISDICTION IN WHICH THE NATURE OF ITS BUSINESS OR THE
OWNERSHIP OR LEASING OF ITS PROPERTIES MAKES SUCH QUALIFICATION OR LICENSING
NECESSARY UNDER APPLICABLE LAW AS A RESULT OF THE CONDUCT OF ITS BUSINESS AND
THE OWNERSHIP OR LEASE OF ITS PROPERTIES. EACH COMPANY PARTNER IS DULY QUALIFIED
OR LICENSED TO DO BUSINESS AS A LIMITED LIABILITY COMPANY AND IS IN GOOD
STANDING IN EACH JURISDICTION IN WHICH THE NATURE OF ITS BUSINESS OR THE
OWNERSHIP OR LEASING OF ITS PROPERTIES MAKES SUCH QUALIFICATION OR LICENSING
NECESSARY, AND ALL SUCH JURISDICTIONS ARE SET FORTH ON COMPANY SCHEDULE 3.1(C).


 


3.2           TITLE TO INTERESTS. PFC IS (AND AT THE CLOSING WILL BE) THE RECORD
AND BENEFICIAL OWNER OF ALL OF THE EQUITY INTERESTS OF HOLDCO, WHICH IS THE SOLE
LIMITED PARTNER OF THE COMPANY AND THE SOLE MEMBER OF GP, THE SOLE GENERAL
PARTNER OF THE COMPANY. EACH COMPANY PARTNER

 

9

--------------------------------------------------------------------------------


 


HAS GOOD, VALID, AND MARKETABLE TITLE TO THE INTERESTS, FREE AND CLEAR OF ALL
LIENS OTHER THAN (A) LIENS THAT MAY ARISE BY VIRTUE OF ANY ACTIONS TAKEN BY OR
ON BEHALF OF BUYER OR ITS AFFILIATES, (B) RESTRICTIONS ON TRANSFER THAT MAY BE
IMPOSED BY FEDERAL OR STATE SECURITIES LAWS, AND (C) RESTRICTIONS ON TRANSFER
DESCRIBED ON COMPANY SCHEDULE 3.2, ALL OF WHICH WILL BE CANCELLED AS OF THE
CLOSING.


 


3.3           AUTHORITY.


 


(A)          PFC HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY, AND EACH
COMPANY PARTNER HAS ALL REQUISITE LIMITED LIABILITY COMPANY POWER AND AUTHORITY,
TO EXECUTE, DELIVER, AND PERFORM THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY. GP HAS ALL REQUISITE LIMITED LIABILITY COMPANY POWER AND
AUTHORITY TO ACT AS THE GENERAL PARTNER OF THE COMPANY, AND HOLDCO HAS ALL
REQUISITE LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO ACT AS THE LIMITED
PARTNER OF THE COMPANY.


 


(B)           THE EXECUTION AND DELIVERY BY PFC AND GP OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY ALL NECESSARY CORPORATE OR LIMITED LIABILITY COMPANY ACTION ON THE
PART OF PFC, GP, FOR AND ON BEHALF OF ITSELF AND IN ITS CAPACITY AS THE GENERAL
PARTNER OF THE COMPANY, AND HOLDCO, FOR AND ON BEHALF OF ITSELF AND IN ITS
CAPACITY AS THE LIMITED PARTNER OF THE COMPANY, AND NO OTHER PROCEEDINGS ON THE
PART OF PFC AND EACH COMPANY PARTNER ARE NECESSARY TO AUTHORIZE THE EXECUTION OR
DELIVERY OF SUCH TRANSACTION DOCUMENTS OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


 


(C)           PRIOR TO THE DATE HEREOF, GP, AS THE GENERAL PARTNER OF THE
COMPANY, HAS CONSENTED TO AND APPROVED THIS AGREEMENT AND THE MERGER IN
ACCORDANCE WITH THE GOVERNING DOCUMENTS OF THE COMPANY, AND NO OTHER APPROVAL BY
THE COMPANY PARTNERS IS NECESSARY TO APPROVE AND ADOPT THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


3.4           VALID AND BINDING AGREEMENT. EACH OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH PFC AND GP ARE A PARTY HAS BEEN, OR WHEN EXECUTED
WILL BE, DULY AND VALIDLY EXECUTED AND DELIVERED BY PFC AND GP, AS APPLICABLE,
AND CONSTITUTES, OR WHEN EXECUTED AND DELIVERED WILL CONSTITUTE, PFC’S AND GP’S
VALID AND LEGALLY BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING OR RELATING TO THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND THE APPLICATION OF GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER THAT ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING AT LAW OR IN EQUITY).


 


3.5           NON-CONTRAVENTION. EXCEPT FOR THE CONSENTS DESCRIBED ON COMPANY
SCHEDULE 3.6, NEITHER THE EXECUTION, DELIVERY, AND PERFORMANCE BY PFC AND GP OF
THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT EXECUTED OR TO BE EXECUTED BY
PFC OR GP OR BOTH IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, NOR THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY WILL (WITH OR WITHOUT THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH) (A) CONFLICT WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF, OR
CONSTITUTE A BREACH OF OR DEFAULT UNDER, OR GIVE RISE TO A RIGHT TO IMPOSE ANY
FINE OR PENALTY, ANY RIGHT OF TERMINATION, CANCELLATION, AMENDMENT,
MODIFICATION, PAYMENT OR ACCELERATION, THE

 

10

--------------------------------------------------------------------------------


 


LOSS OF A MATERIAL BENEFIT UNDER ANY PROVISION OF ANY BOND, DEBENTURE, NOTE,
MORTGAGE, LEASE, LICENSE, FRANCHISE, INDENTURE, OR ANY OTHER CONTRACT OR OTHER
INSTRUMENT OR OBLIGATION TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES MAY BE BOUND OR SUBJECT, (B) CONFLICT WITH OR RESULT IN A VIOLATION
OF ANY PROVISION OF THE GOVERNING DOCUMENTS OF PFC OR GP, AS AMENDED,
(C) VIOLATE ANY APPLICABLE LAW BINDING UPON IT OR ANY OF ITS PROPERTIES (WHICH
REPRESENTATION, WITH RESPECT TO FEDERAL AND STATE SECURITIES LAWS, IS MADE IN
RELIANCE ON BUYER’S REPRESENTATIONS IN SECTIONS 5.8 THROUGH 5.10); OR (D) GIVE
RISE TO A RIGHT TO PURCHASE OR FORECLOSE UPON ANY INTERESTS, OTHER THAN AS
CONTEMPLATED BY THIS AGREEMENT, OR RESULT IN THE CREATION OF A LIEN ON ANY OF
THE INTERESTS.


 


3.6           CONSENTS AND APPROVALS. EXCEPT IN CONNECTION WITH THE FILING OF A
PRE-MERGER NOTIFICATION REPORT AND ANY OTHER FILINGS REQUIRED UNDER THE HSR ACT,
THE FILING OF THE MERGER CERTIFICATES, OR AS SET FORTH ON COMPANY SCHEDULE 3.6,
NO CONSENT IS REQUIRED TO BE OBTAINED OR MADE BY PFC OR ANY COMPANY PARTNER IN
CONNECTION WITH THE EXECUTION, DELIVERY, OR PERFORMANCE BY PFC OR GP OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY OR THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (WHICH
REPRESENTATION, WITH RESPECT TO FEDERAL AND STATE SECURITIES LAWS, IS MADE IN
RELIANCE ON BUYER’S REPRESENTATIONS IN SECTIONS 5.8 THROUGH 5.10).


 


3.7           PENDING LITIGATION. EXCEPT AS SET FORTH ON COMPANY SCHEDULE 3.7,
THERE ARE NO PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF PFC OR GP, THREATENED,
IN WHICH PFC, GP, HOLDCO OR ANY AFFILIATE THEREOF IS OR MAY BE A PARTY,
AFFECTING THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENTS BY PFC OR GP OR THE CONSUMMATION BY PFC, GP OR HOLDCO OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


3.8           PFC BENEFIT PLANS.


 


(A)          COMPANY SCHEDULE 3.8(A) SETS FORTH A LIST OF EACH OF THE FOLLOWING
WHICH IS SPONSORED, MAINTAINED OR CONTRIBUTED TO BY PFC OR ANY TRADE OR BUSINESS
(WHETHER OR NOT INCORPORATED) WHICH IS UNDER COMMON CONTROL, OR WHICH IS TREATED
AS A SINGLE EMPLOYER, WITH PFC UNDER SECTION 414(B), (C), (M) OR (O) OF THE CODE
(A “PFC ERISA AFFILIATE”), OR WHICH HAS BEEN SO SPONSORED, MAINTAINED OR
CONTRIBUTED TO WITHIN SIX YEARS PRIOR TO THE CLOSING DATE, IN WHICH ANY AFFECTED
EMPLOYEE (AS DEFINED IN SECTION 7.6(A)) CURRENTLY PARTICIPATES OR MAY BE
ELIGIBLE FOR A BENEFIT (THE “PFC BENEFIT PLANS”):


 

(1)           EACH “EMPLOYEE BENEFIT PLAN,” AS SUCH TERM IS DEFINED IN
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), (INCLUDING, BUT NOT LIMITED TO, EMPLOYEE BENEFIT PLANS, SUCH AS
FOREIGN PLANS, WHICH ARE NOT SUBJECT TO THE PROVISIONS OF ERISA) (EACH A “PLAN,”
AND COLLECTIVELY, THE “PLANS”); AND

 

(2)           EACH MATERIAL PERSONNEL POLICY, STOCK OPTION PLAN, STOCK PURCHASE
PLAN, STOCK APPRECIATION RIGHTS PLAN, PHANTOM STOCK PLAN, COLLECTIVE BARGAINING
AGREEMENT, BONUS PLAN OR ARRANGEMENT, INCENTIVE AWARD PLAN OR ARRANGEMENT,
VACATION POLICY, EDUCATIONAL, ADOPTION OR DEPENDENT CARE ASSISTANCE PROGRAM,
SEVERANCE PAY PLAN, POLICY OR AGREEMENT, DEFERRED COMPENSATION AGREEMENT OR
ARRANGEMENT, EXECUTIVE COMPENSATION OR SUPPLEMENTAL INCOME ARRANGEMENT,

 

11

--------------------------------------------------------------------------------


 

CONSULTING AGREEMENT, EMPLOYMENT AGREEMENT AND EACH OTHER EMPLOYEE BENEFIT PLAN,
AGREEMENT, ARRANGEMENT, PROGRAM, PRACTICE OR UNDERSTANDING (EACH A “BENEFIT
PROGRAM OR AGREEMENT,” AND COLLECTIVELY THE “BENEFIT PROGRAMS OR AGREEMENTS”).

 


(B)           THE MOST RECENT DETERMINATION LETTER FROM THE IRS AND ANY
OUTSTANDING DETERMINATION LETTER APPLICATIONS FOR EACH PFC BENEFIT PLAN INTENDED
TO BE QUALIFIED UNDER SECTION 401 OF THE CODE HAVE BEEN PROVIDED TO BUYER.


 


(C)           EXCEPT AS SET FORTH IN COMPANY SCHEDULE 3.8(C), NEITHER PFC NOR
ANY PFC ERISA AFFILIATE (INCLUDING THE COMPANY AND THE SUBSIDIARIES) HAS
INCURRED ANY OF THE FOLLOWING LIABILITIES, EXCEPT FOR LIABILITIES THAT HAVE BEEN
DISCHARGED, AND NEITHER PFC NOR ANY OF ITS AFFILIATES (INCLUDING THE COMPANY AND
THE SUBSIDIARIES) NOR BUYER WILL INCUR OR BECOME SUBJECT TO ANY SUCH LIABILITIES
AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (1) ANY
WITHDRAWAL LIABILITY, WITHIN THE MEANING OF SECTION 4201 OF ERISA; (2) ANY
LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION; AND (3) ANY ACCUMULATED
FUNDING DEFICIENCY, WHETHER OR NOT WAIVED, WITHIN THE MEANING OF SECTION 302 OF
ERISA OR SECTION 412 OF THE CODE;


 


(D)          EXCEPT AS DISCLOSED IN COMPANY SCHEDULE 3.8(D), THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTION(S)
CONTEMPLATED HEREBY WILL NOT (1) REQUIRE THE COMPANY OR ANY SUBSIDIARY TO MAKE A
LARGER CONTRIBUTION TO, OR PAY GREATER COMPENSATION OR BENEFITS UNDER, ANY PLAN
OR BENEFIT PROGRAM OR AGREEMENT THAN IT OTHERWISE WOULD, WHETHER OR NOT SOME
OTHER SUBSEQUENT ACTION OR EVENT WOULD BE REQUIRED TO CAUSE SUCH PAYMENT OR
PROVISION TO BE TRIGGERED, (2) CREATE OR GIVE RISE TO ANY ADDITIONAL VESTED
RIGHTS OR SERVICE CREDITS UNDER ANY PLAN OR BENEFIT PROGRAM OR AGREEMENT, OR
(3) RESULT IN ANY PAYMENT TO ANY AFFECTED EMPLOYEE FAILING TO BE DEDUCTIBLE BY
THE COMPANY OR ANY SUBSIDIARY UNDER CODE SECTION 280G OR ANY AFFECTED EMPLOYEE
BEING SUBJECT TO A TAX TO THE EXTENT THAT IT WOULD CONSTITUTE A PENALTY UNDER
CODE SECTION 409A OR 4999.


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PFC AND THE COMPANY

 

PFC and the Company jointly and severally represent and warrant to Buyer as
follows:

 


4.1           ORGANIZATION.


 


(A)          THE COMPANY IS A LIMITED PARTNERSHIP DULY FORMED AND VALIDLY
EXISTING UNDER THE LAWS OF THE STATE OF TEXAS AND HAS ALL REQUISITE LIMITED
PARTNERSHIP POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED.


 


(B)           THE COMPANY IS DULY QUALIFIED OR LICENSED TO DO BUSINESS AND IN
GOOD STANDING IN EACH JURISDICTION IN WHICH THE NATURE OF ITS BUSINESS OR THE
OWNERSHIP OR LEASING OF ITS PROPERTIES MAKES SUCH QUALIFICATION OR LICENSING
NECESSARY, AND ALL SUCH JURISDICTIONS ARE SET FORTH ON COMPANY SCHEDULE 4.1(B).

 

12

--------------------------------------------------------------------------------


 


(C)           THE COMPANY DOES NOT HAVE ANY PROCEEDING PENDING, OR TO THE
KNOWLEDGE OF PFC AND THE COMPANY, THREATENED, AGAINST IT TO DISSOLVE OR
LIQUIDATE THE COMPANY OR ANY OF THE SUBSIDIARIES.


 


(D)          EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.1(D), SINCE ITS
INCEPTION, THE COMPANY HAS NOT ENGAGED IN ANY ACTIVITY, OTHER THAN ACTIONS IN
CONNECTION WITH (1) ITS ORGANIZATION, (2) THE PURCHASE AND OWNERSHIP OF ALL OF
THE OUTSTANDING EQUITY INTERESTS OF THE SUBSIDIARIES, (3) THE PREPARATION,
NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND
(4) OTHER ACTIONS SOLELY IN CONNECTION WITH THE BUSINESS OF THE OPERATING
COMPANIES.


 


4.2           GOVERNING DOCUMENTS.


 


(A)          PFC AND THE COMPANY HAVE MADE AVAILABLE TO BUYER ACCURATE AND
COMPLETE COPIES OF:


 

(1)           THE GOVERNING DOCUMENTS AS IN EFFECT AS OF THE DATE HEREOF FOR
EACH OF COMPANY, HOLDCO, GP AND THE SUBSIDIARIES (EXCEPT AS TO THE NEW
SUBSIDIARY FORMED PURSUANT TO SECTION 6.3, WITH RESPECT TO WHICH THIS
REPRESENTATION AND WARRANTY WILL SPEAK AS OF THE DATE OF FORMATION); AND

 

(2)           MINUTES OF ALL MEETINGS OF THE GP (AS GENERAL PARTNER OF THE
COMPANY) AND THE GOVERNING BODY OR GENERAL PARTNER, AS APPLICABLE, OF THE
SUBSIDIARIES, ALONG WITH ALL WRITTEN CONSENTS AND RESOLUTIONS OF THE GP AND THE
GOVERNING BODY OR GENERAL PARTNER OF HOLDCO AND THE SUBSIDIARIES, ANY COMMITTEES
OF SUCH GOVERNING BODIES AND THE MEMBERS, OR OTHER EQUITY HOLDERS OF THE GP, THE
COMPANY AND THE SUBSIDIARIES IN THE POSSESSION OF PFC, THE GP, THE COMPANY,
HOLDCO, AND ANY SUBSIDIARY (WHICH, AS TO THE PERIOD OF TIME FROM AND AFTER
APRIL 25, 2002, REPRESENT ALL OF SUCH MINUTES, CONSENTS AND RESOLUTIONS).

 


(B)           SUCH GOVERNING DOCUMENTS, MINUTES, CONSENTS AND RESOLUTIONS
ACCURATELY REFLECT THE CURRENT EQUITY INTERESTS IN THE COMPANY AND THE
SUBSIDIARIES.


 


4.3           CAPITAL STRUCTURE.


 


(A)          THE INTERESTS ARE NOT SUBJECT TO, AND HAVE NOT BEEN ISSUED IN
VIOLATION OF, PREEMPTIVE RIGHTS, PREFERENTIAL RIGHTS OF SUBSCRIPTION OR PURCHASE
OR SIMILAR RIGHTS.


 


(B)           EXCEPT FOR THE INTERESTS AND THE RIGHTS CREATED BY THIS AGREEMENT,
THERE ARE (AND AS OF THE CLOSING DATE THERE WILL BE) OUTSTANDING OR IN
EXISTENCE:


 

(1)           NO PARTNERSHIP INTERESTS OR OTHER EQUITY INTERESTS OR DEBT
SECURITIES OF THE COMPANY; AND

 

(2)           NO EQUITY EQUIVALENTS, INTERESTS IN THE OWNERSHIP OR EARNINGS, OR
OTHER SIMILAR RIGHTS OF OR WITH RESPECT TO THE COMPANY.

 

13

--------------------------------------------------------------------------------


 


(C)           NO EQUITY INTERESTS OF THE COMPANY ARE RESERVED FOR ISSUANCE OR
FOR ANY OTHER PURPOSE.


 


(D)          THERE ARE NO ISSUED OR OUTSTANDING BONDS, DEBENTURES, NOTES OR
OTHER INDEBTEDNESS HAVING THE RIGHT TO VOTE ON ANY MATTERS PERTAINING TO THE
COMPANY.


 


(E)           THERE ARE (AND AS OF THE CLOSING DATE THERE WILL BE) NO
OUTSTANDING OBLIGATIONS OF THE COMPANY TO REPURCHASE, REDEEM, OR OTHERWISE
ACQUIRE ANY INTERESTS OR OTHER EQUITY INTERESTS OF THE COMPANY.


 


4.4           AUTHORITY, VALID AND BINDING AGREEMENT.


 


(A)          THE COMPANY HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE,
DELIVER, AND PERFORM THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH
IT IS A PARTY AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.


 


(B)           THE EXECUTION AND DELIVERY BY THE COMPANY OF THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE COMPANY, AND, EXCEPT FOR
THE CONSENT OF THE LIMITED PARTNER OF COMPANY AS REQUIRED BY THE COMPANY
PARTNERSHIP AGREEMENT, WHICH CONSENT WILL BE DELIVERED AT CLOSING, NO OTHER
PROCEEDINGS ON THE PART OF THE COMPANY ARE NECESSARY TO AUTHORIZE THE EXECUTION
OR DELIVERY OF SUCH TRANSACTION DOCUMENTS OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


 


(C)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY
AND CONSTITUTES, AND EACH OTHER TRANSACTION DOCUMENT TO BE EXECUTED BY THE
COMPANY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY TO
WHICH IT IS A PARTY HAS BEEN, OR WHEN EXECUTED WILL BE, DULY EXECUTED AND
DELIVERED BY THE COMPANY, AND CONSTITUTES, OR WHEN EXECUTED AND DELIVERED WILL
CONSTITUTE, A VALID AND LEGALLY BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING OR RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND THE APPLICATION OF GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER THAT ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).


 


4.5           NON-CONTRAVENTION, CONSENTS AND APPROVALS.


 


(A)          EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.5(A), NEITHER THE
EXECUTION, DELIVERY, AND PERFORMANCE BY THE COMPANY OF THIS AGREEMENT AND EACH
OTHER TRANSACTION DOCUMENT EXECUTED OR TO BE EXECUTED BY THE COMPANY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, NOR THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL
(WITH OR WITHOUT THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH):


 

(1)           CONFLICT WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF THE
GOVERNING DOCUMENTS OF THE COMPANY OR ANY SUBSIDIARY;

 

14

--------------------------------------------------------------------------------


 

(2)           RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN
PERMITTED ENCUMBRANCES) ON ANY OF THE COMPANY’S OR ANY SUBSIDIARY’S PROPERTIES
OR OTHER ASSETS;

 

(3)           CONFLICT WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF, OR
CONSTITUTE A BREACH OF OR DEFAULT UNDER, OR GIVE RISE TO A RIGHT TO IMPOSE ANY
FINE OR PENALTY, A RIGHT TO PURCHASE OR FORECLOSE UPON ANY OF THE PROPERTIES OR
MIDSTREAM ASSETS, ANY RIGHT OF TERMINATION, CANCELLATION, AMENDMENT,
MODIFICATION, PAYMENT OR ACCELERATION, THE LOSS OF A MATERIAL BENEFIT, OR RESULT
IN THE CREATION OF ANY LIEN ON ANY INTERESTS UNDER ANY PROVISION OF ANY BOND,
DEBENTURE, NOTE, MORTGAGE, LEASE, LICENSE, FRANCHISE,  INDENTURE, OR ANY OTHER
CONTRACT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH THE COMPANY OR A SUBSIDIARY
IS A PARTY OR BY WHICH THE COMPANY ANY SUBSIDIARY OR ANY OF THE COMPANY’S OR A
SUBSIDIARY’S PROPERTIES MAY BE BOUND OR SUBJECT; OR

 

(4)           VIOLATE IN ANY MATERIAL RESPECT ANY APPLICABLE LAW BINDING UPON
THE COMPANY OR ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES, INCLUDING
THE PROPERTIES AND MIDSTREAM ASSETS; AND

 


(B)           EXCEPT IN CONNECTION WITH THE FILING OF A PREMERGER NOTIFICATION
REPORT AND ANY OTHER FILINGS REQUIRED UNDER THE HSR ACT, THE FILING OF THE
MERGER CERTIFICATES, OR AS SET FORTH ON COMPANY SCHEDULE 4.5(B) NO CONSENT,
APPROVAL, ORDER, OR AUTHORIZATION OF, OR DECLARATION, FILING, OR REGISTRATION
WITH, ANY GOVERNMENTAL ENTITY OR OF ANY THIRD PARTY IS REQUIRED TO BE OBTAINED
OR MADE BY THE COMPANY OR ANY SUBSIDIARY IN CONNECTION WITH THE EXECUTION,
DELIVERY, OR PERFORMANCE BY THE COMPANY OF THIS AGREEMENT, EACH OTHER
TRANSACTION DOCUMENT EXECUTED OR TO BE EXECUTED BY THE COMPANY OR ANY SUBSIDIARY
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY TO WHICH THEY ARE A
PARTY OR THE CONSUMMATION BY THEM OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.


 


4.6           OWNERSHIP; CAPITALIZATION OF SUBSIDIARIES.


 


(A)          EXCEPT FOR THE COMPANY’S DIRECT OR INDIRECT OWNERSHIP IN THE
SUBSIDIARIES, THE COMPANY DOES NOT OWN, DIRECTLY OR INDIRECTLY, OR HAVE THE
RIGHT TO ACQUIRE, BY CONTRACT OR OTHERWISE, ANY CAPITAL STOCK OF, OR OTHER
EQUITY INTEREST IN, ANY PERSON.


 


(B)           COMPANY SCHEDULE 4.6(B) SETS FORTH A TRUE AND COMPLETE LIST OF THE
JURISDICTION OF INCORPORATION OR ORGANIZATION OF EACH SUBSIDIARY AND THE NUMBER
AND PERCENTAGE OF EACH SUBSIDIARY’S OUTSTANDING EQUITY INTERESTS OWNED BY THE
COMPANY OR ANOTHER SUBSIDIARY AS DEFINED THEREIN (SUBJECT TO THE TRANSFERS BY
VAUGHAN CONTEMPLATED BY SECTION 6.3).


 


(C)           EACH SUBSIDIARY:


 

(1)           IS DULY FORMED, VALIDLY EXISTING AND, IF APPLICABLE, IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION;

 

(2)           IS DULY QUALIFIED OR LICENSED TO DO BUSINESS AS A FOREIGN ENTITY
AND IN GOOD STANDING IN EACH JURISDICTION IN WHICH THE NATURE OF ITS BUSINESS OR
THE OWNERSHIP OR LEASING OF ITS PROPERTIES MAKES SUCH QUALIFICATION OR LICENSING

 

15

--------------------------------------------------------------------------------


 

NECESSARY, AND ALL SUCH JURISDICTIONS ARE SET FORTH ON COMPANY SCHEDULE
4.6(C)(2); AND

 

(3)           HAS ALL REQUISITE ENTITY POWER AND AUTHORITY TO CARRY ON ITS
BUSINESS AS NOW BEING CONDUCTED.

 


(D)          NO SUBSIDIARY HAS ANY PROCEEDING PENDING, OR TO THE KNOWLEDGE OF
PFC AND THE COMPANY, THREATENED, AGAINST IT TO DISSOLVE OR LIQUIDATE SUCH
SUBSIDIARY.


 


(E)           NO EQUITY INTERESTS OF ANY SUBSIDIARY ARE SUBJECT TO, NOR HAVE ANY
BEEN ISSUED IN VIOLATION OF, PREEMPTIVE RIGHTS, PREFERENTIAL RIGHTS OF
SUBSCRIPTION OR PURCHASE OF ANY PERSON OR ANY SIMILAR RIGHTS.


 


(F)           ALL THE OUTSTANDING EQUITY INTERESTS OF EACH SUBSIDIARY ARE OWNED
DIRECTLY OR INDIRECTLY BY THE COMPANY, FREE AND CLEAR OF ALL LIENS.


 


(G)           EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.6(B), THERE ARE
OUTSTANDING:


 

(1)           NO EQUITY INTERESTS OR DEBT SECURITIES OF ANY SUBSIDIARY; AND

 

(2)           NO EQUITY EQUIVALENTS, INTERESTS IN THE OWNERSHIP OR EARNINGS, OR
OTHER SIMILAR RIGHTS OF OR WITH RESPECT TO ANY SUBSIDIARY.

 


(H)          NO EQUITY INTERESTS OF ANY SUBSIDIARY ARE RESERVED FOR ISSUANCE OR
FOR ANY OTHER PURPOSE.


 


(I)            THERE ARE NO ISSUED OR OUTSTANDING BONDS, DEBENTURES, NOTES OR
OTHER INDEBTEDNESS HAVING THE RIGHT TO VOTE ON ANY MATTERS PERTAINING TO ANY
SUBSIDIARY.


 


(J)            THERE ARE (AND AS OF THE CLOSING DATE THERE WILL BE) NO
OUTSTANDING OBLIGATIONS OF THE COMPANY OR ANY SUBSIDIARY TO REPURCHASE, REDEEM,
OR OTHERWISE ACQUIRE ANY EQUITY INTERESTS OF ANY SUBSIDIARY.


 


4.7           FINANCIAL STATEMENTS.


 


(A)          COMPANY SCHEDULE 4.7(A) SETS FORTH ACCURATE AND COMPLETE COPIES
OF:  (1) THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND THE
SUBSIDIARIES AS OF DECEMBER 31, 2005, 2004 AND 2003, TOGETHER WITH THE UNAUDITED
CONSOLIDATED STATEMENTS OF INCOME FOR EACH OF THE YEARS THEN ENDED AND (2) THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND THE SUBSIDIARIES AS OF
JUNE 30, 2006 (THE “BALANCE SHEET”), TOGETHER WITH THE UNAUDITED CONSOLIDATED
STATEMENTS OF INCOME FOR THE SIX-MONTH PERIOD THEN ENDED (COLLECTIVELY, THE
“FINANCIAL STATEMENTS”).


 


(B)           THE FINANCIAL STATEMENTS FOR 2005 AND 2006 FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND THE
SUBSIDIARIES AS OF THEIR RESPECTIVE DATES AND THE CONSOLIDATED RESULTS OF
OPERATIONS OF THE COMPANY AND THE SUBSIDIARIES FOR THE PERIODS INDICATED
THEREIN, AND HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT
BASIS THROUGHOUT THE PERIODS INVOLVED (EXCEPT:  FOR (I) THE ABSENCE OF NOTES
THERETO AS

 

16

--------------------------------------------------------------------------------


 


REQUIRED BY GAAP:  (II) AS NOTED ON COMPANY SCHEDULE 4.7(B) AND, (III) AS TO THE
JUNE 30, 2006 INTERIM STATEMENTS, TO IMMATERIAL YEAR-END ADJUSTMENTS). THE
FINANCIAL STATEMENTS HAVE BEEN PREPARED FROM, AND ARE CONSISTENT WITH, THE BOOKS
AND RECORDS OF THE COMPANY AND THE SUBSIDIARIES. THE BOOKS AND RECORDS OF THE
COMPANY AND THE SUBSIDIARIES HAVE BEEN, AND ARE BEING, MAINTAINED IN ACCORDANCE
WITH GAAP AND ANY OTHER APPLICABLE LEGAL AND ACCOUNTING REQUIREMENTS AND REFLECT
ONLY ACTUAL TRANSACTIONS.


 


(C)           SINCE THE VALUATION DATE, THERE HAVE BEEN NO DISTRIBUTIONS BY THE
COMPANY OR ANY OF THE SUBSIDIARIES TO PFC OR ANY RELATED AFFILIATE OF CASH OR
EQUITY INTERESTS EXCEPT AS SET FORTH ON THE JUNE 30, 2006 FINANCIAL STATEMENTS
OR COMPANY SCHEDULE 4.7(C). THERE IS NO INDEBTEDNESS OF THE COMPANY AND THE
SUBSIDIARIES OTHER THAN (1) THE INTRACOMPANY OBLIGATIONS AND (2) THE RETAINED
LEGACY HEDGES, THE NON-RETAINED LEGACY HEDGES, AND THE WINCHESTER HEDGES.


 


4.8           UNDISCLOSED LIABILITIES. THERE IS NO LIABILITY OR OBLIGATION OF
ANY KIND, WHETHER ACCRUED, ABSOLUTE, SECURED, UNSECURED, FIXED, CONTINGENT, OR
OTHERWISE, OF THE COMPANY AND/OR THE SUBSIDIARIES OTHER THAN (A) LIABILITIES
ADEQUATELY REFLECTED OR RESERVED AGAINST IN THE BALANCE SHEET, (B) LIABILITIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS SINCE JUNE 30, 2006, (C)LIABILITIES
DISCLOSED IN COMPANY SCHEDULE 4.8, AND (D) LIABILITIES THAT WOULD NOT BE
REQUIRED TO BE PRESENTED IN FINANCIAL STATEMENTS OR THE NOTES THERETO PREPARED
IN CONFORMITY WITH GAAP APPLIED IN A MANNER CONSISTENT WITH PAST PRACTICE, IN
THE PREPARATION OF THE FINANCIAL STATEMENTS THAT IN THE AGGREGATE ARE NOT
MATERIAL TO THE FINANCIAL CONDITION OR OPERATING RESULTS OF THE COMPANY AND THE
SUBSIDIARIES TAKEN AS A WHOLE.


 


4.9           ABSENCE OF CERTAIN CHANGES OR EVENTS. EXCEPT AS OTHERWISE SET
FORTH IN COMPANY SCHEDULE 4.8 OR COMPANY SCHEDULE 4.9, SINCE JUNE 30, 2006,
(A) THE COMPANY AND EACH SUBSIDIARY HAS CONDUCTED THEIR RESPECTIVE BUSINESSES IN
ALL MATERIAL RESPECTS IN THE ORDINARY COURSE OF BUSINESS, EXCEPT AS MODIFIED TO
BE ABLE TO REPRESENT COMPLIANCE WITH THE PERFORMANCE OF THE COVENANTS SET FORTH
IN SECTIONS 6.1,  6.2, AND 6.3, AND (B) THERE HAS NOT BEEN ANY EVENT,
OCCURRENCE, CIRCUMSTANCE OR FACT THAT HAS HAD OR WOULD BE REASONABLY LIKELY TO
RESULT IN OR CONSTITUTE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT. EXCEPT AS SET FORTH IN COMPANY SCHEDULE 4.9, SINCE JUNE 30, 2006,
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ACTED OR FAILED TO ACT IN A MANNER
THAT WOULD HAVE BEEN PROHIBITED BY SECTIONS 6.2(F) THROUGH 6.2(N) IF THE TERMS
OF SUCH SECTIONS HAD BEEN IN EFFECT AS OF AND AFTER SUCH DATE.


 


4.10         CONTROLS AND PROCEDURES.


 


(A)          THE COMPANY AND THE SUBSIDIARIES HAVE OPERATED UNDER PROGRESS
ENERGY, INC. SYSTEMS OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCES AT A PROGRESS ENERGY, INC. LEVEL OF MATERIALITY THAT
(1) ALL TRANSACTIONS RELATED TO THE COMPANY OR ANY SUBSIDIARY ARE EXECUTED IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, (2) EXCEPT AS
SET FORTH ON COMPANY SCHEDULE 4.10, TRANSACTIONS ARE RECORDED AS NECESSARY TO
PERMIT PREPARATION OF THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND
THE SUBSIDIARIES AND TO MAINTAIN ACCOUNTABILITY FOR THE COMPANY’S AND THE
SUBSIDIARIES’ ASSETS, AND (3) ACCESS TO THE PROPERTY AND ASSETS OF THE COMPANY
OR ANY SUBSIDIARY IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION. EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.10, TO THE
KNOWLEDGE OF PFC AND THE COMPANY, AT A PROGRESS ENERGY, INC., LEVEL OF
MATERIALITY, THERE

 

17

--------------------------------------------------------------------------------


 


ARE (1) NO SIGNIFICANT DEFICIENCIES IN THE DESIGN OR OPERATION OF INTERNAL
CONTROLS THAT COULD ADVERSELY AFFECT THE COMPANY’S OR ANY SUBSIDIARY’S ABILITY
TO RECORD, PROCESS, SUMMARIZE AND REPORT FINANCIAL DATA, (2) ANY MATERIAL
WEAKNESSES IN THE COMPANY’S OR ANY SUBSIDIARY’S INTERNAL CONTROLS AND (3) ANY
FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT OR OTHER EMPLOYEES WHO
HAVE A SIGNIFICANT ROLE IN THE COMPANY’S OR ANY SUBSIDIARY’S INTERNAL CONTROL
OVER FINANCIAL REPORTING.


 


(B)           PFC AND THE COMPANY MAKE NO REPRESENTATION WITH RESPECT TO ANY
FINANCIAL INFORMATION OF THE COMPANY AND THE SUBSIDIARIES DELIVERED TO BUYER
OTHER THAN AS CONTAINED IN THIS AGREEMENT AND THE SCHEDULES HERETO OR ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO THE INFORMATION PRESENTED OR
REFLECTED IN THE FINANCIAL STATEMENTS OTHER THAN AS CONTAINED IN THIS AGREEMENT
AND THE SCHEDULES HERETO.


 


4.11         PENDING LITIGATION.


 


(A)          EXCEPT AS SET FORTH IN COMPANY SCHEDULE 4.11, (1) NO PROCEEDING IS
PENDING OR, TO THE KNOWLEDGE OF PFC OR THE COMPANY, THREATENED AGAINST THE
COMPANY, THE SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ASSETS, THE PROPERTIES OR
THE MIDSTREAM ASSETS, (2) TO THE KNOWLEDGE OF PFC AND THE COMPANY, NO
CIRCUMSTANCES EXIST THAT REASONABLY COULD BE EXPECTED TO GIVE RISE TO A MATERIAL
PROCEEDING, AND (3) NEITHER THE COMPANY NOR ANY SUBSIDIARY IS SUBJECT TO ANY
OUTSTANDING INJUNCTION, JUDGMENT, ORDER, DECREE, COMPLIANCE OR SETTLEMENT
AGREEMENT, CONCILIATION AGREEMENT, MEMORANDUM OF UNDERSTANDING, WRIT, LETTER OF
COMMITMENT, DEFICIENCY LETTER OR RULING ISSUED BY A GOVERNMENTAL ENTITY (OTHER
THAN ROUTINE OIL AND GAS FIELD REGULATORY ORDERS). TRUE, CORRECT AND COMPLETE
COPIES OF ALL PLEADINGS, ORDERS AND SETTLEMENT CONTRACTS RELATING TO EACH MATTER
IDENTIFIED IN COMPANY SCHEDULE 4.11 HAVE BEEN MADE AVAILABLE TO BUYER.


 


(B)           THERE ARE NO PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF PFC OR
THE COMPANY, THREATENED, IN WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY BE A
PARTY AFFECTING THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT BY THE COMPANY OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


 


4.12         COMPLIANCE WITH LAWS; PERMITS. EXCEPT AS SET FORTH ON COMPANY
SCHEDULE 4.12:


 


(A)          THE COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS (INCLUDING WITH RESPECT TO THE JURISDICTION OF
THE TEXAS RAILROAD COMMISSION, THE LOUISIANA OFFICE OF CONSERVATION AND THE
LOUISIANA PUBLIC SERVICE COMMISSION), AND NONE OF THE COMPANY, PFC OR ANY
SUBSIDIARY HAS RECEIVED ANY WRITTEN OR, TO THE KNOWLEDGE OF PFC AND THE COMPANY,
ORAL, NOTICE FROM ANY GOVERNMENTAL ENTITY OR ANY OTHER PERSON THAT THE COMPANY
OR ANY SUBSIDIARY IS IN VIOLATION OF, OR HAS VIOLATED, ANY APPLICABLE LAWS IN
ANY MATERIAL RESPECT THAT REMAIN UNRESOLVED;


 


(B)           EACH OF THE COMPANY AND THE SUBSIDIARIES HAS OBTAINED AND HOLDS
ALL MATERIAL FEDERAL, STATE AND LOCAL GOVERNMENTAL PERMITS REASONABLY NECESSARY
FOR THE LAWFUL CONDUCT OF ITS BUSINESS AND THE LAWFUL OWNERSHIP, LEASE, USE AND
OPERATION OF THE PROPERTIES AND

 

18

--------------------------------------------------------------------------------


 


THE MIDSTREAM ASSETS, AND EACH OF THE COMPANY AND THE SUBSIDIARIES IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL SUCH PERMITS; AND


 


(C)           NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS BY PFC, THE GP OR THE COMPANY NOR THE CONSUMMATION BY THE
COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL RESULT IN A
VIOLATION OR BREACH OF, OR CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE OF
TIME OR BOTH) A DEFAULT (OR GIVE RISE TO A RIGHT OF TERMINATION OR CANCELLATION)
UNDER, ANY PERMIT.


 


4.13         FCC LICENSES.


 


(A)          ONE OR MORE OF THE COMPANY AND THE SUBSIDIARIES HOLDS THE FCC
LICENSES LISTED AND DESCRIBED ON COMPANY SCHEDULE 4.13 (THE “FCC LICENSES”).


 


(B)           EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.13(B):


 

(1)           THE FCC LICENSES ARE NOT MATERIAL TO THE CONDUCT OF THE BUSINESS
OF THE COMPANY AND THE SUBSIDIARIES AND DO NOT APPLY TO THE SCADA SYSTEM. TO THE
KNOWLEDGE OF PFC AND THE COMPANY, THE FCC LICENSES CONSTITUTE ALL OF THE
AUTHORIZATIONS REQUIRED UNDER THE COMMUNICATIONS ACT, OR THE RULES, REGULATIONS
AND POLICIES OF THE FCC FOR THE PRESENT OPERATION OF THE FACILITIES FOR WHICH
THE FCC LICENSES HAVE BEEN ISSUED (EACH SUCH FACILITY INDIVIDUALLY, A “STATION”
AND COLLECTIVELY THE “STATIONS”);

 

(2)           THE FCC LICENSES ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN
REVOKED, SUSPENDED, CANCELED, RESCINDED OR TERMINATED AND HAVE NOT EXPIRED;

 

(3)           THERE IS NO PENDING OR THREATENED FORMAL ACTION BY OR BEFORE THE
FCC TO REVOKE, SUSPEND, CANCEL, RESCIND OR MODIFY ANY OF THE FCC LICENSES (OTHER
THAN PROCEEDINGS RELATING TO FCC RULES OF GENERAL APPLICABILITY) AND THERE IS NO
ORDER TO SHOW CAUSE, NOTICE OF VIOLATION, NOTICE OF APPARENT LIABILITY, OR
NOTICE OF FORFEITURE OR COMPLAINT PENDING OR THREATENED AGAINST PFC, THE
COMPANY, ANY SUBSIDIARY OR ANY OF THE STATIONS BY OR BEFORE THE FCC;

 

(4)           TO THE KNOWLEDGE OF PFC AND THE COMPANY, THE COMPANY, THE
SUBSIDIARIES AND EACH OF THE STATIONS ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH THE FCC LICENSES AND THE COMMUNICATIONS ACT;

 

(5)           PFC, THE COMPANY, THE SUBSIDIARIES AND THE STATIONS ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL RULES AND REGULATIONS OF THE
FEDERAL AVIATION ADMINISTRATION APPLICABLE TO THE STATIONS;

 

(6)           ALL REPORTS AND FILINGS REQUIRED TO BE FILED WITH, AND ALL
REGULATORY FEES REQUIRED TO BE PAID TO, THE FCC BY PFC, THE COMPANY OR ANY
SUBSIDIARY WITH RESPECT TO EACH STATION HAVE BEEN TIMELY FILED AND PAID; AND

 

(7)           ALL SUCH REPORTS AND FILINGS ARE ACCURATE AND COMPLETE.

 

19

--------------------------------------------------------------------------------


 


4.14         TAXES. EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.14:


 


(A)          EACH OF THE COMPANY AND WINCHESTER IS TAXABLE AS A CORPORATION FOR
FEDERAL (BUT NOT TEXAS) TAX PURPOSES, EACH OF THE SUBSIDIARIES (OTHER THAN
WINCHESTER) IS A DISREGARDED ENTITY FOR FEDERAL (BUT NOT TEXAS) TAX PURPOSES AS
DEFINED IN TREASURY REGULATION §§ 301.7701-1 TO 301.7701-3, AND WINCHESTER WILL
BECOME SUCH A DISREGARDED ENTITY EFFECTIVE BEFORE THE CLOSING DATE AS PROVIDED
IN SECTION 7.7(C)(1).


 


(B)           EACH OF THE COMPANY AND THE SUBSIDIARIES HAS TIMELY FILED (TAKING
INTO ACCOUNT ALL PROPERLY GRANTED EXTENSIONS) ALL MATERIAL TAX RETURNS REQUIRED
TO BE FILED BY IT WITH RESPECT TO ALL TAXES, AND ALL SUCH TAX RETURNS ARE TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.


 


(C)           EACH OF THE COMPANY AND THE SUBSIDIARIES HAS PAID ALL TAXES WHICH
ARE DUE AND PAYABLE BY IT, AND THERE ARE NO UNPAID TAXES OF ANY PREDECESSOR
ENTITY FOR WHICH ANY OF THE COMPANY AND THE SUBSIDIARIES IS LIABLE. THE RESERVE
FOR TAX LIABILITIES (OTHER THAN LIABILITIES FOR INCOME TAXES AND LIABILITIES FOR
PROPERTY TAXES) OF THE COMPANY AND THE SUBSIDIARIES REFLECTED IN THE BALANCE
SHEET ADEQUATELY REFLECTS (IN ACCORDANCE WITH GAAP) ALL SUCH TAXES ACCRUED
THROUGH THE DATE THEREOF. NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES HAS
INCURRED ANY LIABILITY FOR TAXES (EXCLUDING ANY FEDERAL INCOME TAXES OF THE PFC
GROUP) AFTER THE DATE OF THE BALANCE SHEET OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS OR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. ALL
TAX WITHHOLDING AND DEPOSIT REQUIREMENTS IMPOSED ON OR WITH RESPECT TO THE
COMPANY AND THE SUBSIDIARIES, OR FOR WHICH THE COMPANY OR ANY OF THE
SUBSIDIARIES ARE LIABLE, HAVE BEEN SATISFIED IN ALL MATERIAL RESPECTS.


 


(D)          THERE ARE NO LIENS FOR TAXES UPON THE ASSETS OR PROPERTIES OF ANY
OF THE COMPANY AND THE SUBSIDIARIES OTHER THAN LIENS FOR TAXES NOT YET DUE AND
THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS.


 


(E)           NEITHER THE PFC GROUP (WITH RESPECT TO THE COMPANY OR ANY OF THE
SUBSIDIARIES), THE COMPANY NOR ANY OF THE SUBSIDIARIES HAS GRANTED (OR IS
SUBJECT TO) ANY WAIVER OR EXTENSION THAT IS CURRENTLY IN EFFECT FOR THE PERIOD
OF LIMITATIONS FOR THE ASSESSMENT OR PAYMENT OF ANY TAX OR THE FILING OF ANY TAX
RETURN. NO UNPAID TAX ASSESSMENT, DEFICIENCY OR ADJUSTMENT HAS BEEN ASSESSED OR
ASSERTED IN WRITING AGAINST OR WITH RESPECT TO THE PFC GROUP (WITH RESPECT TO
THE COMPANY OR ANY OF THE SUBSIDIARIES), THE COMPANY, OR ANY OF THE
SUBSIDIARIES, BY ANY GOVERNMENTAL ENTITY; THERE ARE NO CURRENTLY PENDING OR, TO
THE KNOWLEDGE OF THE COMPANY, THREATENED, AUDITS, ADMINISTRATIVE OR JUDICIAL
PROCEEDINGS, OR ANY DEFICIENCY OR REFUND LITIGATION, WITH RESPECT TO TAXES OWED
BY THE COMPANY, ANY OF THE SUBSIDIARIES OR THE PFC GROUP (WITH RESPECT TO THE
COMPANY OR ANY OF THE SUBSIDIARIES).


 


(F)           NO UNRESOLVED CLAIM HAS BEEN MADE BY ANY GOVERNMENTAL ENTITY IN
ANY JURISDICTION IN WHICH THE COMPANY OR ANY OF THE SUBSIDIARIES DOES NOT FILE
TAX RETURNS THAT ANY SUCH PERSON IS OR MAY BE SUBJECT TO TAXATION BY THAT
JURISDICTION.


 


(G)           NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES WILL BE REQUIRED
TO INCLUDE ANY AMOUNT IN INCOME FOR ANY TAXABLE PERIOD ENDING AFTER THE CLOSING
DATE AS A RESULT OF A CHANGE IN ACCOUNTING METHOD FOR ANY TAXABLE PERIOD ENDING
ON OR BEFORE THE CLOSING DATE OR

 

20

--------------------------------------------------------------------------------


 


PURSUANT TO ANY AGREEMENT WITH ANY GOVERNMENTAL ENTITY WITH RESPECT TO ANY SUCH
TAXABLE PERIOD. NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES WILL BE REQUIRED
TO INCLUDE IN ANY PERIOD ENDING AFTER THE CLOSING DATE ANY INCOME THAT ACCRUED
IN A PRIOR PERIOD BUT WAS NOT RECOGNIZED IN ANY PRIOR PERIOD AS A RESULT OF THE
INSTALLMENT METHOD OF ACCOUNTING, THE COMPLETED CONTRACT METHOD OF ACCOUNTING,
THE LONG-TERM CONTRACT METHOD OF ACCOUNTING, THE CASH METHOD OF ACCOUNTING, OR
OTHERWISE.


 


(H)          EXCLUDING (1) AGREEMENTS AND ARRANGEMENTS TO WHICH ALL PARTIES ARE
MEMBERS OF THE PFC GROUP AND (2) AGREEMENTS AND ARRANGEMENTS UNDER WHICH THE
LESSEE OR SIMILAR USER OF PROPERTY IS REQUIRED TO PAY PROPERTY OR SEVERANCE
TAXES, NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES IS PARTY TO OR HAS ANY
OBLIGATION UNDER ANY TAX-SHARING, TAX INDEMNITY OR TAX ALLOCATION AGREEMENT OR
SIMILAR ARRANGEMENT, NOR DOES THE COMPANY OR ANY OF THE SUBSIDIARIES HAVE ANY
LIABILITY OR POTENTIAL LIABILITY TO ANOTHER PARTY UNDER ANY SUCH AGREEMENT OR
ARRANGEMENT.


 


(I)            NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES HAS CONSUMMATED,
HAS PARTICIPATED IN, OR IS CURRENTLY PARTICIPATING IN ANY TRANSACTION THAT WAS
OR IS A “LISTED TRANSACTION” AS DEFINED IN SECTIONS 6011, 6662A OR 6707A OF THE
CODE OR THE TREASURY REGULATIONS PROMULGATED THEREUNDER, INCLUDING, BUT NOT
LIMITED TO, TRANSACTIONS IDENTIFIED BY THE IRS BY NOTICE, REGULATION OR OTHER
FORM OF PUBLISHED GUIDANCE AS SET FORTH IN TREASURY REGULATION
SECTION 1.6011-4(B)(2).


 


(J)            NEITHER THE COMPANY NOR ANY OF THE SUBSIDIARIES IS A PARTY TO ANY
SAFE HARBOR LEASE WITHIN THE MEANING OF SECTION 168(F)(8) OF THE CODE, AS IN
EFFECT PRIOR TO AMENDMENT BY THE TAX EQUITY AND FISCAL RESPONSIBILITY ACT OF
1982. NONE OF THE ASSETS OF THE COMPANY OR ANY OF THE SUBSIDIARIES (DIRECTLY OR
INDIRECTLY) SECURES ANY DEBT THE INTEREST ON WHICH IS EXEMPT FROM TAX UNDER
SECTION 103(A) OF THE CODE, AND NONE OF THE PROPERTY OWNED BY THE COMPANY OR ANY
OF THE SUBSIDIARIES IS “TAX-EXEMPT USE PROPERTY” WITHIN THE MEANING OF
SECTION 168(H) OF THE CODE.


 


(K)          NEITHER THE COMPANY NOR ANY SUBSIDIARY THEREOF (1) HAS BEEN A
MEMBER OF AN AFFILIATED GROUP (OTHER THAN THE PFC GROUP OR A GROUP NOT INCLUDING
A MEMBER OTHER THAN THE COMPANY AND ITS SUBSIDIARIES) OR (2) HAS ANY LIABILITY
FOR THE TAXES OF ANY PERSON (OTHER THAN THE MEMBERS OF THE PFC GROUP OR A GROUP
NOT INCLUDING A MEMBER OTHER THAN THE COMPANY AND ITS SUBSIDIARIES) UNDER
TREASURY REGULATION SECTION 1.1502-6 (OR ANY SIMILAR PROVISION OF STATE, LOCAL
OR FOREIGN LAW) OR AS A TRANSFEREE OR SUCCESSOR.


 


4.15         CONTRACTS.


 


(A)          COMPANY SCHEDULE 4.15(A) SETS FORTH A COMPLETE AND ACCURATE LIST OF
ALL MATERIAL CONTRACTS RELATING TO THE COMPANY’S OR ANY SUBSIDIARY’S BUSINESS OR
THEIR OWNERSHIP OR OPERATION OF THE PROPERTIES (EXCLUSIVE OF THE OIL AND GAS
CONTRACTS) TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BOUND OR TO
WHICH ANY OF THEIR PROPERTIES OR ASSETS ARE SUBJECT, AS OF THE DATE OF THIS
AGREEMENT, WHICH CONSIST OF THE FOLLOWING (COLLECTIVELY, THE “COMPANY
CONTRACTS”):

 

21

--------------------------------------------------------------------------------


 

(1)           ANY CONTRACT COVERING COMPENSATION AND EMPLOYMENT OR SERVICE OF
ANY DIRECTOR, OFFICER, EMPLOYEE OR CONSULTANT OF THE COMPANY OR ANY SUBSIDIARY,
OR RELATING TO ANY LOAN FROM THE COMPANY OR ANY SUBSIDIARY TO SUCH OFFICER,
DIRECTOR, EMPLOYEE OR CONSULTANT;

 

(2)           ANY INDENTURE, MORTGAGE, LOAN, CREDIT OR SIMILAR CONTRACT OF THE
COMPANY OR ANY SUBSIDIARY PURSUANT TO WHICH THE COMPANY OR ANY SUBSIDIARY HAS
BORROWED ANY MONEY OR ISSUED ANY NOTE, BOND, INDENTURE OR OTHER EVIDENCE OF
INDEBTEDNESS, SOLD AND LEASED BACK ASSETS AND ANY HEDGE OR OTHER SIMILAR
CONTRACTS;

 

(3)           ANY GUARANTEE BY THE COMPANY OR ANY SUBSIDIARY OF ANY OBLIGATION
OF ANOTHER OR OF ANY HEDGE;

 

(4)           ANY AGREEMENT UNDER WHICH THE COMPANY OR ANY SUBSIDIARY HAS
GRANTED ANY PERSON ANY REGISTRATION RIGHTS (INCLUDING DEMAND AND PIGGYBACK
REGISTRATION RIGHTS);

 

(5)           ANY AGREEMENT RESPECTING ANY PARTNERSHIP, JOINT VENTURE, OR, WITH
RESPECT TO THE INTERESTS OR ANY EQUITY INTERESTS IN ANY SUBSIDIARY, ANY OPTION,
PUT OR CALL, OR RIGHT OF FIRST REFUSAL;

 

(6)           OTHER THAN THE INTRACOMPANY OBLIGATIONS, ANY CONTRACT THAT IS
EXECUTORY IN WHOLE OR IN PART AND THAT INVOLVES EXPENDITURES, BENEFITS, RECEIPTS
OR LIABILITIES OF THE COMPANY OR ANY SUBSIDIARY OF AN AMOUNT IN EXCESS OF
$250,000 AFTER THE DATE OF THIS AGREEMENT;

 

(7)           ANY NON-COMPETITION CONTRACT OR ANY OTHER CONTRACT OR OBLIGATION
WHICH, IN WHOLE OR IN PART, PURPORTS TO RESTRICT, LIMIT OR PROHIBIT THE MANNER
IN WHICH, OR THE LOCALITIES IN WHICH, THE BUSINESS OF THE COMPANY OR ANY
SUBSIDIARY IS CONDUCTED;

 

(8)           ANY CONTRACT WITH PFC OR ANY RELATED AFFILIATE THAT WOULD REMAIN
IN EFFECT AFTER THE EFFECTIVE TIME (OTHER THAN A TRANSACTION DOCUMENT);

 

(9)           HYDROCARBON PURCHASE AND SALE AGREEMENTS, GAS TRANSPORTATION
AGREEMENTS, RESIDUE GAS SALES AGREEMENTS, GAS GATHERING AGREEMENTS, GAS
TRANSPORTATION AGREEMENTS, GAS PROCESSING AGREEMENTS AND GAS TREATING
AGREEMENTS;

 

(10)         ANY AGREEMENT OF INDEMNIFICATION, SURETY OR GUARANTEE ENTERED INTO
OUTSIDE THE ORDINARY COURSE OF BUSINESS; AND

 

(11)         ANY WRITTEN AMENDMENT, SUPPLEMENT, MODIFICATION OR WAIVER IN
RESPECT OF ANY OF THE FOREGOING CONTRACTS.

 


(B)           PFC AND THE COMPANY HAVE MADE AVAILABLE TO BUYER AT THE COMPANY’S
OFFICES, FOR INSPECTION AND COPYING, EACH OIL AND GAS CONTRACT (AS DEFINED
HEREIN) (SUBJECT TO

 

22

--------------------------------------------------------------------------------


 


SECTION 7.1 REGARDING CONFIDENTIAL INFORMATION). COMPANY SCHEDULE 4.15(B) SETS
FORTH A LIST OF ALL OF THE OIL AND GAS CONTRACTS AS OF THE DATE OF THIS
AGREEMENT DESCRIBED IN SECTIONS 4.15(B)(1), (2), (3), (4), (5), (6), AND (10).
EACH LEASE AND EACH AGREEMENT AND OTHER CONTRACT OF A TYPE DESCRIBED BELOW BY
WHICH THE COMPANY OR ANY SUBSIDIARY IS BOUND OR SUBJECT OR THAT ARE RELATED TO
THE PROPERTIES ARE REFERRED TO HEREIN AS THE “OIL AND GAS CONTRACTS”:


 

(1)           PARTNERSHIP OR JOINT VENTURE AGREEMENTS;

 

(2)           AGREEMENTS PURSUANT TO WHICH THE COMPANY OR ANY SUBSIDIARY HAS
GRANTED ANY PERSON, OR ANY PERSON HAS GRANTED TO COMPANY OR ANY SUBSIDIARY, A
RIGHT OF FIRST REFUSAL, A PREEMPTIVE RIGHT OF PURCHASE, OR OTHER OPTION TO
ACQUIRE ANY OIL AND GAS PROPERTY;

 

(3)           FARMIN OR FARMOUT AGREEMENTS;

 

(4)           JOINT OPERATING, PARTICIPATION OR OTHER SIMILAR AGREEMENTS;

 

(5)           EXPLORATION AGREEMENTS;

 

(6)           AREA OF MUTUAL INTEREST AGREEMENTS;

 

(7)           POOLING, COMMUNITIZATION AND UNITIZATION AGREEMENTS;

 

(8)           RIGHTS OF WAY, SURFACE USE, SALTWATER DISPOSAL WELL AND OTHER
MATERIAL AGREEMENTS RELATING TO THE COMPANY’S OIL AND GAS OPERATIONS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(9)           GAS BALANCING AGREEMENTS;

 

(10)         AGREEMENTS CONTAINING SEISMIC LICENSES, PERMITS AND OTHER RIGHTS TO
GEOLOGICAL OR GEOPHYSICAL DATA AND INFORMATION RELATING TO THE LEASES HELD BY
THE COMPANY OR ANY SUBSIDIARY; AND

 

(11)         ANY WRITTEN AMENDMENT, SUPPLEMENT, MODIFICATION OR WAIVER IN
RESPECT OF ANY OF THE FOREGOING OIL AND GAS CONTRACTS.

 


(C)           EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.15(C), EACH COMPANY
CONTRACT OR OIL AND GAS CONTRACT IS IN FULL FORCE AND EFFECT AND IS A LEGAL,
VALID AND BINDING OBLIGATION OF THE COMPANY OR THE SUBSIDIARY PARTY THERETO OR
BOUND THEREBY AND, TO THE KNOWLEDGE OF PFC AND THE COMPANY, IS ENFORCEABLE
AGAINST THE OTHER PARTIES THERETO IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING OR RELATING TO THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND THE APPLICATION OF GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER THAT ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW
OR IN EQUITY).


 


(D)          EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.15(D) EACH OF THE COMPANY
AND THE SUBSIDIARIES HAS PERFORMED ALL MATERIAL OBLIGATIONS AND ARE NOT IN
MATERIAL BREACH OR DEFAULT UNDER ANY COMPANY CONTRACT OR OIL AND GAS CONTRACT.

 

23

--------------------------------------------------------------------------------


 


(E)           EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.15(E), NO EVENT HAS
OCCURRED, WHICH AFTER NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A
MATERIAL DEFAULT BY THE COMPANY OR ANY SUBSIDIARY, OR TO THE KNOWLEDGE OF PFC
AND THE COMPANY, ANY OTHER PARTY, UNDER A COMPANY CONTRACT OR AN OIL AND GAS
CONTRACT.


 


(F)           EXCEPT AS SET FORTH IN COMPANY SCHEDULE 4.15(F) NONE OF THE
COMPANY OR ANY SUBSIDIARY HAS RECEIVED FROM ANY OTHER PARTY TO A COMPANY
CONTRACT OR ANY OIL AND GAS CONTRACT WRITTEN OR, TO THE KNOWLEDGE OF PFC AND THE
COMPANY, ORAL NOTICE OF THE TERMINATION OR INTENTION TO TERMINATE SUCH COMPANY
CONTRACT OR OIL AND GAS CONTRACT.


 


4.16         CERTAIN REAL PROPERTY.


 


(A)          COMPANY SCHEDULE 4.16 CONTAINS A COMPLETE AND CORRECT LIST, AS OF
THE DATE OF THIS AGREEMENT, OF ALL REAL PROPERTY AND INTERESTS IN REAL PROPERTY
OWNED BY THE COMPANY AND THE SUBSIDIARIES (OR LEASED BY ANY OF THEM, AS LESSEE),
OTHER THAN THE PROPERTIES AND MIDSTREAM ASSETS, SETTING FORTH INFORMATION
SUFFICIENT TO IDENTIFY SUCH REAL PROPERTY AND THE LEGAL OWNER THEREOF. TO THE
EXTENT NOT CONSTITUTING LEASED PROPERTY AND EXCEPT FOR THE C&S FIELD OFFICE
DESCRIBED ON COMPANY SCHEDULE 4.16, THE COMPANY OR A SUBSIDIARY HAS GOOD, VALID
FEE SIMPLE TITLE TO THE REAL PROPERTY SET FORTH ON COMPANY SCHEDULE 4.16 THAT,
TO THE KNOWLEDGE OF PFC AND THE COMPANY, IS FREE AND CLEAR OF ANY LIENS OTHER
THAN PERMITTED ENCUMBRANCES EXCEPT AS SHOWN ON COMPANY SCHEDULE 4.16. EXCEPT AS
SET FORTH IN COMPANY SCHEDULE 4.16, EACH LEASE IN SUCH REAL PROPERTY GRANTS THE
LESSEE UNDER SUCH LEASE THE EXCLUSIVE RIGHT TO USE AND OCCUPY THE PREMISES AND
RIGHTS DEMISED THEREUNDER FREE AND CLEAR OF ANY LIEN OTHER THAN PERMITTED
ENCUMBRANCES. EACH OF THE COMPANY AND THE SUBSIDIARIES HAS GOOD AND VALID TITLE
TO THE LEASEHOLD ESTATE OR OTHER INTEREST CREATED UNDER ITS RESPECTIVE LEASES
(OTHER THAN THE LEASES) FREE AND CLEAR OF ANY LIENS OTHER THAN PERMITTED
ENCUMBRANCES.


 


(B)           TO THE KNOWLEDGE OF PFC AND THE COMPANY, THE USE AND OPERATION OF
THE REAL PROPERTY SET FORTH ON COMPANY SCHEDULE 4.16 IN THE CONDUCT OF THE
BUSINESS OF THE COMPANY AND THE SUBSIDIARIES DOES NOT VIOLATE IN ANY MATERIAL
RESPECT ANY INSTRUMENT OF RECORD OR AGREEMENT AFFECTING THE REAL PROPERTY, AND
NO ASSERTION OF SUCH VIOLATION HAS BEEN MADE AGAINST PFC, THE COMPANY OR ANY
SUBSIDIARY.


 


4.17         OIL AND GAS PROPERTIES.


 


(A)          EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.17(A):


 

(1)           NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED WRITTEN, OR,
TO THE KNOWLEDGE OF PFC OR THE COMPANY, ORAL NOTICE OR CLAIM FROM ANY
GOVERNMENTAL ENTITY OR THIRD PARTY, WHICH REMAINS UNRESOLVED AS OF THE DATE OF
THIS AGREEMENT, THAT ANY OF THE WELLS ARE BEING OVERPRODUCED AND THERE ARE NO
WELL BORE IMBALANCES SUCH THAT ANY WELL IS SUBJECT OR LIABLE TO BEING SHUT-IN OR
TO ANY OVERPRODUCTION PENALTY;

 

(2)           NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED WRITTEN, OR TO
THE KNOWLEDGE OF PFC OR THE COMPANY, ORAL NOTICE OR CLAIM THAT THERE HAS BEEN
ANY CHANGE PROPOSED IN THE PRODUCTION ALLOWABLES FOR ANY WELLS;

 

24

--------------------------------------------------------------------------------


 

(3)           NEITHER THE COMPANY NOW ANY SUBSIDIARY HAS INCURRED, MADE OR
ENTERED INTO ANY COMMITMENTS TO INCUR, CAPITAL EXPENDITURES OUTSIDE OF THE
CAPITAL EXPENDITURES BUDGET FOR 2006 PREVIOUSLY PROVIDED TO BUYER AND THE
PROJECT PLAN PROVIDED IN ACCORDANCE WITH SECTION 7.18;

 

(4)           SINCE THE VALUATION DATE, NONE OF THE COMPANY OR ANY SUBSIDIARY
HAS ABANDONED, OR IS IN THE PROCESS OF ABANDONING, ANY WELLS (OR REMOVED, OR IS
IN THE PROCESS OF REMOVING, ANY MATERIAL ITEMS OF EQUIPMENT, EXCEPT THOSE
REPLACED BY ITEMS OF SUBSTANTIALLY EQUIVALENT SUITABILITY AND VALUE) ON THE
PROPERTIES;

 

(5)           THERE ARE NO OUTSTANDING PROPOSALS (WHETHER MADE BY THE COMPANY,
ANY SUBSIDIARY, OR ANY OTHER PARTY) TO DRILL ADDITIONAL WELLS, OR TO DEEPEN,
PLUG BACK, OR REWORK EXISTING WELLS, OR TO CONDUCT OTHER OPERATIONS FOR WHICH
CONSENT IS REQUIRED UNDER THE APPLICABLE OPERATING AGREEMENT, OR TO CONDUCT ANY
OTHER OPERATIONS, OR TO ABANDON ANY WELLS, ON THE PROPERTIES WHICH, IF
AUTHORIZED, WOULD REQUIRE THE EXPENDITURE OF MORE THAN $2,000,000 NET TO THE
APPLICABLE COMPANY’S OR SUBSIDIARY’S WORKING INTEREST;

 

(6)           COMPANY SCHEDULE 4.17(A)(6) SETS FORTH, BY WELL, THE AMOUNT OF
MONEY HELD IN SUSPENSE BY COMPANY OR ANY SUBSIDIARY OUT OF THE COLLECTED
PROCEEDS FROM THE SALE OF HYDROCARBONS; AND

 

(7)           EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.17(A)(7), THERE ARE NO
WRITTEN, OR TO THE KNOWLEDGE OF PFC AND THE COMPANY, ORAL CLAIMS OUTSTANDING BY
OWNERS OF ROYALTY, OVERRIDING ROYALTY, COMPENSATORY ROYALTY OR OTHER PAYMENTS
DUE FROM OR IN RESPECT OF PRODUCTION FROM THE PROPERTIES THAT SUCH PAYMENTS HAVE
NOT BEEN PROPERLY AND CORRECTLY PAID OR PROVIDED FOR IN ALL MATERIAL RESPECTS.

 


(B)           COMPANY SCHEDULE 4.17(B) SETS FORTH ALL IMBALANCES AS OF THE
VALUATION DATE WITH RESPECT TO THE PROPERTIES AND/OR THE MIDSTREAM ASSETS.
EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.17(B), NONE OF THE COMPANY OR ANY
SUBSIDIARY HAS RECEIVED, OR IS OBLIGATED TO RECEIVE, PREPAYMENTS (INCLUDING
PAYMENTS FOR GAS NOT TAKEN PURSUANT TO “TAKE-OR-PAY” ARRANGEMENTS) FOR ANY OF
THE COMPANY’S OR ANY SUBSIDIARY’S SHARE OF THE HYDROCARBONS PRODUCED FROM THE
PROPERTIES, AS A RESULT OF WHICH THE OBLIGATION EXISTS TO DELIVER HYDROCARBONS
PRODUCED FROM THE PROPERTIES AFTER THE VALUATION DATE WITHOUT THEN OR THEREAFTER
RECEIVING PAYMENT THEREFOR.


 


(C)           EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.17(C), THERE EXIST NO
AGREEMENTS OR ARRANGEMENTS FOR THE SALE OF PRODUCTION FROM THE PROPERTIES
(INCLUDING CALLS ON, OR OTHER RIGHTS TO PURCHASE, PRODUCTION, WHETHER OR NOT THE
SAME ARE CURRENTLY BEING EXERCISED) OTHER THAN AGREEMENTS OR ARRANGEMENTS WHICH
ARE CANCELABLE ON 60 DAYS NOTICE OR LESS WITHOUT PENALTY OR DETRIMENT.


 


(D)          EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.17(D), ALL EXPENSES
(INCLUDING ALL BILLS FOR LABOR, MATERIALS AND SUPPLIES USED OR FURNISHED FOR USE
IN CONNECTION WITH THE PROPERTIES RELATING TO THE OWNERSHIP OR OPERATION OF THE
PROPERTIES, HAVE BEEN, AND ARE BEING, PAID (TIMELY, AND BEFORE THE SAME BECOME
DELINQUENT) BY THE COMPANY AND THE SUBSIDIARIES, EXCEPT

 

25

--------------------------------------------------------------------------------


 


SUCH EXPENSES AS ARE DISPUTED IN GOOD FAITH BY THE COMPANY OR A SUBSIDIARY AND
FOR WHICH AN ADEQUATE ACCOUNTING RESERVE HAS BEEN ESTABLISHED BY THE COMPANY OR
A SUBSIDIARY.


 


(E)           EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.17(E) AND SUBJECT TO
NORMAL WEAR AND TEAR AND TO SCHEDULED OR NECESSARY REPAIRS IN THE ORDINARY
COURSE OF BUSINESS, ALL MATERIAL FIXTURES, FACILITIES AND EQUIPMENT ARE IN
REASONABLY GOOD AND SERVICEABLE CONDITION AND THERE ARE NO NECESSARY MATERIAL
REPAIRS, IMPROVEMENTS, RESTORATION OR OTHER SERVICE WORK NECESSARY TO MAKE SUCH
ASSETS SERVICEABLE. THE FIXTURE, FACILITIES AND EQUIPMENT ARE OWNED BY THE
COMPANY OR THE SUBSIDIARIES FREE AND CLEAR OF ANY LIEN OTHER THAN PERMITTED
ENCUMBRANCES.


 


(F)           COMPANY SCHEDULE 4.17(F), PART I, CONTAINS A COMPLETE AND CORRECT
LIST OF THE WELLS (AND THE ASSOCIATED API NUMBERS) AS OF THE DATE HEREOF, AND A
COMPLETE AND CORRECT LIST OF THE LEASES, WITH THE COMPANY’S AND ANY SUBSIDIARY’S
NET REVENUE INTEREST THEREIN. EXCEPT AS SET FORTH IN COMPANY SCHEDULE 4.17(F),
PART II, THERE ARE NO WELLS LOCATED ON THE LEASES THAT:


 

(1)           THE COMPANY OR ANY SUBSIDIARY HAS RECEIVED AN ORDER FROM ANY
GOVERNMENTAL ENTITY REQUIRING THAT SUCH WELL BE PLUGGED AND ABANDONED;

 

(2)           FORMERLY PRODUCED BUT THAT ARE CURRENTLY SHUT-IN OR TEMPORARILY
ABANDONED; AND

 

(3)           TO THE KNOWLEDGE OF PFC AND THE COMPANY, HAVE BEEN PLUGGED AND
ABANDONED BUT HAVE NOT BEEN PLUGGED IN ACCORDANCE WITH ALL APPLICABLE
REQUIREMENTS OF EACH GOVERNMENTAL ENTITY HAVING JURISDICTION OVER THE
PROPERTIES.

 


4.18         GAS REGULATORY MATTERS.


 


(A)          OTHER THAN FLOWLINES AND SIMILAR PIPELINES USED IN CONNECTION WITH
A SINGLE OIL AND GAS PROPERTY, ALL OF THE MIDSTREAM ASSETS ARE OWNED BY TGG,
TALCO AND GARRISON GATHERING (COLLECTIVELY, THE “MIDSTREAM COMPANIES”) AND ARE
INTRASTATE, GATHERING AND TRANSMISSION PIPELINES USED TO GATHER AND TRANSPORT
NATURAL GAS PRODUCED FROM THE OIL AND GAS PROPERTIES AND THE OIL AND GAS
PROPERTIES OF THIRD PARTIES.


 


(B)           NONE OF TGG, TALCO OR GARRISON GATHERING IS A “NATURAL-GAS
COMPANY” UNDER THE NATURAL GAS ACT OF 1938 (“NGA”) AND NONE OF TGG, TALCO OR
GARRISON GATHERING HAS OPERATED OR PROVIDED SERVICES ON ITS PIPELINE FACILITIES
IN A MANNER THAT WOULD SUBJECT IT TO THE JURISDICTION OF, OR REGULATION BY, THE
FEDERAL ENERGY REGULATORY COMMISSION UNDER THE NGA. NEITHER TALCO NOR GARRISON
GATHERING HAS PERFORMED SERVICES OR IS SUBJECT TO REGULATION UNDER THE NATURAL
GAS POLICY ACT OF 1978.


 


(C)           TGG IS A GAS UTILITY UNDER SECTION 121.001 AND SECTION 101.003(7)
OF THE TEXAS UTILITIES CODE.


 


(D)          NONE OF TGG, TALCO OR GARRISON GATHERING HAS OPERATED OR PROVIDED
SERVICES ON ITS PIPELINE FACILITIES IN A MANNER THAT WOULD SUBJECT IT TO
REGULATION BY THE LOUISIANA OFFICE OF CONSERVATION AND THE LOUISIANA PUBLIC
SERVICE COMMISSION.

 

26

--------------------------------------------------------------------------------


 


(E)           GARRISON GATHERING OWNS ONLY A 50% NON-OPERATED INTEREST IN A
GATHERING SYSTEM IN TEXAS.


 


(F)           NEITHER TALCO NOR GARRISON GATHERING IS A GAS UTILITY UNDER THE
TEXAS UTILITIES CODE.


 


(G)           NONE OF THE MIDSTREAM COMPANIES IS THE TARGET OF A FORMAL OR
INFORMAL COMPLAINT, PROTEST OR SIMILAR ACTION BEFORE THE FEDERAL ENERGY
REGULATORY COMMISSION, THE TEXAS RAILROAD COMMISSION, THE LOUISIANA OFFICE OF
CONSERVATION OR THE LOUISIANA PUBLIC SERVICE COMMISSION, OR IS THE TARGET OF ANY
PUBLIC OR NON-PUBLIC AUDIT OR INFORMAL OR FORMAL INVESTIGATION BY ONE OR MORE OF
SUCH AGENCIES OR BY THE STAFF OF ANY SUCH AGENCY.


 


4.19         RESERVE REPORT INFORMATION. THE FACTUAL INFORMATION FURNISHED BY
PFC, THE COMPANY AND THE SUBSIDIARIES TO HAAS PETROLEUM ENGINEERING SERVICES,
INC. AND NETHERLAND, SEWELL AND ASSOCIATES, INC., IN CONNECTION WITH THE
PREPARATION OF A RESERVE REPORT WITH RESPECT TO CERTAIN OF THE WELLS DATED
EFFECTIVE AS OF DECEMBER 31, 2005 IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS;
PROVIDED, HOWEVER, COMPANY MAKES NO REPRESENTATIONS WITH RESPECT TO: 
(I) RESERVE PROJECTIONS; (II) PRICES; OR (III) WORKING INTEREST OR NET REVENUE
INTEREST FIGURES USED IN SUCH REPORT. THE PORTIONS OF THE RESERVE REPORTS
LISTING THE WELLS AND VALUED WELL LOCATIONS, AND THE COMPANY’S OR ANY
SUBSIDIARY’S WORKING INTEREST AND NET REVENUE INTEREST THEREIN, ARE ATTACHED
HERETO AS COMPANY SCHEDULE 4.19.


 


4.20         TANGIBLE MIDSTREAM ASSETS.


 


(A)          EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.20(A):


 

(1)           SUBJECT TO ORDINARY WEAR AND TEAR AND TO SCHEDULED OR NECESSARY
REPAIRS IN THE ORDINARY COURSE OF BUSINESS, ALL MATERIAL PORTIONS OF THE
MIDSTREAM ASSETS THAT ARE TANGIBLE PERSONAL PROPERTY ARE IN REASONABLY GOOD AND
SERVICEABLE CONDITION AND REPAIR AND THERE ARE NO NECESSARY MATERIAL REPAIRS,
IMPROVEMENTS, RESTORATION OR OTHER SERVICE WORK NECESSARY TO MAKE SUCH ASSETS
SERVICEABLE AND THE MIDSTREAM COMPANIES OWN SUCH PROPERTY (EXCEPT FOR THE
INTEREST OF ENERQUEST CORPORATION IN THE ASSETS CO-OWNER WITH GARRISON
GATHERING) FREE AND CLEAR OF ANY LIEN, OTHER THAN PERMITTED ENCUMBRANCES; AND

 

(2)           NO MIDSTREAM COMPANY HAS ABANDONED (OR IS IN THE PROCESS OF
ABANDONING) ANY MATERIAL PORTION OF THE MIDSTREAM ASSETS OR REMOVED (OR IS IN
THE PROCESS OF REMOVING) ANY MATERIAL ITEMS OF EQUIPMENT, EXCEPT THOSE REPLACED
BY ITEMS OF SUBSTANTIALLY EQUIVALENT SUITABILITY AND VALUE).

 


(B)           THE MIDSTREAM COMPANIES’ TITLE TO THE MIDSTREAM ASSETS IS (1) TO
THE EXTENT CONSTITUTING REAL PROPERTY, OF RECORD (EXCEPT FOR NEWLY ACQUIRED
RIGHTS-OF-WAY NOT YET FILED FOR RECORD) IN THE APPROPRIATE COUNTY AND SUCH TITLE
THAT ENABLES THE MIDSTREAM COMPANIES TO CARRY ON IN THE ORDINARY COURSE OF
BUSINESS AND, TO THE KNOWLEDGE OF THE COMPANY AND PFC, NO MIDSTREAM COMPANY HAS
RECEIVED ANY WRITTEN OR, TO THE KNOWLEDGE OF PFC AND THE COMPANY, ORAL CLAIMS OR
DEMANDS WITH REGARD TO THE USE OF THE SURFACE OF ANY LANDS ASSOCIATED WITH THE
MIDSTREAM ASSETS, AND (2) FREE AND CLEAR OF ALL LIENS, EXCEPT FOR PERMITTED
ENCUMBRANCES.

 

27

--------------------------------------------------------------------------------


 


(C)           TO THE KNOWLEDGE OF COMPANY AND PFC, THE ENTIRE CONTINUOUS LENGTH
OF EACH INTRASTATE, GATHERING AND TRANSMISSION PIPELINE OWNED BY ANY OF THE
MIDSTREAM COMPANIES IS COVERED BY A RIGHT-OF-WAY, EASEMENT OR SERVITUDE HELD BY
SUCH MIDSTREAM COMPANY AND EACH SUCH RIGHT-OF-WAY, EASEMENT OR SERVITUDE ALLOWS
FOR THE TRANSPORTATION OF THE HYDROCARBONS CURRENTLY TRANSPORTED THROUGH SUCH
PIPELINES.


 


4.21         ENVIRONMENTAL MATTERS.


 


(A)          PFC AND THE COMPANY HAVE MADE AVAILABLE TO BUYER ALL MATERIAL
ENVIRONMENTAL INVESTIGATIONS OR AUDITS (INCLUDING PHASE I REPORTS) IN POSSESSION
OF PFC, THE COMPANY, ANY SUBSIDIARY OR RELATED AFFILIATE ADDRESSING THE
PROPERTIES AND THE OPERATIONS OF THE COMPANY AND THE SUBSIDIARIES, A LIST OF
WHICH IS SET FORTH ON COMPANY SCHEDULE 4.21.


 


(B)           EXCEPT AS SET FORTH IN COMPANY SCHEDULE 4.21, (1)  THE COMPANY AND
THE SUBSIDIARIES ARE CONDUCTING THEIR RESPECTIVE OPERATIONS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS; AND (2) THERE ARE NO
PENDING OR, TO THE KNOWLEDGE OF PFC OR THE COMPANY, THREATENED, ENFORCEMENT,
CLEAN-UP, REMOVAL, MITIGATION OR OTHER CLAIMS OR PROCEEDINGS AGAINST THE COMPANY
OR ANY SUBSIDIARY UNDER ANY ENVIRONMENTAL LAW (INCLUDING ANY CLAIM RESULTING
FROM OFF-SITE DISPOSAL).


 


(C)           EXCEPT AS SET FORTH IN COMPANY SCHEDULE 4.21, EACH OPERATING
COMPANY HAS ALL MATERIAL ENVIRONMENTAL PERMITS FOR THE OWNERSHIP AND OPERATION
OF THE PROPERTIES, NO PROCEEDING IS PENDING TO REVOKE ANY SUCH ENVIRONMENTAL
PERMIT AND SUCH OPERATING COMPANY IS IN MATERIAL COMPLIANCE WITH SUCH
ENVIRONMENTAL PERMITS.


 


4.22         INTELLECTUAL PROPERTY.


 


(A)          THE COMPANY AND THE SUBSIDIARIES EITHER OWN OR HAVE VALID LICENSES
OR OTHER RIGHTS TO USE ALL PATENTS, COPYRIGHTS, SERVICE MARKS, BRAND NAMES,
COMPUTER PROGRAMS, TRADEMARKS, TRADE NAMES, DOMAIN NAMES, INDUSTRIAL DESIGNS,
SOFTWARE, DATABASES, GEOLOGICAL DATA, GEOPHYSICAL DATA, ENGINEERING DATA, MAPS,
INTERPRETATIONS, OTHER TECHNICAL INFORMATION OR DATA, TOOLS, METHODS, PROCESSES,
DEVICES, PROTOTYPES, SCHEMATICS, TRADE SECRETS OR OTHER INTANGIBLE PROPERTY USED
IN THEIR BUSINESSES AS PRESENTLY CONDUCTED, OR THAT ARE NECESSARY FOR THE
OPERATION, OR CONTINUED OPERATION, OF THE BUSINESS OF THE COMPANY OR ANY
SUBSIDIARY, OR FOR THE OWNERSHIP AND OPERATION, OR CONTINUED OWNERSHIP AND
OPERATION, OF ANY ASSETS OF THE COMPANY OR ANY SUBSIDIARY INCLUDING THE RIGHT TO
USE THE SCADA SYSTEM AS CURRENTLY USED (COLLECTIVELY, THE “COMPANY INTELLECTUAL
PROPERTY”), FREE AND CLEAR OF ANY LIENS EXCEPT THOSE EXPRESS LIMITATIONS
CONTAINED IN THE AGREEMENTS GOVERNING THE USE OF THE SAME.


 


(B)           THE USE OF THE COMPANY INTELLECTUAL PROPERTY THAT IS OWNED BY THE
COMPANY AND ITS SUBSIDIARIES DOES NOT, TO THE KNOWLEDGE OF PFC OR THE COMPANY,
IN ANY MATERIAL RESPECT, CONFLICT WITH, INFRINGE UPON, VIOLATE OR INTERFERE WITH
OR CONSTITUTE AN APPROPRIATION OF ANY RIGHT, TITLE, INTEREST OR GOODWILL,
INCLUDING ANY INTELLECTUAL PROPERTY RIGHT, TRADEMARK, TRADE NAME, PATENT,
SERVICE MARK, BRAND MARK, BRAND NAME, COMPUTER PROGRAM, DATABASE, INDUSTRIAL
DESIGN, DOMAIN NAME, COPYRIGHT OR ANY PENDING APPLICATION THEREFORE, OF ANY
OTHER PERSON. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
WRITTEN, OR TO THE KNOWLEDGE OF PFC AND THE COMPANY, ORAL NOTICE OF ANY CLAIM
THAT ANY OF THE COMPANY

 

28

--------------------------------------------------------------------------------


 


INTELLECTUAL PROPERTY, IS INVALID OR CONFLICTS WITH THE ASSERTED RIGHTS OF ANY
OTHER PERSON. TO THE KNOWLEDGE OF PFC AND THE COMPANY, NO PERSON HAS ALLEGED
THAT THE CONDUCT OF THE BUSINESS OF THE COMPANY OR ANY SUBSIDIARIES INFRINGES
UPON, VIOLATES OR CONSTITUTES THE UNAUTHORIZED USE OF THE INTELLECTUAL PROPERTY
OF ANY THIRD PERSON.


 


4.23         INSURANCE. COMPANY SCHEDULE 4.23 IS A LIST OF ALL POLICIES OF
INSURANCE INSURING THE COMPANY, THE SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR
OPERATIONS. SUCH POLICIES ARE IN FULL FORCE AND EFFECT. COMPANY SCHEDULE 4.23
LISTS ALL SURETY BONDS, PERFORMANCE BONDS, PARENTAL GUARANTEES OR LETTERS OF
CREDIT POSTED WITH GOVERNMENTAL ENTITIES OR ANY OTHER PERSON TO SECURE THE
COMPANY’S AND THE SUBSIDIARIES’ PERFORMANCE OBLIGATIONS UNDER APPLICABLE LAWS.
EXCEPT AS SET FORTH IN COMPANY SCHEDULE 4.23, (A) THERE ARE NO OUTSTANDING
CLAIMS RELATING TO THE COMPANY OR THE SUBSIDIARIES UNDER ANY SUCH POLICIES AND
(B) NO NOTICE OF CANCELLATION OR NON-RENEWAL OF ANY SUCH POLICIES HAS BEEN
RECEIVED.


 


4.24         ABSENCE OF CERTAIN BUSINESS PRACTICES. NONE OF THE COMPANY, THE
SUBSIDIARIES, ANY OF THEIR AFFILIATES OR ANY OF THEIR RESPECTIVE DIRECTORS,
STOCKHOLDERS, OFFICERS, PARTNERS, MEMBERS, MANAGERS, AGENTS OR EMPLOYEES (OR
ANYONE WORKING ON THEIR BEHALF) HAS, DIRECTLY OR INDIRECTLY, (A) USED ANY
CORPORATE FUNDS FOR UNLAWFUL CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER
UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY, (B) MADE ANY UNLAWFUL PAYMENT
TO FOREIGN OR DOMESTIC GOVERNMENT OFFICIALS OR EMPLOYEES OR TO FOREIGN OR
DOMESTIC POLITICAL PARTIES OR CAMPAIGNS FROM CORPORATE FUNDS OR VIOLATED ANY
PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED, OR (C) MADE
ANY OTHER UNLAWFUL PAYMENT, IN ANY OF CASES (A), (B) OR (C), THAT SUBJECTED OR
THAT MAY HAVE SUBJECTED THE COMPANY, ANY SUBSIDIARY, OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, MANAGERS, AGENTS OR EMPLOYEES (OR ANYONE
WORKING ON THEIR BEHALF) TO ANY DAMAGE OR PENALTY IN ANY CIVIL OR CRIMINAL
ACTION.


 


4.25         EMPLOYEE RELATED MATTERS.


 


(A)          EXCEPT AS SET FORTH ON COMPANY SCHEDULE 4.25, NEITHER THE COMPANY
NOR ANY SUBSIDIARY SPONSORS OR MAINTAINS, OR HAS SPONSORED OR MAINTAINED SINCE
APRIL 26, 2002, OR TO THE KNOWLEDGE OF PFC AND THE COMPANY, IN THE 2 YEARS PRIOR
TO SUCH DATE, ANY PLAN WITHIN THE MEANING OF SECTION 3.8(A)(1), OR BENEFIT
PROGRAM OR AGREEMENT WITHIN THE MEANING OF SECTION 3.8(A)(2), AND NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS ANY LIABILITY WITH RESPECT TO ANY PLAN OR BENEFIT
PROGRAM OR AGREEMENT, EXCEPT FOR AMOUNTS WITHHELD FROM THE COMPENSATION OF
AFFECTED EMPLOYEES FOR THE PAYROLL PERIOD THAT INCLUDES THE CLOSING DATE AND THE
IMMEDIATELY PRECEDING PAYROLL PERIOD.


 


(B)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS AGREED TO
RECOGNIZE ANY LABOR UNION OR OTHER COLLECTIVE BARGAINING REPRESENTATIVE, NOR HAS
ANY LABOR UNION OR OTHER COLLECTIVE BARGAINING REPRESENTATIVE BEEN CERTIFIED AS
THE EXCLUSIVE BARGAINING REPRESENTATIVE OF ANY EMPLOYEES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES. THERE IS NO QUESTION CONCERNING REPRESENTATION AS TO ANY
LABOR UNION OR OTHER COLLECTIVE BARGAINING REPRESENTATIVE WITH RESPECT TO ANY
EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND NO LABOR UNION OR OTHER
COLLECTIVE BARGAINING REPRESENTATIVE CLAIMS TO OR IS SEEKING TO REPRESENT ANY
EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES. TO THE KNOWLEDGE OF PFC, NO
UNION ORGANIZATIONAL CAMPAIGN OR REPRESENTATION PETITION IS CURRENTLY PENDING
WITH RESPECT TO ANY EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES. NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR BOUND BY

 

29

--------------------------------------------------------------------------------


 


ANY COLLECTIVE BARGAINING AGREEMENT, OTHER LABOR CONTRACT OR INDIVIDUAL
CONTRACTS APPLICABLE TO ANY EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES,
AND NO COLLECTIVE BARGAINING AGREEMENTS, OTHER LABOR CONTRACT OR INDIVIDUAL
CONTRACTS RELATING TO ANY EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
ARE BEING NEGOTIATED. THERE IS NO LABOR STRIKE OR LABOR DISPUTE, SLOW DOWN,
LOCKOUT OR STOPPAGE ACTUALLY PENDING OR THREATENED AGAINST OR AFFECTING THE
COMPANY OR ANY OF ITS SUBSIDIARIES, AND NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS EXPERIENCED ANY LABOR STRIKES OR MATERIAL LABOR DISPUTES,
SLOWDOWNS, LOCKOUTS OR STOPPAGES SINCE BEFORE 2002.


 


4.26         BROKERS. EXCEPT FOR THE AMOUNTS DUE BY PFC TO PETRIE PARKMAN & CO.,
NO BROKER, INVESTMENT BANKER, FINANCIAL ADVISOR OR OTHER PERSON IS ENTITLED TO
ANY BROKER’S, FINDER’S, FINANCIAL ADVISOR’S OR OTHER SIMILAR FEE OR COMMISSION
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BASED UPON
ARRANGEMENTS MADE BY OR ON BEHALF OF THE COMPANY.


 


4.27         DISCLAIMERS.


 


(A)          EXCEPT AS SET FORTH IN THE TRANSACTION DOCUMENTS, NO EXPRESS,
STATUTORY, OR IMPLIED WARRANTY OR REPRESENTATION OF ANY KIND IS MADE BY ANY OF
PFC, GP, THE COMPANY OR ANY OF THEIR RESPECTIVE AFFILIATES, INCLUDING WARRANTIES
OR REPRESENTATIONS RELATING TO (1) THE COMPANY OR ANY SUBSIDIARY, (2) TITLE OF
THE COMPANY OR ANY SUBSIDIARY IN AND TO THE PROPERTIES, (3) THE CONDITION OF THE
PROPERTIES, (4) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY OF THE
PROPERTIES, (5) ANY IMPLIED OR EXPRESS WARRANTY OF THE FITNESS OF THE PROPERTIES
FOR A PARTICULAR PURPOSE, (6) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (7) ANY AND ALL OTHER IMPLIED WARRANTIES
EXISTING UNDER APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, OR (8) ANY IMPLIED OR
EXPRESS WARRANTY REGARDING COMPLIANCE WITH ANY APPLICABLE ENVIRONMENTAL LAWS,
THE RELEASE OF MATERIALS INTO THE ENVIRONMENT, OR PROTECTION OF THE ENVIRONMENT
OR HEALTH. EXCEPT AS EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS, IN
CONSUMMATING THE MERGER BUYER ACCEPTS THE PROPERTIES “AS IS,” “WHERE IS,” AND
“WITH ALL FAULTS” AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR.


 


(B)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS SET
FORTH IN THE TRANSACTION DOCUMENTS, PFC, GP AND THE COMPANY MAKE NO
REPRESENTATION OR WARRANTY AS TO (1) THE AMOUNT, VALUE, QUALITY, QUANTITY,
VOLUME, OR DELIVERABILITY OF ANY OIL, GAS, OR OTHER MINERALS OR RESERVES IN,
UNDER, OR ATTRIBUTABLE TO THE OIL AND GAS PROPERTIES, (2) THE PHYSICAL,
OPERATING, REGULATORY COMPLIANCE, SAFETY, OR ENVIRONMENTAL CONDITION OF THE
PROPERTIES, (3) THE GEOLOGICAL OR ENGINEERING CONDITION OF THE OIL AND GAS
PROPERTIES OR ANY VALUE THEREOF OR (4) THE ACCURACY, COMPLETENESS, OR
MATERIALITY OF ANY DATA, INFORMATION, OR RECORDS FURNISHED TO BUYER IN
CONNECTION WITH THE PROPERTIES.

 

30

--------------------------------------------------------------------------------


 


(C)           BUYER ACKNOWLEDGES AND AGREES TO THE FOREGOING DISCLAIMERS AND
THAT THE FOREGOING DISCLAIMERS ARE “CONSPICUOUS.”


 


4.28         LIMITATIONS ON REPRESENTATIONS AND WARRANTIES.


 

Notwithstanding anything in this Agreement to the contrary, the sole
representations and warranties of PFC and the Company with respect to:

 

(1)           TAXES ARE AS SPECIFICALLY SET FORTH IN SECTION 4.14;

 

(2)           EMPLOYEE BENEFIT RELATED MATTERS ARE AS SPECIFICALLY SET FORTH IN
SECTIONS 3.8 AND 4.25; AND

 

(3)           ENVIRONMENTAL MATTERS ARE AS SPECIFICALLY SET FORTH IN
SECTION 4.21.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to PFC and the Company as follows:

 


5.1           ORGANIZATION. BUYER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE,
BUYER HAS THE REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED. BUYER IS
DULY QUALIFIED OR LICENSED TO DO BUSINESS AND IN GOOD STANDING IN EACH
JURISDICTION IN WHICH SUCH QUALIFICATION IS NECESSARY UNDER APPLICABLE LAW AS A
RESULT OF THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OR LEASE OF ITS
PROPERTIES, EXCEPT IN SUCH JURISDICTIONS WHERE THE FAILURE TO BE SO DULY
QUALIFIED OR LICENSED AND IN GOOD STANDING WOULD NOT PREVENT OR MATERIALLY DELAY
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


5.2           POWER AND AUTHORITY. BUYER HAS ALL REQUISITE LIMITED LIABILITY
POWER AND AUTHORITY TO EXECUTE, DELIVER, AND PERFORM THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. THE EXECUTION AND DELIVERY BY
BUYER OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY ACTION ON THE
PART OF BUYER AND NO OTHER PROCEEDINGS ON THE PART OF BUYER ARE NECESSARY TO
AUTHORIZE THE EXECUTION OR DELIVERY OF SUCH TRANSACTION DOCUMENTS OR TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


5.3           VALID AND BINDING AGREEMENT. THIS AGREEMENT HAS BEEN DULY EXECUTED
AND DELIVERED BY BUYER AND CONSTITUTES, AND EACH OTHER TRANSACTION DOCUMENT
EXECUTED OR TO BE EXECUTED BY BUYER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY TO WHICH IT IS A PARTY HAS BEEN, OR WHEN
EXECUTED WILL BE, DULY EXECUTED AND DELIVERED BY BUYER, AND CONSTITUTES, OR WHEN
EXECUTED AND DELIVERED WILL CONSTITUTE, A VALID AND LEGALLY BINDING OBLIGATION
OF BUYER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING OR RELATING TO THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND THE APPLICATION OF GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER THAT ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW
OR IN EQUITY).

 

31

--------------------------------------------------------------------------------


 


5.4           NON-CONTRAVENTION. NEITHER THE EXECUTION, DELIVERY, AND
PERFORMANCE BY BUYER OF THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT
EXECUTED OR TO BE EXECUTED BY IT IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, NOR THE CONSUMMATION BY BUYER OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL (WITH OR WITHOUT THE GIVING OF
NOTICE OR THE PASSAGE OF TIME OR BOTH) (A) CONFLICT WITH OR RESULT IN A
VIOLATION OF ANY PROVISION OF, OR CONSTITUTE A BREACH OF OR DEFAULT UNDER, OR
GIVE RISE TO A RIGHT TO IMPOSE ANY FINE OR PENALTY, ANY RIGHT OF TERMINATION,
CANCELLATION, AMENDMENT, MODIFICATION, PAYMENT OR ACCELERATION OR THE LOSS OF A
MATERIAL BENEFIT, UNDER ANY PROVISION OF ANY BOND, DEBENTURE, NOTE, MORTGAGE,
LEASE, LICENSE, FRANCHISE, INDENTURE, OR ANY OTHER CONTRACT OR OTHER INSTRUMENT
OR OBLIGATION TO WHICH BUYER IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES
MAY BE BOUND OR SUBJECT, (B) CONFLICT WITH OR RESULT IN A VIOLATION OF ANY
PROVISION OF THE GOVERNING DOCUMENTS OF BUYER, OR (C) VIOLATE ANY APPLICABLE LAW
BINDING UPON BUYER, OTHER THAN, IN THE CASE OF CLAUSES (A) OR (C) ABOVE, ANY
SUCH CONFLICT, VIOLATION, BREACH, DEFAULT, LOSS OR LIEN AS WOULD NOT PREVENT OR
MATERIALLY DELAY THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


5.5           CONSENTS AND APPROVALS. EXCEPT IN CONNECTION WITH THE FILING OF A
PREMERGER NOTIFICATION REPORT AND ANY OTHER FILINGS REQUIRED UNDER THE HSR ACT,
THE FILING OF THE MERGER CERTIFICATES, OR THE FILING OF THE FCC TRANSFER
APPLICATIONS, NO CONSENT, APPROVAL, ORDER, OR AUTHORIZATION OF, OR DECLARATION,
FILING, OR REGISTRATION WITH, ANY GOVERNMENTAL ENTITY OR OF ANY THIRD PARTY IS
REQUIRED TO BE OBTAINED OR MADE BY BUYER IN CONNECTION WITH THE EXECUTION,
DELIVERY, OR PERFORMANCE BY BUYER OF THIS AGREEMENT, AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH BUYER IS A PARTY OR THE CONSUMMATION BY BUYER OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


5.6           PROCEEDINGS. THERE ARE NO PROCEEDINGS PENDING OR, TO BUYER’S
KNOWLEDGE, THREATENED, IN WHICH BUYER IS OR MAY BE A PARTY AFFECTING THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY BUYER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY BUYER.


 


5.7           FINANCING. BUYER HAS OBTAINED AND PREVIOUSLY PROVIDED TO PFC THE
DEBT FINANCING COMMITMENT, WHICH IS IN FULL FORCE AND EFFECT AS OF THE DATE
HEREOF (THE “COMMITMENT”).


 


5.8           INVESTMENT EXPERIENCE. BUYER ACKNOWLEDGES THAT IT CAN BEAR THE
ECONOMIC RISK OF ACQUIRING THE COMPANY AND THE SUBSIDIARIES THROUGH THE MERGER,
AND HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT
IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE COMPANY
AND SUBSIDIARIES.


 


5.9           ACCREDITED INVESTOR; INVESTMENT INTENT. BUYER IS AN ACCREDITED
INVESTOR AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT. BUYER IS ACQUIRING
THE COMPANY AND SUBSIDIARIES THROUGH THE MERGER FOR ITS OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE SALE OR OTHER DISTRIBUTION (WITHIN THE
MEANING OF THE SECURITIES ACT) OF ANY EQUITY INTERESTS OF BUYER OR SUBSIDIARIES,
EXCEPT IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.


 


5.10         INDEPENDENT EVALUATION. BUYER IS AN EXPERIENCED AND KNOWLEDGEABLE
INVESTOR IN THE OIL AND GAS BUSINESS AND THE BUSINESS OF OWNING AND OPERATING
OIL, GAS AND MINERAL PROPERTIES SIMILAR TO THE OIL AND GAS PROPERTIES AND
MIDSTREAM ASSETS OWNED BY THE COMPANY AND THE OPERATING COMPANIES. BUYER HAS HAD
ACCESS TO THE PROPERTIES AND THE MIDSTREAM ASSETS, THE OFFICERS, CONSULTANTS AND
OTHER REPRESENTATIVES OF THE COMPANY AND THE SUBSIDIARIES, AND THE

 

32

--------------------------------------------------------------------------------


 


BOOKS, RECORDS, AND FILES OF THE COMPANY AND THE SUBSIDIARIES RELATING TO THE
PROPERTIES AND MIDSTREAM ASSETS. IN MAKING THE DECISION TO ENTER INTO THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, BUYER HAS
RELIED ONLY ON (I) THE BASIS OF ITS OWN INDEPENDENT DUE DILIGENCE INVESTIGATION
OF THE PROPERTIES AND MIDSTREAM ASSETS, AND (II) THE REPRESENTATIONS AND
WARRANTIES MADE BY PFC, GP AND THE COMPANY IN ARTICLES III AND IV AND THE OTHER
OBLIGATIONS OF ANY SUCH PARTIES SET FORTH IN THE TRANSACTION DOCUMENTS AND HAS
BEEN ADVISED BY AND HAS RELIED SOLELY ON ITS OWN EXPERTISE AND LEGAL, LAND, TAX,
RESERVOIR ENGINEERING AND OTHER PROFESSIONAL COUNSEL CONCERNING THIS
TRANSACTION, THE PROPERTIES AND MIDSTREAM ASSETS AND THE VALUE THEREOF. NOTHING
CONTAINED IN SECTIONS 5.8 THROUGH THIS 5.10 SHALL AFFECT ANY RIGHTS OF BUYER
UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


 


5.11         BROKERS. NO BROKER, INVESTMENT BANKER, FINANCIAL ADVISOR OR OTHER
PERSON IS ENTITLED TO ANY BROKER’S, FINDER’S, FINANCIAL ADVISOR’S OR OTHER
SIMILAR FEE OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF BUYER WHICH PFC
OR ANY RELATED AFFILIATE MAY BE OBLIGATED TO PAY.


 

ARTICLE VI
CONDUCT OF COMPANY AND THE SUBSIDIARIES PENDING CLOSING

 


6.1           CONDUCT AND PRESERVATION OF BUSINESS.


 

Except as expressly provided in this Agreement or to the extent that Buyer shall
otherwise consent during the period from the date hereof to the Closing, the
Company shall, PFC shall cause the Company to, and PFC and the Company shall
cause each Subsidiary to:

 


(A)          CONDUCT ITS OPERATIONS IN THE ORDINARY COURSE OF BUSINESS AND IN
COMPLIANCE WITH ALL APPLICABLE LAWS;


 


(B)           USE COMMERCIALLY REASONABLE EFFORTS CONSISTENT WITH PAST PRACTICE
TO MAINTAIN AND TO KEEP THEIR PROPERTIES AND ASSETS IN GOOD REPAIR AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED; IF THERE IS ANY CASUALTY LOSS OR
DAMAGE TO ANY PROPERTIES OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY PRIOR TO
CLOSING, TO CONSULT WITH BUYER REGARDING THE REPLACEMENT OR REPAIR OF SUCH
PROPERTY OR ASSET;


 


(C)           USE COMMERCIALLY REASONABLE EFFORTS TO KEEP IN FULL FORCE AND
EFFECT INSURANCE APPLICABLE TO IT COMPARABLE IN AMOUNT AND SCOPE OF COVERAGE TO
THAT CURRENTLY MAINTAINED;


 


(D)          (1) KEEP AND MAINTAIN ACCURATE BOOKS, RECORDS AND ACCOUNTS; (2) PAY
OR ACCRUE ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES IMPOSED UPON ANY
OF ITS ASSETS OR PROPERTIES OR WITH RESPECT TO ITS FRANCHISES, BUSINESSES,
INCOME OR ASSETS WHEN DUE AND BEFORE ANY PENALTY OR INTEREST ACCRUES THEREON
UNLESS, IF DUE AND PAYABLE, THE VALIDITY IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE LEGAL PROCEEDINGS AND ADEQUATE RESERVES HAVE BEEN SET ASIDE; (3) PAY
ALL CLAIMS AND EXPENSES (INCLUDING CLAIMS AND EXPENSES FOR LABOR, SERVICES,
MATERIALS AND SUPPLIES) WHEN THEY BECOME DUE AND PAYABLE IN ACCORDANCE WITH
THEIR TERMS UNLESS CONTESTED IN GOOD FAITH; (4) PAY ALL WAGES AND OTHER
COMPENSATION EARNED BY THEIR EMPLOYEES THROUGH THE CLOSING DATE WHEN THEY BECOME
DUE AND PAYABLE IN ACCORDANCE WITH THEIR OBLIGATIONS UNDER ANY

 

33

--------------------------------------------------------------------------------


 


LABOR OR EMPLOYMENT PRACTICES AND POLICIES, OR ANY COLLECTIVE BARGAINING
AGREEMENT OR OTHER LABOR CONTRACT OR INDIVIDUAL AGREEMENT TO WHICH ANY MAY BE A
PARTY OR BY WHICH ANY MAY BE BOUND OR SUBJECT; AND (5) COMPLY WITH AND ENFORCE
THE PROVISIONS OF ALL COMPANY CONTRACTS AND ALL OIL AND GAS CONTRACTS, INCLUDING
PAYING IN THE ORDINARY COURSE OF BUSINESS ALL INDEBTEDNESS, PAYABLES, RENTALS,
ROYALTIES, EXPENSES AND OTHER LIABILITIES RELATING TO THEIR BUSINESS, ASSETS OR
OTHER PROPERTIES;


 


(E)           OPERATE IN COMPLIANCE WITH THE PROCEDURE AND PROJECT PLAN AND ANY
AMENDMENT THERETO ESTABLISHED PURSUANT TO SECTION 7.18; AND


 


(F)           AT ALL TIMES, PRESERVE AND KEEP IN FULL FORCE AND EFFECT THEIR
CORPORATE OR OTHER LEGAL EXISTENCE.


 


6.2           RESTRICTIONS ON CERTAIN ACTIONS. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
DURING THE PERIOD FROM THE DATE HEREOF TO THE CLOSING, THE COMPANY SHALL NOT
(AND PFC SHALL CAUSE THE COMPANY NOT TO, AND PFC AND THE COMPANY SHALL CAUSE
EACH SUBSIDIARY, NOT TO) TAKE, CONSENT TO OR ALLOW ANY OF THE FOLLOWING ACTIONS
WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER:


 


(A)          AMEND ITS GOVERNING DOCUMENTS;


 


(B)           ISSUE, SELL, OR DELIVER (WHETHER THROUGH THE ISSUANCE OR GRANTING
OF OPTIONS, WARRANTS, COMMITMENTS, SUBSCRIPTIONS, RIGHTS TO PURCHASE, OR
OTHERWISE) ANY EQUITY INTERESTS IN THE COMPANY OR ANY SUBSIDIARY;


 


(C)           EXCEPT FOR THE DISCHARGE OF OBLIGATIONS REFLECTED IN THE FINANCIAL
STATEMENTS AND DESCRIBED ON COMPANY SCHEDULE 6.2, (1) DECLARE, SET ASIDE, OR PAY
ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN CASH, STOCK, OR PROPERTY OR ANY
COMBINATION THEREOF) IN RESPECT OF ITS EQUITY INTERESTS; (2) REPURCHASE, REDEEM,
OR OTHERWISE ACQUIRE ANY OF ITS EQUITY INTERESTS OR ANY EQUITY INTERESTS OF ANY
SUBSIDIARY; (3) EFFECT ANY REORGANIZATION OR RECAPITALIZATION; (4) SPLIT,
COMBINE OR RECLASSIFY ANY OF ITS EQUITY INTERESTS; (5) ADOPT A PLAN OF COMPLETE
OR PARTIAL LIQUIDATION OR RESOLUTIONS PROVIDING FOR OR AUTHORIZING A
LIQUIDATION, DISSOLUTION, MERGER, CONSOLIDATION, CONVERSION, RESTRUCTURING,
RECAPITALIZATION, OR OTHER REORGANIZATION OF THE COMPANY OR ANY SUBSIDIARY; OR
(6) ENTER INTO ANY CONTRACT TO DO ANY OF THE FOREGOING;


 


(D)          EXCEPT FOR PERMITTED INDEBTEDNESS INCURRED IN THE ORDINARY COURSE
OF BUSINESS:  (1) CREATE OR INCUR ANY INDEBTEDNESS; MAKE ANY LOANS, ADVANCES, OR
CAPITAL CONTRIBUTIONS TO, OR INVESTMENTS IN, ANY OTHER PERSON; (2) PLEDGE OR
OTHERWISE ENCUMBER ANY EQUITY INTERESTS IN THE COMPANY OR ANY SUBSIDIARY;
(3) MORTGAGE OR PLEDGE ANY OF ITS ASSETS, TANGIBLE OR INTANGIBLE, OR CREATE OR
SUFFER TO EXIST ANY LIEN THEREUPON OTHER THAN PERMITTED ENCUMBRANCES; OR
(4) ENTER INTO ANY CONTRACT WITH RESPECT TO THE FOREGOING;


 


(E)           (1) ENTER INTO, ADOPT, OR (EXCEPT AS MAY BE REQUIRED BY LAW)
AMEND, MODIFY OR TERMINATE ANY PLAN (WITHIN THE MEANING OF SECTION 3.8) OR
BENEFIT PROGRAM OR AGREEMENT (WITHIN THE MEANING OF SECTION 3.8) FOR THE BENEFIT
OR WELFARE OF ANY CURRENT OR FORMER DIRECTOR, OFFICER, OR EMPLOYEE; (2) INCREASE
IN ANY MANNER THE COMPENSATION OR FRINGE BENEFITS OF ANY CURRENT OR FORMER
DIRECTOR, OFFICER, OR EMPLOYEE OR CONSULTANT; OR (3) PAY TO ANY CURRENT OR
FORMER DIRECTOR, OFFICER, OR EMPLOYEE OR CONSULTANT ANY BENEFIT NOT REQUIRED BY
ANY PLAN (WITHIN THE

 

34

--------------------------------------------------------------------------------


 


MEANING OF SECTION 3.8) OR BENEFIT PROGRAM OR AGREEMENT (WITHIN THE MEANING OF
SECTION 3.8) AS IN EFFECT ON THE DATE HEREOF;


 


(F)           EXCEPT AS SET FORTH ON COMPANY SCHEDULE 6.2, SELL, ASSIGN, LEASE,
SUBLEASE, TRANSFER, FARM OUT OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, OR
MORTGAGE, PLEDGE OR GRANT ANY RIGHT TO ANY PERSON TO ACQUIRE ANY INTEREST IN OR
OTHERWISE ENCUMBER ANY PROPERTY, MIDSTREAM ASSET OR ANY OTHER ASSET, OTHER THAN
(1) SALES OF HYDROCARBONS IN THE ORDINARY COURSE OF BUSINESS, OR (2) SALES OF
INVENTORY AND EXCESS OR OBSOLETE ASSETS IN THE ORDINARY COURSE OF BUSINESS OR
PERSONAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS THAT IS EITHER REPLACED BY
EQUIVALENT PROPERTY OR NORMALLY CONSUMED IN THE OPERATION OF THE COMPANY’S OR
SUBSIDIARY’S BUSINESS;


 


(G)           ACQUIRE (BY MERGER, CONSOLIDATION, OR ACQUISITION OF STOCK OR
ASSETS OR OTHERWISE) ANY CORPORATION, PARTNERSHIP, OR OTHER BUSINESS
ORGANIZATION OR DIVISION THEREOF;


 


(H)          EXCEPT FOR THE PAYMENT, SETTLEMENT, CANCELLATION OR SATISFACTION OF
THE INTRACOMPANY OBLIGATIONS, AS SET FORTH ON COMPANY SCHEDULE 6.2(H), PAY,
DISCHARGE, OR SATISFY ANY CLAIMS, LIABILITIES, OR OBLIGATIONS (WHETHER ACCRUED,
ABSOLUTE, CONTINGENT, UNLIQUIDATED, OR OTHERWISE, AND WHETHER ASSERTED OR
UNASSERTED), OTHER THAN THE PAYMENT, DISCHARGE, OR SATISFACTION OF OBLIGATIONS
AND LIABILITIES IN THE ORDINARY COURSE OF BUSINESS, OR IN ACCORDANCE WITH THEIR
TERMS, OF LIABILITIES REFLECTED OR RESERVED AGAINST IN THE BALANCE SHEET OR THAT
OTHERWISE HAVE ARISEN OR ARISE IN THE ORDINARY COURSE OF BUSINESS;


 


(I)            EXCEPT AS SET FORTH ON COMPANY SCHEDULE 6.2(I) ENTER INTO ANY
CONTRACT OR SERIES OF RELATED CONTRACTS, (1) OUTSIDE THE ORDINARY COURSE OF
BUSINESS, OR (2) FOR THE SALE, EXCHANGE, GATHERING, PROCESSING AND
TRANSPORTATION OF HYDROCARBONS HAVING A TERM OF MORE THAN 60 DAYS;


 


(J)            ENTER INTO, AMEND, MODIFY, OR CHANGE IN ANY MATERIAL RESPECT ANY
COMPANY CONTRACT OR OIL AND GAS CONTRACT, OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS OR CONSISTENT WITH THE PROJECT PLAN OR ANY AMENDMENTS THERETO PURSUANT
TO SECTION 7.18;


 


(K)          CHANGE ANY OF THE ACCOUNTING PRINCIPLES OR PRACTICES USED BY IT,
EXCEPT FOR ANY CHANGE REQUIRED BY REASON OF A CONCURRENT CHANGE IN GAAP AND
NOTICE OF WHICH IS GIVEN IN WRITING BY THE COMPANY TO BUYER;


 


(L)           EXCEPT IN THE ORDINARY COURSE OF BUSINESS, OR IF NECESSARY TO
PERPETUATE ANY LEASE, AGREE OR CONSENT TO THE ESTABLISHMENT OF ANY POOLED OR
FIELD-WIDE UNIT OR THE CHANGE IN ANY EXISTING POOLED OR FIELD-WIDE UNIT (OR ANY
PARTICIPATING AREA THEREIN);


 


(M)         MAKE ANY SETTLEMENT OF, OR COMPROMISE, ANY TAX LIABILITY, ENTER INTO
ANY CLOSING AGREEMENT, SURRENDER ANY RIGHT TO A REFUND OF TAXES, CONSENT TO ANY
WAIVER OF THE LIMITATION PERIOD APPLICABLE TO ANY TAX CLAIM OR ASSESSMENT,
CHANGE IN ANY MATERIAL RESPECT ANY TAX ELECTION OR TAX METHOD OF ACCOUNTING OR
MAKE ANY NEW TAX ELECTION OR ADOPT ANY NEW TAX METHOD OF ACCOUNTING BUT ONLY IF,
WITH RESPECT TO EACH OF THE FOREGOING, DOING SO WOULD INCREASE THE LIABILITY OF
THE COMPANY OR ANY OF THE SUBSIDIARIES FOR TAX FOR ANY PERIOD AFTER THE CLOSING
DATE; OR

 

35

--------------------------------------------------------------------------------


 


(N)          AUTHORIZE OR PROPOSE, OR AGREE IN WRITING OR OTHERWISE TO TAKE, ANY
OF THE ACTIONS DESCRIBED IN THIS SECTION 6.2.


 


6.3           CONVERSION OF VAUGHAN. PRIOR TO CLOSING, PFC WILL, OR WILL CAUSE
THE COMPANY, VAUGHAN OR WINCHESTER TO, CONVERT A PORTION OF VAUGHAN’S OWNERSHIP
INTEREST IN WINCHESTER INTO LIMITED PARTNERSHIP INTEREST. THE CONVERTED LIMITED
PARTNERSHIP INTEREST OF VAUGHAN WILL BE CONTRIBUTED TO A NEWLY FORMED DELAWARE
LIMITED LIABILITY COMPANY. THE NEWLY FORMED SUBSIDIARY WILL CONDUCT NO BUSINESS
OTHER THAN HOLDING THE INTEREST CONTRIBUTED TO IT. IF AND WHEN SUCH CONVERSION
IS PERFORMED, THE RECITALS SET FORTH IN THIS AGREEMENT WILL BE DEEMED TO BE
AUTOMATICALLY AMENDED TO TAKE SUCH CONVERSION INTO ACCOUNT.


 


6.4           RETAINED LEGACY HEDGES. WITH RESPECT TO THE RETAINED LEGACY
HEDGES, ONE OF THE FOLLOWING ALTERNATIVES SHALL OCCUR PRIOR TO THE CLOSING:


 


(A)          ALL OF THE RETAINED LEGACY HEDGES SHALL BE TERMINATED AND
CONCURRENTLY THEREWITH, SUCH TRANSACTIONS SHALL BE REPLACED WITH TWO NEW
TRANSACTIONS WHEREBY THE COMPANY WILL ENTER INTO A HEDGING TRANSACTION (WHICH
SUCH TRANSACTION IS CONSISTENT WITH THE TYPES OF TRANSACTIONS SET FORTH IN THE
DEFINITION OF “HEDGE” HEREIN), WITH A THIRD PARTY THAT IS NOT AFFILIATED WITH
EITHER COMPANY OR BUYER (THE “THIRD PARTY”), AND PROGRESS VENTURES, INC. WILL
ENTER INTO A HEDGING TRANSACTION (WHICH SUCH TRANSACTION IS CONSISTENT WITH THE
TYPES OF TRANSACTIONS SET FORTH IN THE DEFINITION OF “HEDGE” HEREIN), WITH SUCH
THIRD PARTY, IN EACH CASE, UNDER TERMS AND CONDITIONS THAT ARE ACCEPTABLE TO THE
RESPECTIVE PARTIES, AND WITH RESPECT TO THE THIRD PARTY, SUCH PARTY SHALL BE
ACCEPTABLE TO BOTH COMPANY AND BUYER; OR


 


(B)           IN THE EVENT THAT THE ALTERNATIVE IN CLAUSE (A) ABOVE CANNOT BE
EFFECTUATED FOR ANY REASON, THEN ALL OF THE RETAINED LEGACY HEDGES SHALL REMAIN
IN PLACE BETWEEN THE COMPANY AND PROGRESS VENTURES, INC. AND BUYER SHALL PROVIDE
TO PROGRESS ENERGY, INC. CREDIT SUPPORT IN AN AMOUNT AND IN A FORM THAT IS
ACCEPTABLE TO PROGRESS VENTURES, INC. IN ITS REASONABLY EXERCISED DISCRETION AND
CONSISTENT WITH INDUSTRY STANDARDS, TO COVER PROGRESS VENTURES, INC.’S POTENTIAL
EXPOSURE ARISING UNDER SUCH TRANSACTIONS.


 

As soon as practicable after the date of this Agreement, Buyer shall determine
which one of the aforementioned alternatives shall occur and, prior to the
Closing, Company and Buyer shall take all necessary actions to effectuate such
alternative.

 

ARTICLE VII
ADDITIONAL AGREEMENTS OF THE PARTIES

 


7.1           ACCESS. SUBJECT TO THE TERMS OF THE CONFIDENTIALITY AGREEMENT AND
ARTICLE VIII, AND FOR THE PURPOSE OF (A) CONDUCTING BUYER’S DUE DILIGENCE
INVESTIGATION OF THE PROPERTIES, MIDSTREAM ASSETS AND ANY OTHER ASSET OR
LIABILITY OF THE COMPANY AND THE SUBSIDIARIES, (B) IDENTIFYING THE TRANSITION
SERVICES TO BE PROVIDED PURSUANT TO THE TRANSITION SERVICES AGREEMENT, AND
(C) ENABLING EXCO RESOURCES, INC., THE DIRECT PARENT OF BUYER, TO COMPLY WITH
ITS REPORTING AND DISCLOSURE OBLIGATIONS UNDER THE EXCHANGE ACT AND THE
SECURITIES ACT, BETWEEN THE DATE HEREOF AND THE CLOSING, PFC AND THE COMPANY
SHALL GIVE (OR CAUSE THE SUBSIDIARIES TO GIVE) BUYER AND BUYER’S AUTHORIZED
REPRESENTATIVES REASONABLE ACCESS TO (D) THE COMPANY’S AND THE SUBSIDIARIES’
EMPLOYEES, OFFICES, ACCOUNTING AND FINANCIAL BOOKS, RECORDS, FILES, OPERATING

 

36

--------------------------------------------------------------------------------


 


DATA, AND OTHER SIMILAR DOCUMENTS AND MATERIALS TO THE EXTENT IN SUCH PERSON’S
POSSESSION, CUSTODY OR CONTROL; AND (E) THE PROPERTIES, THE MIDSTREAM ASSETS,
THE CONTRACTS AND ANY OTHER ASSET OF THE COMPANY OR THE SUBSIDIARIES, TO THE
EXTENT THAT ANY OF SUCH PERSONS HAS THE RIGHT TO GRANT SUCH ACCESS (PROVIDED
THAT IF NONE OF SUCH PERSONS HAS THE RIGHT TO GRANT SUCH ACCESS, THEN PFC AND
COMPANY SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH ACCESS
RIGHT TO BE GRANTED TO BUYER AND ITS REPRESENTATIVES FROM A PERSON WHO HAS THE
RIGHT TO DO SO BUT NEITHER PFC NOR THE COMPANY SHALL BE OBLIGATED TO PAY ANY
THIRD PARTY MONEY FOR ANY SUCH CONSENT OR WAIVER).


 


7.2           COOPERATION AND GOVERNMENTAL CONSENTS. EACH PARTY HERETO AGREES TO
COOPERATE WITH EACH OTHER AND TO USE COMMERCIALLY REASONABLE EFFORTS CAUSE ALL
OF THE CONDITIONS PRECEDENT TO CLOSING TO BE SATISFIED AS PROMPTLY AS
PRACTICABLE, AND TO TAKE ALL SUCH COMMERCIALLY REASONABLE OTHER ACTIONS AS ARE
NECESSARY OR ADVISABLE IN ORDER TO CAUSE THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EXCEPT FOR THE FILINGS AND NOTIFICATIONS MADE IN CONNECTION
WITH THE HSR ACT, TO WHICH SECTION 7.11 SHALL APPLY, AND EXCEPT FOR THE FILINGS
MADE IN CONNECTION WITH THE FCC LICENSES, TO WHICH SECTION 7.16 SHALL APPLY,
PROMPTLY FOLLOWING THE EXECUTION OF THIS AGREEMENT, THE PARTIES SHALL PROCEED TO
PREPARE AND FILE WITH THE APPROPRIATE GOVERNMENTAL ENTITIES SUCH APPLICATIONS
FOR CONSENTS AS ARE NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (OR, WITH RESPECT TO ANY FILING THAT WILL BE A
PUBLIC DOCUMENT OR OTHERWISE RESULT IN PUBLIC NOTICE,  SHALL DO SO AFTER THE
PUBLIC ANNOUNCEMENT OF THIS AGREEMENT BY PFC AND BUYER) AND SHALL DILIGENTLY AND
EXPEDITIOUSLY PROSECUTE, AND SHALL COOPERATE FULLY WITH EACH OTHER IN THE
PROSECUTION OF, SUCH MATTERS.


 


7.3           NOTICE OF LITIGATION. UNTIL THE CLOSING, (A) BUYER, UPON LEARNING
OF THE SAME, SHALL PROMPTLY NOTIFY THE COMPANY OF ANY PROCEEDING WHICH IS
COMMENCED OR THREATENED AGAINST BUYER OR ANY AFFILIATE THEREOF AND WHICH AFFECTS
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND (B) PFC AND THE
COMPANY, UPON LEARNING OF THE SAME, SHALL PROMPTLY NOTIFY BUYER OF ANY
PROCEEDING WHICH IS COMMENCED OR THREATENED AGAINST PFC, THE COMPANY, ANY
SUBSIDIARY OR ANY AFFILIATE THEREOF AND WHICH AFFECTS THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND ANY PROCEEDING WHICH IS COMMENCED OR
THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY AND WHICH WOULD HAVE BEEN
LISTED ON COMPANY SCHEDULE 4.11 IF SUCH PROCEEDING HAD ARISEN PRIOR TO THE DATE
HEREOF.


 


7.4           NOTIFICATION OF CERTAIN MATTERS. BETWEEN THE DATE OF THIS
AGREEMENT AND THE CLOSING DATE, PFC WILL PROMPTLY NOTIFY BUYER IN WRITING IF
PFC, THE COMPANY OR ANY SUBSIDIARY BECOMES AWARE OF ANY FACT OR CONDITION THAT
CAUSES OR CONSTITUTES A BREACH OF ANY OF PFC’S OR THE COMPANY’S REPRESENTATIONS
AND WARRANTIES, OR IF PFC, THE COMPANY OR ANY SUBSIDIARY BECOMES AWARE OF THE
OCCURRENCE AFTER THE DATE OF THIS AGREEMENT OF ANY FACT OR CONDITION THAT WOULD
(EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT) CAUSE OR CONSTITUTE A
BREACH OF ANY SUCH REPRESENTATION OR WARRANTY. SHOULD ANY SUCH FACT OR CONDITION
REQUIRE ANY CHANGE IN THE SCHEDULES TO THIS AGREEMENT IN ORDER FOR SUCH
REPRESENTATION AND WARRANTY TO BE TRUE WHEN MADE OR AS OF THE CLOSING DATE, PFC
WILL PROMPTLY DELIVER TO BUYER A NEW OR REVISED COMPANY SCHEDULE SPECIFYING SUCH
CHANGE. PFC WILL GIVE PROMPT WRITTEN NOTICE TO BUYER OF THE FAILURE OF PFC OR
THE COMPANY TO COMPLY WITH OR SATISFY IN ANY MATERIAL RESPECT ANY COVENANT TO BE
COMPLIED WITH OR SATISFIED BY SUCH PERSON HEREUNDER. PFC SHALL, AND PFC SHALL
CAUSE THE COMPANY TO, AND PFC AND THE COMPANY SHALL CAUSE EACH SUBSIDIARY TO,
USE ITS COMMERCIALLY REASONABLE EFFORTS TO CURE, BEFORE CLOSING, ANY SUCH BREACH
OR FAILURE DESCRIBED IN A NOTICE GIVEN

 

37

--------------------------------------------------------------------------------


 


UNDER THIS SECTION 7.4. NO SUCH NOTIFICATION SHALL AFFECT THE REPRESENTATIONS OR
WARRANTIES OF PFC OR THE COMPANY, OR THE CONDITIONS TO BUYER’S OBLIGATIONS
HEREUNDER, EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT IN SECTION 9.2(D)
AND SECTION 10.2(B).


 


7.5           RESIGNATION OF OFFICERS AND DIRECTORS. EACH OF PFC, THE COMPANY
AND THE SUBSIDIARIES SHALL, AND PFC SHALL CAUSE THE COMPANY TO, AND PFC AND THE
COMPANY SHALL CAUSE EACH SUBSIDIARY TO, CAUSE THE DIRECTORS AND OFFICERS OF THE
COMPANY AND THE SUBSIDIARIES, AS APPLICABLE, SET FORTH ON COMPANY SCHEDULE 7.5
TO DELIVER THEIR WRITTEN RESIGNATIONS TO BUYER, WHICH RESIGNATIONS SHALL BE
EFFECTIVE AT THE CLOSING AND SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO
BUYER.


 


7.6           CONTINUED EMPLOYMENT; POST-CLOSING COMPENSATION AND BENEFITS.


 


(A)          COMPANY SCHEDULE 7.6(A) LISTS, AS OF THE DATE HEREOF, ALL OF THE
INDIVIDUALS EMPLOYED BY THE COMPANY AND THE SUBSIDIARIES AND THEIR RESPECTIVE
JOB TITLES, DATES OF HIRE, CURRENT COMPENSATION, SCHEDULED OR AGREED-UPON PAY
ADJUSTMENTS OR BONUSES, SERVICE CREDITED FOR PURPOSES OF ANY PFC BENEFIT PROGRAM
OR AGREEMENT, AND WHETHER ACTIVE OR INACTIVE (THE “AFFECTED EMPLOYEES”) AND
EMPLOYEES OF PFC OR A RELATED AFFILIATE THAT ARE PRIMARILY INVOLVED IN THE
BUSINESS OR OPERATIONS OF THE COMPANY AND THE SUBSIDIARIES, ALONG WITH SUCH
EMPLOYEE’S JOB TITLE (THE “PFC AND SERVICE EMPLOYEES”). PFC SHALL INFORM BUYER
OF ANY CHANGES TO SUCH LIST OCCURRING PRIOR TO THE CLOSING DATE.


 


(B)           EFFECTIVE AT THE CLOSING DATE, EACH OF THE AFFECTED EMPLOYEES WILL
BECOME EMPLOYED BY, OR CONTINUE TO BE EMPLOYED BY EXCO OR THE BUYER OR THE
SUBSIDIARIES, AS APPLICABLE. ANY AFFECTED EMPLOYEE WHO IS ON AN AUTHORIZED LEAVE
OF ABSENCE SHALL NOT BE REQUIRED TO RESUME ACTIVE EMPLOYMENT UNTIL THE CESSATION
OF SUCH DISABILITY OR EXPIRATION OF SUCH LEAVE. PFC AGREES AND CONSENTS THAT
EXCO OR BUYER MAY INTERVIEW ANY OF THE PFC AND SERVICE EMPLOYEES AT ANY TIME
BEFORE THE CLOSING DATE AND MAKE OFFERS OF EMPLOYMENT TO ANY ONE OR MORE OF THEM
ON SUCH TERMS AS IT DESIRES. PFC AGREES THAT THE PFC AND SERVICE EMPLOYEES MAY
VOLUNTARILY ACCEPT SUCH OFFERS BUT DOES NOT REPRESENT THAT ANY ONE OR MORE OF
THEM WILL DO SO. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO AFFECT THE
ELIGIBILITY OR LACK THEREOF OF ANY AFFECTED EMPLOYEE OR PFC AND SERVICE EMPLOYEE
TO SEVERANCE OR SIMILAR PAYMENTS FROM PFC OR UNDER ANY PFC BENEFIT PLAN.


 


(C)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, ON OR
PRIOR TO THE CLOSING DATE, PFC SHALL CAUSE EACH AFFECTED EMPLOYEE WHO
IMMEDIATELY PRIOR TO THE CLOSING DATE IS A PARTICIPANT IN A PFC BENEFIT PLAN
THAT IS A DEFINED CONTRIBUTION TO BECOME FULLY VESTED IN ALL BENEFITS AND
AMOUNTS TO WHICH SUCH AFFECTED EMPLOYEE HAD AN UNVESTED RIGHT AS OF IMMEDIATELY
PRIOR TO THE CLOSING DATE.


 


(D)          FOR A PERIOD OF 60 DAYS FOLLOWING THE CLOSING DATE, BUYER WILL PAY
OR CAUSE TO BE PAID TO THE AFFECTED EMPLOYEES SALARIES AND WAGE LEVELS THAT ARE
NO LESS FAVORABLE THAN THE SALARIES AND WAGE LEVELS OF SUCH EMPLOYEES
IMMEDIATELY BEFORE THE CLOSING DATE. THEREAFTER, BUYER WILL PROVIDE, OR CAUSE
THE AFFECTED EMPLOYEES TO BE PROVIDED WITH SALARIES AND WAGE LEVELS THAT ARE
WITHIN THE SALARY AND WAGE RANGES ESTABLISHED BY BUYER FOR SIMILARLY SITUATED
EMPLOYEES OF BUYER AND ITS AFFILIATES.

 

38

--------------------------------------------------------------------------------


 


(E)           EFFECTIVE FROM AND AFTER THE CLOSING DATE, BUYER SHALL PROVIDE OR
CAUSE THE AFFECTED EMPLOYEES AND PFC AND SERVICE EMPLOYEES WHO ACCEPT EMPLOYMENT
WITH BUYER OR ITS AFFILIATES TO BE PROVIDED BENEFITS UNDER THE PLANS AND BENEFIT
PROGRAM OR AGREEMENTS OF BUYER OR ITS AFFILIATES THAT ARE AT LEVELS THAT ARE NO
LESS FAVORABLE THAN BENEFITS PROVIDED TO SIMILARLY SITUATED EMPLOYEES OF BUYER
OR ITS AFFILIATES. WITHOUT LIMITING THE FOREGOING, EACH AFFECTED EMPLOYEE SHALL
BE ELIGIBLE TO PARTICIPATE IN EACH PLAN AND BENEFIT PROGRAM OR AGREEMENT OF
BUYER OR ITS AFFILIATES THAT IS A PENSION PLAN BEGINNING NOT LATER THAN THE
FIRST DAY OF THE FIRST PAYROLL PERIOD COMMENCING AFTER THE CLOSING DATE. EACH
AFFECTED EMPLOYEE AND EACH PFC AND SERVICE EMPLOYEE WHO ACCEPTS EMPLOYMENT WITH
BUYER OR ITS AFFILIATES WILL RECEIVE FULL CREDIT FOR ELIGIBILITY AND VESTING
PURPOSES FOR ANY YEARS OF SERVICE COMPLETED WITH PFC OR ANY PFC ERISA AFFILIATE
TO THE SAME EXTENT SUCH SERVICE WAS RECOGNIZED UNDER THE CORRESPONDING PFC
BENEFIT PLAN IMMEDIATELY PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT
NOTHING IN THIS AGREEMENT SHALL REQUIRE BUYER OR ITS AFFILIATES TO GRANT BENEFIT
ACCRUAL SERVICE UNDER A DEFINED BENEFIT PLAN TO ANY AFFECTED EMPLOYEE OR ANY OF
THE PFC AND SERVICE EMPLOYEES. PFC AND ITS REPRESENTATIVES SHALL FULLY AND
PROMPTLY COOPERATE WITH BUYER AND ITS REPRESENTATIVES IN CONNECTION WITH
THIS SECTION 7.6(E) BY, AMONG OTHER THINGS, (1) FURNISHING TO BUYER AND ITS
REPRESENTATIVES ANY INFORMATION REASONABLY REQUESTED BY BUYER OR
ITS REPRESENTATIVES, AND (2) DOING SUCH OTHER ACTS AND THINGS AS BUYER OR ITS
REPRESENTATIVES MAY REASONABLY REQUEST FOR THE PURPOSE OF CARRYING OUT THE
INTENT OF THIS SECTION 7.6(E).


 


(F)           WITH REGARD TO THE PLAN AND BENEFIT PROGRAM OR AGREEMENT OF BUYER
OR ITS AFFILIATES THAT ARE WELFARE PLANS, EACH AFFECTED EMPLOYEE WILL BE
ELIGIBLE TO PARTICIPATE IN SUCH PLANS EFFECTIVE AT THE CLOSING DATE. BUYER OR
ITS AFFILIATES SHALL CAUSE ITS GROUP MEDICAL PLAN TO CREDIT AFFECTED EMPLOYEES
AND PFC AND SERVICE EMPLOYEES WHO ACCEPT EMPLOYMENT WITH BUYER OR ITS AFFILIATES
WITH DEDUCTIBLES INCURRED UNDER PFC’S GROUP MEDICAL PLAN FOR THE YEAR OF
TRANSFER AND SHALL CAUSE ITS MEDICAL PLAN TO WAIVE ANY OTHERWISE APPLICABLE
ELIGIBILITY REQUIREMENTS, WAITING PERIOD, OR PRE-EXISTING CONDITION LIMITATIONS
EXCEPT TO THE EXTENT THAT SUCH LIMITATIONS APPLIED UNDER PFC’S GROUP MEDICAL
PLAN AND HAD NOT BEEN SATISFIED AS OF THE CLOSING DATE (OR DATE OF COMMENCEMENT
OF EMPLOYMENT IN THE CASE OF THE PFC AND SERVICE EMPLOYEES). WITH REGARD TO ANY
OTHER PLAN AND BENEFIT PROGRAM OR AGREEMENT OF BUYER NOW MAINTAINED OR HEREAFTER
ADOPTED BY BUYER OR ITS AFFILIATES, OTHER THAN WITH RESPECT TO ANY 401(K) PLAN
OF BUYER OR ITS AFFILIATES, AFFECTED EMPLOYEES AND PFC AND SERVICE EMPLOYEES WHO
ACCEPT EMPLOYMENT WITH BUYER OR ITS AFFILIATES WILL RECEIVE CREDIT FOR SERVICE
ON THE SAME BASIS AS OTHER, SIMILARLY SITUATED EMPLOYEES OF BUYER OR ITS
AFFILIATES. AS SOON AS PRACTICAL AFTER THE DATE HEREOF, PFC AND BUYER SHALL
IDENTIFY TO EACH OTHER THE PRIVACY OFFICER DESIGNATED BY EACH OF THEM UNDER
HIPAA. PFC SHALL CAUSE ITS DESIGNATED PRIVACY OFFICER TO PROVIDE TO BUYER’S
DESIGNATED PRIVACY OFFICER SUCH DOCUMENTS AND OTHER INFORMATION AS MAY BE
NECESSARY TO FACILITATE THE ENROLLMENT IN BUYER’S OR ITS AFFILIATES’ HEALTH
PLANS OF THE AFFECTED EMPLOYEES AND ANY PFC AND SERVICE EMPLOYEES WHO ACCEPT
EMPLOYMENT WITH BUYER OR ITS AFFILIATES.


 


(G)           PFC SHALL BE RESPONSIBLE FOR PROVIDING DISABILITY BENEFITS TO ALL
AFFECTED EMPLOYEES (1) WHO ARE RECEIVING DISABILITY BENEFITS PRIOR TO THE
CLOSING DATE, (2) WITH RESPECT TO WHOM AN INCIDENT OCCURS PRIOR TO THE CLOSING
DATE THAT GIVES RISE TO A CLAIM FOR DISABILITY BENEFITS, REGARDLESS OF WHETHER
SUCH CLAIM FOR BENEFITS IS MADE PRIOR TO, ON, OR AFTER THE CLOSING DATE, AND
(3) WHO ARE OTHERWISE ELIGIBLE FOR SUCH BENEFITS.

 

39

--------------------------------------------------------------------------------


 


(H)          PFC SHALL BE RESPONSIBLE FOR ANY HEALTH CARE CONTINUATION COVERAGE
CLAIMS OF AFFECTED EMPLOYEES OR THEIR QUALIFIED BENEFICIARIES WHO BECOME
ENTITLED TO HEALTH CARE CONTINUATION COVERAGE UNDER SECTION 4980B OF THE CODE
AND TITLE I, SUBTITLE B, PART 6 OF ERISA (“COBRA”), WITH RESPECT TO QUALIFYING
EVENTS OCCURRING PRIOR TO THE CLOSING DATE. BUYER SHALL BE RESPONSIBLE FOR ANY
SUCH HEALTH CARE CONTINUATION COVERAGE CLAIMS OF AFFECTED EMPLOYEES OR THEIR
QUALIFIED BENEFICIARIES WITH RESPECT TO QUALIFYING EVENTS OCCURRING ON OR AFTER
THE CLOSING DATE.


 


(I)            PRIOR TO THE CLOSING DATE, PFC WILL, AND WILL CAUSE THE COMPANY
AND SUBSIDIARIES TO, TERMINATE THE PARTICIPATION OF THE COMPANY AND THE
SUBSIDIARIES IN ANY PFC BENEFIT PLANS EFFECTIVE NOT LATER THAN THE CLOSING DATE.
EFFECTIVE NOT LATER THAN THE CLOSING DATE, AFFECTED EMPLOYEES AND THEIR
BENEFICIARIES AND DEPENDENTS SHALL CEASE TO PARTICIPATE IN THE APPLICABLE PFC
BENEFIT PLAN AND SHALL CEASE TO BE ELIGIBLE TO ACCRUE FURTHER BENEFITS UNDER ANY
PFC BENEFIT PLAN (EXCEPT FOR DISABILITY BENEFITS AND COBRA TO THE EXTENT
APPLICABLE). NO LIABILITY ARISING UNDER ANY SUCH PFC BENEFIT PLAN IS ASSUMED BY
BUYER.


 


(J)            BUYER OR ITS AFFILIATES SHALL INCLUDE THE SERVICE OF EACH
AFFECTED EMPLOYEE AND EACH PFC AND SERVICE EMPLOYEE WITH PFC, ANY RELATED
AFFILIATE, THE COMPANY AND THE SUBSIDIARIES TO THE SAME EXTENT AS PFC IN
DETERMINING THE NUMBER OF VACATION DAYS TO WHICH EACH AFFECTED EMPLOYEE IS
ENTITLED UNDER THE VACATION POLICIES OF BUYER AND ITS AFFILIATES AND IN
DETERMINING ELIGIBILITY OR ENTITLEMENT TO ANY OTHER FRINGE BENEFIT OR PERQUISITE
OF EMPLOYMENT TO THE EXTENT BASED ON SENIORITY.


 


(K)          SUBJECT TO SECTION 7.6(D), NOTHING IN THIS AGREEMENT OBLIGATES
BUYER OR ITS AFFILIATES TO EMPLOY ANY AFFECTED EMPLOYEES AFTER THE CLOSING.
EXCEPT AS PROVIDED IN COMPANY SCHEDULE 4.25, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO ANY CONTRACTS OR SUBJECT TO ANY REQUIREMENT THAT IN
ANY MANNER REQUIRES OR MAY REQUIRE BUYER OR ITS AFFILIATES TO EMPLOY ANY
AFFECTED EMPLOYEES OR THAT ARE, IN ANY WAY, INCONSISTENT WITH SUCH EMPLOYEES’
POSSIBLE FUTURE STATUS WITH BUYER OR ITS AFFILIATES AS EMPLOYEES-AT-WILL WHO MAY
BE TERMINATED AT ANY TIME WITHOUT CAUSE OR NOTICE, EXCEPT AS OTHERWISE PROVIDED
BY APPLICABLE LAW.


 


(L)           EFFECTIVE AS OF THE CLOSING, PFC WAIVES ANY CLAIMS AGAINST BUYER
AND ITS AFFILIATES AND THE PFC AND SERVICE EMPLOYEES TO THE EXTENT ARISING FROM
ANY EMPLOYMENT AGREEMENT, CONFIDENTIALITY OR NON-DISCLOSURE AGREEMENT OR POLICY,
OR NON-COMPETITION AGREEMENT BETWEEN ANY OF THE PFC AND SERVICE EMPLOYEES AND
PFC OR ANY RELATED AFFILIATE INSOFAR AS IT RELATES TO THE BUSINESS OF THE
COMPANY AND THE SUBSIDIARIES. PFC SHALL CAUSE THE CLOSING CONDITION STATED IN
SECTION 9.2(O) TO BE SATISFIED.


 


7.7           TAXES.


 


(A)          FEDERAL INCOME TAXES IN GENERAL.


 

(1)           THE INCOME AND OTHER TAX ITEMS OF THE COMPANY AND THE SUBSIDIARIES
FOR PERIODS ENDING ON OR BEFORE THE CLOSING DATE SHALL BE INCLUDED IN THE
CONSOLIDATED FEDERAL INCOME TAX RETURN OF THE AFFILIATED GROUP, WITHIN THE
MEANING OF SECTION 1504(A) OF THE CODE, OF WHICH PFC IS A MEMBER (“PFC GROUP”).
EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 7.7, PFC SHALL BE

 

40

--------------------------------------------------------------------------------


 

RESPONSIBLE FOR AND SHALL INDEMNIFY AND HOLD BUYER HARMLESS FROM ANY FEDERAL
INCOME TAXES OF THE COMPANY AND THE SUBSIDIARIES (INCLUDING ANY AMOUNT PAYABLE
BY REASON OF TREASURY REGULATION § 1.1502-6), TO THE EXTENT NOT PAID BEFORE
CLOSING, AND SHALL BE ENTITLED TO ANY REDUCTIONS IN SUCH TAXES OR REFUNDS
(INCLUDING INTEREST), FOR TAXABLE PERIODS ENDING ON OR BEFORE OR, WITH RESPECT
TO THE CONSOLIDATED FEDERAL INCOME TAX RETURN OF PFC GROUP, INCLUDING THE
CLOSING DATE. IF BUYER OR THE SUBSIDIARIES RECEIVES ANY SUCH REFUND, BUYER SHALL
PROMPTLY PAY (OR CAUSE SUCH SUBSIDIARY TO PAY) THE ENTIRE AMOUNT OF THE REFUND
(INCLUDING INTEREST) TO PFC.

 

(2)           BUYER AND THE SUBSIDIARIES SHALL BE RESPONSIBLE FOR AND SHALL
INDEMNIFY AND HOLD PFC AND PFC GROUP HARMLESS FROM ALL FEDERAL INCOME TAXES OF
THE COMPANY AND THE SUBSIDIARIES FOR ANY TAXABLE PERIOD BEGINNING AFTER THE
CLOSING DATE AND, WITH RESPECT TO PRIOR TAXABLE PERIODS, FOR ALL FEDERAL INCOME
TAXES RESULTING FROM ANY OF THE FOLLOWING ACTIONS TAKEN WITHOUT PFC’S WRITTEN
CONSENT BY BUYER OR ANY OF THE SUBSIDIARIES:  ACTIONS TAKEN OUTSIDE THE ORDINARY
COURSE OF BUSINESS AFTER THE CLOSING BUT ON THE CLOSING DATE; THE AMENDMENT OR
ATTEMPT TO AMEND ANY INCOME TAX RETURN FOR A PERIOD ENDING ON OR BEFORE THE
CLOSING DATE; OR (EXCEPT AS PERMITTED BY SECTION 10.4, SUBJECT TO THE LAST
SENTENCE OF SECTION 7.7(H)) ANY ACTION WITH RESPECT TO ANY CONTEST, AUDIT, OR
OTHER PROCEEDING RELATING TO FEDERAL INCOME TAX FOR ANY SUCH PERIOD. BUYER AND
THE SUBSIDIARIES SHALL BE ENTITLED TO ALL REFUNDS OF SUCH TAXES (INCLUDING
INTEREST).

 


(B)           STATE INCOME TAXES IN GENERAL.


 

(1)           FOR PURPOSES OF THIS AGREEMENT, THE TERM “STATE INCOME TAX” MEANS
ANY TAX, IMPOSED BY A STATE OR POLITICAL SUBDIVISION OF A STATE IN THE UNITED
STATES OR BY THE DISTRICT OF COLUMBIA, THAT IS BASED ON OR MEASURED BY NET
INCOME (OR IS PAYABLE PURSUANT TO THE SAME TAX RETURN AS SUCH A TAX BASED ON OR
MEASURED BY NET INCOME). PFC SHALL BE RESPONSIBLE FOR PREPARING AND FILING THE
STATE INCOME TAX RETURNS OF THE COMPANY AND THE SUBSIDIARIES FOR TAXABLE PERIODS
ENDING ON OR BEFORE THE CLOSING DATE. IN THE CASE OF ANY SUCH STATE INCOME TAX
RETURN THAT MUST BE SIGNED BY AN OFFICER OF THE COMPANY OR ONE OF THE
SUBSIDIARIES WHO IS NOT THEN AN EMPLOYEE OF PFC OR ONE OF ITS AFFILIATES,  PFC
SHALL PROVIDE A COPY OF SUCH TAX RETURN TO BUYER FOR ITS REVIEW AND COMMENT NOT
LESS THAN THIRTY (30) DAYS PRIOR TO THE DUE DATE (INCLUDING EXTENSIONS) FOR THE
FILING OF SUCH TAX RETURN. ANY CHANGES REQUESTED AS A RESULT OF SUCH REVIEW MAY
BE REJECTED IN PFC’S SOLE DISCRETION, EXCEPT FOR CHANGES REASONABLY NECESSARY TO
PERMIT THE SIGNING OFFICER TO SIGN THE TAX RETURN IN GOOD FAITH UNDER PENALTY OF
PERJURY (OR SUCH OTHER LEGAL STANDARD AS MAY BE REQUIRED UNDER APPLICABLE LAW).
EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 7.7, PFC SHALL INDEMNIFY AND HOLD
BUYER AND THE SUBSIDIARIES HARMLESS FROM ANY STATE INCOME TAXES OF THE COMPANY
AND THE SUBSIDIARIES (INCLUDING ANY AMOUNT PAYABLE BY REASON OF ANY APPLICABLE
PROVISION OF STATE INCOME TAX LAW SIMILAR TO TREASURY REGULATION § 1.1502-6), TO
THE EXTENT NOT PAID BEFORE CLOSING, AND SHALL BE ENTITLED TO ANY REDUCTIONS IN
SUCH TAXES OR REFUNDS (INCLUDING INTEREST) FOR SUCH TAXABLE PERIODS; PROVIDED,
HOWEVER, PFC SHALL NOT BE ENTITLED TO ANY REFUND RESULTING FROM THE

 

41

--------------------------------------------------------------------------------


 

CARRYBACK OF ANY LOSS OF ANY SUBSIDIARY FROM A TAXABLE PERIOD ENDING AFTER THE
CLOSING DATE TO ANY TAXABLE PERIOD BEGINNING PRIOR TO THE CLOSING DATE. IF BUYER
OR ANY THE SUBSIDIARIES RECEIVES ANY SUCH REFUND, BUYER SHALL PROMPTLY PAY (OR
CAUSE SUCH SUBSIDIARY TO PAY) THE ENTIRE AMOUNT OF SUCH REFUND (INCLUDING
INTEREST) TO PFC.

 

(2)           BUYER AND THE SUBSIDIARIES SHALL BE RESPONSIBLE FOR AND SHALL
INDEMNIFY AND HOLD PFC AND PFC GROUP HARMLESS FROM ALL STATE INCOME TAXES OF THE
SUBSIDIARIES FOR ANY TAXABLE PERIOD BEGINNING AFTER THE CLOSING DATE AND, WITH
RESPECT TO PRIOR TAXABLE PERIODS, FOR ALL STATE INCOME TAXES OF THE COMPANY AND
THE SUBSIDIARIES RESULTING FROM ANY OF THE FOLLOWING ACTIONS TAKEN WITHOUT PFC’S
WRITTEN CONSENT BY BUYER OR ANY OF THE SUBSIDIARIES:  ACTIONS TAKEN OUTSIDE THE
ORDINARY COURSE OF BUSINESS AFTER THE CLOSING BUT ON THE CLOSING DATE; THE
AMENDMENT OR ATTEMPT TO AMEND ANY INCOME TAX RETURN FOR A PERIOD ENDING ON OR
BEFORE THE CLOSING DATE; OR (EXCEPT AS PERMITTED BY SECTION 10.4) ANY ACTION
WITH RESPECT TO ANY CONTEST, AUDIT, OR OTHER PROCEEDING RELATING TO ANY STATE
INCOME TAX FOR ANY SUCH PERIOD. BUYER AND THE SUBSIDIARIES SHALL BE ENTITLED TO
ALL REFUNDS OF SUCH TAXES (INCLUDING INTEREST).

 

(3)           IF ANY OF THE SUBSIDIARIES IS REQUIRED TO FILE ANY STATE INCOME
TAX RETURN FOR A STRADDLE PERIOD, BUYER SHALL CAUSE SUCH TAX RETURN TO BE FILED
AND SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY TAX FOR SUCH PERIOD. HOWEVER,
PFC SHALL PAY TO BUYER OR BUYER SHALL PAY TO PFC, AS APPROPRIATE AND AS AN
ADJUSTMENT TO THE PURCHASE PRICE, THE AMOUNT BY WHICH THE STATE INCOME TAX
ATTRIBUTABLE TO THE PERIOD THROUGH THE CLOSING DATE EXCEEDS OR IS LESS THAN THE
AMOUNT OF SUCH TAX PAID (INCLUDING PAYMENTS OF ESTIMATED TAX) ON OR BEFORE THE
CLOSING DATE. THE TAX ATTRIBUTABLE TO THE PERIOD THROUGH THE CLOSING DATE SHALL
BE DETERMINED (I) AS IF THAT PERIOD WERE A SEPARATE TAXABLE YEAR, AND
(II) EXCEPT AS OTHERWISE REQUIRED BY LAW, BY USING THE TAX ACCOUNTING METHODS
AND TAX ELECTIONS USED BY SUCH SUBSIDIARY BEFORE THE CLOSING DATE. PFC SHALL
COMPUTE THE AMOUNT OF THE TAX ATTRIBUTABLE TO THE PERIOD THROUGH THE CLOSING
DATE AND SHALL NOTIFY BUYER OF SUCH AMOUNT IN WRITING NO LATER THAN 180 DAYS
AFTER THE CLOSING DATE. WITHIN 45 DAYS AFTER THE DATE OF SUCH NOTIFICATION, PFC
SHALL PAY TO BUYER OR BUYER SHALL PAY TO PFC, AS APPROPRIATE, THE DIFFERENCE
BETWEEN (I) THE AMOUNT OF TAX DETERMINED BY PFC AS ATTRIBUTABLE TO THE PORTION
OF THE PERIOD THROUGH THE CLOSING DATE, AND (II) THE AMOUNT OF THE TAX FOR THE
TAXABLE PERIOD THAT IS PAID (INCLUDING PAYMENTS OF ESTIMATED TAX) ON OR BEFORE
THE CLOSING DATE, UNLESS WITHIN 30 DAYS AFTER SUCH NOTIFICATION DATE, BUYER
NOTIFIES PFC IN WRITING THAT BUYER DISAGREES WITH THE COMPUTATION OF ANY SUCH
AMOUNT. IN THAT CASE, PFC AND BUYER SHALL PROCEED IN GOOD FAITH TO DETERMINE THE
CORRECT AMOUNT, AND PFC’S PAYMENT TO BUYER, OR BUYER’S PAYMENT TO PFC, SHALL BE
DUE THE LATER OF (I) THE TIME SPECIFIED IN THE IMMEDIATELY PRECEDING SENTENCE OR
(II) 10 DAYS AFTER PFC AND BUYER AGREE TO THE AMOUNT PAYABLE.

 

42

--------------------------------------------------------------------------------


 


(C)           TAX CHARACTERIZATION OF THE MERGER AND RELATED TAX TRANSACTIONS.


 

(1)           FOR FEDERAL TAX PURPOSES (A) THE COMPANY IS TAXABLE AS A
CORPORATION, (B) EACH OF THE COMPANY PARTNERS AND ALL THE SUBSIDIARIES, EXCEPT
WINCHESTER, ARE DISREGARDED ENTITIES, AND (C) WINCHESTER IS CURRENTLY TAXABLE AS
A CORPORATION. AT LEAST ONE BUSINESS DAY BEFORE THE CLOSING DATE, WINCHESTER
WILL, AND THE COMPANY WILL CAUSE WINCHESTER TO, BECOME A DISREGARDED ENTITY FOR
FEDERAL TAX PURPOSES BY FILING IRS FORM 8832 (ENTITY CLASSIFICATION ELECTION) AT
LEAST ONE BUSINESS DAY BEFORE THE CLOSING DATE. ACCORDINGLY, THE PARTIES INTEND
THAT FOR FEDERAL TAX PURPOSES, AND FOR STATE INCOME TAX PURPOSES IN ANY STATE
THAT CONFORMS TO THE FEDERAL TAX TREATMENT, (E) WINCHESTER WILL BE TREATED AS
COMPLETELY LIQUIDATING IN A NONTAXABLE TRANSACTION PURSUANT TO SECTIONS 332 AND
337 OF THE CODE, (F) THE MERGER WILL BE TREATED AS A TAXABLE SALE OF THE ASSETS
OF THE COMPANY (INCLUDING THE ASSETS OF WINCHESTER AND THE OTHER SUBSIDIARIES)
TO BUYER, AND A PURCHASE OF THE COMPANY’S ASSETS BY BUYER, FOR THE ADJUSTED
PURCHASE PRICE AND THE ASSUMPTION OF LIABILITIES OF THE COMPANY (INCLUDING
LIABILITIES OF THE SUBSIDIARIES), FOLLOWED BY THE NONTAXABLE DISTRIBUTION OF THE
ADJUSTED PURCHASE PRICE BY THE COMPANY TO PFC IN COMPLETE LIQUIDATION OF THE
COMPANY PURSUANT TO SECTION 332 OF THE CODE, AND (G) THIS AGREEMENT IS A PLAN OF
COMPLETE LIQUIDATION OF THE COMPANY FOR PURPOSES OF SECTION 332 OF THE CODE. THE
PARTIES AGREE NOT TO TAKE ANY POSITION INCONSISTENT WITH SUCH INTENDED FEDERAL
TAX CONSEQUENCES AND STATE INCOME TAX CONSEQUENCES FOR ANY STATE THAT CONFORMS
TO THE FEDERAL TAX TREATMENT. THE PARTIES FURTHER AGREE THAT SECTION 7.7(A)(1)
WILL APPLY TO THE FEDERAL INCOME TAX RETURN THAT WILL INCLUDE THE COMPANY AND
THE SUBSIDIARIES THROUGH THE EFFECTIVE TIME; FOR SUCH STATES, SECTION 7.7(B)(1)
WILL APPLY TO THE STATE INCOME TAX RETURNS OF THE COMPANY AND OF THE
SUBSIDIARIES FOR THE PERIOD THROUGH THE EFFECTIVE TIME; AND FOR SUCH STATES,
THERE WILL BE NO STATE INCOME TAX RETURN TO WHICH SECTION 7.7(B)(3) WILL APPLY.

 

(2)           THE PARTIES FURTHER ACKNOWLEDGE THAT FOR TEXAS FRANCHISE TAX
PURPOSES (A) THE COMPANY AND ALL THE SUBSIDIARIES, EXCEPT VAUGHAN AND GARRISON
(EACH OF WHICH IS TREATED THE SAME AS A CORPORATION FOR TEXAS FRANCHISE TAX
PURPOSES) ARE TREATED AS LIMITED PARTNERSHIPS, (B) THE CHANGE IN THE FEDERAL TAX
CLASSIFICATION OF WINCHESTER FROM A CORPORATION TO A DISREGARDED ENTITY IS
INTENDED TO HAVE NO TEXAS TAX CONSEQUENCE FOR THE COMPANY, WINCHESTER, AND THE
OTHER SUBSIDIARIES, AND (C) THE MERGER IS INTENDED TO BE TREATED AS A SALE OF
ALL THE ASSETS OF THE COMPANY (INCLUDING ITS OWNERSHIP INTERESTS IN, BUT NOT THE
ASSETS OF, WINCHESTER AND THE OTHER SUBSIDIARIES) TO BUYER, AND A PURCHASE OF
THE COMPANY’S ASSETS BY BUYER, FOR THE ADJUSTED PURCHASE PRICE AND THE
ASSUMPTION OF LIABILITIES OF THE COMPANY, FOLLOWED BY THE NONTAXABLE
DISTRIBUTION OF THE ADJUSTED PURCHASE PRICE BY THE COMPANY TO THE COMPANY
PARTNERS. THE PARTIES AGREE NOT TO TAKE ANY POSITION INCONSISTENT WITH SUCH
INTENDED TEXAS TAX CONSEQUENCES.

 

(3)           BUYER AND PFC SHALL COOPERATE AS PROVIDED IN THIS
SECTION 7.7(C)(3) TO DETERMINE (IN ACCORDANCE WITH ALL APPLICABLE TREASURY
REGULATIONS PROMULGATED UNDER SECTION 1060 OF THE CODE) THE ALLOCATION OF THE

 

43

--------------------------------------------------------------------------------


 

ADJUSTED PURCHASE PRICE AND, TO THE EXTENT INCLUDED IN THE AMOUNT REALIZED FOR
FEDERAL INCOME TAX PURPOSES, LIABILITIES OF THE COMPANY (INCLUDING LIABILITIES
OF THE SUBSIDIARIES) AMONG THE ASSETS OF THE COMPANY (INCLUDING THE ASSETS OF
THE SUBSIDIARIES) AS A RESULT OF THE MERGER (THE “ALLOCATION”). NO LATER THAN
CLOSING, BUYER AND PFC SHALL AGREE ON A PRELIMINARY ALLOCATION. BUYER SHALL
PROPOSE (SUBJECT TO PFC’S REVIEW AND COMMENT) THE PRELIMINARY ALLOCATION TO PFC
NO LATER THAN 5 BUSINESS DAYS BEFORE THE CLOSING DATE, AND ONCE AGREED UPON, THE
PRELIMINARY ALLOCATION SHALL BE ATTACHED TO THIS AGREEMENT AS SCHEDULE
7.7(C)(3). THEREAFTER, BUYER SHALL PROPOSE A FINAL ALLOCATION IN A WRITING
DELIVERED TO PFC (“BUYER’S ALLOCATION NOTICE”) WITHIN 10 DAYS AFTER THE FINAL
DETERMINATION OF THE FINAL SETTLEMENT STATEMENT PURSUANT TO SECTION 1.6. PFC
SHALL BE DEEMED TO HAVE ACCEPTED SUCH ALLOCATION UNLESS, WITHIN 30 DAYS AFTER
THE DATE OF BUYER’S ALLOCATION NOTICE, PFC NOTIFIES BUYER IN WRITING OF (I) EACH
PROPOSED ITEM WITH WHICH PFC DISAGREES, AND (II) FOR EACH SUCH ITEM, THE AMOUNT
THAT PFC PROPOSES BE USED IN THE ALLOCATION. IF PFC GIVES BUYER SUCH NOTICE OF
OBJECTION, AND IF BUYER AND PFC FAIL TO RESOLVE THE ISSUES OUTSTANDING WITH
RESPECT TO THE ALLOCATION WITHIN 30 DAYS OF BUYER’S RECEIPT OF PFC’S OBJECTION
NOTICE, BUYER AND PFC SHALL SUBMIT THE ISSUES REMAINING IN DISPUTE TO THE
REFERRAL FIRM FOR RESOLUTION. IF ISSUES REMAINING IN DISPUTE ARE SUBMITTED TO
THE REFERRAL FIRM FOR RESOLUTION, (I) BUYER AND PFC SHALL PROMPTLY FURNISH OR
CAUSE TO BE FURNISHED TO THE REFERRAL FIRM SUCH WORK PAPERS AND OTHER DOCUMENTS
AND INFORMATION RELATING TO THE DISPUTED ISSUES AS THE REFERRAL FIRM MAY REQUEST
AND ARE AVAILABLE TO THAT PARTY OR ITS AGENTS AND SHALL BE AFFORDED THE
OPPORTUNITY TO PRESENT TO THE REFERRAL FIRM ANY MATERIAL RELATING TO THE
DISPUTED ISSUES AND TO DISCUSS THE ISSUES WITH THE REFERRAL FIRM; (II) THE
DETERMINATION BY THE REFERRAL FIRM, AS SET FORTH IN A NOTICE TO BE DELIVERED TO
BOTH PFC AND BUYER WITHIN 60 DAYS OF THE SUBMISSION TO THE REFERRAL FIRM OF THE
ISSUES REMAINING IN DISPUTE, SHALL BE FINAL, BINDING AND CONCLUSIVE ON THE
PARTIES AND SHALL BE USED IN THE FINAL ALLOCATION; AND (III) BUYER AND PFC WILL
EACH BEAR 50% OF THE FEES AND COSTS OF THE REFERRAL FIRM FOR SUCH DETERMINATION.
NEITHER BUYER NOR PFC SHALL TAKE, NOR SHALL THEY PERMIT ANY AFFILIATED PERSON
(INCLUDING, WITHOUT LIMITATION, THE COMPANY AND THE SUBSIDIARIES) TO TAKE, ANY
POSITION FOR INCOME TAX PURPOSES THAT IS INCONSISTENT WITH THE ALLOCATION AS
FINALLY DETERMINED HEREUNDER; PROVIDED, HOWEVER, THAT (I) THE BASIS OF THE
ASSETS TO BUYER SHALL DIFFER FROM THE SALES PRICES OF THE ASSETS FOR THE COMPANY
TO THE EXTENT NECESSARY TO REFLECT BUYER’S CAPITALIZED TRANSACTION COSTS NOT
INCLUDED IN THE ALLOCATION, AND (II) THE AMOUNT REALIZED BY THE COMPANY UPON THE
SALE OF ASSETS MAY DIFFER FROM THE ALLOCATION TO REFLECT TRANSACTION COSTS THAT
REDUCE THE AMOUNT REALIZED FOR FEDERAL INCOME TAX PURPOSES.

 


(D)          COOPERATION.


 

(1)           BUYER AGREES TO COOPERATE AND TO CAUSE THE COMPANY AND THE
SUBSIDIARIES TO COOPERATE WITH PFC TO THE EXTENT REASONABLY REQUIRED AFTER THE
CLOSING DATE IN CONNECTION WITH (I) THE FILING, AMENDMENT, PREPARATION AND
EXECUTION OF ALL FEDERAL INCOME TAX RETURNS AND STATE INCOME TAX RETURNS WITH
RESPECT TO ANY TAXABLE PERIOD OF ANY OF THE COMPANY AND THE SUBSIDIARIES ENDING
ON OR BEFORE THE CLOSING DATE, (II) CONTESTS CONCERNING THE FEDERAL OR STATE
INCOME

 

44

--------------------------------------------------------------------------------


 

TAX DUE FOR ANY SUCH PERIOD AND (III) AUDITS AND OTHER PROCEEDINGS RELATING TO
INCOME TAXES WITH RESPECT TO ANY SUCH PERIOD. BUYER WILL NOT (AND WILL NOT CAUSE
OR PERMIT ANY OF THE SUBSIDIARIES TO) FILE ANY AMENDED, OR ATTEMPT TO AMEND ANY,
FEDERAL INCOME TAX RETURN OR STATE INCOME TAX RETURN WITH RESPECT TO ANY TAXABLE
PERIOD OF ANY OF THE COMPANY AND THE SUBSIDIARIES ENDING ON OR BEFORE THE
CLOSING DATE OR (EXCEPT AS PERMITTED BY SECTION 10.4) TAKE ANY ACTION WITH
RESPECT TO ANY CONTEST, AUDIT OR OTHER PROCEEDING RELATING THERETO.

 

(2)           PFC AGREES TO MAKE AVAILABLE TO BUYER AND THE SUBSIDIARIES RECORDS
IN THE CUSTODY OF PFC OR OF ANY MEMBER OF PFC GROUP, TO FURNISH OTHER
INFORMATION AND OTHERWISE TO COOPERATE TO THE EXTENT REASONABLY REQUIRED IN
CONNECTION WITH THE FILING OR AUDIT OF OR OTHER PROCEEDING WITH RESPECT TO TAX
RETURNS RELATING TO ANY OF BUYER AND THE SUBSIDIARIES FOR ANY TAXABLE PERIOD
ENDING AFTER THE CLOSING DATE. HOWEVER, NO LOSS, CREDIT OR OTHER ITEM OF ANY OF
BUYER AND THE SUBSIDIARIES MAY BE CARRIED BACK WITHOUT PFC’S WRITTEN CONSENT,
WHICH PFC MAY WITHHOLD IN ITS ABSOLUTE DISCRETION, TO A TAXABLE PERIOD FOR WHICH
(I) ANY OF THE COMPANY AND THE SUBSIDIARIES AND (II) PFC OR ANY ENTITY
AFFILIATED WITH PFC (OTHER THAN THE COMPANY AND THE SUBSIDIARIES) FILED A
CONSOLIDATED, UNITARY, COMBINED OR SIMILAR TAX RETURN.

 

(3)           PFC AGREES TO COOPERATE WITH BUYER, AND BUYER AGREES TO COOPERATE
(AND CAUSE THE SUBSIDIARIES TO COOPERATE) WITH PFC, TO THE EXTENT NECESSARY IN
CONNECTION WITH THE FILING OF ANY TAX RETURN RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 


(E)           TERMINATION OF TAX-SHARING AGREEMENT. AFTER THE CLOSING, THIS
SECTION 7.7 SHALL SUPERSEDE ANY AND ALL TAX-SHARING OR SIMILAR AGREEMENTS TO
WHICH (1) ANY OF THE COMPANY AND THE SUBSIDIARIES, ON THE ONE HAND, AND (2) PFC
OR ANY AFFILIATED ENTITY, ON THE OTHER HAND, ARE PARTIES. NEITHER BUYER AND THE
SUBSIDIARIES, ON THE ONE HAND, NOR PFC AND ANY SUCH AFFILIATED ENTITY, ON THE
OTHER HAND, SHALL HAVE ANY OBLIGATION OR RIGHT WITH RESPECT TO EACH OTHER UNDER
ANY SUCH PRIOR AGREEMENT AFTER THE CLOSING.


 


(F)           OTHER TAX RETURNS AND TAXES. BUYER AND THE SUBSIDIARIES (AND NOT
PFC) SHALL BE RESPONSIBLE FOR PREPARING AND FILING ALL TAX RETURNS OF THE
COMPANY AND THE SUBSIDIARIES TO BE FILED AFTER THE CLOSING DATE OTHER THAN THOSE
TAX RETURNS TO WHICH SECTIONS 7.7(A) THROUGH SECTION 7.7(C) APPLY (“OTHER TAX
RETURNS”). EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW OR EXPRESSLY AGREED IN
WRITING BY PFC AND BUYER, (I) EACH OTHER TAX RETURN FILED AFTER THE CLOSING DATE
FOR ANY PERIOD ENDING ON OR BEFORE OR INCLUDING THE CLOSING DATE SHALL BE BASED
ON THE SAME ACCOUNTING METHODS AND TAX ELECTIONS AS USED FOR THE SAME TYPE OF
OTHER TAX RETURN FILED MOST RECENTLY BEFORE THE CLOSING DATE, AND (II) NO
AMENDED OTHER TAX RETURN MAY BE FILED FOR A PERIOD ENDING ON OR BEFORE OR
INCLUDING THE CLOSING DATE.


 


(G)           PRO-RATION OF PROPERTY TAXES.  THE PARTIES AGREE THAT ALL PROPERTY
TAXES WITH RESPECT TO PROPERTY OWNED BY ANY OF THE COMPANY AND THE SUBSIDIARIES
AT THE EFFECTIVE TIME WILL BE PRO-RATED (ALLOCATED EQUALLY AMONG THE NUMBER OF
DAYS IN THE RELEVANT PERIOD FOR WHICH A PROPERTY TAX APPLIES) AND THAT,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE ECONOMIC BURDEN OF
ANY SUCH PROPERTY TAX WILL BE BORNE BY PFC FOR ALL PERIODS (OR PORTIONS

 

45

--------------------------------------------------------------------------------


 


THEREOF) THROUGH THE CLOSING DATE AND BY BUYER FOR ALL PERIODS (OR PORTIONS
THEREOF) AFTER THE CLOSING DATE. CLOSING DATE WORKING CAPITAL IS TO REFLECT
(I) PREPAID PROPERTY TAXES AS AN ASSET AND (II) ACCRUED PROPERTY TAXES AS A
LIABILITY. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, (I) IF PFC OR
ANY OF ITS AFFILIATES PAYS ANY PROPERTY TAX THAT IS ALLOCABLE TO BUYER PURSUANT
TO THIS SECTION 7.7(G), BUYER WILL REIMBURSE PFC UPON DEMAND FOR THE AMOUNT OF
SUCH PROPERTY TAX TO THE EXTENT IT IS NOT REFLECTED AS AN ASSET IN CLOSING DATE
WORKING CAPITAL; AND (II) IF BUYER OR ANY OF ITS AFFILIATES PAYS ANY PROPERTY
TAX THAT IS ALLOCABLE TO PFC PURSUANT TO THIS SECTION 7.7(G), PFC WILL REIMBURSE
BUYER UPON DEMAND FOR THE AMOUNT OF SUCH PROPERTY TAX TO THE EXTENT IT IS NOT
REFLECTED AS A LIABILITY IN CLOSING DATE WORKING CAPITAL.


 


(H)          RELATIONSHIP OF SECTION 7.7 TO ARTICLE X. ANY CONDITIONS OR
LIMITATIONS SET FORTH IN ARTICLE X WITH RESPECT TO MONETARY AMOUNT OF CLAIMS OR
LIABILITY SHALL NOT APPLY TO ANY CLAIM OR LIABILITY TO WHICH THIS SECTION 7.7
APPLIES OR TO ANY BREACH OF ANY OBLIGATION UNDER THIS SECTION 7.7. IN THE EVENT
OF ANY INCONSISTENCY BETWEEN PROVISIONS OF ARTICLE X AND THIS SECTION 7.7, THIS
SECTION 7.7  SHALL CONTROL. PFC SHALL HAVE NO LIABILITY UNDER THIS AGREEMENT FOR
ANY TAXES OF ANY OF THE COMPANY AND THE SUBSIDIARIES EXCEPT (1) AS OTHERWISE
EXPRESSLY PROVIDED IN THIS SECTION 7.7 WITH RESPECT TO CERTAIN FEDERAL INCOME
TAXES, STATE INCOME TAXES, AND PROPERTY TAXES OF THE COMPANY AND THE
SUBSIDIARIES AND (2) SOLELY WITH RESPECT TO OTHER TAXES, AS PROVIDED IN
ARTICLE X FOR INACCURACY OR BREACH OF A REPRESENTATION OR WARRANTY MADE BY PFC
IN SECTION 4.14 AND AS PROVIDED IN SECTION 10.2(H). SECTION 10.4 SHALL APPLY TO
ANY CLAIM OR DEMAND BY A THIRD PARTY FOR WHICH ONE PARTY MAY BE LIABLE TO
INDEMNIFY ANOTHER PARTY PURSUANT TO THIS SECTION 7.7; PROVIDED, HOWEVER,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 10.4, ONLY PFC AND ITS
AFFILIATES (EXCLUDING THE COMPANY AND THE SUBSIDIARIES) SHALL, AND SHALL HAVE
THE RIGHT TO, CONDUCT AND CONTROL ANY MATTER RELATING TO AN INCOME TAX RETURN
(OR THE INCOME TAX WITH RESPECT THERETO) FILED ON A CONSOLIDATED, UNITARY,
COMBINED OR SIMILAR BASIS BY PFC GROUP (OR ANY PORTION OF PFC GROUP) FOR A
PERIOD ENDING ON OR BEFORE OR INCLUDING THE CLOSING DATE, AND BUYER AND ITS
AFFILIATES SHALL HAVE NO RIGHT TO CONDUCT, CONTROL OR PARTICIPATE IN ANY SUCH
MATTER.


 


(I)            SURVIVAL. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
THE COVENANTS AND OBLIGATIONS SET FORTH IN THIS SECTION 7.7 SHALL SURVIVE UNTIL,
AND ANY CLAIM FOR INDEMNIFICATION WITH RESPECT THERETO MUST BE MADE BY SIXTY
(60) DAYS FOLLOWING THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS WITH
RESPECT TO THE UNDERLYING TAX CLAIM (INCLUDING ANY VALID EXTENSIONS).


 


7.8           FEES AND EXPENSES.


 


(A)          EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL FEES AND
EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT BY PFC, THE COMPANY AND THE
SUBSIDIARIES, INCLUDING PROFESSIONAL EXPENSES SUCH AS LEGAL, ACCOUNTING AND
ENGINEERING, IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT PRIOR TO THE CLOSING DATE AND THE CONSUMMATION OF THE
TRANSACTIONS ON OR BEFORE THE CLOSING, WILL BE BORNE BY AND PAID BY PFC
(SUBJECT, HOWEVER, TO THE LAST SENTENCE OF SECTION 9.4). ALL AMOUNTS DUE AND
OWING PETRIE PARKMAN & CO. BY THE COMPANY AND THE SUBSIDIARIES IN RESPECT OF THE
TRANSACTIONS HEREUNDER WILL BE BORNE BY AND PAID BY PFC. THE COMPANY AND THE
SUBSIDIARIES SHALL ASSIGN ALL OF THEIR RIGHTS AND OBLIGATIONS OF THE COMPANY AND
THE SUBSIDIARIES PURSUANT TO THE ENGAGEMENT LETTER

 

46

--------------------------------------------------------------------------------


 


BETWEEN THE COMPANY AND PETRIE PARKMAN & CO. DATED AS OF JUNE 8, 2006, TO PFC
PRIOR TO CLOSING.


 


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL EXPENSES
INCURRED IN CONNECTION WITH THIS AGREEMENT BY BUYER WILL BE BORNE BY AND PAID BY
BUYER, REGARDLESS OF WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED (SUBJECT, HOWEVER, TO THE LAST SENTENCE OF SECTION 9.4).


 


7.9           PUBLICITY. FROM THE DATE OF THIS AGREEMENT UNTIL CLOSING, ALL
GENERAL NOTICES, RELEASES, STATEMENTS AND COMMUNICATIONS TO SUPPLIERS,
DISTRIBUTORS AND CUSTOMERS OF PFC, THE COMPANY, THE SUBSIDIARIES AND THEIR
AFFILIATES, ON THE ONE HAND, OR BUYER AND ITS AFFILIATES, ON THE OTHER HAND, AND
TO THE GENERAL PUBLIC AND THE PRESS RELATING TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE MADE ONLY AT SUCH TIMES AND IN SUCH MANNER AS MAY BE
MUTUALLY AGREED UPON IN ADVANCE BY PFC AND BUYER; PROVIDED, HOWEVER, THAT ANY
PARTY HERETO OR ITS AFFILIATES SHALL BE ENTITLED TO MAKE A PUBLIC ANNOUNCEMENT
OF THE FOREGOING IF, IN THE OPINION OF ITS LEGAL COUNSEL, SUCH ANNOUNCEMENT IS
REQUIRED TO COMPLY WITH APPLICABLE LAW OR ANY LISTING AGREEMENT WITH ANY
NATIONAL OR FOREIGN SECURITIES EXCHANGE OR INTER-DEALER QUOTATION SYSTEM AND IF,
TO THE EXTENT PRACTICABLE UNDER THE CIRCUMSTANCES, SUCH PARTY FIRST GIVES PRIOR
WRITTEN NOTICE TO THE OTHER PARTIES HERETO OF ITS INTENTION TO MAKE SUCH PUBLIC
ANNOUNCEMENT AND PROVIDES THE OPPORTUNITY TO REVIEW THE CONTENT OF SUCH
DISCLOSURE.


 


7.10         BOOKS AND RECORDS. BUYER WILL BE ENTITLED TO THE ORIGINALS OF ALL
BOOKS AND RECORDS OF THE COMPANY AND ALL SUBSIDIARIES, OTHER THAN THOSE BOOKS
AND RECORDS IDENTIFIED AS TAX RECORDS, THE ORIGINALS OF WHICH WILL BE RETAINED
BY PFC. BUYER WILL BE ENTITLED TO COPIES OF ALL OF SUCH TAX RECORDS. PFC SHALL
BE ENTITLED TO KEEP A COPY OR COPIES (ELECTRONIC OR OTHERWISE) OF ALL SUCH
RECORDS, FOR ARCHIVAL PURPOSES. BUYER WILL PRESERVE THE BOOKS AND RECORDS OF THE
COMPANY AND ALL SUBSIDIARIES FOR A PERIOD OF SIX YEARS FOLLOWING THE CLOSING AND
WILL ALLOW PFC (OR ITS REPRESENTATIVES, CONSULTANTS AND ADVISORS) REASONABLE
ACCESS TO SUCH RECORDS AT ALL REASONABLE TIMES FOR A PURPOSE REASONABLY RELATED
TO (A) PFC’S INDIRECT OWNERSHIP OF THE INTERESTS OR (B) THE PERFORMANCE BY PFC
OF ITS OBLIGATIONS, AND THE ENFORCEMENT BY IT OF ITS RIGHTS, HEREUNDER. IF BUYER
DESIRES TO DISPOSE OF ANY SUCH RECORDS PRIOR TO THE EXPIRATION OF THE SIX-YEAR
PERIOD REFERENCED ABOVE, BUYER SHALL PROVIDE NOTICE OF SAME TO PFC, AND PFC
SHALL HAVE A PERIOD OF 10 DAYS TO DELIVER WRITTEN NOTICE TO BUYER THAT PFC
ELECTS TO HAVE SUCH RECORDS DELIVERED TO IT (AT PFC’S EXPENSE). IF PFC FAILS TO
DELIVER SUCH NOTICE WITHIN THE 10-DAY PERIOD REFERENCED ABOVE, BUYER SHALL THE
RIGHT TO DISPOSE OF THE SUBJECT RECORDS.


 


7.11         HSR ACT FILING. IF COMPLIANCE WITH THE HART-SCOTT-RODINO ANTITRUST
IMPROVEMENTS ACT OF 1976, AS AMENDED (THE “HSR ACT”), IS REQUIRED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, AS PROMPTLY AS
PRACTICABLE AND IN ANY EVENT NOT MORE THAN 10 BUSINESS DAYS FOLLOWING THE DATE
ON WHICH THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT, PFC, ON BEHALF OF
PROGRESS ENERGY, INC., AND BUYER WILL FILE WITH THE FEDERAL TRADE COMMISSION AND
THE DEPARTMENT OF JUSTICE, AS APPLICABLE, THE REQUIRED NOTIFICATION AND REPORT
FORMS AND WILL AS PROMPTLY AS PRACTICABLE FURNISH ANY SUPPLEMENTAL INFORMATION
WHICH MAY BE REQUESTED IN CONNECTION THEREWITH. PFC AND BUYER WILL REQUEST
EXPEDITED TREATMENT (I.E., EARLY TERMINATION) OF SUCH FILING. BUYER AND PFC
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MAKE ALL OTHER FILINGS AND
SUBMISSIONS ON A PROMPT AND TIMELY BASIS IN CONNECTION WITH THE FILINGS REQUIRED
BY THIS SECTION. EACH OF PFC AND BUYER WILL BEAR ITS OWN COSTS AND EXPENSES
RELATING TO

 

47

--------------------------------------------------------------------------------


 


ITS COMPLIANCE WITH THIS SECTION; PROVIDED, HOWEVER, THAT BUYER WILL PAY THE
ENTIRE FILING FEE REQUIRED BY THE HSR ACT.


 


7.12         NO AMENDMENT OF INDEMNIFICATION PROVISIONS. BUYER AGREES TO CAUSE
EACH SUBSIDIARY (A) NOT TO CHANGE, FOR SIX YEARS AFTER THE CLOSING DATE, THE
INDEMNIFICATION PROVISIONS OF ITS RESPECTIVE CERTIFICATE OF FORMATION OR
OPERATING AGREEMENT OR GOVERNING DOCUMENTS IN EFFECT ON THE DATE HEREOF IN EACH
CASE RELATING TO THE INDEMNIFICATION OF EACH PRESENT AND FORMER MANAGER,
OFFICER, EMPLOYEE OR AGENT OF SUCH SUBSIDIARY IN A MANNER THAT ADVERSELY AFFECTS
THE RIGHTS OF SUCH MANAGERS, OFFICERS, EMPLOYEES OR AGENTS TO INDEMNIFICATION
THEREUNDER AND (B) TO COMPLY WITH THE TERMS THEREOF TO PROVIDE SUCH MANAGERS,
OFFICERS, EMPLOYEES OR AGENTS WITH ALL RIGHTS OF INDEMNIFICATION THEREUNDER.


 


7.13         THIRD PARTY CONSENTS. AFTER THE DATE HEREOF AND PRIOR TO THE
CLOSING, EACH OF PFC, THE COMPANY AND EACH SUBSIDIARY SHALL, AND PFC SHALL CAUSE
THE COMPANY TO, AND EACH OF PFC AND THE COMPANY SHALL CAUSE EACH SUBSIDIARY TO,
USE ITS COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY OBTAIN THE CONSENT FROM ANY
PARTY TO A COMPANY CONTRACT OR OIL AND GAS CONTRACT IDENTIFIED ON COMPANY
SCHEDULE 4.5(B) AS REQUIRING THE CONSENT OF ANOTHER PARTY THERETO; PROVIDED THAT
PFC IS NOT REQUIRED TO PAY MONEY TO ANY SUCH COUNTERPARTY OBTAIN ANY SUCH
CONSENT. NOTWITHSTANDING THE FOREGOING, NO LATER THAN 20 DAYS PRIOR TO THE
CLOSING DATE, BUYER WILL INFORM PFC IF BUYER DESIRES TO RE-LICENSE THE SEISMIC
LICENSES IDENTIFIED ON COMPANY SCHEDULE 4.5(B). IF BUYER DECIDES TO RE-LICENSE
SUCH LICENSES, BUYER WILL PAY ANY RE-LICENSE FEES CHARGED BY THE LICENSORS UP TO
$93,000 IN THE AGGREGATE AND PFC WILL REIMBURSE BUYER FOR ANY RE-LICENSE FEE IN
EXCESS OF THAT AMOUNT. IF BUYER ELECTS NOT TO RE-LICENSE A SEISMIC LICENSE,
BUYER WILL INFORM PFC AND PFC WILL TERMINATE THAT LICENSE AS OF THE CLOSING
DATE.


 


7.14         NO SOLICITATION OF TRANSACTIONS. PFC SHALL NOT, AND PFC SHALL CAUSE
EACH OF ITS AFFILIATES (INCLUDING, WITHOUT LIMITATION, THE COMPANY AND THE
SUBSIDIARIES) AND ITS AND THEIR RESPECTIVE REPRESENTATIVES (AS DEFINED BELOW) TO
NOT, DIRECTLY OR INDIRECTLY, INITIATE, SOLICIT OR ENCOURAGE (INCLUDING, WITHOUT
LIMITATION, BY WAY OF FURNISHING INFORMATION OR ASSISTANCE), OR TAKE ANY OTHER
ACTION TO FACILITATE, ANY INQUIRIES OR THE MAKING OF ANY PROPOSAL OR OFFER THAT
CONSTITUTES, OR MAY LEAD TO, ANY ACQUISITION PROPOSAL (AS DEFINED BELOW) WITH
ANY OTHER PERSON OTHER THAN BUYER OR AN AFFILIATE OF BUYER, OR ENTER INTO OR
MAINTAIN OR CONTINUE DISCUSSIONS OR NEGOTIATE WITH ANY PERSON (OTHER THAN BUYER
OR AN AFFILIATE OF BUYER) IN FURTHERANCE OF SUCH INQUIRIES OR FOR THE PURPOSE OF
OBTAINING AN ACQUISITION PROPOSAL. PFC SHALL, AND PFC SHALL CAUSE EACH OF ITS
AFFILIATES TO, PROMPTLY, BUT IN NO EVENT LATER THAN 24 HOURS, NOTIFY BUYER AFTER
RECEIPT BY PFC OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES, OR AFTER FIRST BECOMING AWARE, OF ANY SUCH THIRD-PARTY
INQUIRIES, OFFERS OR PROPOSALS RELATING TO A POTENTIAL ACQUISITION PROPOSAL THAT
ARE RECEIVED ON OR AFTER THE DATE HEREOF. SUCH NOTICE SHALL BE MADE BOTH ORALLY
AND IN WRITING AND SHALL INDICATE IN REASONABLE DETAIL THE IDENTITY OF THE
INQUIRING, OFFERING OR PROPOSING PARTY AND THE SPECIFIC TERMS AND CONDITIONS OF
THE ACQUISITION PROPOSAL AND SHALL INCLUDE A COPY OF ANY WRITTEN ACQUISITION
PROPOSAL. PFC SHALL IMMEDIATELY CEASE AND CAUSE TO BE TERMINATED, AND SHALL
CAUSE EACH OF ITS AFFILIATES AND ITS AND THEIR RESPECTIVE REPRESENTATIVES TO
CEASE AND TERMINATE, ANY EXISTING DISCUSSIONS OR NEGOTIATIONS WITH ANY THIRD
PARTIES (OTHER THAN BUYER OR AN AFFILIATE OF BUYER) CONDUCTED HERETOFORE WITH
RESPECT TO ANY ACQUISITION PROPOSAL OR RELATED TRANSACTION. FOR PURPOSES OF THIS
SECTION 7.14, (A) ”REPRESENTATIVES” SHALL MEAN OFFICERS, DIRECTORS, PARTNERS,
MANAGERS, STOCKHOLDERS, MEMBERS, REPRESENTATIVES, AGENTS, KEY EMPLOYEES,
ATTORNEYS, ACCOUNTANTS, AUDITORS AND FINANCIAL ADVISORS OF PFC, THE COMPANY, THE
SUBSIDIARIES OR ANY

 

48

--------------------------------------------------------------------------------


 


AFFILIATES THEREOF, AS APPLICABLE, AND (B) ”ACQUISITION PROPOSAL” SHALL MEAN ANY
OF THE FOLLOWING, DIRECTLY OR INDIRECTLY, INVOLVING OR AFFECTING THE COMPANY OR
THE SUBSIDIARIES:  (I) ANY SALE, PURCHASE OR OTHER TRANSFER OF EQUITY INTERESTS
OR THE ISSUANCE OF ANY EQUITY INTERESTS; (II) ANY MERGER, CONSOLIDATION,
EXCHANGE OF EQUITY INTERESTS, RECAPITALIZATION, BUSINESS COMBINATION OR OTHER
SIMILAR TRANSACTION; (III) ANY SALE, LEASE, LICENSE, EXCHANGE, MORTGAGE, PLEDGE,
TRANSFER OR OTHER DISPOSITION OF ALL OR ANY MATERIAL PORTION OF THE BUSINESS OR
ASSETS THEREOF, IN A SINGLE TRANSACTION OR SERIES OF TRANSACTIONS; (IV) ANY
TENDER OFFER OR EXCHANGE OFFER FOR ALL OR ANY PORTION OF THE OUTSTANDING EQUITY
INTERESTS OF THE COMPANY OR ANY PARTNER, DIRECT OR INDIRECT HOLDER OF EQUITY
INTERESTS THEREIN OR OTHER DIRECT OR INDIRECT OWNER THEREOF OR ANY SUBSIDIARY;
OR (V) ANY PROPOSAL, PLAN OR INTENTION TO DO ANY OF THE FOREGOING OR ANY
AGREEMENT (WHETHER OR NOT ANNOUNCED AND WHETHER OR NOT IN WRITING) TO ENGAGE IN
ANY OF THE FOREGOING, EXCEPT THAT AN ACQUISITION PROPOSAL SHALL NOT INCLUDE ANY
PROPOSAL OR DISCUSSION INVOLVING A RELATED AFFILIATE THAT WOULD NOT ADVERSELY
EFFECT, PREVENT OR DELAY THE PERFORMANCE BY PFC OR THE COMPANY OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS INCLUDING
THE CONSUMMATION OF THE MERGER.


 


7.15         FINANCING COOPERATION; FINANCIAL INFORMATION.


 


(A)          EACH OF PFC, THE COMPANY AND EACH SUBSIDIARY SHALL, AND PFC SHALL
CAUSE THE COMPANY TO, AND EACH OF PFC AND THE COMPANY SHALL CAUSE EACH
SUBSIDIARY TO, AT THE SOLE COST AND EXPENSE OF BUYER FOR OUT-OF-POCKET EXPENSES
PAID TO THIRD PARTIES ACTUALLY INCURRED BY PFC, THE COMPANY OR ANY SUBSIDIARY,
AUTHORIZE ITS OFFICERS AND EMPLOYEES, AND SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE ITS ACCOUNTANTS AND OTHER THIRD PARTIES TO COOPERATE IN ALL
REASONABLE RESPECTS WITH BUYER IN CONNECTION WITH THE FINANCING PURSUANT TO THE
COMMITMENT AND EXCO RESOURCES, INC.’S REPORTING AND DISCLOSURE OBLIGATIONS.
BUYER SHALL BE ENTITLED TO PROVIDE ALL INFORMATION PROVIDED TO IT PURSUANT TO
THIS SECTION 7.15(A) TO THE LENDERS UNDER THE COMMITMENT, SOLELY FOR USE IN
CONNECTION WITH SUCH PROPOSED FINANCING.


 


(B)           BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, THE
COMPANY SHALL, AND PFC SHALL CAUSE THE COMPANY TO, NOT LATER THAN 15 DAYS AFTER
THE END OF EACH MONTH COMMENCING WITH THE MONTH ENDING JULY 31, 2006, PREPARE
AND DELIVER TO BUYER AN UNAUDITED CONSOLIDATED BALANCE SHEET AND RELATED
CONSOLIDATED STATEMENT OF INCOME OF THE COMPANY AND THE SUBSIDIARIES FOR EACH
MONTHLY AND, AS APPLICABLE, QUARTERLY PERIOD.


 


7.16         FCC FILINGS.


 


(A)          NOT LATER THAN 5 BUSINESS DAYS FOLLOWING THE DATE OF THIS
AGREEMENT, BUYER AND THE COMPANY OR ANY SUBSIDIARY, AS APPLICABLE, SHALL, AND
PFC SHALL CAUSE THE COMPANY, AND EACH OF PFC AND THE COMPANY SHALL CAUSE ANY
APPLICABLE SUBSIDIARY TO, FILE ALL APPROPRIATE APPLICATIONS WITH RESPECT TO THE
ASSIGNMENT TO BUYER OF THE FCC LICENSES (THE “FCC TRANSFER APPLICATIONS”). THE
FCC TRANSFER APPLICATIONS AND ANY SUPPLEMENTAL INFORMATION FURNISHED IN
CONNECTION THEREWITH SHALL BE IN SUBSTANTIAL COMPLIANCE WITH THE FCC RULES OR BE
RESPONSIVE TO A REQUEST OF THE FCC.


 


(B)           BUYER AND THE COMPANY OR ANY SUBSIDIARY, AS APPLICABLE, SHALL, AND
PFC SHALL CAUSE THE COMPANY, AND EACH OF PFC AND THE COMPANY SHALL CAUSE ANY
APPLICABLE SUBSIDIARY TO, FURNISH TO EACH OTHER SUCH NECESSARY INFORMATION AND
REASONABLE ASSISTANCE AS THE

 

49

--------------------------------------------------------------------------------


 


OTHER MAY REASONABLY REQUEST IN CONNECTION WITH THE PREPARATION, FILING AND
PROSECUTION OF THE FCC TRANSFER APPLICATIONS. BUYER AND THE COMPANY OR ANY
SUBSIDIARY, AS APPLICABLE, SHALL BEAR ITS OWN EXPENSES IN CONNECTION WITH THE
PREPARATION, FILING AND PROSECUTION OF THE FCC TRANSFER APPLICATIONS, EXCEPT
THAT ANY FILING OR OTHER FEES IMPOSED BY THE FCC WILL BE THE RESPONSIBILITY OF
BUYER. BUYER AND THE COMPANY OR ANY SUBSIDIARY, AS APPLICABLE, SHALL, AND PFC
SHALL CAUSE THE COMPANY, AND EACH OF PFC AND THE COMPANY SHALL CAUSE ANY
APPLICABLE SUBSIDIARY TO, USE ITS COMMERCIALLY REASONABLE EFFORTS TO PROSECUTE
THE FCC TRANSFER APPLICATIONS AND SHALL FURNISH TO THE FCC ANY DOCUMENTS,
MATERIALS, OR OTHER INFORMATION REASONABLY REQUESTED BY THE FCC. IF AFTER THE
FCC GRANTS ITS CONSENT TO THE FCC TRANSFER APPLICATIONS, ANY PETITIONS FOR
RECONSIDERATION, APPEALS OR SIMILAR FILINGS ARE MADE SEEKING TO OVERTURN THE
GRANT OF THE FCC CONSENT, OR IF THE FCC SEEKS TO RECONSIDER SUCH GRANT ON ITS
OWN MOTION, THEN THE PARTIES SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DEFEND
THE APPLICABLE GRANTS AGAINST SUCH ACTIONS.


 


7.17         PFC GUARANTEES.


 


(A)          PFC OR ONE OR MORE OF ITS AFFILIATES PROVIDE, ON BEHALF OF COMPANY
OR ONE OR MORE SUBSIDIARIES, THE LETTERS OF CREDIT, PARENTAL GUARANTIES AND
SURETY BONDS SET FORTH ON COMPANY SCHEDULE 4.23 (THE “PFC GUARANTIES” OR EACH, A
“PFC GUARANTY”).


 


(B)           BUYER SHALL OFFER TO CAUSE ITSELF TO BE SUBSTITUTED IN ALL
RESPECTS FOR PFC OR AFFILIATES OF PFC, AS THE CASE MAY BE, EFFECTIVE AS OF THE
CLOSING, IN RESPECT OF ALL PFC GUARANTIES, AND SHALL REQUEST PFC AND ALL
AFFILIATES OF PFC (OTHER THAN THE COMPANY AND THE SUBSIDIARIES) TO BE RELEASED,
AS OF THE CLOSING DATE, FROM ANY AND ALL OBLIGATIONS UNDER THE PFC GUARANTIES.


 


7.18         NEW PROJECTS AND CAPEX BUDGET.


 


(A)          PENDING THE CLOSING, PFC AND THE COMPANY WILL PROVIDE TO BUYER ITS
PLAN FOR NEW PROJECTS AND THE COMPANY’S AND SUBSIDIARIES’ BUDGETS FOR SUCH
PROJECTS (THE “PROJECT PLAN”), TO BE UNDERTAKEN BY THE COMPANY OR SUBSIDIARIES
(INCLUDING THE ACQUISITION OF NEW OIL & GAS PROPERTIES, THE EXECUTION OF NEW OIL
& GAS CONTRACTS, AND THE DRILLING AND COMPLETION OF WELLS). THE INITIAL PROJECT
PLAN IS ATTACHED AS SCHEDULE 7.18. THE COMPANY SHALL SUBMIT WEEKLY WRITTEN
REPORTS TO BUYER TO INFORM BUYER WITH RESPECT TO THE STATUS OF THE PROJECT PLAN.
THE COMPANY MAY SUGGEST CHANGES TO A PROJECT PLAN, AND AFTER CONSULTATION WITH
THE PRESIDENT OF BUYER, ANY AMENDED PROJECT PLAN SHALL BE EFFECTIVE. SUCH
SUBSEQUENT PROJECT PLANS WILL NOT BE CONSIDERED TO BE SCHEDULES TO THIS
AGREEMENT. THE COMPANY AND THE SUBSIDIARIES SHALL CONFORM TO THE REQUIREMENTS OF
THE THEN-EFFECTIVE PROJECT PLAN WITH RESPECT TO THE ACTIVITIES CONDUCTED PRIOR
TO THE CLOSING BY THE COMPANY AND THE SUBSIDIARIES AND EXPENDITURE MAXIMUMS AND
LIMITS ESTABLISHED THEREBY. THE COMPANY SHALL MAKE ITS OFFICERS AVAILABLE TO
BUYER, AT REASONABLE TIMES AND PLACES EACH SUCH WEEK TO DISCUSS THE PROJECT PLAN
AND POTENTIAL CHANGES THERETO, AND TO FURNISH SUCH OTHER INFORMATION CONCERNING
SUCH PROJECTS AS BUYER SHALL REASONABLY REQUEST.


 


7.19         PFC RETAINED ENVIRONMENTAL RESPONSIBILITIES AND INDEMNIFICATION.


 


(A)          IN CONJUNCTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, PFC SHALL COOPERATE WITH THE BUYER TO
EFFECTUATE THE TRANSFER OF ANY

 

50

--------------------------------------------------------------------------------


 


ENVIRONMENTAL PERMITS HELD BY THE COMPANY OR ANY SUBSIDIARY UNDER ANY
ENVIRONMENTAL LAW, SHOULD NOTIFICATION, DISCLOSURE, REGISTRATION, REPORTING,
FILING, OR INVESTIGATION BE REQUIRED UNDER ANY ENVIRONMENTAL LAW. ANY
OUT-OF-POCKET EXPENSES RELATED TO SUCH TRANSFER AND FOR THE ACTIONS REQUIRED FOR
TRANSFER SHALL BE THE RESPONSIBILITY OF BUYER, EXCEPT WITH RESPECT TO ACTIONS
REQUIRED OF PFC WITH RESPECT TO PFC RETAINED ENVIRONMENTAL MATTERS (AS DEFINED
BELOW).


 


(B)           SUBJECT TO THE TERMS AND PROVISIONS OF THIS SECTION 7.19 AND
SECTION 11.1, PFC SHALL INDEMNIFY AND HOLD HARMLESS BUYER AND ITS AFFILIATES
FROM AND AGAINST ANY AND ALL LOSSES ARISING UNDER OR RELATING TO ENVIRONMENTAL
LAWS MADE AGAINST OR INCURRED OR SUFFERED BY BUYER OR SUCH AFFILIATE, ON OR
AFTER THE CLOSING DATE, WITH RESPECT TO THE MATTERS IDENTIFIED UNDER ITEM B(3)
IN COMPANY SCHEDULE 4.21 (“PFC RETAINED ENVIRONMENTAL MATTERS”).


 


(C)           COMPANY SCHEDULE 7.19 LISTS (1) THE PROPERTIES OWNED OR OPERATED
BY THE COMPANY OR THE SUBSIDIARIES AS TO WHICH BUYER HAS COMPLETED ITS
ENVIRONMENTAL INVESTIGATIONS (THE “GROUP A PROPERTIES”) AND AS TO WHICH BUYER
ASSERTS (AS DESCRIBED ON SUCH SCHEDULE) THE EXISTENCE OF A VIOLATION OF
ENVIRONMENTAL LAW, THE PRESENCE OF CONCENTRATIONS OF HAZARDOUS MATERIALS IN
EXCESS OF AMOUNTS THAT WOULD CUSTOMARILY BE CONSIDERED ADDRESSED BY ORDINARY
COMPLIANCE MANAGEMENT BY A REASONABLY PRUDENT OPERATOR OF COMPARABLE PROPERTIES
IN THE APPLICABLE JURISDICTION (“ORDINARY COMPLIANCE MANAGEMENT”), OR OTHERWISE
REASONABLY MAY GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAW FOR INVESTIGATION,
REMEDIATION, OR OTHER CORRECTIVE ACTION ON OR WITH RESPECT TO THE PROPERTIES
BEYOND ORDINARY COMPLIANCE MANAGEMENT (EACH SUCH MATTER, AN “ENVIRONMENTAL
DEFECT”), AND (2) THOSE PROPERTIES ON WHICH BUYER WILL CONDUCT FURTHER
ENVIRONMENTAL INVESTIGATIONS FOLLOWING THE DATE HEREOF TO DETERMINE IF BUYER
WILL ASSERT THAT AN ENVIRONMENTAL DEFECT EXISTS ON SUCH IDENTIFIED PROPERTIES
(THE “GROUP B PROPERTIES”). BY NO LATER THAN AUGUST 15, 2006, BUYER SHALL
COMPLETE ITS INVESTIGATION WITH RESPECT TO THE GROUP B PROPERTIES, AND BY SUCH
DATE SHALL PROVIDE PFC AND COMPANY WITH AN AMENDED COMPANY SCHEDULE 7.19 THAT
DESCRIBES ANY ENVIRONMENTAL DEFECTS THAT BUYER ASSERTS EXIST ON OR WITH RESPECT
TO THE GROUP B PROPERTIES AS EVIDENCED BY BUYER’S ENVIRONMENTAL INVESTIGATION
TEST DATA.


 


(D)          IF PFC DISAGREES WITH ANY OF BUYER’S ASSERTIONS OF THE EXISTENCE OF
AN ENVIRONMENTAL DEFECT DESCRIBED ON AMENDED COMPANY SCHEDULE 7.19 WITH RESPECT
TO THE GROUP B PROPERTIES, PFC AND BUYER WILL ATTEMPT TO RESOLVE THE DISPUTE. IF
THEY CANNOT DO SO THEY WILL RESOLVE SUCH DISPUTE IN ACCORDANCE WITH
SECTION 11.1.


 


(E)           PFC WILL PURSUE DILIGENT EFFORTS FOLLOWING THE CLOSING TO BRING
ALL PFC RETAINED ENVIRONMENTAL MATTERS AND UNDISPUTED ENVIRONMENTAL DEFECTS
(INCLUDING DISPUTED ENVIRONMENTAL DEFECTS THAT ARE CONFIRMED TO EXIST PURSUANT
TO A PROCEEDING UNDER SECTION 11.1) INTO MATERIAL COMPLIANCE WITH THE
ENVIRONMENTAL LAWS. PFC SHALL RETAIN CONTROL OF AND SHALL MANAGE THE RESOLUTION
OF ALL SUCH PFC RETAINED ENVIRONMENTAL MATTERS AND OTHER ENVIRONMENTAL DEFECTS
(INCLUDING, AS APPLICABLE, REMEDIATION OR OTHER ACTION NECESSARY TO BRING A
PROPERTY INTO MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS), AND BUYER, ITS
AFFILIATES AND REPRESENTATIVES WILL COOPERATE WITH AND NOT INTERFERE WITH PFC’S
ACTIVITIES, AND PROVIDE PFC AND ITS AGENTS AND REPRESENTATIVES FULL ACCESS TO
THE PROPERTIES NECESSARY FOR PFC’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
SECTION. BUYER SHALL BE RESPONSIBLE FOR (AND, SUBJECT TO BUYER’S REVIEW AND
CONFIRMATION TO BUYER’S REASONABLE SATISFACTION, SHALL REIMBURSE PFC PROMPTLY
UPON INVOICING

 

51

--------------------------------------------------------------------------------


 


FOR) THE FIRST $2,500,000 OF THIRD-PARTY OUT-OF-POCKET EXPENSES ACTUALLY
INCURRED BY PFC IN PERFORMING ITS OBLIGATIONS WITH RESPECT TO ENVIRONMENTAL
DEFECTS.


 


(F)           WHEN PFC CONSIDERS A PFC RETAINED ENVIRONMENTAL MATTER OR AN
ENVIRONMENTAL DEFECT TO BE IN MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS, PFC
WILL PROVIDE WRITTEN NOTICE TO THE BUYER INDICATING THAT PFC’S OBLIGATION WITH
RESPECT CORRECTION OF SUCH ITEM IS COMPLETE (A “NOTICE OF COMPLETION”). IF BUYER
DISAGREES WITH SUCH NOTICE OF COMPLETION, IT MAY NOTIFY PFC IN WRITING WITHIN
THIRTY (30) DAYS THAT IT DISPUTES PFC’S ASSERTION (A “NOTICE OF OBJECTION”). IF
BUYER ISSUES A NOTICE OF OBJECTION, PFC AND BUYER WILL ATTEMPT TO RESOLVE THE
DISPUTE. IF THEY CANNOT RESOLVE THE DISPUTE WITHIN NINETY (90) DAYS FROM BUYER’S
NOTICE OF OBJECTION, BUYER MAY ELECT TO INITIATE DISPUTE RESOLUTION IN
ACCORDANCE WITH SECTION 11.1. IF BUYER FAILS TO NOTIFY PFC WITHIN THIRTY (30)
DAYS AFTER PFC PROVIDES THE NOTICE OF COMPLETION OR FAILS TO INITIATE
SECTION 11.1 PROCEEDINGS WITHIN NINETY (90) DAYS OF BUYER’S NOTICE OF OBJECTION,
PFC SHALL BE RELEASED FROM ANY LIABILITY TO BUYER WITH RESPECT TO SUCH PFC
RETAINED ENVIRONMENTAL MATTER OR SUCH ENVIRONMENTAL DEFECT, WHETHER FOR SITE
REMEDIATION, TREATMENT, FACILITY CONSTRUCTION OR SIMILAR ACTIVITIES WITH RESPECT
TO ANY SUCH PFC RETAINED ENVIRONMENTAL MATTER OR ENVIRONMENTAL DEFECT, AND PFC
SHALL BE UNDER NO OBLIGATION TO BUYER TO UNDERTAKE ANY FURTHER REMEDIAL OR OTHER
ACTION WITH RESPECT TO SUCH PFC RETAINED ENVIRONMENTAL MATTER OR ENVIRONMENTAL
DEFECT OR TO INDEMNIFY BUYER WITH RESPECT TO FURTHER REMEDIAL OR OTHER ACTION
FOR SUCH COMPLETED MATTER. PFC SHALL INDEMNIFY BUYER FOR LOSSES RESULTING FROM
NEGLIGENCE IN THE PERFORMANCE BY PFC OR ITS CONTRACTORS OF PFC’S OBLIGATIONS
UNDER THIS SECTION 7.19.


 


(G)           THE ONLY OBLIGATIONS OR LIABILITIES OF PFC OR ANY RELATED
AFFILIATE WITH RESPECT TO ANY LIABILITY OR OBLIGATION THAT COMPANY OR ANY
SUBSIDIARY HAS OR MIGHT HAVE RELATED TO OR ARISING UNDER ENVIRONMENTAL LAWS ARE
(I) PFC’S OBLIGATIONS UNDER THIS SECTION 7.19, AND (II) SUBJECT TO AND IN
ACCORDANCE WITH ARTICLE X, THE INDEMNIFICATION BY PFC FOR BREACH OF THE
REPRESENTATIONS AND WARRANTIES OF PFC AND THE COMPANY IN SECTION 4.21.


 


7.20         COOPERATION WITH AUDITS. FOLLOWING THE DATE OF THIS AGREEMENT AND
CONTINUING ON AND AFTER THE CLOSING DATE, PFC SHALL, AND PFC SHALL CAUSE EACH OF
ITS AFFILIATES TO, COOPERATE WITH BUYER AND ITS REPRESENTATIVES (INCLUDING
COUNSEL AND AUDITORS) TO THE EXTENT REASONABLY NECESSARY FOR BUYER AND ITS
REPRESENTATIVES (INCLUDING COUNSEL AND AUDITORS) TO COMMENCE AND CONDUCT A
FINANCIAL AUDIT OF THE FINANCIAL STATEMENTS IN ACCORDANCE WITH THE STANDARDS OF
THE PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD (UNITED STATES) AND TO ENABLE EXCO
TO COMPLY WITH ITS REPORTING AND DISCLOSURE OBLIGATIONS UNDER THE EXCHANGE ACT
AND THE SECURITIES ACT AS SUCH REPORTING OBLIGATIONS RELATE TO THE COMPANY AND
THE SUBSIDIARIES. SUCH COOPERATION SHALL CONSIST OF:  (I) PROVIDING BUYER AND
ITS REPRESENTATIVES (INCLUDING COUNSEL AND AUDITORS) WITH REASONABLE ACCESS,
DURING NORMAL BUSINESS HOURS, TO THE FINANCIAL AND ACCOUNTING RECORDS,
INFORMATION, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL, AND AUDITORS (INCLUDING
DELOITTE & TOUCHE, LLP) OF PFC AND ITS AFFILIATES; (II) CAUSING THE COOPERATION
OF ROBERT M. DEACY AND KIM BOYLE IN THE PERFORMANCE OF SUCH AUDIT AND
(III) CAUSING ALL OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL, AND AUDITORS
(INCLUDING DELOITTE & TOUCHE, LLP) OF PFC AND ITS AFFILIATES (A) WHO HAVE
HISTORICALLY PARTICIPATED IN THE COMPILATION AND PREPARATION OF THE FINANCIAL
STATEMENTS OF THE COMPANY AND THE SUBSIDIARIES AND THE RECORDATION OF
TRANSACTIONS IN THE BOOKS AND RECORDS OF THE COMPANY AND THE SUBSIDIARIES TO
COOPERATE WITH AND PROVIDE ALL REASONABLE ASSISTANCE TO BUYER AND ITS
REPRESENTATIVES (INCLUDING COUNSEL AND AUDITORS) IN THE PERFORMANCE OF THE AUDIT
OF THE FINANCIAL STATEMENTS AT THE SAME LEVEL OF SERVICE AS SUCH OFFICERS,
DIRECTORS, EMPLOYEES, COUNSEL, AND

 

52

--------------------------------------------------------------------------------


 


AUDITORS (INCLUDING DELOITTE & TOUCHE, LLP) HAVE HISTORICALLY PROVIDED TO PFC
AND EACH OF ITS AFFILIATES AND (B) TO COOPERATE WITH, AND REASONABLY ASSIST,
EXCO RESOURCES, INC. WITH ITS REPORTING AND DISCLOSURE OBLIGATIONS UNDER THE
EXCHANGE ACT AND THE SECURITIES ACT AS SUCH REPORTING OBLIGATIONS RELATE TO THE
COMPANY AND THE SUBSIDIARIES. ROBERT M. DEACY’S AND KIM BOYLE’S COOPERATION WILL
CONSIST OF PROVIDING INFORMATION AND CONSULTING WITH OTHER EMPLOYEES OF PFC AND
RELATED AFFILIATES TO ASSIST IN THE CONDUCT OF THE AUDIT AND THE COMPLIANCE BY
EXCO WITH ITS REPORTING AND DISCLOSURE OBLIGATIONS UNDER THE EXCHANGE ACT AND
THE SECURITIES ACT AS SUCH REPORTING OBLIGATIONS RELATE TO THE COMPANY AND THE
SUBSIDIARIES. THE COOPERATION OF EMPLOYEES OF PFC AND RELATED AFFILIATES AND
SPECIFICALLY ROBERT M. DEACY AND KIM BOYLE WITH RESPECT TO THE AUDIT OF THE
FINANCIAL STATEMENTS IS SUBJECT TO:  (I) THE COMPLETION OF THE AUDIT OF THE
FINANCIAL STATEMENTS BY NO LATER THAN DECEMBER 31, 2006; AND (II) THE CONTINUED
EMPLOYMENT OF EACH BY PFC OR ANY RELATED AFFILIATE. BUYER SHALL BEAR ALL OF THE
THIRD-PARTY OUT-OF-POCKET COSTS AND EXPENSES ACTUALLY INCURRED BY PFC OR ANY
RELATED AFFILIATE IN CONNECTION WITH SUCH AUDIT OF THE FINANCIAL STATEMENTS AND
IN ENABLING EXCO TO COMPLY WITH ITS REPORTING AND DISCLOSURE OBLIGATIONS UNDER
THE EXCHANGE ACT AND THE SECURITIES ACT.


 


7.21         TRANSITION SERVICES; HORIZON LICENSE.


 


(A)          AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE DATE HEREOF, BUT IN
NO EVENT LATER THAN 10 DAYS PRIOR TO CLOSING, BUYER SHALL IDENTIFY, AND
DETERMINE THE DURATION OF, THE TRANSITION SERVICES THAT WILL BE REQUIRED BY
BUYER FOLLOWING THE CLOSING. PFC SHALL, AND SHALL CAUSE ALL OF ITS AFFILIATES
TO, COOPERATE WITH, AND REASONABLY ASSIST, BUYER IN PROMPTLY IDENTIFYING SUCH
TRANSITION SERVICES. BUYER AND PFC SHALL NEGOTIATE IN GOOD FAITH AND MUTUALLY
AGREE ON THE AMOUNT OF, OR THE BASIS FOR DETERMINING, THE FEES PAYABLE FOR EACH
TRANSITION SERVICE OR RELATED GROUP OF TRANSITION SERVICES TO BE RENDERED BY THE
SERVICING PARTIES (AS DEFINED IN THE TRANSITION SERVICES AGREEMENT). THE AMOUNT
OF, OR BASIS FOR DETERMINING, SUCH FEES SHALL BE DETERMINED CONSISTENT WITH THE
TERMS OF SECTION 2.1 OF THE TRANSITION SERVICES AGREEMENT. BUYER AND PFC SHALL
JOINTLY PREPARE ANNEX A TO THE TRANSITION SERVICES AGREEMENT TO MEMORIALIZE THE
REQUIRED TRANSITION SERVICES AND THE MUTUALLY AGREED ON AMOUNT AND/OR BASIS FOR
DETERMINING THE FEES PAYABLE THEREFOR. UNLESS OTHERWISE SPECIFICALLY PROVIDED IN
THE TRANSITION SERVICES AGREEMENT, THE SERVICING PARTIES (AS SUCH TERM WILL BE
DEFINED IN THE TRANSITION SERVICES AGREEMENT) SHALL PROVIDE THE REQUIRED
TRANSITION SERVICES FOR A PERIOD OF FIVE MONTHS FOLLOWING THE CLOSING DATE. THE
SERVICING PARTIES SHALL PROVIDE THE REQUIRED TRANSITION SERVICES AT THE LEVEL
AND QUALITY OF SERVICES THAT IS NO LESS THAN THE LEVEL AND QUALITY OF SERVICES
PROVIDED BY THE SERVICING PARTIES AND THEIR RESPECTIVE AFFILIATES PRIOR TO THE
MERGER (AND IN ACCORDANCE WITH THE STANDARDS SET FORTH IN THE TRANSITION
SERVICES AGREEMENT SUBJECT TO THE LIMITATIONS STATED THEREIN, SUCH AS THE
EMPLOYEES’ ELECTION TO CONTINUE EMPLOYMENT WITH PFC OR ITS AFFILIATE, AND SUCH
REQUIRED TRANSITION SERVICES SHALL INCLUDE, BUT NOT BE LIMITED TO, THE PROVISION
OF REASONABLE OFFICE SPACE AND BUILDING SERVICES, REASONABLY NECESSARY IT
SERVICES AND ACCOUNTING, LAND PRODUCTION REPORTING AND MEASUREMENT SYSTEMS, AS
WILL BE MORE PARTICULARLY DESCRIBED ON ANNEX A TO THE TRANSITION SERVICES
AGREEMENT.


 


(B)           UPON THE TERMINATION OR EXPIRATION OF THE TRANSITION SERVICES
AGREEMENT, PFC SHALL CAUSE THE HORIZON LICENSE TO BE ASSIGNED TO BUYER, AS WILL
BE MORE PARTICULARLY DESCRIBED ON ANNEX A TO THE TRANSITION SERVICES AGREEMENT,
WITHOUT PAYMENT THEREFOR.

 

53

--------------------------------------------------------------------------------


 


7.22         PFC ASSETS. CERTAIN OF THE ASSETS USED BY THE COMPANY AND THE
SUBSIDIARIES IN THE OPERATION OF THEIR BUSINESS ARE OWNED OR LEASED BY PFC,
INCLUDING CERTAIN COMPUTERS AND MISCELLANEOUS PERSONAL PROPERTY. PRIOR TO
CLOSING, PFC WILL TRANSFER AND ASSIGN TITLE TO SUCH ASSETS AND SUCH LEASES TO
WINCHESTER AND SHALL PROVIDE BUYER WITH EVIDENCE REASONABLY SATISFACTORY TO
BUYER OF SUCH TRANSFERS AND ASSIGNMENTS.


 


7.23         BUYER PUT OPTION. PURSUANT TO THE TERMS OF THIS SECTION 7.23, BUYER
SHALL HAVE THE RIGHT AND OPTION (BUT NOT OBLIGATION) (THE “BUYER PUT RIGHT”) TO
DELIVER A PUT ELECTION NOTICE TO PFC TO REQUIRE PFC AND THE COMPANY TO (I) CAUSE
THE TRANSFER, ASSIGNMENT AND CONVEYANCE OF, THE PROPERTIES RELATED TO THE
PROCEEDINGS DESCRIBED IN ITEMS 1 AND 2 UNDER THE HEADING “PENDING LITIGATION” ON
COMPANY SCHEDULE 4.11 (THE “PUT PROPERTIES”) TO PFC AND (II) CAUSE TO BE ASSUMED
BY PFC,  ALL OBLIGATIONS AND LIABILITIES ASSOCIATED WITH THE PUT PROPERTIES AND
SUCH PROCEEDINGS (SUCH OBLIGATIONS AND LIABILITIES, THE “PUT OBLIGATIONS”), IN
EACH CASE, TO BE CONSUMMATED BY PFC AND THE COMPANY PRIOR TO THE CLOSING. IF
BUYER ELECTS TO EXERCISE THE BUYER PUT RIGHT, BUYER SHALL DELIVER TO PFC, ON OR
BEFORE THE TENTH (10TH) BUSINESS DAY PRIOR TO THE CLOSING DATE, A WRITTEN NOTICE
(THE “PUT ELECTION NOTICE”) ADVISING PFC THAT BUYER IS EXERCISING THE BUYER PUT
RIGHT. FOLLOWING RECEIPT OF THE PUT ELECTION NOTICE, PFC AND THE COMPANY SHALL
CAUSE THE CONSUMMATION OF THE TRANSFER, ASSIGNMENT AND CONVEYANCE OF THE PUT
PROPERTIES TO, AND THE ASSUMPTION OF THE PUT OBLIGATIONS BY, PFC PRIOR TO THE
CLOSING. ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS TO BE UTILIZED BY PFC AND THE
COMPANY TO GIVE EFFECT TO SUCH CONVEYANCE AND ASSUMPTION SHALL BE SUBJECT TO THE
REVIEW AND COMMENTS OF, AND MUST BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO, BUYER. AS PROVIDED BY SECTION 1.4(B)(7), THE BASE PURCHASE
PRICE SHALL BE DECREASED BY THE AGGREGATE AMOUNT OF THE ALLOCATED VALUES
ASSOCIATED WITH THE PUT PROPERTIES IF THE BUYER PUT RIGHT IS EXERCISED BY
DELIVERY OF THE PUT ELECTION NOTICE. IF THE BUYER PUT RIGHT IS EXERCISED BY
DELIVERY OF THE PUT ELECTION NOTICE, THE BUYER INDEMNIFIED PERSONS SHALL BE
ENTITLED TO INDEMNIFICATION PURSUANT TO SECTION 10.2(I) IN ACCORDANCE WITH
ARTICLE X, AND PFC SHALL DEFEND THE BUYER INDEMNIFIED PERSONS PURSUANT TO AND IN
ACCORDANCE WITH SECTION 10.4 IN REGARD TO THE PROCEEDINGS DESCRIBED IN ITEMS 1
AND 2 UNDER THE HEADING “PENDING LITIGATION” ON COMPANY SCHEDULE 4.11 WITHOUT
ANY FURTHER REQUIREMENT BY BUYER TO GIVE NOTICE OF SUCH PROCEEDINGS AS
THIRD-PARTY CLAIMS OR BY PFC TO NOTIFY BUYER OF ITS ELECTION TO DEFEND THE BUYER
INDEMNIFIED PERSONS IN CONNECTION WITH SUCH PROCEEDINGS. IF THE BUYER EXERCISES
THE BUYER PUT RIGHT, PFC AND BUYER AGREE TO NEGOTIATE IN ORDER TO REACH
COMMERCIALLY REASONABLE AGREEMENTS, WITH CUSTOMARY AND MARKET TERMS, AS MIGHT BE
REASONABLY REQUIRED IN ORDER FOR THE PUT PROPERTIES TO BE SERVED BY OIL AND GAS
GATHERING AND OTHER FACILITIES OF THE BUYER AND THE SUBSIDIARIES AFTER THE
CLOSING.


 

ARTICLE VIII
BUYER’S DUE DILIGENCE AND TITLE DEFECT PROCESS

 


8.1           TITLE DUE DILIGENCE EXAMINATION.


 


(A)          FROM THE DATE OF THIS AGREEMENT UNTIL CLOSING (THE “EXAMINATION
PERIOD”), PFC AND THE COMPANY SHALL AFFORD TO BUYER AND ITS REPRESENTATIVES
REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO THE OFFICES, PERSONNEL AND
BOOKS AND RECORDS OF PFC, RELATED AFFILIATES, THE COMPANY AND THE SUBSIDIARIES
IN ORDER FOR BUYER TO CONDUCT A TITLE EXAMINATION AS IT MAY IN ITS SOLE
DISCRETION CHOOSE TO CONDUCT WITH RESPECT TO THE PROPERTIES IN ORDER TO
DETERMINE WHETHER TITLE DEFECTS (AS DEFINED BELOW) EXIST. BUYER SHALL COMPLETE
ITS REVIEW OF THE COMPANY AND THE

 

54

--------------------------------------------------------------------------------


 


SUBSIDIARIES’ TITLE TO PROPERTIES CONSTITUTING AT LEAST 80% OF THE AGGREGATE
ALLOCATED VALUES OF ALL PROPERTIES NO LATER THAN THE END OF THE EXAMINATION
PERIOD. PFC, GP, AND THE COMPANY AND BUYER ACKNOWLEDGE THAT DRILL SITE TITLE
OPINIONS HAVE NOT BEEN OBTAINED FOR CERTAIN WELLS IN LOUISIANA INCLUDING ANY
WELLS DRILLED SUBSEQUENT TO THE DATE HEREOF AND FOR WHICH DRILL SITE TITLE
OPINIONS HAVE NOT BEEN OBTAINED AT LEAST 5 BUSINESS DAYS PRIOR TO THE CLOSING
DATE (THE “DRILL SITE PROPERTIES”). BUYER, PFC, GP AND THE COMPANY WILL
COOPERATE TO PREPARE TITLE OPINIONS ON THE DRILL-SITE PROPERTIES DURING THE
EXAMINATION PERIOD.


 


(B)           BUYER AND ITS REPRESENTATIVES MAY EXAMINE ALL ABSTRACTS OF TITLE,
TITLE OPINIONS, TITLE FILES, OWNERSHIP MAPS, LEASE FILES, ASSIGNMENTS, DIVISION
ORDERS, OPERATING RECORDS AND AGREEMENTS, WELL FILES, FINANCIAL AND ACCOUNTING
RECORDS, GEOLOGICAL, GEOPHYSICAL AND ENGINEERING RECORDS, IN EACH CASE INSOFAR
AS THE SAME MAY NOW BE IN EXISTENCE AND IN THE POSSESSION OF PFC, RELATED
AFFILIATES, THE COMPANY OR ANY SUBSIDIARY, PROVIDED, HOWEVER, THAT PFC AND THE
COMPANY MAY WITHHOLD ACCESS TO ANY INFORMATION THAT PFC, RELATED AFFILIATES, THE
COMPANY OR ANY SUBSIDIARY IS PROHIBITED FROM DISCLOSING BY BONA FIDE, THIRD
PARTY CONFIDENTIALITY RESTRICTIONS; PROVIDED THAT PFC AND THE COMPANY SHALL USE
THEIR REASONABLE EFFORTS TO OBTAIN A WAIVER OF ANY SUCH RESTRICTIONS IN FAVOR OF
BUYER. THE COST AND EXPENSE OF BUYER’S REVIEW OF THE TITLE TO THE PROPERTIES
SHALL BE BORNE SOLELY BY BUYER. BUYER SHALL NOT CONTACT ANY OF THE CUSTOMERS OR
SUPPLIERS OF THE COMPANY OR ITS WORKING INTEREST CO-OWNERS, OPERATORS, LESSORS
OR SURFACE INTEREST OWNERS, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER IN PERSON OR BY TELEPHONE, MAIL OR OTHER MEANS OF COMMUNICATION,
WITHOUT THE SPECIFIC PRIOR AUTHORIZATION OF THE COMPANY, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD.


 


(C)           IF BUYER DISCOVERS ANY TITLE DEFECT AFFECTING ANY OF THE
PROPERTIES, BUYER MAY NOTIFY PFC OF SUCH ALLEGED TITLE DEFECT FROM TIME TO TIME
PRIOR TO THE EXPIRATION OF THE EXAMINATION PERIOD. TO BE EFFECTIVE, SUCH NOTICE
(“TITLE DEFECT NOTICE”) MUST (I) BE IN WRITING, (II) BE RECEIVED BY PFC PRIOR TO
THE EXPIRATION OF THE EXAMINATION PERIOD, (III) DESCRIBE THE TITLE DEFECT IN
REASONABLE DETAIL INCLUDING THE BASIS THEREFOR (INCLUDING ANY ALLEGED VARIANCE
IN THE NET REVENUE INTEREST OR WORKING INTEREST AND ANY SUPPORTING DOCUMENTS),
(IV) IDENTIFY THE SPECIFIC PROPERTIES (INCLUDING THE SPECIFIC WARRANTY WELLS,
LEASES OR UNITS LISTED ON BUYER SCHEDULE 8.1(F)(3) TO WHICH SUCH TITLE DEFECT
RELATES, AND (V) INCLUDE THE VALUE OF SUCH TITLE DEFECT AS DETERMINED BY BUYER
IN GOOD FAITH.


 


(D)          BUYER SCHEDULE 8.1(D) SETS FORTH A LIST OF THE PROPERTIES EXAMINED
BY BUYER AS OF THE DATE HEREOF, AND THE TITLE DEFECTS, IF ANY, ASSOCIATED WITH
SUCH PROPERTIES. BUYER WILL UPDATE BUYER SCHEDULE 8.1(D) AT CLOSING, WITH: 
(I) A LIST OF ALL PROPERTIES THE TITLE TO WHICH BUYER HAS EXAMINED AS OF CLOSING
AND THE TITLE DEFECTS, IF ANY, ASSOCIATED THEREWITH; AND (II) A LIST OF
DRILL-SITE PROPERTIES FOR WHICH TITLE OPINIONS HAVE NOT BEEN OBTAINED AT LEAST
FIVE BUSINESS DAYS PRIOR TO THE CLOSING DATE (THE “CLOSING DRILL-SITE
PROPERTIES”). FOLLOWING THE DATE OF THIS AGREEMENT, BUYER MAY NOT PRESENT
FURTHER TITLE DEFECT NOTICES WITH RESPECT TO THE PROPERTIES SET FORTH ON BUYER
SCHEDULE 8.1(D) AS OF THE DATE HEREOF. AT THE END OF THE EXAMINATION PERIOD, ANY
MATTERS THAT MAY OTHERWISE CONSTITUTE A TITLE DEFECT, BUT OF WHICH PFC HAS NOT
BEEN SPECIFICALLY NOTIFIED BY BUYER IN ACCORDANCE WITH THE FOREGOING, SHALL BE
DEEMED TO HAVE BEEN WAIVED BY BUYER FOR ALL PURPOSES. NOTWITHSTANDING THE END OF
THE EXAMINATION PERIOD, BUYER MAY CONTINUE TO PRESENT TITLE DEFECT NOTICES WITH
RESPECT TO THE CLOSING DRILL-SITE PROPERTIES UNTIL 5:00 P.M. DALLAS, TEXAS, TIME
ON THE DATE THAT IS 30 DAYS FOLLOWING THE CLOSING DATE.

 

55

--------------------------------------------------------------------------------


 


(E)           UPON THE RECEIPT OF AN EFFECTIVE TITLE DEFECT NOTICE FROM BUYER,
PFC WILL HAVE THE OPTION, BUT NOT THE OBLIGATION, TO ATTEMPT TO CURE SUCH TITLE
DEFECT DURING THE CURE PERIOD (AS HEREAFTER DEFINED) AT PFC’S SOLE COST AND
EXPENSE, AND THE FURTHER OPTION DESCRIBED IN SECTION 8.1(G). A PROPERTY AFFECTED
BY SUCH TITLE DEFECT SHALL BE A “TITLE DEFECT PROPERTY”.


 


(F)           AS USED IN THIS SECTION 8.1:


 

(1)           “DEFENSIBLE TITLE” MEANS, AS OF THE DATE OF THIS AGREEMENT AND THE
CLOSING DATE,

 

(A)           WITH RESPECT TO THE WARRANTY WELLS AND LEASES DESCRIBED ON COMPANY
SCHEDULE 4.19 AND WITH RESPECT TO ANY OTHER REAL PROPERTY (INCLUDING THE
EASEMENTS BUT EXCLUDING ANY PORTION OF THE MIDSTREAM ASSETS) INCLUDED IN THE
PROPERTIES, SUCH RECORD TITLE AND OWNERSHIP BY THE COMPANY OR A SUBSIDIARY THAT:

 

(I)            ENTITLES THE COMPANY AND/OR A SUBSIDIARY TO RECEIVE AND RETAIN
FROM SUCH WARRANTY WELL OR LEASE, WITHOUT REDUCTION, SUSPENSION OR TERMINATION,
NOT LESS THAN THE PERCENTAGE SET FORTH ON COMPANY SCHEDULE 4.19 AS THE NET
REVENUE INTEREST OF ALL HYDROCARBONS PRODUCED, SAVED AND MARKETED FROM SUCH
WARRANTY WELL OR LEASE;

 

(II)           OBLIGATES THE COMPANY AND/OR A SUBSIDIARY TO BEAR A PERCENTAGE OF
THE COSTS AND EXPENSES RELATING TO THE MAINTENANCE, DEVELOPMENT AND OPERATION OF
SUCH WARRANTY WELL OR LEASE THAT IS NOT MORE THAN THE WORKING INTEREST SET FORTH
FOR SUCH WARRANTY WELL OR LEASE ON COMPANY SCHEDULE 4.19, (UNLESS SUCH INCREASE
IS ACCOMPANIED BY A PROPORTIONATE INCREASE IN THE NET REVENUE INTEREST
APPLICABLE TO SUCH WARRANTY WELL OR LEASE); AND

 

(III)          EXCEPT WITH RESPECT TO ANY WARRANTY WELL OR LEASE, IS DEFENSIBLE;
AND

 

(IV)          IS FREE AND CLEAR OF ALL LIENS EXCEPT PERMITTED ENCUMBRANCES.

 

(2)           “PERMITTED ENCUMBRANCES” MEANS:

 

(A)           LIENS FOR TAXES WHICH ARE NOT YET DELINQUENT OR WHICH ARE BEING
CONTESTED IN GOOD FAITH AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED ON
THE BALANCE SHEET;

 

(B)           NORMAL AND CUSTOMARY LIENS OF CO-OWNERS UNDER OPERATING
AGREEMENTS, UNITIZATION AGREEMENTS, AND POOLING ORDERS RELATING TO THE
PROPERTIES, WHICH OBLIGATIONS ARE NOT YET DUE AND PURSUANT TO WHICH NEITHER THE
COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT;

 

56

--------------------------------------------------------------------------------


 

(C)           MECHANIC’S AND MATERIALMAN’S LIENS RELATING TO THE PROPERTIES,
WHICH OBLIGATIONS ARE NOT YET DUE AND PURSUANT TO WHICH NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS IN DEFAULT;

 

(D)           MINOR DEFECTS AND IRREGULARITIES IN TITLE OR OTHER RESTRICTIONS ON
THE USE OR OWNERSHIP OF PROPERTY (WHETHER CREATED BY OR ARISING OUT OF JOINT
OPERATING AGREEMENTS, FARM-OUT AGREEMENTS, LEASES AND ASSIGNMENTS, CONTRACTS FOR
PURCHASES OF HYDROCARBONS OR SIMILAR AGREEMENTS, OR OTHERWISE IN THE ORDINARY
COURSE OF BUSINESS) THAT ARE OF THE NATURE CUSTOMARILY ACCEPTED BY PRUDENT
PURCHASERS OF OIL AND GAS PROPERTIES AND DO NOT DECREASE THE NET REVENUE
INTEREST SET FORTH ON COMPANY SCHEDULE 4.19, INCREASE THE WORKING INTEREST
(WITHOUT A PROPORTIONATE INCREASE IN THE CORRESPONDING NET REVENUE INTEREST) SET
FORTH ON COMPANY SCHEDULE 4.19 OR MATERIALLY AFFECT THE VALUE OF ANY PROPERTY
ENCUMBERED THEREBY;

 

(E)           ALL RIGHTS TO CONSENT BY, REQUIRED NOTICES TO, FILINGS WITH, OR
OTHER ACTIONS BY GOVERNMENTAL ENTITIES IN CONNECTION WITH THE SALE OR CONVEYANCE
OF OIL AND GAS LEASES OR INTERESTS THEREIN IF THE SAME ARE CUSTOMARILY OBTAINED
ROUTINELY AND SUBSEQUENT TO SUCH SALE OR CONVEYANCE;

 

(F)            PREFERENTIAL RIGHTS TO PURCHASE AND REQUIRED THIRD PARTY CONSENTS
TO ASSIGNMENTS AND SIMILAR AGREEMENTS:

 

(I)            IF THE SAME ARE NOT TRIGGERED BY THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN; OR

 

(II)           WITH RESPECT TO WHICH, PRIOR TO CLOSING, (X) WAIVERS OR CONSENTS
ARE OBTAINED FROM THE APPROPRIATE PARTIES, (Y) THE APPROPRIATE TIME PERIOD FOR
ASSERTING SUCH RIGHTS HAS EXPIRED WITHOUT AN EXERCISE OF SUCH RIGHTS, OR
(Z) ARRANGEMENTS CAN BE MADE ON TERMS SATISFACTORY TO BUYER TO ALLOW BUYER TO
RECEIVE SUBSTANTIALLY THE SAME ECONOMIC BENEFITS AS IF ALL SUCH WAIVERS AND
CONSENTS HAD BEEN OBTAINED;

 

(G)           EASEMENTS, RIGHTS-OF-WAY, SERVITUDES, PERMITS, SURFACE LEASES AND
OTHER RIGHTS IN RESPECT OF SURFACE OPERATIONS, PIPELINES, GRAZING, LOGGING,
CANALS, DITCHES, RESERVOIRS OR THE LIKE; AND EASEMENTS FOR STREETS, ALLEYS,
HIGHWAYS, PIPELINES, TELEPHONE LINES, POWER LINES, RAILWAYS AND OTHER EASEMENTS
AND RIGHTS-OF-WAY, ON, OVER OR IN RESPECT OF ANY OF THE PROPERTIES TO THE EXTENT
SUCH MATTERS DO NOT MATERIALLY INTERFERE WITH OPERATIONS ON THE PROPERTIES;

 

(H)           RIGHTS RESERVED TO OR VESTED IN ANY MUNICIPALITY OR GOVERNMENTAL,
STATUTORY OR PUBLIC AUTHORITY TO CONTROL OR REGULATE ANY OF THE PROPERTIES IN
ANY MANNER, AND ALL APPLICABLE LAWS, RULES AND ORDERS OF ANY GOVERNMENTAL
ENTITY; AND

 

(I)            CONVENTIONAL RIGHTS OF REASSIGNMENT NORMALLY ACTUATED BY AN
INTENT TO ABANDON OR RELEASE A LEASE AND REQUIRING NOTICE TO THE HOLDERS OF SUCH
RIGHTS.

 

57

--------------------------------------------------------------------------------


 

(3)           “TITLE DEFECT AMOUNT” MEANS, WITH RESPECT TO A TITLE DEFECT
PROPERTY, THE REDUCTION IN THE ALLOCATED VALUE OF A PROPERTY OR AN ASSOCIATED
PROPERTY AS A RESULT OF THE EXISTENCE OF ONE OR MORE TITLE DEFECTS, WHICH AMOUNT
SHALL BE DETERMINED AS FOLLOWS:

 

(A)           THE TITLE DEFECT AMOUNT WITH RESPECT TO A TITLE DEFECT PROPERTY
SHALL BE DETERMINED BY TAKING INTO CONSIDERATION THE ALLOCATED VALUE OF THE
PROPERTY AFFECTED BY SUCH TITLE DEFECT (OR IF THE TITLE DEFECT PROPERTY DOES NOT
HAVE A SPECIFIC ALLOCATED VALUE, THEN THE ALLOCATED VALUE THEREOF SHALL BE
DERIVED FROM THE ALLOCATED VALUE OF THE LEASE, WARRANTY WELL OR UNIT ASSOCIATED
THEREWITH), THE PORTION OF THE PROPERTY SUBJECT TO SUCH TITLE DEFECT, AND THE
LEGAL EFFECT OF SUCH TITLE DEFECT ON THE PROPERTY AFFECTED THEREBY; PROVIDED,
HOWEVER, THAT:

 

(B)           IF SUCH TITLE DEFECT IS IN THE NATURE OF THE NET REVENUE INTEREST
IN A WARRANTY WELL, LEASE OR UNIT BEING LESS THAN THE NET REVENUE INTEREST SET
FORTH ON COMPANY SCHEDULE 4.19 WITH RESPECT THERETO AND THE CORRESPONDING
WORKING INTEREST REMAINS THE SAME, THEN THE TITLE DEFECT AMOUNT WILL BE THE
ALLOCATED VALUE FOR THE RELEVANT WARRANTY WELL, LEASE OR UNIT MULTIPLIED BY THE
PERCENTAGE REDUCTION IN SUCH NET REVENUE INTEREST AS A RESULT OF SUCH TITLE
DEFECT;

 

(C)           IF SUCH TITLE DEFECT IS IN THE NATURE OF A LIEN, THEN THE TITLE
DEFECT AMOUNT WILL BE THE AMOUNT REQUIRED TO FULLY DISCHARGE SUCH LIEN; AND

 

(D)           IF THE TITLE DEFECT RESULTS FROM ANY MATTER NOT DESCRIBED IN
SECTION 8.1(F)(3)(A), THE TITLE DEFECT AMOUNT SHALL BE AN AMOUNT EQUAL TO THE
DIFFERENCE BETWEEN THE VALUE OF THE TITLE DEFECT PROPERTY WITH SUCH TITLE DEFECT
AND THE VALUE OF SUCH TITLE DEFECT PROPERTY WITHOUT SUCH TITLE DEFECT (TAKING
INTO ACCOUNT THE ALLOCATED VALUE OF THE TITLE DEFECT PROPERTY).

 

(E)           “TITLE DEFECT” MEANS FOR EACH PROPERTY ON COMPANY SCHEDULE 4.19, A
DEFECT EXISTS (I) THAT CAUSES THE COMPANY AND THE SUBSIDIARIES TO NOT HAVE
DEFENSIBLE TITLE IN SUCH WARRANTY WELL OR LEASE; (II) THAT HAS A TITLE DEFECT
AMOUNT ATTRIBUTABLE THERETO IN EXCESS OF $25,000; AND (III) FOR WHICH A TITLE
DEFECT NOTICE HAS BEEN TIMELY AND OTHERWISE VALIDLY DELIVERED; AND

 

(F)            NOTWITHSTANDING THE FOREGOING, ANY MATTERS THAT WOULD OTHERWISE
CONSTITUTE A TITLE DEFECT WILL NOT BE A TITLE DEFECT IF IT IS NOT REASONABLY
LIKELY TO AFFECT THE ECONOMIC VALUE TO BUYER OF THE AFFECTED OIL AND GAS
PROPERTY BASED ON THE STANDARDS AND PRACTICES OF REASONABLY PRUDENT OPERATORS OF
OIL AND GAS WELLS ENGAGED IN THE DRILLING OF EXPLORATORY WELLS IN THE GEOGRAPHIC
REGION IN WHICH THE OIL AND GAS PROPERTIES ARE LOCATED.

 

58

--------------------------------------------------------------------------------


 


(G)           (1)           IF PFC AND BUYER ARE UNABLE TO REACH AN AGREEMENT AS
TO WHETHER A TITLE DEFECT EXISTS OR, IF IT DOES EXIST, THE TITLE DEFECT AMOUNT
ATTRIBUTABLE TO SUCH TITLE DEFECT, THEN PFC, AT ITS ELECTION, MAY EITHER:


 

(A)           NOTIFY BUYER THAT IT WILL REPURCHASE THE PROPERTY THAT IS THE
SUBJECT OF THE DISPUTE (A “REPURCHASE PROPERTY”), OR

 

(B)           INITIATE DISPUTE RESOLUTION PROCEDURES UNDER SECTION 11.1.

 

(2)           IF PFC ELECTS TO EXERCISE ITS REPURCHASE OPTION UNDER CLAUSE
(G)(1)(A), ABOVE, PFC SHALL NOTIFY BUYER IN WRITING NO LATER THAN 60 DAYS AFTER
PFC’S RECEIPT OF BUYER’S TITLE DEFECT NOTICE WITH RESPECT TO SUCH REPURCHASE
PROPERTY (A “REPURCHASE NOTICE”). AT A TIME MUTUALLY AGREED BY PFC AND BUYER,
BUT NO LATER THAN 15 BUSINESS DAYS AFTER BUYER’S RECEIPT OF THE REPURCHASE
NOTICE, BUYER WILL RECONVEY THE REPURCHASE PROPERTY BY APPROPRIATE INSTRUMENT,
FREE OF ANY LIENS CREATED BY OR THROUGH BUYER BETWEEN THE CLOSING DATE AND THE
DATE OF RECONVEYANCE. IN EXCHANGE FOR THE REPURCHASE PROPERTY, PFC SHALL PAY
BUYER THE ALLOCATED VALUE OF THE REPURCHASE PROPERTY AS SET FORTH ON BUYER
SCHEDULE 8.1(F)(3).

 

(3)           IF PFC DOES NOT ELECT TO ISSUE A REPURCHASE NOTICE, AS PERMITTED
BY CLAUSE G(2), PFC MAY ELECT TO INITIATE DISPUTE RESOLUTION PROCEDURES UNDER
SECTION 11.1. IN ANY SUCH PROCEEDING UNDER SECTION 11.1, THE PROVISIONS OF
SECTION 11.1 SHALL BE APPLICABLE, PROVIDED THAT THE TITLE DEFECT AMOUNTS WITH
RESPECT TO THE TITLE DEFECTS OF THE TYPE DESCRIBED IN SECTIONS 8.1(F)(3)(A),
(B), (C) AND (D), SHALL BE CALCULATED AS PROVIDED THEREIN.

 


8.2           ENVIRONMENTAL INVESTIGATION.


 

Buyer and its representatives may, at Buyer’s expense, conduct environmental
investigations of the Properties, provided neither Buyer nor its representatives
materially interfere with the use and enjoyment of the Properties by PFC. Such
investigations shall be during normal business hours and in a manner so as not
to interfere in any material respect with the normal operations of the Business.
PFC shall allow the Buyer and its representatives full and complete access
during normal business hours and upon reasonable notice to books, records,
documents, and facilities of PFC, Related Affiliates, the Company and the
Subsidiaries for the purpose of conducting environmental investigations. Except
as contemplated by Buyer Schedule 7.19, Buyer shall not conduct environmental
testing on the Property without the express permission from PFC, which consent
shall not be unreasonably withheld, conditional or delayed. Buyer’s
environmental investigations shall be complete on or before August 15, 2006.

 


8.3           CURE OF CERTAIN TITLE DEFECTS POST-CLOSING.


 


(A)          ANY TITLE DEFECT IDENTIFIED BY BUYER PRIOR TO CLOSING THAT REMAINS
UNCURED AT CLOSING, AND ANY TITLE DEFECT IDENTIFIED BY BUYER AFTER CLOSING WILL
BE REFERRED TO HEREIN AS A “POST-CLOSING DEFECT.”

 

59

--------------------------------------------------------------------------------


 


(B)           BUYER AND THE COMPANY WILL ACT IN GOOD FAITH AND REASONABLY
COOPERATE WITH PFC AFTER THE CLOSING FOR PFC TO CURE POST-CLOSING DEFECTS. IF,
AT THE END OF THE 30-DAY PERIOD COMMENCING ON THE FINAL SETTLEMENT DATE (THE
“CURE PERIOD”), PFC HAS BEEN UNABLE TO CURE A POST-CLOSING DEFECT (AND THERE IS
NO DISPUTE AS TO WHETHER OR NOT IT HAS BEEN CURED), PFC WILL PAY BUYER, WITHIN
10 BUSINESS DAYS, THE TITLE DEFECT AMOUNT WITH RESPECT TO SUCH POST-CLOSING
DEFECT PLUS INTEREST PAYABLE THEREON ACCRUING AT THE PRIME RATE FROM THE CLOSING
DATE TO THE DATE ON WHICH THE TITLE DEFECT AMOUNT IS PAID BY PFC TO BUYER
(TAKING INTO ACCOUNT THE VALUE OF THE RESULTS OF ANY CURATIVE EFFORTS MADE BY OR
ON BEHALF OF PFC WITH RESPECT TO SUCH POST-CLOSING DEFECTS). IF, AT THE END OF
THE CURE PERIOD, PFC AND BUYER ARE UNABLE TO AGREE ON WHETHER THERE HAS BEEN A
SATISFACTORY RESOLUTION OF A POST-CLOSING DEFECT, THEN SUCH DISAGREEMENT SHALL
BE RESOLVED AS PROVIDED IN SECTION 11.1.


 


8.4           BUYER INDEMNIFICATION. BUYER HEREBY INDEMNIFIES AND SHALL DEFEND
AND HOLD THE COMPANY, PFC, AFFILIATES THEREOF, AND THEIR RESPECTIVE OWNERS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES, CONTRACTORS,
SUCCESSORS, AND ASSIGNS) HARMLESS FROM AND AGAINST ANY AND ALL OF THE FOLLOWING
CLAIMS ARISING FROM BUYER’S INSPECTING AND OBSERVING THE PROPERTIES:  (A) CLAIMS
FOR PERSONAL INJURIES TO OR DEATH OF EMPLOYEES OF BUYER, ITS CONTRACTORS,
AGENTS, CONSULTANTS, AND REPRESENTATIVES, AND DAMAGE TO THE PROPERTY OF BUYER OR
OTHERS ACTING ON BEHALF OF BUYER, EXCEPT FOR INJURIES OR DEATH CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE COMPANY, PFC OR ANY OF THEIR
RESPECTIVE AFFILIATES, EMPLOYEES, CONTRACTORS, AGENTS, CONSULTANTS, OR
REPRESENTATIVES; AND (B) CLAIMS FOR PERSONAL INJURIES TO OR DEATH OF EMPLOYEES
OF THE COMPANY OR THIRD PARTIES, AND DAMAGE TO THE PROPERTY OF THE COMPANY OR
THIRD PARTIES, TO THE EXTENT CAUSED BY THE NEGLIGENCE, GROSS NEGLIGENCE, OR
WILLFUL MISCONDUCT OF BUYER. TO THE EXTENT PROVIDED ABOVE, THE FOREGOING
INDEMNITY INCLUDES, AND THE PARTIES INTEND IT TO INCLUDE, AN INDEMNIFICATION OF
THE INDEMNIFIED PARTIES FROM AND AGAINST CLAIMS ARISING OUT OF OR RESULTING, IN
WHOLE OR PART, FROM THE CONDITION OF THE PROPERTY OR THE SOLE, JOINT,
COMPARATIVE, OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF ANY OF THE
INDEMNIFIED PARTIES. THE PARTIES HERETO AGREE THAT THE FOREGOING COMPLIES WITH
THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.


 

ARTICLE IX
CONDITIONS TO OBLIGATIONS OF THE PARTIES; TERMINATION

 


9.1           CONDITIONS TO OBLIGATIONS OF PFC, GP AND THE COMPANY. THE
OBLIGATIONS OF PFC, THE GP AND THE COMPANY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT ON OR PRIOR
TO THE CLOSING OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)          EACH OF THE REPRESENTATIONS AND WARRANTIES OF BUYER CONTAINED IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN
THOSE REPRESENTATIONS AND WARRANTIES OF BUYER THAT ARE QUALIFIED BY MATERIALITY,
WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE DATE OF THIS
AGREEMENT AND AS OF THE CLOSING AS THOUGH MADE ON AND AS OF THE CLOSING DATE,
EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY IS MADE AS OF A
SPECIFIED DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE BEEN
TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN THOSE REPRESENTATIONS AND
WARRANTIES OF BUYER THAT ARE QUALIFIED BY MATERIALITY, WHICH SHALL BE TRUE AND
CORRECT IN ALL RESPECTS) AS OF SUCH SPECIFIED DATE;

 

60

--------------------------------------------------------------------------------


 


(B)           BUYER SHALL HAVE PERFORMED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS ALL COVENANTS AND AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED
OR COMPLIED WITH BY BUYER ON OR PRIOR TO THE CLOSING;


 


(C)           PFC AND THE COMPANY SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY
THE CHIEF EXECUTIVE OFFICER OF BUYER DATED THE CLOSING DATE, REPRESENTING AND
CERTIFYING THAT THE CONDITIONS SET FORTH IN SECTIONS 9.1(A) AND (B) HAVE BEEN
SATISFIED;


 


(D)          NO PROCEEDING (EXCLUDING ANY PROCEEDING INITIATED BY PFC, THE
COMPANY, THE SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE AFFILIATES) SHALL, ON THE
CLOSING DATE, BE PENDING OR THREATENED SEEKING TO RESTRAIN, PROHIBIT, OR OBTAIN
LOSSES OR OTHER RELIEF IN CONNECTION WITH THIS AGREEMENT OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(E)           NO ORDER, WRIT, INJUNCTION OR DECREE SHALL HAVE BEEN ENTERED AND
BE IN EFFECT BY ANY COURT OR ANY GOVERNMENTAL ENTITY OF COMPETENT JURISDICTION,
AND NO STATUTE, RULE, REGULATION OR OTHER REQUIREMENT SHALL HAVE BEEN
PROMULGATED OR ENACTED AND BE IN EFFECT, THAT ON A TEMPORARY OR PERMANENT BASIS
RESTRAINS, ENJOINS OR INVALIDATES THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(F)           ALL DOCUMENTS, INSTRUMENTS, CERTIFICATES OR OTHER ITEMS REQUIRED
TO BE DELIVERED BY BUYER PURSUANT TO SECTION 2.3 SHALL HAVE BEEN DELIVERED;


 


(G)           ALL CONSENTS OF OR IMPOSED BY ANY GOVERNMENTAL ENTITY AND ALL
CONSENTS SET FORTH ON COMPANY SCHEDULE 3.6 NECESSARY FOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
SHALL HAVE BEEN OBTAINED, OCCURRED OR HAVE BEEN MADE (AND THE REQUIRED WAITING
PERIOD, IF ANY, HAS EXPIRED), INCLUDING THOSE ARISING UNDER THE HSR ACT AND THE
RULES AND REGULATIONS OF THE FEDERAL TRADE COMMISSION AND THE DEPARTMENT OF
JUSTICE;


 


(H)          BUYER SHALL HAVE COMPLETED ITS REVIEW, PURSUANT TO SECTION 8.1, OF
THE COMPANY’S AND THE SUBSIDIARIES’ TITLE TO THE PROPERTIES CONSTITUTING AT
LEAST 80% OF THE AGGREGATE ALLOCATED VALUES OF ALL PROPERTIES SET FORTH ON BUYER
SCHEDULE 8.1(F)(3); AND


 


(I)            BUYER HAS NOT IDENTIFIED TITLE DEFECTS, THE TITLE DEFECT AMOUNTS
OF WHICH, IN THE AGGREGATE, EXCEED 10% OF THE BASE PURCHASE PRICE.


 


9.2           CONDITIONS TO OBLIGATIONS OF BUYER. THE OBLIGATIONS OF BUYER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SUBJECT TO
THE FULFILLMENT ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)          EACH OF THE REPRESENTATIONS AND WARRANTIES OF PFC AND GP CONTAINED
IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN
THOSE REPRESENTATIONS AND WARRANTIES OF PFC OR GP THAT ARE QUALIFIED BY
MATERIALITY, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE DATE OF
THIS AGREEMENT AND AS OF THE CLOSING AS THOUGH MADE ON AND AS OF THE CLOSING
DATE, EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY IS MADE AS
OF A SPECIFIED DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE
BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN THOSE REPRESENTATIONS
AND WARRANTIES OF PFC OR GP THAT ARE QUALIFIED BY MATERIALITY, WHICH SHALL BE
TRUE AND CORRECT IN ALL RESPECTS) AS OF SUCH SPECIFIED DATE;

 

61

--------------------------------------------------------------------------------


 


(B)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES OF THE COMPANY THAT ARE
QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH SHALL BE TRUE AND
CORRECT IN ALL RESPECTS) AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING
AS THOUGH MADE ON AND AS OF THE CLOSING DATE, EXCEPT TO THE EXTENT THAT ANY SUCH
REPRESENTATION OR WARRANTY IS MADE AS OF A SPECIFIED DATE, IN WHICH CASE SUCH
REPRESENTATION OR WARRANTY SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES OF THE COMPANY THAT
ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH SHALL BE TRUE AND
CORRECT IN ALL RESPECTS) AS OF SUCH SPECIFIED DATE;


 


(C)           EACH OF PFC, GP AND THE COMPANY AND EACH SUBSIDIARY SHALL HAVE
PERFORMED AND COMPLIED WITH IN ALL MATERIAL RESPECTS ALL COVENANTS AND
AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY IT ON
OR PRIOR TO THE CLOSING;


 


(D)          BUYER SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY THE CHIEF
EXECUTIVE OFFICERS OF PFC, GP AND THE COMPANY DATED THE CLOSING DATE,
REPRESENTING AND CERTIFYING THAT THE CONDITIONS DESCRIBED IN SECTION 9.2(A), (B)
AND (C) HAVE BEEN SATISFIED EXCEPT TO THE EXTENT DESCRIBED ON ANY SUPPLEMENTS TO
THE COMPANY SCHEDULES THAT WERE DELIVERED TO BUYER PRIOR TO THE CLOSING DATE IN
ACCORDANCE WITH SECTION 7.4 AND ARE SPECIFICALLY REFERRED TO AS EXCEPTIONS TO
SUCH CERTIFICATE, WITH ANY SUCH SUPPLEMENT NOT AFFECTING WHETHER OR NOT THE
CONDITIONS DESCRIBED IN SECTIONS 9.2(A), (B) AND (C) HAVE BEEN SATISFIED AND
BEING INCLUDED SOLELY FOR PURPOSES OF ENABLING PFC, GP AND THE COMPANY TO COMPLY
WITH SECTION 9.2(D);


 


(E)           NO PROCEEDING (EXCLUDING ANY PROCEEDING INITIATED BY BUYER OR ANY
OF ITS AFFILIATES) SHALL, ON THE CLOSING DATE, BE PENDING OR THREATENED SEEKING
TO RESTRAIN, PROHIBIT, OR OBTAIN LOSSES OR OTHER RELIEF IN CONNECTION WITH THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(F)           NO ORDER, WRIT, INJUNCTION OR DECREE SHALL HAVE BEEN ENTERED AND
BE IN EFFECT BY ANY COURT OR ANY GOVERNMENTAL ENTITY OF COMPETENT JURISDICTION,
AND NO STATUTE, RULE, REGULATION OR OTHER REQUIREMENT SHALL HAVE BEEN
PROMULGATED OR ENACTED AND BE IN EFFECT, THAT ON A TEMPORARY OR PERMANENT BASIS
RESTRAINS, ENJOINS OR INVALIDATES THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(G)           ALL DOCUMENTS, INSTRUMENTS, CERTIFICATES OR OTHER ITEMS REQUIRED
TO BE DELIVERED BY PFC, GP AND THE COMPANY PURSUANT TO SECTION 2.2 SHALL HAVE
BEEN DELIVERED;


 


(H)          ALL CONSENTS OF OR IMPOSED BY ANY GOVERNMENTAL ENTITY NECESSARY FOR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS SHALL HAVE BEEN OBTAINED, OCCURRED OR HAVE BEEN MADE
(AND THE REQUIRED WAITING PERIOD, IF ANY, HAS EXPIRED), INCLUDING THOSE ARISING
UNDER THE HSR ACT AND THE RULES AND REGULATIONS OF THE FEDERAL TRADE COMMISSION
AND THE DEPARTMENT OF JUSTICE;


 


(I)            THERE SHALL HAVE BEEN NO EVENT SINCE JUNE 30, 2006, THAT,
INDIVIDUALLY OR IN THE AGGREGATE WITH ALL SUCH OTHER EVENTS, HAS HAD OR
REASONABLY COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

62

--------------------------------------------------------------------------------


 


(J)            BUYER HAS NOT IDENTIFIED TITLE DEFECTS, THE TITLE DEFECT AMOUNTS
OF WHICH, IN THE AGGREGATE, EXCEED 10% OF THE BASE PURCHASE PRICE;


 


(K)          BUYER SHALL HAVE RECEIVED EVIDENCE REASONABLY ACCEPTABLE TO IT OF
THE COMPANY’S AND THE SUBSIDIARIES’ ASSIGNMENT (WITHOUT ANY FURTHER OBLIGATION
OR LIABILITY THEREAFTER TO THE COMPANY OR ANY SUBSIDIARY) OF ALL THEIR RIGHTS
AND OBLIGATIONS PURSUANT TO THE ENGAGEMENT LETTER BETWEEN THE COMPANY AND PETRIE
PARKMAN & CO. DATED AS OF JUNE 8, 2006, TO PFC;


 


(L)           THE COMPANY AND EACH APPLICABLE SUBSIDIARY SHALL HAVE OBTAINED ALL
CONSENTS FROM THE OTHER PARTIES TO THE CONTRACTS IDENTIFIED ON SCHEDULE 9.2(L)
(EACH, A “REQUIRED THIRD PARTY CONSENT”), AND EACH REQUIRED THIRD PARTY CONSENT
SHALL BE IN FULL FORCE AND EFFECT, SHALL NOT HAVE BEEN REVOKED, SHALL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO BUYER, AND A COPY THEREOF SHALL HAVE
BEEN DELIVERED TO BUYER;


 


(M)         BUYER SHALL HAVE RECEIVED EVIDENCE REASONABLY ACCEPTABLE TO IT OF
THE FULL PAYMENT, SETTLEMENT, CANCELLATION OR SATISFACTION OF ALL INTRACOMPANY
OBLIGATIONS;


 


(N)          THE FCC CONSENT SHALL HAVE BEEN GRANTED AND BECOME FINAL. FOR
PURPOSES OF THIS AGREEMENT, THE TERM “FINAL” SHALL MEAN THAT ACTION SHALL HAVE
BEEN TAKEN BY THE FCC (INCLUDING ACTION DULY TAKEN BY THE FCC’S STAFF, PURSUANT
TO DELEGATED AUTHORITY) WHICH SHALL NOT HAVE BEEN REVERSED, STAYED, ENJOINED,
SET ASIDE, ANNULLED OR SUSPENDED; WITH RESPECT TO WHICH NO TIMELY REQUEST FOR
STAY, PETITION FOR REHEARING, APPEAL OR CERTIORARI OR SUA SPONTE ACTION OF THE
FCC WITH COMPARABLE EFFECT SHALL BE PENDING; AND AS TO WHICH THE TIME FOR FILING
ANY SUCH REQUEST, PETITION, APPEAL, CERTIORARI OR FOR THE TAKING OF SUCH
SUA SPONTE ACTION BY THE FCC SHALL HAVE EXPIRED OR OTHERWISE TERMINATED;


 


(O)          PFC SHALL HAVE PROVIDED TO BUYER THE AGREEMENT OF PROGRESS ENERGY,
INC., FOR ITSELF AND ITS AFFILIATES, WAIVING ANY CLAIMS AGAINST BUYER AND ITS
AFFILIATES AND THE PFC AND SERVICE EMPLOYEES TO THE EXTENT ARISING FROM ANY
EMPLOYMENT AGREEMENT, CONFIDENTIALITY OR NON-DISCLOSURE AGREEMENT OR POLICY, OR
NON-COMPETITION AGREEMENT BETWEEN ANY OF THE PFC AND SERVICE EMPLOYEES AND PFC
OR ANY RELATED AFFILIATE INSOFAR AS IT RELATES TO THE BUSINESS OF THE COMPANY
AND THE SUBSIDIARIES; AND


 


(P)           IF THE BUYER PUT RIGHT IS EXERCISED BY DELIVERY OF THE PUT
ELECTION NOTICE, THE TRANSFER, ASSIGNMENT AND CONVEYANCE OF THE PUT PROPERTIES
TO PFC AND THE ASSUMPTION OF THE PUT OBLIGATIONS BY PFC SHALL HAVE BEEN
CONSUMMATED IN ACCORDANCE WITH SECTION 7.23.


 


9.3           TERMINATION. THIS AGREEMENT MAY BE TERMINATED AND THE TRANSACTIONS
CONTEMPLATED HEREBY ABANDONED AT ANY TIME PRIOR TO THE CLOSING IN THE FOLLOWING
MANNER:


 


(A)          BY MUTUAL WRITTEN CONSENT OF PFC AND BUYER; OR


 


(B)           BY EITHER PFC OR BUYER, IF:


 

(1)           THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE NOVEMBER 30, 2006
(THE “TERMINATION DATE”); PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE THIS
AGREEMENT UNDER THIS SECTION 9.3(B)(1) SHALL NOT BE AVAILABLE (A) TO PFC, IF ANY

 

63

--------------------------------------------------------------------------------


 

BREACH OF THIS AGREEMENT BY PFC, GP, THE COMPANY OR ANY SUBSIDIARY HAS BEEN THE
CAUSE OF, OR RESULTED IN, THE FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE THE
TERMINATION DATE OR (B) TO BUYER, IF ANY BREACH OF THIS AGREEMENT BY BUYER HAS
BEEN THE CAUSE OF, OR RESULTED IN, THE FAILURE OF THE CLOSING TO OCCUR ON OR
BEFORE THE TERMINATION DATE; OR

 

(2)           THERE SHALL BE ANY STATUTE, RULE, OR REGULATION THAT MAKES
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY ILLEGAL OR OTHERWISE
PROHIBITED OR A GOVERNMENTAL ENTITY SHALL HAVE ISSUED AN ORDER, DECREE, OR
RULING OR TAKEN ANY OTHER ACTION PERMANENTLY RESTRAINING, ENJOINING, OR
OTHERWISE PROHIBITING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
AND SUCH ORDER, DECREE, RULING, OR OTHER ACTION SHALL HAVE BECOME FINAL AND
NON-APPEALABLE;

 


(C)           BY PFC, IF (1) ANY OF THE REPRESENTATIONS AND WARRANTIES OF BUYER
CONTAINED IN THIS AGREEMENT SHALL NOT BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (PROVIDED THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS QUALIFIED BY
A MATERIALITY STANDARD OR A MATERIAL ADVERSE EFFECT QUALIFICATION SHALL NOT BE
FURTHER QUALIFIED BY MATERIALITY HEREBY); OR (2) BUYER SHALL HAVE FAILED TO
FULFILL IN ANY MATERIAL RESPECT ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT;
AND, IN THE CASE OF EACH OF CLAUSES (1) AND (2), SUCH FAILURE,
MISREPRESENTATION, OR BREACH OF WARRANTY (PROVIDED IT CAN BE CURED) HAS NOT BEEN
CURED WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF FROM THE COMPANY TO BUYER
(OTHER THAN THOSE SET FORTH IN SECTION 5.7 FOR WHICH NO CURE PERIOD SHALL BE
PERMITTED); PROVIDED THAT ANY CURE PERIOD SHALL NOT EXTEND BEYOND THE
TERMINATION DATE AND SHALL NOT EXTEND THE TERMINATION DATE;


 


(D)          BY BUYER, IF (1) ANY OF THE REPRESENTATIONS AND WARRANTIES OF PFC,
GP OR THE COMPANY CONTAINED IN THIS AGREEMENT SHALL NOT BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS (PROVIDED THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS
QUALIFIED BY A MATERIALITY OR MATERIAL ADVERSE EFFECT QUALIFICATION SHALL NOT BE
FURTHER QUALIFIED BY MATERIALITY HEREBY); OR (2) PFC, GP AND THE COMPANY SHALL
HAVE FAILED TO FULFILL IN ANY MATERIAL RESPECT ANY OF THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT, AND, IN THE CASE OF EACH OF CLAUSES (1) AND
(2), SUCH MISREPRESENTATION, BREACH OF WARRANTY OR FAILURE HAS NOT BEEN CURED
(PROVIDED IT CAN BE CURED) WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF FROM
BUYER TO PFC; PROVIDED THAT ANY CURE PERIOD SHALL NOT EXTEND BEYOND THE
TERMINATION DATE AND SHALL NOT EXTEND THE TERMINATION DATE; OR


 


(E)           BY BUYER IF THERE SHALL HAVE OCCURRED SINCE JUNE 30, 2006, ANY
EVENT OR SERIES OF EVENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE HAD OR
REASONABLY COULD BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


9.4           EFFECT OF TERMINATION. IN THE EVENT OF THE TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 9.3 BY PFC OR BUYER, WRITTEN NOTICE THEREOF SHALL
FORTHWITH BE GIVEN TO THE OTHER PARTY OR PARTIES SPECIFYING THE PROVISION HEREOF
PURSUANT TO WHICH SUCH TERMINATION IS MADE, AND THIS AGREEMENT SHALL BECOME VOID
AND HAVE NO EFFECT, EXCEPT THAT THE AGREEMENTS CONTAINED IN THIS ARTICLE IX, IN
SECTIONS 7.8 (FEES), 7.9 (PUBLICITY), 8.4 (DUE DILIGENCE INDEMNITY) AND IN
ARTICLES XI (OTHER THAN SECTION 11.1) AND XII SHALL SURVIVE THE TERMINATION
HEREOF. NOTHING CONTAINED IN THIS SECTION SHALL RELIEVE ANY PARTY FROM LIABILITY
FOR LOSSES ACTUALLY INCURRED AS A RESULT OF ANY BREACH OF THIS AGREEMENT.

 

64

--------------------------------------------------------------------------------


 


9.5           AMENDMENT. THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT BY
AN INSTRUMENT IN WRITING SIGNED BY OR ON BEHALF OF ALL THE PARTIES HERETO.


 


9.6           WAIVER. PFC, GP AND THE COMPANY ON THE ONE HAND, OR BUYER, ON THE
OTHER, MAY:  (A) WAIVE ANY INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES OF
THE OTHER CONTAINED HEREIN OR IN ANY DOCUMENT, CERTIFICATE, OR WRITING DELIVERED
PURSUANT HERETO, OR (B) WAIVE COMPLIANCE BY THE OTHER WITH ANY OF THE OTHER’S
AGREEMENTS OR FULFILLMENT OF ANY CONDITIONS TO ITS OWN OBLIGATIONS CONTAINED
HEREIN, BUT SUCH WAIVER OR FAILURE TO INSIST UPON STRICT COMPLIANCE WITH SUCH
OBLIGATION, COVENANT, AGREEMENT OR CONDITION SHALL NOT OPERATE AS A WAIVER OF,
OR ESTOPPEL WITH RESPECT TO, ANY OTHER FAILURE. ANY AGREEMENT ON THE PART OF A
PARTY HERETO TO ANY SUCH WAIVER SHALL BE VALID ONLY IF SET FORTH IN AN
INSTRUMENT IN WRITING SIGNED BY OR ON BEHALF OF SUCH PARTY. NO FAILURE OR DELAY
BY A PARTY HERETO IN EXERCISING ANY RIGHT, POWER, OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, POWER, OR PRIVILEGE.


 

ARTICLE X
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION

 


10.1         SURVIVAL.


 


(A)          EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS THAT ARE
COVERED BY THE INDEMNIFICATION AGREEMENTS HEREIN SHALL SURVIVE THE CLOSING FOR
THE TIME PERIODS EXPRESSLY SET FORTH BELOW (EACH SUCH TIME PERIOD AND THE TIME
PERIOD, A “SURVIVAL PERIOD”).


 


(B)           REPRESENTATIONS AND WARRANTIES.


 

(1)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF PFC, GP AND THE
COMPANY SET FORTH IN SECTIONS 3.1 (ORGANIZATION), 3.2 (TITLE TO INTERESTS), 3.3
(AUTHORITY), 3.4 (VALID AND BINDING AGREEMENT), 3.5 (NON-CONTRAVENTION), 4.1
(ORGANIZATION), 4.2 (GOVERNING DOCUMENTS), 4.3 (CAPITAL STRUCTURE), 4.4
(AUTHORITY, VALID AND BINDING AGREEMENT), 4.5 (NON-CONTRAVENTION, CONSENTS AND
APPROVALS), 4.6 (OWNERSHIP; CAPITALIZATION OF SUBSIDIARIES), 4.14 (TAXES), 4.25
(EMPLOYEE RELATED MATTERS), AND 4.26 (BROKERS), SHALL SURVIVE THE CLOSING UNTIL
THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS PERIOD (SUCH
REPRESENTATIONS AND WARRANTIES, THE “FUNDAMENTAL COMPANY REPRESENTATIONS”), AND
ALL REMAINING REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLES III AND IV
SHALL TERMINATE AT 5:00 P.M., DALLAS, TEXAS TIME ON THE DATE THAT IS THE 90TH
DAY FOLLOWING THE FIRST ANNIVERSARY OF THE CLOSING DATE (THE “EXPIRATION DATE”);
AND

 

(2)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF BUYER SET FORTH IN
SECTIONS 5.1 (ORGANIZATION), 5.2 (POWER AND AUTHORITY), 5.3 (VALID AND BINDING
AGREEMENT), 5.4 (NON-CONTRAVENTION), 5.8 (INVESTMENT EXPERIENCE), 5.9
(ACCREDITED INVESTOR; INVESTMENT INTENT), 5.10 (INDEPENDENT EVALUATION) AND 5.11
(BROKERS) SHALL SURVIVE THE CLOSING UNTIL THE EXPIRATION OF THE APPLICABLE
STATUTE OF LIMITATIONS PERIOD (SUCH REPRESENTATIONS AND WARRANTIES, THE
“FUNDAMENTAL BUYER REPRESENTATIONS” AND TOGETHER WITH THE FUNDAMENTAL COMPANY
REPRESENTATION,

 

65

--------------------------------------------------------------------------------


 

THE “FUNDAMENTAL REPRESENTATIONS”), AND ALL REMAINING REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE V SHALL TERMINATE AT 5:00 P.M., DALLAS, TEXAS
TIME, ON THE EXPIRATION DATE

 


(C)           COVENANTS. ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT REQUIRED TO BE PERFORMED OR COMPLIED WITH BEFORE OR AT THE CLOSING
SHALL SURVIVE THE CLOSING UNTIL THE EXPIRATION DATE UNLESS EXPRESSLY WAIVED BY
BUYER IN WRITING AT THE CLOSING, AND ALL COVENANTS AND AGREEMENTS CONTAINED IN
THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH AFTER THE CLOSING (INCLUDING THE
COVENANTS AND AGREEMENTS CONTAINED IN SECTIONS 7.7, 7.8, 7.20, 8.3 AND 8.4 AND
ARTICLES X AND XI) SHALL SURVIVE THE CLOSING UNTIL FULLY PERFORMED.


 


(D)          NO PARTY HERETO SHALL HAVE ANY INDEMNIFICATION OBLIGATION PURSUANT
TO THIS ARTICLE X OR OTHERWISE IN RESPECT OF ANY REPRESENTATION, WARRANTY OR
COVENANT UNLESS IT SHALL HAVE RECEIVED FROM THE PARTY SEEKING INDEMNIFICATION
WRITTEN NOTICE (A “CLAIM NOTICE”) OF THE EXISTENCE OF THE CLAIM FOR OR IN
RESPECT OF WHICH INDEMNIFICATION IN RESPECT OF SUCH REPRESENTATION, WARRANTY OR
COVENANT IS BEING SOUGHT ON OR BEFORE THE EXPIRATION OF THE APPLICABLE SURVIVAL
PERIOD. IF AN INDEMNIFIED PARTY DELIVERS A CLAIM NOTICE TO AN INDEMNIFYING PARTY
BEFORE THE EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD, THEN THE APPLICABLE
REPRESENTATION, WARRANTY OR COVENANT SHALL SURVIVE UNTIL, BUT ONLY FOR PURPOSES
OF, THE RESOLUTION OF THE MATTER COVERED BY SUCH CLAIM NOTICE. A CLAIM NOTICE
SHALL SET FORTH WITH REASONABLE SPECIFICITY (1) THE BASIS FOR SUCH CLAIM UNDER
THIS AGREEMENT, AND THE FACTS THAT OTHERWISE FORM THE BASIS OF SUCH CLAIM AND
(2) TO THE EXTENT REASONABLY ESTIMABLE, AN ESTIMATE OF THE AMOUNT OF SUCH CLAIM
(WHICH ESTIMATE SHALL NOT BE CONCLUSIVE OF THE FINAL AMOUNT OF SUCH CLAIM) AND
AN EXPLANATION OF THE CALCULATION OF SUCH ESTIMATE.


 


10.2         INDEMNIFICATION BY PFC. FROM AND AFTER THE CLOSING, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS ARTICLE X, PFC SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS BUYER, THE COMPANY AND THE SUBSIDIARIES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, CONSULTANTS, ADVISORS AND OTHER REPRESENTATIVES
(INCLUDING LEGAL COUNSEL, ACCOUNTANTS AND FINANCIAL ADVISORS) AND AFFILIATES
(COLLECTIVELY, THE “BUYER INDEMNIFIED PERSONS”) FROM AND AGAINST ANY AND ALL
LOSSES ASSERTED AGAINST, RESULTING, IMPOSED UPON, OR INCURRED OR SUFFERED BY ANY
BUYER INDEMNIFIED PERSON, DIRECTLY OR INDIRECTLY, BY REASON OF, RESULTING FROM,
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH:


 


(A)          ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF PFC, GP OR THE
COMPANY CONTAINED IN ARTICLE III OR IV OF THIS AGREEMENT DETERMINED AS OF THE
DATE OF THIS AGREEMENT OR IN ANY CERTIFICATE FURNISHED BY OR ON BEHALF OF PFC,
GP OR THE COMPANY IN CONNECTION WITH THIS AGREEMENT, IN EACH CASE, WITHOUT
GIVING EFFECT TO ANY SUPPLEMENTS TO THE COMPANY SCHEDULES DELIVERED TO BUYER
PURSUANT TO SECTION 7.4 AS THOUGH NO SUCH SUPPLEMENTS WERE SO DELIVERED TO
BUYER;


 


(B)           ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY PFC, GP OR
THE COMPANY IN THIS AGREEMENT OR IN ANY CERTIFICATE FURNISHED BY OR ON BEHALF OF
PFC, GP OR THE COMPANY IN CONNECTION WITH THIS AGREEMENT, AS IF SUCH
REPRESENTATION OR WARRANTY WERE MADE ON AND AS OF THE CLOSING DATE, GIVING
EFFECT TO ANY SUPPLEMENT TO THE COMPANY SCHEDULES DELIVERED TO BUYER PURSUANT TO
SECTION 7.4;

 

66

--------------------------------------------------------------------------------


 


(C)           ANY BREACH OR NONFULFILLMENT OF OR FAILURE TO PERFORM ANY COVENANT
OR AGREEMENT OF PFC OR GP CONTAINED IN THIS AGREEMENT OR IN ANY CERTIFICATE
FURNISHED BY OR ON BEHALF OF PFC OR GP TO BUYER IN CONNECTION WITH THIS
AGREEMENT;


 


(D)          ANY BREACH OR NONFULFILLMENT OF OR FAILURE TO PERFORM ANY COVENANT
OR AGREEMENT OF THE COMPANY CONTAINED IN THIS AGREEMENT THAT IS REQUIRED TO BE
PERFORMED BY THE COMPANY PRIOR TO OR AT THE CLOSING OR IN ANY CERTIFICATE
FURNISHED BY OR ON BEHALF OF THE COMPANY PRIOR TO OR AT THE CLOSING TO BUYER IN
CONNECTION WITH THIS AGREEMENT;


 


(E)           THE PROCEEDINGS DESCRIBED IN ITEM 3 UNDER THE HEADING “PENDING
LITIGATION” AND ITEM 6 UNDER THE HEADING “POTENTIAL LITIGATION” ON COMPANY
SCHEDULE 4.11;


 


(F)           ANY THIRD PARTY CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE
RELATED TO THE ENVIRONMENTAL MATTERS IDENTIFIED IN ITEM B(3) ON COMPANY SCHEDULE
4.21;


 


(G)           ANY REGULATORY NON-COMPLIANCE BY THE COMPANY AND THE SUBSIDIARIES
IN RESPECT OF THE MIDSTREAM ASSETS RESULTING FROM A MATTER REFERENCED IN OR
IMPLIED BY ITEMS 1, 2 AND 3 ON COMPANY SCHEDULE 4.12;


 


(H)          THE MATTERS IDENTIFIED IN ITEM B ON COMPANY SCHEDULE 4.14; AND


 


(I)            IF THE PUT ELECTION NOTICE IS DELIVERED TO PFC IN ACCORDANCE WITH
SECTION 7.23, THE PROCEEDINGS DESCRIBED IN ITEMS 1 AND 2 UNDER THE HEADING
“PENDING LITIGATION” ON COMPANY SCHEDULE 4.11.


 


10.3         INDEMNIFICATION BY BUYER.


 


(A)          FROM AND AFTER THE CLOSING, SUBJECT TO THE TERMS AND CONDITIONS OF
THIS ARTICLE X, BUYER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS PFC AND ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, CONSULTANTS, ADVISORS AND OTHER
REPRESENTATIVES (INCLUDING LEGAL COUNSEL, ACCOUNTANTS AND FINANCIAL ADVISORS)
AND AFFILIATES (COLLECTIVELY, THE “PFC INDEMNIFIED PERSONS”) FROM AND AGAINST
ANY AND ALL LOSSES, ASSERTED AGAINST, RESULTING FROM, IMPOSED UPON, OR INCURRED
OR SUFFERED BY ANY PFC INDEMNIFIED PERSON, DIRECTLY OR INDIRECTLY, BY REASON OF,
RESULTING FROM, ARISING OUT OF, RELATING TO OR IN CONNECTION WITH:


 

(1)           ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF BUYER CONTAINED IN
ARTICLE V OR IN ANY CERTIFICATE FURNISHED BY OR ON BEHALF OF BUYER TO PFC IN
CONNECTION WITH THIS AGREEMENT;

 

(2)           ANY BREACH OR NONFULFILLMENT OF OR FAILURE TO PERFORM ANY COVENANT
OR AGREEMENT OF BUYER CONTAINED IN THIS AGREEMENT OR ANY CERTIFICATE FURNISHED
BY OR ON BEHALF OF BUYER TO PFC IN CONNECTION WITH THIS AGREEMENT; AND

 

(3)           OBLIGATIONS UNDER THE PFC GUARANTIES FOR WHICH BUYER HAS NOT
OBTAINED THE RELEASE OF PFC OR A RELATED AFFILIATE TO THE EXTENT THAT THEY ARISE
OUT OF PERFORMANCE UNDER SUCH PFC GUARANTY FROM AND AFTER CLOSING.

 

67

--------------------------------------------------------------------------------


 


(B)           ON THE DATE HEREOF, BUYER HAS PROVIDED TO PFC A GUARANTY
REASONABLY ACCEPTABLE TO PFC IN FORM AND SUBSTANCE ISSUED BY BUYER’S PARENT,
EXCO RESOURCES, INC., GUARANTEEING THE PERFORMANCE BY BUYER OF ALL COVENANTS TO
BE PERFORMED BY BUYER PRIOR TO CLOSING AND THE PAYMENT BY BUYER, AT CLOSING, OF
THE CLOSING PAYMENT (THE “EXCO GUARANTY”).


 


10.4         INDEMNIFICATION PROCEEDINGS.


 


(A)          THIRD PARTY CLAIMS. IN THE EVENT THAT ANY CLAIM OR DEMAND FOR WHICH
PFC OR BUYER (SUCH PERSON, AN “INDEMNIFYING PARTY”) MAY BE LIABLE TO A BUYER
INDEMNIFIED PERSON UNDER SECTION 10.2 OR SECTION 7.7 OR TO A PFC INDEMNIFIED
PERSON UNDER SECTION 10.3 OR SECTION 7.7 (AN “INDEMNIFIED PARTY”) IS ASSERTED
AGAINST OR SOUGHT TO BE COLLECTED FROM AN INDEMNIFIED PARTY BY A THIRD PARTY (A
“THIRD-PARTY CLAIM,” WHICH IN THE CASE OF ANY MATTER THAT MAY BE INDEMNIFIABLE
UNDER SECTION 7.7 OR BY REASON OF A BREACH OR INACCURACY OF SECTION 4.14 SHALL
INCLUDE THE COMMENCEMENT OF ANY EXAMINATION OR OTHER PROCEEDING, WITHOUT REGARD
TO WHETHER ANY LIABILITY IS ASSERTED, BY A TAXING AUTHORITY), THE INDEMNIFIED
PARTY SHALL WITH REASONABLE PROMPTNESS (WHICH SHALL NOT EXCEED 14 BUSINESS DAYS
IN THE CASE OF ANY MATTER THAT MAY BE INDEMNIFIABLE UNDER SECTION 7.7 OR BY
REASON OF A BREACH OR INACCURACY OF SECTION 4.14) NOTIFY THE INDEMNIFYING PARTY
OF SUCH THIRD-PARTY CLAIM BY DELIVERY OF A CLAIM NOTICE, PROVIDED THAT THE
FAILURE OR DELAY TO SO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS ARTICLE X OR SECTION 7.7 (AS
APPLICABLE), EXCEPT (AND SOLELY) TO THE EXTENT THAT THE INDEMNIFYING PARTY
DEMONSTRATES THAT THE DEFENSE OF SUCH THIRD-PARTY CLAIM IS MATERIALLY PREJUDICED
THEREBY. THE INDEMNIFYING PARTY SHALL HAVE 30 DAYS FROM RECEIPT OF THE CLAIM
NOTICE FROM THE INDEMNIFIED PARTY (IN THIS SECTION 10.4, THE “NOTICE PERIOD”) TO
NOTIFY THE INDEMNIFIED PARTY WHETHER OR NOT THE INDEMNIFYING PARTY DESIRES, AT
THE INDEMNIFYING PARTY’S SOLE COST AND EXPENSE, TO DEFEND THE INDEMNIFIED PARTY
AGAINST SUCH CLAIM OR DEMAND; PROVIDED, THAT THE INDEMNIFIED PARTY IS HEREBY
AUTHORIZED PRIOR TO AND DURING THE NOTICE PERIOD, AND AT THE COST AND EXPENSE OF
THE INDEMNIFYING PARTY, TO FILE ANY MOTION, ANSWER OR OTHER PLEADING THAT IT
SHALL REASONABLY DEEM NECESSARY TO PROTECT ITS INTERESTS OR THOSE OF THE
INDEMNIFYING PARTY. THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME THE
DEFENSE OF SUCH THIRD-PARTY CLAIM ONLY IF AND FOR SO LONG AS (I) THE
INDEMNIFYING PARTY NOTIFIES THE INDEMNIFIED PARTY DURING THE NOTICE PERIOD THAT
THE INDEMNIFYING PARTY IS ASSUMING THE DEFENSE OF SUCH THIRD-PARTY CLAIM AND
AGREES THAT THE INDEMNIFIED PARTY WILL BE INDEMNIFIED AGAINST SUCH THIRD-PARTY
CLAIM IN ACCORDANCE WITH THE TERMS AND LIMITATIONS OF THIS ARTICLE X, (II) THE
INDEMNIFYING PARTY USES COUNSEL OF ITS OWN CHOOSING THAT IS REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY, AND (III) CONDUCTS THE DEFENSE OF SUCH
THIRD-PARTY CLAIM IN AN ACTIVE AND DILIGENT MANNER. IF THE INDEMNIFYING PARTY IS
ENTITLED TO, AND DOES, ASSUME THE DEFENSE OF ANY SUCH THIRD-PARTY CLAIM, THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL AT ITS OWN
EXPENSE AND TO PARTICIPATE IN THE DEFENSE THEREOF; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING, THE INDEMNIFYING PARTY SHALL PAY THE REASONABLE
ATTORNEYS’ FEES OF THE INDEMNIFIED PARTY IF (A) THE INDEMNIFIED PARTY SHALL HAVE
REASONABLY CONCLUDED THAT THERE MAY BE DEFENSES AVAILABLE TO SUCH INDEMNIFIED
PARTY THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE
INDEMNIFYING PARTY, OR (B) THE INDEMNIFIED PARTY’S COUNSEL SHALL HAVE ADVISED
THE INDEMNIFIED PARTY THAT THERE IS A CONFLICT OF INTEREST THAT COULD MAKE IT
INAPPROPRIATE UNDER APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT TO HAVE COMMON
COUNSEL FOR THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY (PROVIDED THAT THE
INDEMNIFYING PARTY SHALL NOT BE RESPONSIBLE FOR PAYING FOR MORE THAN ONE
SEPARATE FIRM OF ATTORNEYS AND ONE LOCAL COUNSEL TO REPRESENT ALL OF THE
INDEMNIFIED PARTIES SUBJECT TO SUCH THIRD-PARTY CLAIM). IF THE INDEMNIFYING
PARTY ELECTS NOT TO ASSUME THE DEFENSE OF SUCH

 

68

--------------------------------------------------------------------------------


 


THIRD-PARTY CLAIM (OR FAILS TO GIVE NOTICE TO THE INDEMNIFIED PARTY DURING THE
NOTICE PERIOD OR OTHERWISE IS NOT ENTITLED TO ASSUME SUCH DEFENSE), THE
INDEMNIFIED PARTY SHALL BE ENTITLED TO ASSUME THE DEFENSE OF SUCH THIRD-PARTY
CLAIM WITH COUNSEL OF ITS OWN CHOICE, AT THE EXPENSE AND FOR THE ACCOUNT OF THE
INDEMNIFYING PARTY. IF THE INDEMNIFYING PARTY ELECTS (AND IS ENTITLED) TO ASSUME
THE DEFENSE OF SUCH THIRD-PARTY CLAIM, (I) NO COMPROMISE OR SETTLEMENT THEREOF
OR CONSENT TO ANY ADMISSION OR THE ENTRY OF ANY JUDGMENT WITH RESPECT TO SUCH
THIRD-PARTY CLAIM MAY BE EFFECTED BY THE INDEMNIFYING PARTY WITHOUT THE
INDEMNIFIED PARTY’S WRITTEN CONSENT (WHICH SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED) UNLESS THE SOLE RELIEF PROVIDED IS MONETARY DAMAGES THAT
ARE PAID IN FULL BY THE INDEMNIFYING PARTY (AND NO INJUNCTIVE OR OTHER EQUITABLE
RELIEF IS IMPOSED UPON THE INDEMNIFIED PARTY) AND THERE IS AN UNCONDITIONAL
PROVISION WHEREBY THE PLAINTIFF OR CLAIMANT IN SUCH THIRD-PARTY CLAIM RELEASES
THE INDEMNIFIED PARTY FROM ALL LIABILITY WITH RESPECT THERETO AND (II) THE
INDEMNIFIED PARTY SHALL HAVE NO LIABILITY WITH RESPECT TO ANY COMPROMISE OR
SETTLEMENT THEREOF EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH SHALL NOT BE
UNREASONABLY WITHHELD).


 


(B)           NOTWITHSTANDING THE FOREGOING, THE INDEMNIFYING PARTY SHALL NOT BE
ENTITLED TO CONTROL (BUT SHALL BE ENTITLED TO PARTICIPATE AT ITS OWN EXPENSE IN
THE DEFENSE OF), AND THE INDEMNIFIED PARTY, AT THE EXPENSE OF THE INDEMNIFYING
PARTY, SHALL BE ENTITLED TO HAVE SOLE CONTROL OVER, THE DEFENSE OR SETTLEMENT,
COMPROMISE, ADMISSION, OR ACKNOWLEDGMENT OF ANY THIRD-PARTY CLAIM (1) AS TO
WHICH THE INDEMNIFYING PARTY FAILS TO ASSUME THE DEFENSE DURING THE NOTICE
PERIOD AFTER THE INDEMNIFIED PARTY GIVES NOTICE THEREOF TO THE INDEMNIFYING
PARTY OR (2) TO THE EXTENT THE THIRD-PARTY CLAIM SEEKS AN ORDER, INJUNCTION, OR
OTHER EQUITABLE RELIEF AGAINST THE INDEMNIFIED PARTY WHICH, IF SUCCESSFUL, COULD
MATERIALLY ADVERSELY AFFECT THE BUSINESS, CONDITION (FINANCIAL OR OTHER),
CAPITALIZATION, ASSETS, LIABILITIES, RESULTS OF OPERATIONS OR PROSPECTS OF THE
INDEMNIFIED PARTY. THE INDEMNIFIED PARTY SHALL MAKE NO SETTLEMENT, COMPROMISE,
ADMISSION, OR ACKNOWLEDGMENT THAT WOULD GIVE RISE TO LIABILITY ON THE PART OF
THE INDEMNIFYING PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING
PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED).


 


(C)           DIRECT CLAIMS. IN ANY CASE IN WHICH AN INDEMNIFIED PARTY SEEKS
INDEMNIFICATION HEREUNDER AND NO THIRD-PARTY CLAIM IS INVOLVED, THE INDEMNIFIED
PARTY SHALL DELIVER A CLAIM NOTICE TO THE INDEMNIFYING PARTY. THE FAILURE OR
DELAY TO SO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING
PARTY OF ITS OBLIGATIONS UNDER THIS ARTICLE X.


 


10.5         EXCLUSIVITY.


 


(A)          THE PARTIES HERETO AGREE THAT FROM AND AFTER THE CLOSING, (1) THE
SOLE AND EXCLUSIVE RELIEF AND REMEDY AVAILABLE TO AN INDEMNIFIED PARTY IN
RESPECT OF LOSSES ARISING FROM THE MATTERS DESCRIBED IN SECTIONS 10.2 AND 10.3
SHALL BE THE RIGHTS OF INDEMNIFIED PARTIES PURSUANT TO THIS ARTICLE X AND
(2) THE SOLE AND EXCLUSIVE RELIEF AND REMEDY WITH RESPECT TO TITLE DEFECTS SHALL
BE PURSUANT TO THE PROVISIONS OF ARTICLE VIII AND SECTION 11.1, AND (3) THE SOLE
AND EXCLUSIVE RELIEF AND REMEDY WITH RESPECT TO PFC RETAINED ENVIRONMENTAL
MATTERS AND FOR ENVIRONMENTAL DEFECT REMEDIATION AND OTHER CORRECTIVE MEASURES
WITH RESPECT THERETO SHALL BE PURSUANT TO THE PROVISIONS OF SECTION 7.19 AND
SECTION 11.1; PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY CONTAINED HEREIN (INCLUDING THE FOREGOING), THE LIABILITY OF ANY PARTY
HERETO UNDER THIS ARTICLE X OR ARTICLE VIII, OR SECTION 7.19 AS APPLICABLE,

 

69

--------------------------------------------------------------------------------


 


SHALL BE IN ADDITION TO, AND NOT EXCLUSIVE OF, ANY OTHER LIABILITY THAT SUCH
PARTY MAY HAVE AT LAW OR EQUITY BASED ON SUCH PARTY’S FRAUDULENT ACTS,
FRAUDULENT OMISSIONS, OR INTENTIONAL MISREPRESENTATIONS.


 


(B)           NONE OF THE PROVISIONS SET FORTH IN THIS AGREEMENT, INCLUDING BUT
NOT LIMITED TO THE PROVISIONS SET FORTH IN THIS SECTION 10.5, SHALL BE DEEMED A
WAIVER BY ANY PARTY TO THIS AGREEMENT OF ANY RIGHT OR REMEDY THAT SUCH PARTY MAY
HAVE AT LAW OR EQUITY BASED ON ANY OTHER PARTY’S FRAUDULENT ACTS, FRAUDULENT
OMISSIONS, OR INTENTIONAL MISREPRESENTATIONS NOR SHALL ANY SUCH PROVISIONS
LIMIT, OR BE DEEMED TO LIMIT, (1) THE AMOUNTS OF RECOVERY SOUGHT OR AWARDED IN
ANY SUCH CLAIM FOR FRAUD OR INTENTIONAL MISREPRESENTATION, (2) THE TIME PERIOD
DURING WHICH A CLAIM FOR FRAUD OR INTENTIONAL MISREPRESENTATION MAY BE BROUGHT,
OR (3) THE RECOURSE THAT ANY SUCH PARTY MAY SEEK AGAINST ANOTHER PARTY WITH
RESPECT TO A CLAIM FOR FRAUD OR INTENTIONAL MISREPRESENTATION; PROVIDED THAT
THAT WITH RESPECT TO SUCH RIGHTS AND REMEDIES AT LAW OR EQUITY, THE PARTIES
HERETO FURTHER ACKNOWLEDGE AND AGREE THAT NONE OF THE PROVISIONS OF THIS
SECTION 10.5, NOR ANY REFERENCE TO THIS SECTION 10.5 THROUGHOUT THIS AGREEMENT,
SHALL BE DEEMED A WAIVER OF ANY DEFENSES WHICH MAY BE AVAILABLE IN RESPECT OF
ACTIONS OR CLAIMS FOR FRAUD OR INTENTIONAL MISREPRESENTATION, INCLUDING DEFENSES
OF STATUTES OF LIMITATIONS OR LIMITATIONS OF DAMAGES.


 


10.6         LIMITATIONS ON INDEMNITIES.


 


(A)          NOTWITHSTANDING THE FOREGOING, (1) PFC SHALL NOT BE OBLIGATED TO
INDEMNIFY BUYER FOR LOSSES PURSUANT TO SECTIONS 10.2(A) OR 10.2(B), AND BUYER
SHALL NOT BE OBLIGATED TO INDEMNIFY PFC FOR LOSSES PURSUANT TO
SECTION 10.3(A)(1), IN EACH CASE, PURSUANT TO THIS ARTICLE X UNLESS AND UNTIL
THE AMOUNT OF ALL LOSSES INCURRED BY BUYER, OR BY PFC, AS THE CASE MAY BE,
EXCEEDS, IN THE AGGREGATE, $18,000,000 (THE “DEDUCTIBLE”), IN WHICH EVENT THE
PARTY SEEKING INDEMNITY MAY RECOVER ALL LOSSES INCURRED IN EXCESS OF
$12,000,000, AND (2) PFC’S MAXIMUM LIABILITY FOR LOSSES PURSUANT TO
SECTION 10.2(A) AND SECTION 10.2(B) AND BUYER’S MAXIMUM LIABILITY FOR LOSSES
PURSUANT TO SECTION 10.3(A)(1), IN EACH CASE, SHALL BE $600,000,000 (THE
“MAXIMUM INDEMNITY AMOUNT”); PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE
FOREGOING, THE DEDUCTIBLE AND THE MAXIMUM INDEMNITY AMOUNT SHALL NOT APPLY TO
(AND THE INDEMNIFIED PARTIES SHALL BE ENTITLED TO BE INDEMNIFIED FOR ALL LOSSES
RELATING TO):


 

(A)           ANY CLAIMS ASSERTED UNDER SECTION 10.2(A), 10.2(B), OR 10.3(A)(1),
AS APPLICABLE, INSOFAR AS SUCH CLAIMS RELATE TO ANY BREACH OF FUNDAMENTAL
REPRESENTATIONS OR ANY CERTIFICATE TO THE EXTENT BASED ON ANY SUCH FUNDAMENTAL
REPRESENTATION; AND

 

(B)           ANY CLAIMS BASED ON FRAUDULENT ACTS, FRAUDULENT OMISSIONS, OR
INTENTIONAL MISREPRESENTATIONS.

 


(B)           THE INDEMNIFICATION OBLIGATIONS OF THE PARTIES PURSUANT TO THIS
ARTICLE X SHALL NOT INCLUDE PUNITIVE DAMAGES, PROVIDED THAT ANY PUNITIVE DAMAGES
RECOVERED BY A THIRD PARTY (INCLUDING A GOVERNMENTAL ENTITY, BUT EXCLUDING ANY
AFFILIATE OF ANY PARTY) AGAINST AN INDEMNIFIED PARTY SHALL BE INCLUDED IN THE
DAMAGES RECOVERABLE BY SUCH INDEMNIFIED PARTY PURSUANT TO THIS ARTICLE X.

 

70

--------------------------------------------------------------------------------


 


(C)           FOR PURPOSES OF THIS ARTICLE X, IN DETERMINING IF A BREACH OF A
REPRESENTATION OR WARRANTY HAS OCCURRED PURSUANT TO WHICH A BUYER INDEMNIFIED
PERSON OR A PFC INDEMNIFIED PERSON IS ENTITLED TO INDEMNIFICATION UNDER
SECTIONS 10.2(A), 10.2(B) OR 10.3(A)(1) AND IN DETERMINING THE AMOUNT OF LOSSES
FROM SUCH BREACH, SUCH DETERMINATION SHALL BE MADE WITHOUT GIVING EFFECT TO ANY
MATERIAL ADVERSE EFFECT OR OTHER MATERIALITY QUALIFIERS, INCLUDING AS EXPRESSED
IN ACCOUNTING CONCEPTS SUCH AS GAAP, THAT MAY BE CONTAINED IN THE APPLICABLE
REPRESENTATION OR WARRANTY.


 


(D)          BUYER CLAIMS FOR A BREACH OF REPRESENTATION IN SECTION 4.14 SHALL
BE SUBMITTED NOT MORE FREQUENTLY THAN ONCE PER QUARTER.


 


10.7         INDEMNIFICATION DESPITE NEGLIGENCE. IT IS THE EXPRESS INTENTION OF
THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL BE INDEMNIFIED AND HELD
HARMLESS FROM AND AGAINST ALL LOSSES AS TO WHICH INDEMNITY IS PROVIDED FOR UNDER
THIS ARTICLE X, NOTWITHSTANDING THAT ANY SUCH LOSSES ARISE OUT OF OR RESULT FROM
THE ORDINARY, STRICT, SOLE, OR CONTRIBUTORY NEGLIGENCE OF SUCH PERSON AND
REGARDLESS OF WHETHER ANY OTHER PERSON (INCLUDING THE OTHER PARTIES TO THIS
AGREEMENT) IS OR IS NOT ALSO NEGLIGENT. THE PARTIES HERETO ACKNOWLEDGE THAT THE
FOREGOING COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.


 

ARTICLE XI
MISCELLANEOUS

 


11.1         DISPUTE RESOLUTION.


 


(A)          ANY AND ALL CLAIMS, DISPUTES, CONTROVERSIES OR OTHER MATTERS IN
QUESTION ARISING OUT OF OR RELATING TO MATTERS UNDER SECTIONS 7.19, 8.1, 8.2 AND
8.3 (AND, TO THE EXTENT THAT INTERPRETATION OF THIS AGREEMENT IS REQUIRED, UNDER
SECTION 1.6) (ALL OF WHICH ARE REFERRED TO HEREIN AS “DISPUTES”) THAT THE
PARTIES HERETO ARE UNABLE TO RESOLVE BY MUTUAL AGREEMENT SHALL BE RESOLVED BY
FINAL BINDING ARBITRATION. THE ARBITRATION SHALL BE ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION IN ACCORDANCE WITH ITS COMMERCIAL ARBITRATION RULES, BUT
ONLY TO THE EXTENT SUCH RULES DO NOT CONFLICT WITH THE SPECIFIC PROVISIONS OF
THIS SECTION 11.1.


 


(B)           THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO RESOLVE ANY DISPUTE
PROMPTLY BY NEGOTIATIONS BETWEEN SENIOR REPRESENTATIVES OF THE PARTIES WHO HAVE
AUTHORITY TO SETTLE THE MATTER. ANY PARTY MAY GIVE THE OTHER PARTY WRITTEN
NOTICE OF THE DISPUTE. IF A DISPUTE OCCURS THAT THE SENIOR REPRESENTATIVES OF
THE PARTIES RESPONSIBLE FOR THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAVE
BEEN UNABLE, IN GOOD FAITH, TO SETTLE OR AGREE UPON WITHIN A PERIOD OF 15 DAYS
AFTER SUCH DISPUTE AROSE, PFC SHALL NOMINATE AND COMMIT ONE OF ITS SENIOR
OFFICERS AND BUYER SHALL NOMINATE AND COMMIT ONE OF ITS SENIOR OFFICERS, TO MEET
AT A MUTUALLY AGREED TIME AND PLACE NOT LATER THAN 15 DAYS AFTER THE DISPUTE HAS
ARISEN TO ATTEMPT TO RESOLVE SUCH DISPUTE. IF SUCH SENIOR OFFICER INTENDS TO BE
ACCOMPANIED BY AN ATTORNEY, THE OTHER SENIOR OFFICERS SHALL BE GIVEN AT LEAST 3
BUSINESS DAYS PRIOR NOTICE OF SUCH INTENTION AND MAY BE ALSO ACCOMPANIED BY AN
ATTORNEY. IF SUCH SENIOR OFFICERS HAVE BEEN UNABLE TO RESOLVE SUCH DISPUTE
WITHIN A PERIOD OF TEN DAYS AFTER SUCH MEETING, OR IF SUCH MEETING HAS NOT
OCCURRED WITHIN 30 DAYS FOLLOWING SUCH DISPUTE ARISING, THEN ANY PARTY SHALL
HAVE THE RIGHT, BY WRITTEN NOTICE TO THE OTHER, TO RESOLVE THE DISPUTE THROUGH
THE RELEVANT INDEPENDENT EXPERT BY ARBITRATION PURSUANT TO THIS SECTION 11.1.

 

71

--------------------------------------------------------------------------------


 

(1)           EACH PARTY SHALL HAVE THE RIGHT TO SUBMIT DISPUTES TO AN
INDEPENDENT EXPERT APPOINTED IN ACCORDANCE WITH THIS SECTION 11.1 (EACH, AN
“INDEPENDENT EXPERT”), WHO SHALL SERVE AS SOLE ARBITRATOR. THE INDEPENDENT
EXPERT SHALL BE APPOINTED BY MUTUAL AGREEMENT OF PFC AND BUYER; PROVIDED,
HOWEVER, IF PFC AND BUYER ARE UNABLE TO MUTUALLY AGREE ON WHO WILL SERVE AS THE
INDEPENDENT EXPERT WITHIN TEN DAYS AFTER THE 30TH DAY FOLLOWING WHEN THE DISPUTE
AROSE, THE AMERICAN ARBITRATION ASSOCIATION SHALL SELECT AN ARBITRATOR, WHICH
SHALL BE THE INDEPENDENT EXPERT. THE INDEPENDENT EXPERT SHALL BE SELECTED FROM
AMONG CANDIDATES WITH EXPERIENCE AND EXPERTISE IN THE AREA THAT IS THE SUBJECT
OF SUCH DISPUTE, HAVE GENERAL EXPERIENCE IN THE OIL AND GAS AND INDUSTRY AND/OR
PIPELINE INDUSTRY, AS APPLICABLE, AND IS IMPARTIAL AND INDEPENDENT OF THE
PARTIES.

 

(2)           THE PARTIES, WITH THE ASSISTANCE OF THE AMERICAN ARBITRATION
ASSOCIATION, SHALL USE DILIGENT EFFORTS TO HAVE THE INDEPENDENT EXPERT APPOINTED
WITHIN 30 DAYS AFTER A MATTER IS SUBMITTED TO ARBITRATION. THE ARBITRATION SHALL
BE CONDUCTED WITHIN 90 DAYS AFTER THE SELECTION OF THE INDEPENDENT EXPERT.

 

(3)           ANY ARBITRATION HEARING, IF ONE IS DESIRED BY THE INDEPENDENT
EXPERT, SHALL BE HELD IN DALLAS, TEXAS. THE INDEPENDENT EXPERT MAY ELECT TO
CONDUCT THE PROCEEDING BY WRITTEN SUBMISSIONS FROM PFC AND BUYER WITH EXHIBITS,
INCLUDING INTERROGATORIES, SUPPLEMENTED WITH APPEARANCES BY BUYER AND PFC, AND
REPRESENTATIVES OF THE COMPANY OR SUBSIDIARIES, IF NECESSARY, AS THE INDEPENDENT
EXPERT MAY DESIRE. THE ARBITRATION PROCEEDING, SUBJECT ONLY TO THE TERMS HEREOF,
SHALL BE CONDUCTED INFORMALLY AND EXPEDITIOUSLY AND IN SUCH A MANNER AS TO
RESULT IN A RESOLUTION AS SOON AS REASONABLY POSSIBLE UNDER THE CIRCUMSTANCES.
THE DECISION OF THE INDEPENDENT EXPERT WITH RESPECT TO DISPUTES SHALL BE REDUCED
TO WRITING AND SHALL BE FINAL AND BINDING ON THE PARTIES AS TO THE ISSUE(S)
SUBMITTED. JUDGMENT UPON THE AWARD(S) RENDERED BY THE INDEPENDENT EXPERT MAY BE
ENTERED AND EXECUTION HAD IN ANY COURT OF COMPETENT JURISDICTION, OR APPLICATION
MAY BE MADE TO SUCH COURT FOR A JUDICIAL ACCEPTANCE OF THE AWARD AND AN ORDER OF
ENFORCEMENT. PFC AND BUYER, RESPECTIVELY, SHALL BEAR THEIR OWN LEGAL FEES AND
OTHER COSTS INCURRED IN PRESENTING THEIR RESPECTIVE CASES, EXCEPT THAT THE
CHARGES AND EXPENSES OF THE INDEPENDENT EXPERT SHALL BE SHARED EQUALLY BY PFC
AND BUYER AND THE PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEYS’
FEES IN ANY CONTESTED COURT PROCEEDING BROUGHT TO ENFORCE OR COLLECT ANY AWARD
OF JUDGMENT RENDERED BY THE INDEPENDENT EXPERT.

 

(4)           THE INDEPENDENT EXPERT MAY CONSULT WITH AND ENGAGE DISINTERESTED
THIRD PARTIES TO ADVISE THE INDEPENDENT EXPERT INCLUDING, WITHOUT LIMITATION,
GEOLOGISTS, GEOPHYSICISTS, PETROLEUM ENGINEERS, TITLE AND OIL AND GAS LAWYERS,
ENVIRONMENTAL CONSULTANTS AND ATTORNEYS, ACCOUNTANTS AND CONSULTANTS, AND THE
FEES AND EXPENSES OF SUCH THIRD PARTIES SHALL BE CONSIDERED TO BE CHARGES AND
EXPENSES OF THE INDEPENDENT EXPERT.

 

(5)           ANY REPLACEMENT INDEPENDENT EXPERT, SHOULD ONE BECOME NECESSARY,
SHALL BE SELECTED IN ACCORDANCE WITH THE PROCEDURE PROVIDED ABOVE FOR THE
INITIAL SELECTION OF AN INDEPENDENT EXPERT.

 

72

--------------------------------------------------------------------------------


 

(6)           NO LAWSUIT MAY BE INSTITUTED BY EITHER BUYER OR PFC WITH RESPECT
TO THE RESOLUTION OF DISPUTES, OTHER THAN TO COMPEL PROCEEDINGS PURSUANT TO THIS
SECTION 11.1 OR TO ENFORCE THE AWARD OF THE INDEPENDENT EXPERT. WITHOUT WAIVING
THE ARBITRATION RIGHTS UNDER THIS AGREEMENT, NOTWITHSTANDING ANYTHING IN THIS
SECTION 11.1 TO THE CONTRARY THE PARTIES MAY SEEK TEMPORARY AND PRELIMINARY
INJUNCTIVE RELIEF AND OTHER EMERGENCY JUDICIAL RELIEF FROM A JUDICIAL COURT IN
DALLAS, TEXAS PENDING A FINAL RESOLUTION OF THE DISPUTE BY ARBITRATION.
ALTERNATIVELY, THE PARTIES AT THEIR ELECTION MAY SEEK EMERGENCY INTERIM RELIEF
PURSUANT TO THE EMERGENCY INTERIM RELIEF PROCEDURES OF THE AAA COMMERCIAL
ARBITRATION RULES.

 

(7)           ALL PRIVILEGES UNDER STATE AND FEDERAL LAW, INCLUDING
ATTORNEY-CLIENT AND WORK-PRODUCT PRIVILEGES, SHALL BE PRESERVED AND PROTECTED TO
THE SAME EXTENT THAT SUCH PRIVILEGES WOULD BE PROTECTED IN A FEDERAL OR STATE
COURT PROCEEDING APPLYING STATE OR FEDERAL LAW, AS THE CASE MAY BE. EXCEPT AS
REQUIRED BY APPLICABLE LAW, ALL ASPECTS OF THE ARBITRATION SHALL BE
CONFIDENTIAL, AND THE PARTIES AND ARBITRATORS SHALL NOT DISCLOSE TO OTHERS, OR
PERMIT DISCLOSURE OF, ANY INFORMATION RELATED TO THE PROCEEDINGS, INCLUDING BUT
NOT LIMITED TO DISCOVERY, TESTIMONY AND OTHER EVIDENCE, BRIEFS AND THE AWARD.

 

(8)           NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE
CONTRARY, THE PARTIES EXPRESSLY AGREE THAT THE ARBITRATORS SHALL HAVE ABSOLUTELY
NO AUTHORITY TO AWARD CONSEQUENTIAL, INCIDENTAL, SPECIAL, TREBLE, EXEMPLARY OR
PUNITIVE DAMAGES OF ANY TYPE UNDER ANY CIRCUMSTANCES REGARDLESS OF WHETHER SUCH
DAMAGES MAY BE AVAILABLE UNDER TEXAS LAW, OR ANY OTHER APPLICABLE LAW.

 


(C)           TOLLING AND PERFORMANCE. EXCEPT AS OTHERWISE PROVIDED IN THESE
PROCEDURES, ALL APPLICABLE STATUTES OF LIMITATION AND DEFENSES BASED UPON THE
PASSAGE OF TIME AND ALL CONTRACTUAL LIMITATION PERIODS SPECIFIED IN THIS
AGREEMENT, IF ANY, WILL BE TOLLED WHILE THE PROCEDURES SPECIFIED HEREIN ARE
PENDING. THE PARTIES WILL TAKE ALL ACTIONS NECESSARY TO EFFECTUATE THE TOLLING
OF ANY APPLICABLE STATUTES OF LIMITATION OR CONTRACTUAL LIMITATION PERIODS. ALL
DEADLINES SPECIFIED HEREIN MAY BE EXTENDED BY MUTUAL WRITTEN AGREEMENT OF THE
PARTIES. EACH PARTY IS REQUIRED TO CONTINUE TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT PENDING FINAL RESOLUTION OF ANY DISPUTE, UNLESS DOING SO WOULD BE
IMPOSSIBLE OR IMPRACTICABLE UNDER THE CIRCUMSTANCES. NOTWITHSTANDING THE
FOREGOING, THE STATUTE OF LIMITATIONS OF THE STATE OF TEXAS APPLICABLE TO THE
COMMENCEMENT OF A LAWSUIT WILL APPLY TO THE COMMENCEMENT OF AN ARBITRATION UNDER
THIS AGREEMENT, EXCEPT THAT NO DEFENSES WILL BE AVAILABLE BASED UPON THE PASSAGE
OF TIME DURING ANY NEGOTIATION OR PROCEEDING CALLED FOR BY THESE PROCEDURES.


 


11.2         NOTICES. ALL NOTICES, REQUESTS, DEMANDS, AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN OR MADE HEREUNDER BY ANY PARTY HERETO SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE IF (I) DELIVERED
PERSONALLY, (II) TRANSMITTED BY FIRST CLASS REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, (III) SENT BY A RECOGNIZED PREPAID
OVERNIGHT COURIER SERVICE (WHICH PROVIDES A RECEIPT), OR (IV) SENT BY TELECOPY
OR FACSIMILE TRANSMISSION (FOLLOWED BY DELIVERY UNDER THE METHODS PROVIDED IN
EITHER CLAUSE (I) OR (II) ABOVE), WITH RECEIPT CONFIRMED BY TELECOPY MACHINE, TO
THE PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESSES AS SHALL BE
SPECIFIED BY THE PARTIES BY LIKE NOTICE):

 

73

--------------------------------------------------------------------------------


 

If to PFC:

Progress Fuels Corporation
Progress Energy Building
100 East Davie, TPP-10
Raleigh, North Carolina 27601
Attention:  Pre-Closing:  Robert M. Deacy

    Post-Closing:  President

Fax No.:  (919) 546-7480

 

 

With a copy to (which shall not
constitute notice to PFC):

Progress Fuels Corporation
410 S. Wilmington St., 17th Floor
Raleigh, NC 27601
Attn:  David Fountain
Fax No.:  (919) 546-2920

 

 

 

and

 

 

 

Hunton & Williams LLP
1601 Bryan St., 30th Floor
Dallas, Texas 75201
Attn:  Barry Thomas
Fax No.:  (214) 880-0011

 

 

 

Attn:  William M. Flynn (Raleigh)
Fax No. (919) (833-6352)

 

 

If to Buyer:

Winchester Acquisition, LLC
c/o EXCO Resources, Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention:  William Boeing
Fax No.:  (214) 706-3409

 

 

With a copy to (which shall not
constitute notice to Buyer):

Vinson & Elkins L.L.P.
2001 Ross Ave, Suite 3700
Dallas, TX 75201
Attn:  Jeffrey Chapman
Fax No.:  (214) 999-7797
Attn:  Greg Hidalgo
Fax No.:  (214) 999-7959

 

Such notices, requests, demands, and other communications shall be effective
upon receipt.

 


11.3         ENTIRE AGREEMENT. THIS AGREEMENT, TOGETHER WITH THE SCHEDULES,
EXHIBITS, AND THE OTHER CERTIFICATES, DOCUMENTS, INSTRUMENTS AND WRITINGS
REFERRED TO HEREIN OR DELIVERED PURSUANT HERETO AND THE CONFIDENTIALITY
AGREEMENT, CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER

 

74

--------------------------------------------------------------------------------


 


HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND
ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF. EACH OF THE
PARTIES ACKNOWLEDGES THAT NO OTHER PARTY, NOR ANY AGENT OR ATTORNEY OF ANY OTHER
PARTY, HAS MADE ANY PROMISE, REPRESENTATION OR WARRANTY WHATSOEVER NOT CONTAINED
HEREIN, AND THAT SUCH PARTY HAS NOT EXECUTED OR AUTHORIZED THE EXECUTION OF THIS
AGREEMENT IN RELIANCE UPON ANY SUCH PROMISE, REPRESENTATION OR WARRANTY NOT
CONTAINED HEREIN.


 


11.4         WAIVER OF COMPLIANCE. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, ANY FAILURE OF ANY PARTY TO COMPLY WITH ANY OBLIGATION, COVENANT,
AGREEMENT, OR CONDITION CONTAINED HEREIN MAY BE WAIVED ONLY IF SET FORTH IN AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY OR PARTIES TO BE BOUND BY SUCH WAIVER,
BUT SUCH WAIVER OR FAILURE TO INSIST UPON STRICT COMPLIANCE WITH SUCH
OBLIGATION, COVENANT, AGREEMENT OR CONDITION SHALL NOT OPERATE AS A WAIVER OF,
OR ESTOPPEL WITH RESPECT TO, ANY OTHER FAILURE.


 


11.5         BINDING EFFECT; ASSIGNMENT; NO THIRD PARTY BENEFIT. THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS, AND PERMITTED ASSIGNS.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER THIS AGREEMENT
NOR ANY OF THE RIGHTS, INTERESTS, OR OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY
ANY OF THE PARTIES HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES, WHICH CONSENT MAY BE WITHHELD IN SUCH PARTY’S SOLE JUDGMENT; PROVIDED,
HOWEVER, THAT BUYER MAY COLLATERALLY ASSIGN THIS AGREEMENT TO ANY SOURCES OF
FINANCING SOLELY TO SECURE BUYER’S OBLIGATIONS UNDER ANY CREDIT ARRANGEMENTS
ENTERED INTO IN CONNECTION WITH THIS AGREEMENT (AND ANY REFINANCING OR
SUBSTITUTIONS THEREOF). ANY ASSIGNMENT IN VIOLATION OF THE FOREGOING SHALL BE
NULL AND VOID. EXCEPT AS PROVIDED IN SECTION 8.4 AND ARTICLE X, NOTHING IN THIS
AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY PERSON
OTHER THAN THE PARTIES HERETO, AND THEIR RESPECTIVE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS, AND PERMITTED ASSIGNS, ANY RIGHTS, BENEFITS, OR
REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.


 


11.6         SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE BY ANY APPLICABLE LAW OR PUBLIC POLICY, THIS
AGREEMENT SHALL BE CONSIDERED DIVISIBLE AND SUCH PROVISION SHALL BE DEEMED
INOPERATIVE TO THE EXTENT IT IS DEEMED UNENFORCEABLE SO LONG AS THE LEGAL
SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREIN IS NOT AFFECTED IN ANY MANNER
MATERIALLY ADVERSE TO ANY PARTY HERETO, AND IN ALL OTHER RESPECTS THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT; PROVIDED, HOWEVER, THAT IF ANY SUCH
PROVISION MAY BE MADE ENFORCEABLE BY LIMITATION THEREOF, THEN SUCH PROVISION
SHALL BE DEEMED TO BE SO LIMITED AND SHALL BE ENFORCEABLE TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW.


 


11.7         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


 


11.8         CONSENT TO JURISDICTION; VENUE.


 


(A)          SUBJECT TO SECTION 11.1, THE PARTIES HERETO SUBMIT TO THE EXCLUSIVE
PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF TEXAS AND THE FEDERAL COURTS
OF THE UNITED STATES SITTING IN DALLAS COUNTY, AND ANY APPELLATE COURT FROM ANY
SUCH STATE OR FEDERAL COURT, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE
THAT ALL CLAIMS, ACTIONS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE HEARD AND DETERMINED IN SUCH TEXAS COURT OR, TO THE EXTENT

 

75

--------------------------------------------------------------------------------


 


PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO AGREE THAT A FINAL
JUDGMENT IN ANY SUCH CLAIM, ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.


 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY RELATED MATTER IN
ANY TEXAS STATE OR FEDERAL COURT LOCATED IN DALLAS COUNTY AND THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH CLAIM IN ANY SUCH COURT.


 


11.9         FURTHER ASSURANCES. FROM TIME TO TIME FOLLOWING THE CLOSING, AT THE
REQUEST OF ANY PARTY HERETO AND WITHOUT FURTHER CONSIDERATION, THE OTHER PARTY
OR PARTIES HERETO SHALL EXECUTE AND DELIVER TO SUCH REQUESTING PARTY SUCH
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH OTHER ACTION (BUT WITHOUT INCURRING ANY
MATERIAL FINANCIAL OBLIGATION) AS SUCH REQUESTING PARTY MAY REASONABLY REQUEST
(AND WHICH IS NOT SPECIFICALLY REQUIRED HEREBY IN ANOTHER PROVISION) IN ORDER TO
CONSUMMATE MORE FULLY AND EFFECTIVELY THE TRANSACTIONS CONTEMPLATED HEREBY.


 


11.10       COUNTERPARTS. THIS INSTRUMENT MAY BE EXECUTED IN ANY NUMBER OF
IDENTICAL COUNTERPARTS, EACH OF WHICH FOR ALL PURPOSES SHALL BE DEEMED AN
ORIGINAL, AND ALL OF WHICH SHALL CONSTITUTE COLLECTIVELY, ONE INSTRUMENT. IT IS
NOT NECESSARY THAT EACH PARTY HERETO EXECUTE THE SAME COUNTERPART SO LONG AS
IDENTICAL COUNTERPARTS ARE EXECUTED BY EACH SUCH PARTY HERETO. THIS INSTRUMENT
MAY BE VALIDLY EXECUTED AND DELIVERED BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION.


 


11.11       INJUNCTIVE RELIEF. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT THE
FAILURE OF ANY PARTY TO THIS AGREEMENT TO PERFORM ITS OBLIGATIONS HEREUNDER IN
ACCORDANCE WITH THEIR SPECIFIC TERMS OR TO OTHERWISE COMPLY WITH SUCH
OBLIGATIONS, INCLUDING ITS FAILURE TO TAKE ALL ACTIONS AS ARE NECESSARY ON ITS
PART OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, COULD CAUSE
IRREPARABLE INJURY TO THE OTHER PARTIES TO THIS AGREEMENT FOR WHICH DAMAGES,
EVEN IF AVAILABLE, WOULD NOT BE AN ADEQUATE REMEDY. ACCORDINGLY, EACH OF THE
PARTIES HERETO HEREBY CONSENTS TO THE ISSUANCE OF INJUNCTIVE RELIEF BY ANY COURT
OF COMPETENT JURISDICTION TO COMPEL PERFORMANCE OF ANY PARTY’S OBLIGATIONS,
INCLUDING AN INJUNCTION TO PREVENT BREACHES, AND TO THE GRANTING BY ANY SUCH
COURT OF THE REMEDY OF SPECIFIC PERFORMANCE OF THE TERMS AND CONDITIONS HEREOF
TO THE FULLEST EXTENT ALLOWED BY LAW.


 


11.12       SCHEDULES. NOTHING IN THE SCHEDULES IS INTENDED TO BROADEN THE SCOPE
OF ANY REPRESENTATION OR WARRANTY CONTAINED IN THE AGREEMENT OR TO CREATE ANY
COVENANT UNLESS CLEARLY SPECIFIED TO THE CONTRARY HEREIN. THE DISCLOSURES IN
SCHEDULES MUST RELATE ONLY TO THE REPRESENTATIONS AND WARRANTIES IN THE
SECTION OF THE AGREEMENT TO WHICH THEY EXPRESSLY RELATE AND NOT TO ANY OTHER
REPRESENTATION OR WARRANTY IN THIS AGREEMENT, UNLESS SOME OTHER REPRESENTATION
AND WARRANTY IS SPECIFICALLY AND CLEARLY REFERRED TO IN SUCH SCHEDULE. INCLUSION
OF ANY ITEM IN THE SCHEDULES (A) DOES NOT REPRESENT A DETERMINATION THAT SUCH
ITEM IS MATERIAL NOR SHALL IT BE DEEMED TO ESTABLISH A STANDARD OF MATERIALITY;
(B) DOES NOT REPRESENT A DETERMINATION THAT SUCH ITEM DID NOT ARISE IN THE
ORDINARY COURSE OF BUSINESS; (C) DOES NOT REPRESENT A DETERMINATION THAT THE
TRANSACTIONS CONTEMPLATED BY THE AGREEMENT REQUIRE THE CONSENT OF THIRD PARTIES
UNLESS SO INDICATED AND (D) SHALL NOT CONSTITUTE, OR BE DEEMED TO BE, AN
ADMISSION TO ANY THIRD PARTY CONCERNING SUCH ITEM. THE SCHEDULES INCLUDE
DESCRIPTIONS OF INSTRUMENTS OR BRIEF SUMMARIES OF CERTAIN ASPECTS OF THE
COMPANY, THE SUBSIDIARIES AND THEIR BUSINESS AND OPERATIONS.

 

76

--------------------------------------------------------------------------------


 


IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE STATEMENTS IN THE BODY OF THIS
AGREEMENT AND THOSE IN THE APPLICABLE SCHEDULE (OTHER THAN AN EXCEPTION
EXPRESSLY SET FORTH AS SUCH IN THE APPLICABLE SCHEDULE WITH RESPECT TO A
SPECIFICALLY IDENTIFIED REPRESENTATION OR WARRANTY), THE STATEMENTS IN THE BODY
OF THIS AGREEMENT SHALL CONTROL.


 


11.13       TIME OF ESSENCE. WITH REGARD TO ALL DATES AND TIME PERIODS SET FORTH
OR REFERRED TO IN THIS AGREEMENT, TIME IS OF THE ESSENCE.


 


11.14       CONFIDENTIALITY. FOR A PERIOD OF TWO YEARS FROM AND AFTER THE
CLOSING:


 


(A)          IN RESPECT OF ALL CONFIDENTIAL INFORMATION THAT RELATES TO THE
COMPANY AND THE SUBSIDIARIES, THE PFC SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO, AND SHALL CAUSE EACH RELATED AFFILIATE TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO, TREAT ALL SUCH CONFIDENTIAL INFORMATION AS CONFIDENTIAL,
PRESERVE THE CONFIDENTIALITY THEREOF AND NOT DISCLOSE ANY CONFIDENTIAL
INFORMATION, EXCEPT TO ITS AFFILIATES WHO NEED TO KNOW SUCH CONFIDENTIAL
INFORMATION. IF SUCH CONFIDENTIAL INFORMATION IS DISCLOSED IN VIOLATION OF THIS
SECTION 11.14, THE PFC SHALL IMMEDIATELY NOTIFY BUYER IN WRITING AND, AS
APPLICABLE, TAKE ALL REASONABLE STEPS REQUIRED TO PREVENT FURTHER DISCLOSURE;


 


(B)           IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO BUYER AT LAW OR IN
EQUITY, THE PARTIES AGREE THAT BUYER SHALL BE ENTITLED TO EQUITABLE RELIEF,
INCLUDING INJUNCTIVE RELIEF AND SPECIFIC PERFORMANCE, IN THE EVENT OF ANY BREACH
OF THIS SECTION 11.14; AND


 


(C)           IF PFC OR ANY RELATED AFFILIATE IS REQUESTED OR REQUIRED (BY ORAL
QUESTIONS, INTERROGATORIES, REQUESTS FOR INFORMATION OR DOCUMENTS IN LEGAL
PROCEEDINGS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR OTHER SIMILAR PROCESS) OR
IS REQUIRED BY OPERATION OF LAW TO DISCLOSE ANY CONFIDENTIAL INFORMATION, PFC
SHALL PROVIDE BUYER WITH PROMPT WRITTEN NOTICE OF SUCH REQUEST OR REQUIREMENT,
WHICH NOTICE SHALL, IF PRACTICABLE, BE AT LEAST 48 HOURS PRIOR TO MAKING SUCH
DISCLOSURE, SO THAT BUYER MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE
REMEDY AND/OR WAIVE COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 11.14. IF, IN
THE ABSENCE OF A PROTECTIVE ORDER OR OTHER REMEDY OR THE RECEIPT OF SUCH A
WAIVER, PFC OR ITS RELATED AFFILIATE IS NONETHELESS, IN THE OPINION OF ITS
COUNSEL, LEGALLY COMPELLED TO DISCLOSE CONFIDENTIAL INFORMATION, THEN SUCH
PERSON MAY DISCLOSE THAT PORTION OF THE CONFIDENTIAL INFORMATION WHICH SUCH
COUNSEL ADVISES IS LEGALLY REQUIRED TO BE DISCLOSED, PROVIDED THAT PFC USES ITS
COMMERCIALLY REASONABLE EFFORTS TO PRESERVE THE CONFIDENTIALITY OF THE
CONFIDENTIAL INFORMATION, WHEREUPON SUCH DISCLOSURE SHALL NOT CONSTITUTE A
BREACH OF THIS SECTION 11.14.


 


(D)          FROM AND AFTER THE CLOSING, THE CONFIDENTIALITY AGREEMENT SHALL BE
SUPERCEDED BY THIS SECTION 11.14 AND WILL BE OF NO FURTHER FORCE OR EFFECT AFTER
CLOSING.


 


11.15       AFFILIATE LIABILITY. EACH OF THE FOLLOWING IS HEREIN REFERRED TO,
FOR PURPOSES OF THIS SECTION 11.15, AS A “BUYER AFFILIATE”:  (A) ANY DIRECT OR
INDIRECT HOLDER OF EQUITY INTERESTS OR SECURITIES IN EITHER BUYER (WHETHER
LIMITED OR GENERAL PARTNERS, MEMBERS, SHAREHOLDERS OR OTHERWISE), AND (B) ANY
DIRECTOR, OFFICER, MANAGER, EMPLOYEE, REPRESENTATIVE OR AGENT OF (1) EITHER
BUYER OR (2) ANY AFFILIATE OF BUYER. EXCEPT TO THE EXTENT THAT A BUYER AFFILIATE
IS AN EXPRESS SIGNATORY AND PARTY THERETO, NO BUYER AFFILIATE SHALL HAVE ANY
LIABILITY OR OBLIGATION OF ANY NATURE WHATSOEVER IN CONNECTION WITH OR UNDER
THIS AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS

 

77

--------------------------------------------------------------------------------


 


OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, AND THE COMPANY HEREBY
WAIVES AND RELEASES ALL CLAIMS OF ANY SUCH LIABILITY AND OBLIGATION.


 


11.16       WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED
ON, OR IN CONNECTION WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER
NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO
THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


 

ARTICLE XII
DEFINITIONS AND REFERENCES

 


12.1         CERTAIN DEFINED TERMS. WHEN USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM IN THIS SECTION 12.1
OR IN THE SECTIONS, SUBSECTIONS OR OTHER SUBDIVISIONS REFERRED TO BELOW:


 

“Accounting Principles” means the GAAP accounting principles utilized by the
Company and the Subsidiaries in the preparation of the Financial Statements.

 

“Acquisition Proposal” is defined in Section 7.14.

 

“Adjusted Interim EBITDA” means for the period commencing on the Valuation Date
and ending on the Closing Date, consolidated net income of the Company and the
Subsidiaries, excluding interest (whether expensed or capitalized), income
taxes, depreciation, depletion and amortization and general and administrative
expenses allocated to the Company and the Subsidiaries. Cash settlements related
to derivative contracts assumed by the Buyer shall be included in Adjusted
Interim EBITDA. Cash settlements related to derivative contracts not assumed by
the Buyer shall be excluded from Adjusted Interim EBITDA. All mark-to-market
adjustments related to derivative contracts, whether or not such contracts are
assumed by the Buyer shall be excluded from Adjusted Interim EBITDA.

 

“Adjusted Purchase Price” is defined in Section 1.3.

 

“Affected Employees” is defined in Section 7.6(A).

 

“Affiliate” means, with respect to any Person, each other Person that directly
or indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the actual power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of stock, by contract, credit arrangement or otherwise. Following the Closing,
Buyer’s Affiliates shall include the Subsidiaries.

 

78

--------------------------------------------------------------------------------


 

“Agreement” means this Agreement and Plan of Merger, as hereafter amended or
modified in accordance with the terms hereof.

 

“Allocated Value” means the monetary amount for each Warranty Well, Lease or
unit, set forth on Buyer Schedule 8.1(F)(3), as determined by Buyer and agreed
upon by PFC, for purposes of determining Title Defect Amounts.

 

“Allocation” is defined in Section 7.7(C)(3).

 

“Applicable Law” means any statute, law, principle of common law, rule,
regulation, judgment, order, ordinance, requirement, code, writ, injunction, or
decree of any Governmental Entity in effect and applicable to (i) PFC, GP, the
Company, the Subsidiaries and any of their respective businesses generally or
(ii) this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby.

 

“Balance Sheet” is defined in Section 4.7(A).

 

“Base Purchase Price” is defined in Section 1.3.

 

“Benefit Program or Agreement” is defined in Section 3.8(A)(2).

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which commercial banks in New York, New York or Dallas or Houston, Texas are
authorized or required to be closed.

 

“Buyer” is defined in the Introduction.

 

“Buyer Affiliate” is defined in Section 11.15.

 

“Buyer Allocation Notice” is defined in Section 7.7(C)(3).

 

“Buyer Indemnified Persons” is defined in Section 10.2.

 

“Buyer Put Right” is defined in Section 7.23.

 

“Buyer Schedule” means the disclosure letter of even date with this Agreement
from Buyer to PFC and the Company delivered concurrently with the execution and
delivery of this Agreement.

 

“Claim Notice” is defined in Section 10.1(D).

 

“Closing” is defined in Section 2.1.

 

“Closing Date” is defined in Section 2.1.

 

“Closing Date Working Capital” means the Working Capital of the Company and the
Subsidiaries, on a consolidated basis, as of 11:59 p.m., Dallas Texas time, on
the day immediately prior to the Closing Date.

 

79

--------------------------------------------------------------------------------


 

“Closing Drill-Site Properties” is defined in Section 8.1(D).

 

“Closing Payment” is defined in Section 1.5(D).

 

“COBRA” is defined in Section 7.6(H).

 

“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto, as amended.

 

“Commitment” is defined in Section 5.7.

 

“Communications Act” means the Communications Act of 1934, as amended, and all
rules, regulations and written policies of the FCC thereunder.

 

“Company” is defined in the Introduction.

 

“Company Contracts” is defined in Section 4.15(A).

 

“Company Intellectual Property” is defined in Section 4.22(A).

 

“Company Partners” is defined in the Recitals.

 

“Company Partnership Agreement” means that certain Amended and Restated
agreement of Limited Partnership dated July 21, 2006, by and between GP and
Holdco.

 

“Company Schedule” means the disclosure letter of even date with this Agreement
from PFC, GP and the Company to Buyer delivered concurrently with the execution
and delivery of this Agreement.

 

“Confidentiality Agreement” means that certain letter agreement dated as of
November 4, 2005, by and between PFC and EXCO Resources, Inc.

 

“Consents” means all authorizations, consents, orders or approvals of, or
registrations, declarations, exemptions, licenses, permits or filings with, or
expiration of waiting periods imposed by, any Governmental Entity, in each case
that are necessary in order to consummate the transactions contemplated by this
Agreement and the other Transaction Documents and all consents and approvals of
third parties necessary to prevent any conflict with, violation or breach of, or
default under, any Contract.

 

“Contracts” means all binding agreements, contracts, leases, commitments,
consensual obligations, arrangements, promises or understandings (whether
written or oral and whether express or implied).

 

“Cure Period” is defined in Section 8.3(B).

 

“Deductible” is defined in Section 10.6(A).

 

“Defensible Title” is defined in Section 8.1(F)(1).

 

80

--------------------------------------------------------------------------------


 

“Delaware Certificate of Merger” means the certificate of merger filed pursuant
to the DLLCA.

 

“Disputes” is defined in Section 11.1(A).

 

“DLLCA” means the Delaware Limited Liability Company Act.

 

“$” means U.S. Dollars.

 

“Drill-Site Properties” is defined in Section 8.1(A).

 

“Easements” means the rights-of-way, easements, leases, servitudes, Permits, and
licenses of the Company and the Subsidiaries that are necessary or useful for
the location, operation, maintenance, repair, replacement, use or ownership of
the Oil and Gas Properties and related operations other than any portion of the
Midstream Assets.

 

“Effective Date” is defined in Section 1.2(A).

 

“Effective Time” is defined in Section 1.2(A).

 

“Environmental Defect” is defined in Section 7.19(C).

 

“Environmental Laws” means any and all Applicable Laws, regulations or other
requirements relating to the pollution or protection of the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) including, without limitation, the Clean Air Act,
the Comprehensive Environmental Response Compensation and Liability Act
(“CERCLA”), the Resource Conservation and Recovery Act of 1976 (“RCRA”), the
Toxic Substances Control Act (“TSCA”), the Clean Water Act, the Safe Drinking
Water Act, the Hazardous Materials Transportation Act (“HMTA”), all as amended,
and any state laws implementing or analogous to the foregoing federal laws, and
all other Applicable Laws relating to or regulating emissions, discharges,
releases, or cleanup of pollutants, contaminants, chemicals, polychlorinated
biphenyls (“PCBs”), oil and gas exploration and production wastes, brine, solid
wastes, or toxic wastes.

 

“Environmental Permits” means all permits, licenses, registrations, exemptions
or approvals issued by or obtained from a Governmental Entity that are required
under Environmental Laws.

 

“Equity Interests” means (i) the equity ownership rights in a business entity,
whether a corporation, company, joint stock company, limited liability company,
general or limited partnership, joint venture, bank, association, trust, trust
company, land trust, business trust, sole proprietorship or other business
entity or organization, and whether in the form of capital stock, ownership
unit, limited liability company interest, membership interest, limited or
general partnership interest or any other form of ownership, and (ii) also
includes all rights, warrants, options, convertible securities or indebtedness,
exchangeable securities or other instruments, or other rights that are
outstanding and exercisable for or convertible or exchangeable into, directly or
indirectly, any Equity Interest described in the foregoing clause (i) at the
time of issuance or upon the passage of time or occurrence of some future event.

 

81

--------------------------------------------------------------------------------


 

“ERISA” is defined in Section 3.8(A)(1).

 

“Event” is defined in the definition of Material Adverse Effect.

 

“Examination Period” is defined in Section 8.1(A).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations of the Securities and Exchange Commission
promulgated thereunder.

 

“Expiration Date” is defined in Section 10.1(B)(1).

 

“Extraordinary Payments” means all payments or other distributions required to
be made by the Company or any Subsidiary, pursuant to any Contracts, to any
directors, managers, officers or employees of the Company or any Subsidiary as a
result of the transactions contemplated by this Agreement or any of the other
Transaction Documents, including all severance payments, termination payments or
other amounts payable (including the estimated costs of benefits required to be
provided) under the terms of any employment agreement determined as if the
employee’s employment with the Company or any Subsidiary was terminated after
the occurrence of a “change of control” or other similar event (whether such
payments or other distributions are paid on or before the Closing Date or are
payable after the Closing Date). Notwithstanding the foregoing, as used in this
Agreement, Extraordinary Payments will not include any current liabilities to
the extent that such current liabilities are included in the calculation of
Working Capital.

 

“FCC” means the Federal Communications Commission.

 

“FCC Licenses” has the meaning set forth in Section 4.13(A).

 

“FCC Rules” means Title 47 of the Code of Federal Regulations, as amended from
time to time, and any policies or published decisions issued pursuant to such
regulations or the Communications Act.

 

“FCC Transfer Applications” is defined in Section 7.16(A).

 

“Final Objection Notice” is defined in Section 1.6(B).

 

“Financial Statements” is defined in Section 4.7.

 

“Final Settlement Statement” is defined in Section 1.6(A).

 

“Final Settlement Date” is defined in Section 1.6(B).

 

“Fixtures, Facilities and Equipment” means Wells, tubing, casing, downhole
equipment, wellhead equipment, pumping units, flowlines, tanks, buildings,
injection facilities, saltwater disposal facilities, compression facilities,
gathering systems, fixtures, machinery and equipment and all other personal
property and fixtures used on or in connection with the operation of the Oil and
Gas Properties and Easements other than the Midstream Assets.

 

82

--------------------------------------------------------------------------------


 

“Fundamental Buyer Representations” is defined in Section 10.1(B)(2).

 

“Fundamental Company Representations” is defined in Section 10.1(A).

 

“Fundamental Representations” is defined in Section 10.1(B)(2).

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect at the time a particular Financial Statement was prepared,
applied on a consistent basis.

 

“Garrison” is defined in the Recitals.

 

“GP” is defined in the Introduction.

 

“Governing Documents” means, as applicable, the certificate of incorporation,
articles of incorporation, bylaws, certificate of limited partnership,
partnership or limited partnership agreement, certificate of formation,
regulations, operating agreement, joint venture agreement and each other
Contract or instrument (i) pursuant to which a Person is established and
organized, or (ii) which establishes the governance of such Person, and in each
such case, as amended, modified or restated.

 

“Governmental Entity” means any court or tribunal in any jurisdiction (domestic
or foreign) or any federal, state, county, municipal, or other governmental or
quasi-governmental body, agency, authority, department, commission, board,
bureau, or instrumentality (domestic or foreign), including any arbitrator in
any case that has jurisdiction over the Company, the Subsidiaries or any of
their respective properties or assets.

 

“Group A Properties” is defined in Section 7.1.9(C).

 

“Group B Properties” is defined in Section 7.19(C).

 

“Hazardous Material” means (i) any “hazardous substance,” as defined by CERCLA,
(ii) any “hazardous waste” or “solid waste,” in either case as defined by the
Resource Conservation and Recovery Act, as amended, and any analogous state
statutes, and any regulations promulgated thereunder that are applicable to the
Company or any Subsidiary, (iii) any solid, hazardous, dangerous or toxic
chemical, material, waste or substance, within the meaning of and regulated by
any applicable Environmental Law, (iv) any radioactive material, including any
naturally occurring radioactive material, and any source, special or byproduct
material as defined in 42 U.S.C. 2011 et seq. and any amendments or
authorizations thereof, (v) any regulated asbestos-containing materials in any
form or condition, (vi) any regulated polychlorinated biphenyls in any form or
condition and (vii) petroleum, petroleum hydrocarbons or any fraction or
byproducts thereof. Notwithstanding the foregoing, no change in law or
regulation that is adopted or becomes effective after the Closing Date shall
alter the definition of Hazardous Material as defined or used in this Agreement.

 

“Hedge” means any future derivative, swap, collar, put, call, cap, option or
other Contract that is intended to benefit from, relate to, or reduce or
eliminate the risk of fluctuations in interest

 

83

--------------------------------------------------------------------------------


 

rates, basis risk or the price of commodities, including Hydrocarbons or
securities, to which the Company or any Subsidiary is bound or subject.

 

“Holdco” is defined in the Recitals.

 

“Horizon License” means the license currently held by PFC or its Affiliates to
use the Horizon Accounting Software used by the Company and the Subsidiaries for
the administration of the Properties.

 

“HSR Act” is defined in Section 7.11.

 

“Hydrocarbons” means oil, condensate, gas, casinghead gas and other liquid or
gaseous hydrocarbons, or any of them or any combination thereof, and all
products and substances produced therewith, extracted, separated, processed and
produced therefrom.

 

“Imbalances” means the quantity of natural gas owed to, or owed by, the Company
or any Subsidiary, but not paid for, as set forth on Company Schedule 4.17(B),
by reason of well, pipeline or processing imbalances.

 

“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money (including all accrued and unpaid
interest and all prepayment penalties or premiums), (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar debt instruments
(including all accrued and unpaid interest and all prepayment penalties or
premiums) or reimbursement agreements in respect thereof, (iii) all obligations
of such Person under capitalized leases, (iv) all obligations of others secured
by any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (v) all letters of credit issued
for the account of such Person, (vi) obligations of such Person under
conditional sale, title retention or similar arrangements or other obligations
to pay in respect of the balance deferred and unpaid of the purchase price of
any property, (vii) all obligations in respect of currency, commodity or
interest rate swap, hedge or similar protection device, and (viii) all
guarantees of or by such Person of any of the matters described in clauses
(i)-(vii) hereof. Indebtedness shall include the current portion of
Indebtedness.

 

“Indemnified Party” is defined in Section 10.4(A).

 

“Indemnifying Party” is defined in Section 10.4(A).

 

“Independent Expert” is defined in Section 11.1(B)(1).

 

“Interests” is defined in the Recitals.

 

“Interim Capital Costs” means the aggregate amount of all costs relating to
acquiring new Oil and Gas Properties, preparing, drilling, equipping (including
installing surface equipment) and completing wells, gathering system capital,
and capitalized pipeline expenditures, as well as costs paid in connection with
the plugging and abandonment of Wells, as well as costs of title review, filing
for permits, surface damage and access payments, access road construction and
site preparation. These costs shall not include capitalized interest for the
period from the Valuation

 

84

--------------------------------------------------------------------------------


 

Date to the Closing Date. Such additions to Base Purchase Price shall include
cash expenditures for work performed following the Valuation Date and actually
paid by the Company or the Subsidiaries prior to the Closing Date as well as
amounts accrued as of the Closing Date for work performed following the
Valuation Date and prior to the Closing Date, and in each case provided the
costs are incurred in conformity with Sections 6.1, 6.2 and the Project Plan.

 

“Intracompany Obligations” means accounts and obligations:  (i) owed by the
Company to any of the Subsidiaries or to a Company Partner or to PFC or any
Related Affiliate, (ii) owed by any Subsidiary to the Company, to another
Subsidiary or to any Company Partner or PFC or any Related Affiliate, or
(iii) owed by a Company Partner or PFC or any Related Affiliate to the Company
or any of the Subsidiaries. The Intracompany Obligations shall not include
(i) the gas sale contract between the Company and Progress Energy Ventures,
Inc., identified as Item 9 in the Company Schedule 4.5(B); or (ii) the ISDA
Master Agreement identified as item 11 on Company Schedule 4.5(B).

 

“IRS” means the Internal Revenue Service.

 

“Knowledge” of a specified Person (or similar references to a Person’s
knowledge) means, without investigation or obligation of further inquiry, the
information actually known to (i) in the case of a Person who is an individual,
such Person, or (ii) in the case of a Person which is corporation or other
entity, the President and Vice President or executive officers of similar
responsibility with respect to such Person.

 

“Lease” or “Leases” means oil, gas or mineral leases, leasehold estates,
operating rights and other rights authorizing the owner thereof to explore or
drill for and produce Hydrocarbons and other minerals, contractual rights to
acquire any such of the foregoing interests which have been earned by
performance, and fee mineral, royalty and overriding royalty interests, net
profits interests, production payments and other interests payable out of
Hydrocarbon production, in each case, in which the Company or a Subsidiary has
an interest.

 

“Letter of Acknowledgment” means the Letter to be executed by the Company
Partners and delivered by PFC and the Company at Closing, in the form attached
hereto as Exhibit B.

 

“Lien” means any claim, lien, mortgage, security interest, pledge, deposit,
charge, option, right of way, production payment, easement (but not easements
that are part of the Midstream Assets), encroachment or encumbrance of any kind.

 

“Losses” means any and all debts, obligations and other liabilities (whether
absolute, accrued, contingent, fixed or otherwise, or whether known or unknown,
or due or to become due or otherwise), diminution in value, lost profits,
monetary damages of any type, fines, fees, Taxes, penalties, interest
obligations, deficiencies, losses and expenses (including amounts paid in
settlement, interest, court costs, costs of investigators, reasonable fees and
expenses of attorneys, accountants, financial advisors and other experts, and
other actual out-of-pocket expenses incurred in investigating and preparing for
or in connection with any claim, demand, charge, suit, litigation or
proceeding).

 

“Material Adverse Effect” means any change, inaccuracy, circumstance, effect,
event, result, occurrence, condition, change, or fact (each an “Event”) (whether
or not (i) foreseeable or

 

85

--------------------------------------------------------------------------------


 

known as of the date of this Agreement or (ii) covered by insurance) affecting
the business, condition (financial or other), capitalization, assets,
liabilities, or results of operations of the Company and the Subsidiaries, taken
as a whole, that, individually or in the aggregate with any other Event, has
resulted in or given rise to, or would reasonably be expected to result in or
give rise to, aggregate Losses of $25,000,000 or more suffered or incurred, or
being suffered or incurred, by one or more of the Company and the Subsidiaries.
Excluded from such Events for the purpose of determining whether a Material
Adverse Effect has occurred or would reasonably be expected to occur are
(A) Title Defects, (B) Events arising from the public announcement of this
Agreement and the transactions contemplated hereby, and (C) Events that
(i) affect generally the oil and gas industry, such as fluctuations in the price
of oil and gas, or (ii) result from international, national, regional, state or
local economic conditions (in the case of clause (ii) above, however, such
Events shall be excluded only to the extent that such Events do not have a
disproportionate adverse effect on the Company and the Subsidiaries, taken as a
whole), and (iii) an adverse change in financial or banking markets.

 

“Maximum Indemnity Amount” is defined in Section 10.6(A).

 

“Merger” is defined in Section 1.2(B).

 

“Merger Certificates” means the Texas Certificate of Merger and the Delaware
Certificate of Merger.

 

“Midstream Assets” means all of the Midstream Companies’ right, title and
interest in and to the following:

 

(i)                                     The pipelines, compressors, dehydration
equipment, meter stations, and appurtenant equipment and facilities, including
any and all line pack, gas, gas inventories, and other gaseous substances
located in said pipelines, equipment and facilities; provided, however, that
PFC, GP and the Company make no representation or warranty regarding the volume
of gas that will exist in the such pipelines, equipment and facilities at the
time of Closing; and

 

(ii)                                  The rights-of-way, fee interests,
easements, leases, servitudes, Permits, and licenses that are necessary or
useful for the location, operation, maintenance, repair, replacement, use or
ownership of the Midstream Assets described in the foregoing clause (i) of this
definition.

 

“Midstream Companies” is defined in Section 4.18(A).

 

“Net Revenue Interest” means an interest (expressed as a percentage or decimal
fraction) in and to all Hydrocarbons produced and saved from or attributable to
a Warranty Well, Lease or unit.

 

“NGA” is defined in Section 4.18(B).

 

“Non-Retained Legacy Hedges” means (a) those Hedges entered into by the Company
and Progress Ventures, Inc., prior to June 29, 2006, which pertain to any period
after

 

86

--------------------------------------------------------------------------------


 

December 31, 2006, and (b) the Set-Aside Hedges. A list of the Non-Retained
Legacy Hedges is attached to
Company Schedule 4.15(A).

 

“Notice of Completion” is defined in Section 7.19(F).

 

“Notice of Objection” is defined in Section 7.19(F).

 

“Notice Period” is defined in Section 10.4(A).

 

“Oil and Gas Contracts” is defined in Section 4.15(B).

 

“Oil and Gas Properties” means all right, title and interest of the Company and
any Subsidiary in and to a Lease or lands pooled therewith.

 

“Operating Companies” is defined in the Recitals.

 

“Ordinary Compliance Management is defined in Section 7.19(C).

 

“Ordinary Course of Business” means the ordinary course of each of the Company’s
and each Subsidiary’s business, as applicable, consistent with past practice and
custom (including with respect to quantity and frequency).

 

“Permits” means licenses, permits, waivers, franchises, consents, concessions,
approvals, variances, grants, exemptions, registrations, operating certificates,
orders and other authorizations of or from Governmental Entities, other than the
FCC Licenses.

 

“Permitted Encumbrances” is defined in Section 8.1(F)(2).

 

“Permitted Indebtedness” means the Intracompany Obligations, the Retained Legacy
Hedges, the Non-Retained Legacy Hedges and the Winchester Hedges.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, enterprise,
unincorporated organization, or Governmental Entity.

 

“PFC” is defined in the Introduction.

 

“PFC Benefit Plan” is defined in Section 3.8.

 

“PFC ERISA Affiliate” is defined in Section 3.8(A).

 

“PFC Guaranties” is defined in Section 7.17(A).

 

“PFC Group” is defined in Section 7.7(A)(1).

 

“PFC Indemnified Persons” is defined in Section 10.3(A).

 

“PFC Retained Environmental Matters” is defined in Section 7.19(B).

 

87

--------------------------------------------------------------------------------


 

“PFC and Service Employees” is defined in Section 7.6(A).

 

“Plan” is defined in Section 3.8(A)(1).

 

“Post-Closing Defect” is defined in Section 8.3(A).

 

“Preliminary Objection” is defined in Section 1.5(B).

 

“Preliminary Settlement Statement” is defined in Section 1.5(A).

 

“Prime Rate” means the prime rate of interest report in the Wall Street Journal
on the Final Settlement Date or, if not published on such date, as most recently
published prior to the Final Settlement Date.

 

“Proceedings” means all proceedings, litigation, arbitrations, actions, claims,
suits, investigations, and inquiries whether at law or equity, or civil or
criminal in nature, by or before any arbitrator or any Governmental Entity.

 

“Project Plan” is defined in Section 7.18(A).

 

“Properties” means the Oil and Gas Properties, Easements and the Fixtures,
Facilities and Equipment.

 

“Put Election Notice” is defined in Section 7.23.

 

“Put Obligations” is defined in Section 7.23.

 

“Put Properties” is defined in Section 7.23.

 

“Referral Firm” is defined in Section 1.6(D).

 

“Related Affiliate” means any Affiliate of PFC other than the Company or a
Subsidiary.

 

“Representatives” is defined in Section 7.14.

 

“Repurchase Notice” is defined in Section 8.1(G).

 

“Repurchase Property” is defined in Section 8.1(G).

 

“Retained Legacy Hedges” means those Hedges entered into by the Company and
Progress Ventures, Inc., prior to June 29, 2006, which pertain to periods in
2006, but not including any Hedges covering production for periods after
December 31, 2006 and not including the Set-Aside Hedges. A list of the Retained
Legacy Hedges is attached to Company Schedule 4.15(A).

 

“Schedule” or “Schedules” is defined in Section 12.2.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

88

--------------------------------------------------------------------------------


 

“Set-Aside Hedges” means the set-aside Hedges entered into by the Company and
Progress Ventures, Inc, prior to June 29, 2006. A list of the Set-Aside Hedges
is attached to Company Schedule 4.15(A).

 

“State Income Tax” is defined in Section 7.7(B)(1).

 

“Stations” is defined in Section 4.13(B)(1).

 

“Straddle Period” means any Tax period that begins before the Closing Date and
ends after the Closing Date.

 

“Subsidiaries” is defined in the Recitals.

 

“Survival Period” is defined in Section 10.1(A).

 

“Talco” is defined in the Recitals.

 

“Tax” or “Taxes” means any and all taxes, levies, imposts, duties, assessments,
charges and withholdings imposed or required to be collected by or paid over to
any Governmental Entity, including any interest, penalties, fines, assessments
or additions imposed in respect of the foregoing, or in respect of any failure
to comply with any requirement regarding Tax Returns.

 

“Tax Returns” means any report, return, amended return, refund claim,
information statement, payee statement or other information provided or required
to be provided to any Governmental Entity, with respect to Taxes, including any
return of an affiliated, combined or unitary group.

 

“Termination Date” is defined in Section 9.3(B)(1).

 

“Texas Certificate of Merger” means the certificate of merger filed pursuant to
the TRLPA.

 

“TGG” is defined in the Recitals.

 

“Third-Party Claim” is defined in Section 10.4(A).

 

“Title Defect” is defined in Section 8.1(F)(3)(e).

 

“Title Defect Amount” is defined in Section 8.1(F)(3).

 

“Title Defect Notice” is defined in Section 8.1(C).

 

“Title Defect Property” is defined in Section 8.1(E).

 

“Third Party” is defined in Section 6.4(A).

 

“Transaction Costs” means the aggregate amount of all fees, costs and expenses
of the Company and the Subsidiaries (whether incurred by or on behalf of the
Company or any of the Subsidiaries or on behalf of PFC or any of its Affiliates)
incurred in connection with the

 

89

--------------------------------------------------------------------------------


 

structuring, negotiation, performance or consummation of the transactions
contemplated by the Transaction Documents (whether incurred before or after the
Closing Date), including, without limitation, any investment banking,
accounting, advisory, brokers, finders, escrow agent or legal fees or fees paid
to any Governmental Entity or third party. Notwithstanding the foregoing, as
used in this Agreement, Transaction Costs will not include any current
liabilities to the extent that such current liabilities are included in the
calculation of Working Capital.

 

“Transaction Documents” means this Agreement and all other agreements and
documents entered into by one or more of the parties to this Agreement as
contemplated by or in connection with this Agreement, including without
limitation the Transition Services Agreement, any certificates and instruments
required to be executed in connection with the consummation of the transactions
contemplated by this Agreement, or any other Contract among the parties that is
expressly agreed by the parties to constitute a Transaction Document for
purposes of this Agreement.

 

“Transition Service Agreement” is defined in Section 2.2(A).

 

“Treasury” is defined in Section 2.2(E).

 

“TRLPA” means the Texas Revise Limited Partnership Act, Article 6132a-1, Texas
Revised Civil Statutes.

 

“Valuation Date” means May 1, 2006.

 

“Valued Well” means a well to be drilled in the future upon a Valued Well
Location, which (for the purposes of determining Defensible Title thereto and
any Title Defects associated therewith pursuant to this Agreement) shall be
treated as if such well had been drilled and completed and was in existence at
or prior to the date of this Agreement.

 

“Valued Well Location” shall mean each drilling location identified on Buyer
Schedule 8.1(F)(3) subject to any depth restriction set forth in such Schedule
with respect to such location.

 

“Vaughan” is defined in the Recitals.

 

“Warranty Well” shall mean a Well or a Valued Well, as the context requires.

 

“Well” means a well drilled for the purpose of producing Hydrocarbons or
disposing of fluids produced in connection with the production of Hydrocarbons,
associated with the Company’s or any Subsidiaries’ interest in any Oil and Gas
Property or lands pooled therewith.

 

“Winchester” is defined in the Recitals.

 

“Winchester Hedges” means the Hedges put into place by Winchester on June 29,
2006. A list of the Winchester Hedges is attached to Company Schedule 4.15(A).

 

“Working Capital” means, as of a specific date, current assets minus current
liabilities as determined in accordance with this Agreement and GAAP applied
consistently with the application thereof in the preparation of the Financial
Statements and as adjusted to (i) exclude

 

90

--------------------------------------------------------------------------------


 

any inter-company receivables and payables and Intracompany Obligations (such as
checks outstanding on the Closing Date), (ii) exclude accrued current and
deferred income taxes (whether assets or liabilities), (iii) exclude the current
portion of hedge assets or liabilities related to derivative contracts and
(iv) exclude any accounting reserves mutually agreed to by PFC and Buyer.

 

“Working Interest” means the percentage of costs and expenses attributable to
the maintenance, development and operation of a Warranty Well, Lease or unit.

 


12.2         REFERENCES AND CONSTRUCTION. ALL REFERENCES IN THIS AGREEMENT TO
ARTICLES, SECTIONS, SUBSECTIONS AND OTHER SUBDIVISIONS REFER TO CORRESPONDING
ARTICLES, SECTIONS, SUBSECTIONS AND OTHER SUBDIVISIONS OF THIS AGREEMENT UNLESS
EXPRESSLY PROVIDED OTHERWISE. ALL REFERENCES TO “SCHEDULE”, “SCHEDULES”,
“COMPANY SCHEDULES” OR “BUYER SCHEDULES” ARE TO THE DISCLOSURE SCHEDULES AND
OTHER SCHEDULES ATTACHED HERETO.


 


(A)          TITLES APPEARING AT THE BEGINNING OF ANY OF SUCH SUBDIVISIONS ARE
FOR CONVENIENCE ONLY AND SHALL NOT CONSTITUTE PART OF SUCH SUBDIVISIONS AND
SHALL BE DISREGARDED IN CONSTRUING THE LANGUAGE CONTAINED IN SUCH SUBDIVISIONS.


 


(B)           THE WORDS “THIS AGREEMENT,” “THIS INSTRUMENT,” “HEREIN,” “HEREOF,”
“HEREBY,” “HEREUNDER” AND WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR SUBDIVISION UNLESS EXPRESSLY SO LIMITED.


 


(C)           WORDS IN THE SINGULAR FORM SHALL BE CONSTRUED TO INCLUDE THE
PLURAL AND VICE VERSA, UNLESS THE CONTEXT OTHERWISE REQUIRES. PRONOUNS IN
MASCULINE, FEMININE AND NEUTER GENDERS SHALL BE CONSTRUED TO INCLUDE ANY OTHER
GENDER.


 


(D)          EXAMPLES SHALL NOT BE CONSTRUED TO LIMIT, EXPRESSLY OR BY
IMPLICATION, THE MATTER THEY ILLUSTRATE.


 


(E)           UNLESS THE CONTEXT OTHERWISE REQUIRES OR UNLESS OTHERWISE PROVIDED
HEREIN, THE TERMS DEFINED IN THIS AGREEMENT WHICH REFER TO A PARTICULAR
AGREEMENT, INSTRUMENT OR DOCUMENT ALSO REFER TO AND INCLUDE ALL RENEWALS,
EXTENSIONS, MODIFICATIONS, AMENDMENTS OR RESTATEMENTS OF SUCH AGREEMENT,
INSTRUMENT OR DOCUMENT, PROVIDED THAT NOTHING CONTAINED IN THIS SUBSECTION SHALL
BE CONSTRUED TO AUTHORIZE SUCH RENEWAL, EXTENSION, MODIFICATION, AMENDMENT OR
RESTATEMENT.


 


(F)           THE WORD “OR” IS NOT INTENDED TO BE EXCLUSIVE AND THE WORD
“INCLUDES” AND ITS DERIVATIVES MEANS “INCLUDES, BUT IS NOT LIMITED TO” AND
CORRESPONDING DERIVATIVE EXPRESSIONS.


 


(G)           EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT COUNSEL OF ITS CHOICE THROUGHOUT ALL NEGOTIATIONS
THAT HAVE PRECEDED THE EXECUTION OF THIS AGREEMENT AND THAT IT HAS EXECUTED THE
SAME WITH CONSENT AND UPON THE ADVICE OF SAID INDEPENDENT COUNSEL. EACH PARTY
AND ITS COUNSEL COOPERATED IN THE DRAFTING AND PREPARATION OF THIS AGREEMENT AND
THE DOCUMENTS REFERRED TO HEREIN. ACCORDINGLY, ANY RULE OF LAW OR ANY LEGAL
DECISION THAT WOULD REQUIRE INTERPRETATION OF ANY AMBIGUITIES IN THIS AGREEMENT
AGAINST ANY PARTY THAT DRAFTED IT IS OF NO APPLICATION AND IS HEREBY EXPRESSLY
WAIVED.

 

91

--------------------------------------------------------------------------------


 


(H)          NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES
HERETO COVENANT AND AGREE THAT NO AMOUNT SHALL BE (OR IS INTENDED TO BE)
INCLUDED, IN WHOLE OR IN PART (EITHER AS AN INCREASE OR A REDUCTION), MORE THAN
ONCE IN THE CALCULATION OF ANY CALCULATED AMOUNT PURSUANT TO THIS AGREEMENT IF
THE EFFECT OF SUCH ADDITIONAL INCLUSION (EITHER AS AN INCREASE OR A REDUCTION)
WOULD BE TO CAUSE SUCH AMOUNT TO BE OVER- OR UNDER-COUNTED FOR PURPOSES OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE PARTIES HERETO FURTHER COVENANT
AND AGREE THAT IF ANY PROVISION OF THIS AGREEMENT REQUIRES AN AMOUNT OR
CALCULATION TO BE “DETERMINED IN ACCORDANCE WITH THIS AGREEMENT AND THE
ACCOUNTING PRINCIPLES” (OR WORDS OF SIMILAR IMPORT), THEN TO THE EXTENT THAT THE
TERMS OF ANY PROVISION OF THIS AGREEMENT CONFLICT WITH, OR ARE INCONSISTENT
WITH, THE ACCOUNTING PRINCIPLES IN CONNECTION WITH SUCH DETERMINATION, THE TERMS
OF THIS AGREEMENT (OTHER THAN SCHEDULES 1.4(D)(1) AND 1.4(D)(2) HERETO, WHICH
ARE ATTACHED HERETO BY WAY OF EXAMPLE ONLY) SHALL CONTROL.

 

 

[Remainder of Page Intentionally Left Blank—Signature Pages Follow]

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed by the parties hereto as of the
date set forth above.

 

 

PROGRESS FUELS CORPORATION

 

 

 

By:

/s/ Mark. F. Mulhern

 

Name: Mark F. Mulhern

 

Title: President

 

 

 

COMPANY

 

 

 

WINCHESTER ENERGY COMPANY, LTD.

 

 

 

 

By:    WGC Holdco, LLC, its general partner

 

 

 

 

By:

/s/ Robert M. Deacy

 

Name: Robert M. Deacy

 

Title: President

 

 

 

WGC HOLDCO, LLC

 

 

 

By:

/s/ Robert M. Deacy

 

Name: Robert M. Deacy

 

Title: President

 

S-1

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

WINCHESTER ACQUISITION, LLC

 

 

 

By:

/s/ Douglas H. Miller

 

Name: Douglas H. Miller

 

Title: Chairman and Chief Executive Officer

 

S-2

--------------------------------------------------------------------------------